Exhibit 10.1

 

EXECUTION

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

FARMER BROS. CO.
COFFEE BEAN INTERNATIONAL, INC.
as Borrowers

 

and

 

COFFEE BEAN HOLDING CO., INC.
FBC FINANCE COMPANY
SL REALTY, LLC
as Guarantors

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender

 

Dated: March 2, 2009

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS

1

 

 

 

SECTION 2. CREDIT FACILITIES

31

2.1

Loans

31

2.2

Letters of Credit

32

 

 

 

SECTION 3. INTEREST AND FEES

35

3.1

Interest

35

3.2

Unused Line Fee

36

3.3

Letter of Credit Fees

36

3.4

Additional Fees

37

3.5

Changes in Laws and Increased Costs of Loans

37

 

 

SECTION 4. CONDITIONS PRECEDENT

39

4.1

Conditions Precedent to Initial Loans and Letters of Credit

39

4.2

Conditions Precedent to All Loans and Letters of Credit

43

 

 

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

43

5.1

Grant of Security Interest

43

5.2

Perfection of Security Interests

45

5.3

Special Provisions Regarding Collateral

49

 

 

 

SECTION 6. COLLECTION AND ADMINISTRATION

49

6.1

Borrowers’ Loan Accounts

49

6.2

Statements

49

6.3

Collection of Accounts

50

6.4

Payments

51

6.5

Taxes

52

6.6

Authorization to Make Loans and Provide Letters of Credit

54

 

--------------------------------------------------------------------------------


 

6.7

Use of Proceeds

54

6.8

Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements

54

6.9

Bank Products

55

 

 

 

SECTION 7. COLLATERAL REPORTING AND COVENANTS

55

7.1

Collateral Reporting

55

7.2

Accounts Covenants

57

7.3

Inventory Covenants

57

7.4

Equipment and Real Property Covenants

58

7.5

Power of Attorney

59

7.6

Right to Cure

60

7.7

Access to Premises

60

 

 

 

SECTION 8. REPRESENTATIONS AND WARRANTIES

61

8.1

Corporate or Limited Liability Company Existence, Power and Authority

61

8.2

Name; State of Organization; Chief Executive Office; Collateral Locations

61

8.3

Financial Statements; No Material Adverse Change

62

8.4

Priority of Liens; Title to Properties

62

8.5

Tax Returns

63

8.6

Litigation

63

8.7

Compliance with Other Agreements and Applicable Laws

63

8.8

Environmental Compliance

64

8.9

Employee Benefits

64

8.10

Bank Accounts

65

8.11

Intellectual Property

65

8.12

Subsidiaries; Affiliates; Capitalization; Solvency

66

8.13

Labor Disputes

67

8.14

Restrictions on Subsidiaries

67

8.15

Material Contracts

67

8.16

Payable Practices

67

 

--------------------------------------------------------------------------------


 

8.17

OFAC

68

8.18

Acquisition of Purchased Assets

68

8.19

ESOP/ESOT

68

8.20

ESOP Loan Documents

69

8.21

Accuracy and Completeness of Information

69

8.22

Survival of Warranties; Cumulative

70

 

 

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

70

9.1

Maintenance of Existence

70

9.2

New Collateral Locations

71

9.3

Compliance with Laws, Regulations, Etc.

71

9.4

Payment of Taxes and Claims

72

9.5

Insurance

73

9.6

Financial Statements and Other Information

74

9.7

Sale of Assets, Consolidation, Merger, Dissolution, Etc.

77

9.8

Encumbrances

80

9.9

Indebtedness

82

9.10

Loans, Investments, Etc.

85

9.11

Dividends and Redemptions

90

9.12

Transactions with Affiliates

92

9.13

Compliance with ERISA

92

9.14

End of Fiscal Years; Fiscal Quarters

93

9.15

Change in Business

93

9.16

Limitation of Restrictions Affecting Subsidiaries

93

9.17

Capital Expenditures

94

9.18

Fixed Charge Coverage Ratio

94

9.19

Minimum Adjusted EBITDA

95

9.20

Liquidity Trigger Event

96

9.21

ESOP/ESOT; ESOP Loan Documents

96

9.22

Preferred Stock Portfolio

97

9.23

License Agreements

97

9.24

Foreign Assets Control Regulations, Etc.

98

 

--------------------------------------------------------------------------------


 

9.25

After Acquired Real Property

99

9.26

Costs and Expenses

99

9.27

Inactive Subsidiaries

100

9.28

Further Assurances

101

 

 

 

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

101

10.1

Events of Default

101

10.2

Remedies

103

 

 

 

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

107

11.1

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

107

11.2

Waiver of Notices

108

11.3

Amendments and Waivers

108

11.4

Waiver of Counterclaims

109

11.5

Indemnification

109

 

 

 

SECTION 12. TERM OF AGREEMENT; MISCELLANEOUS

110

12.1

Term

110

12.2

Interpretative Provisions

111

12.3

Notices

113

12.4

Partial Invalidity

114

12.5

Successors

114

12.6

Confidentiality

115

12.7

Entire Agreement

116

12.8

USA Patriot Act

116

12.9

Counterparts, Etc.

116

 

--------------------------------------------------------------------------------


 

INDEX
TO
EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Borrowing Base Certificate

 

 

 

 

Exhibit B

Information Certificate

 

 

 

 

Exhibit C

Form of Compliance Certificate

 

 

 

 

Exhibit D

Form of Investment Liquidity Certificate

 

 

 

 

Schedule 1.56

Existing Letter of Credit

 

 

 

 

Schedule 1.100

Permitted Holders

 

 

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement dated March 2, 2009 is entered into by and
among Wachovia Bank, National Association, a national banking association
(“Lender” as hereinafter further defined) and Farmer Bros. Co., a Delaware
corporation (“Farmer”) and Coffee Bean International, Inc., an Oregon
corporation (“CBI” and together with Farmer, each individually a “Borrower” and
collectively, “Borrowers” as hereinafter further defined), Coffee Bean Holding
Co., Inc., a Delaware corporation (“Coffee Holding”), FBC Finance Company, a
California corporation (“Finance”), SL Realty, LLC, a Delaware limited liability
company (“Realty” and together with Coffee Holding, Finance, each individually a
“Guarantor” and collectively, “Guarantors” as hereinafter further defined).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers and Guarantors have requested that Lender enter into
financing arrangements with Borrowers pursuant to which Lender may make loans
and provide other financial accommodations to Borrowers; and

 

WHEREAS, Lender is willing to agree to make such loans and provide such
financial accommodations on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

SECTION  1.  DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

 

1.1           “Accounts” shall mean, as to each Borrower and Guarantor, all
present and future rights of such Borrower and Guarantor to payment of a
monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for property that has been or
is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.

 

1.2           “Acquisition” shall mean the purchase by Farmer of all of the
Purchased Assets pursuant to the Purchase Agreements.

 

1.3           “Adjusted EBITDA” shall mean, as to any Person, with respect to
any period, an amount equal to (a) EBITDA, plus (b) the amount of all non-cash
contributions to employee stock ownership plans by such Person during such
period net of all interest income paid by such employee stock ownership plans to
such Person with respect to such non-cash contributions, plus

 

--------------------------------------------------------------------------------


 

(c) the amount of all unrealized losses (or minus the amount of all unrealized
gains) during such period arising from investments being marked to market, plus,
(d) the amount of all losses (or minus the amount of all gains) realized during
such period upon the sale or other disposition of any of any investments, plus
(e) the amount of all losses (or minus the amount of all gains) realized during
such period upon the sale or other disposition of property or assets that are
sold or otherwise disposed of outside the ordinary course of business; minus
(f) the amount of any interest income of such Person during such period on
investment property of such Person, minus, (g) the amount of all dividend income
of and equity in earnings of investments to the extent received in cash during
such period, plus (h) the amount of all non-cash losses (or minus the amount of
all non-cash gains) included in the calculation of Consolidated Net Income as a
result of the application of any non-cash LIFO adjustment, plus (i) any
extraordinary, one-time or non-recurring losses or charges during such period,
minus (j) any extraordinary, one time or non-recurring gains during such period.

 

1.4           “Adjusted Eurodollar Rate” shall mean, with respect to each
Interest Period for any Eurodollar Rate Loan comprising part of the same
borrowing (including conversions, extensions and renewals), the greater of
(a) the rate per annum determined by dividing (i) the London Interbank Offered
Rate for such Interest Period by (ii) a percentage equal to: (A) one (1) minus
(B) the Reserve Percentage and (b) one and one quarter (1.25%) percent per
annum.  For purposes hereof, “Reserve Percentage” shall mean for any day, that
percentage (expressed as a decimal) which is in effect from time to time under
Regulation D of the Board of Governors of the Federal Reserve System (or any
successor), as such regulation may be amended from time to time or any successor
regulation, as the maximum reserve requirement (including, without limitation,
any basic, supplemental, emergency, special, or marginal reserves) applicable
with respect to Eurocurrency liabilities as that term is defined in Regulation D
(or against any other category of liabilities that includes deposits by
reference to which the interest rate of Eurodollar Rate Loans is determined),
whether or not Lender has any Eurocurrency liabilities subject to such reserve
requirement at that time.  Eurodollar Rate Loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for proration, exceptions or offsets
that may be available from time to time to Lender.  The Adjusted Eurodollar Rate
shall be adjusted automatically on and as of the effective date of any change in
the Reserve Percentage.

 

1.5           “Administrative Borrower” shall mean Farmer Bros. Co., a Delaware
corporation, in its capacity as Administrative Borrower on behalf of itself and
the other Borrowers pursuant to Section 6.8 hereof and it successors and assigns
in such capacity.

 

1.6           “Affiliate” shall mean, with respect to a specified Person, any
other Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds five (5%) percent or more of any class of Voting
Stock of such Person or other equity interests in such Person, (b) any Person of
which such Person beneficially owns or holds five (5%) percent or more of any
class of Voting Stock or

 

2

--------------------------------------------------------------------------------


 

in which such Person beneficially owns or holds five (5%) percent or more of the
equity interests and (c) any director or executive officer of such Person.  For
the purposes of this definition, the term “control” (including with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Stock, by agreement or
otherwise.

 

1.7           “Applicable Margin” shall mean, with respect to Prime Rate Loans
and Eurodollar Rate Loans, subject to the provisions below, the applicable
percentage (on a per annum basis) set forth below if the Monthly Average Excess
Availability for the immediately preceding calendar month is at or within the
amounts indicated for such percentage as of the last day of the immediately
preceding calendar month:

 

Tier

 

Monthly Average Excess
Availability

 

Applicable Margin
with respect to
Eurodollar Rate Loans

 

Applicable
Margin with
respect to Prime
Rate Loans

 

 

 

 

 

 

 

 

 

1

 

Greater than $20,000,000

 

2.25

%

.25

%

 

 

 

 

 

 

 

 

2

 

Less than or equal to $20,000,000 and greater than $12,500,000

 

2.50

%

.50

%

 

 

 

 

 

 

 

 

3

 

Less than or equal to $12,500,000

 

2.75

%

.75

%

 

provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar month (commencing with the month beginning April 1, 2009)
based on the Monthly Average Excess Availability and shall remain in effect
until adjusted thereafter after the end of the next calendar month, (ii) each
adjustment of the Applicable Margin shall be effective as of the first day of
each such calendar month based on the Monthly Average Excess Availability for
the immediately preceding calendar month, (iii) the Applicable Margin through
August 31, 2009 shall be the amount for Tier 2 set forth above and (iv) in the
event that Borrowers fail to provide any Borrowing Base Certificate or other
information with respect thereto for any period on the date required hereunder,
effective as of the date on which such Borrowing Base Certificate or other
information was otherwise required, at Lender’s option, the Applicable Margin
shall be based on the highest rate above until the next Business Day after the
Borrowing Base Certificate or other information is provided for the applicable
period at which time the Applicable Margin shall be adjusted as otherwise
provided herein.  In the event that at any time after the end of any calendar
month the Monthly Average Excess Availability for such calendar month used for
the determination of the Applicable Margin was greater than the actual amount of
the Monthly Average Excess Availability for such calendar month as a result of
the inaccuracy of information provided by or on behalf of Borrowers to Lender
for the calculation of Excess Availability, the Applicable Margin for such prior
period shall be adjusted to the applicable percentage based on

 

3

--------------------------------------------------------------------------------


 

such actual Monthly Average Excess Availability and any additional interest for
the applicable period as a result of such recalculation shall be promptly paid
to Lender.  The foregoing shall not be construed to limit the rights of Lender
with respect to the amount of interest payable after a Default or Event of
Default whether based on such recalculated percentage or otherwise.

 

1.8           “Asset Purchase Agreement” shall mean the Asset Purchase
Agreement, dated December 2, 2008, between Farmer and Sellers, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

 

1.9           “Bank Products” shall mean any one or more of the following types
or services or facilities provided to any Borrower or any Guarantor by Lender or
any Affiliate of Lender: (a) credit cards, procurement cards, debit cards or
stored value cards or the processing of credit card sales or receipts, (b) cash
management or related services, including (i) the automated clearinghouse
transfer of funds for the account of any Borrower or any Guarantor pursuant to
agreement or overdraft for any accounts of any Borrower or any Guarantor
maintained at Lender or any Affiliate of Lender, and (ii) controlled
disbursement services and (c) Hedge Agreements if and to the extent permitted
hereunder.

 

1.10         “Borrowers” shall mean, collectively, the following (together with
their respective successors and assigns):  (a) Farmer Bros. Co., a Delaware
corporation; (b) Coffee Bean International, Inc., an Oregon corporation; and
(c) any other Person that at any time after the date hereof becomes a Borrower;
each sometimes being referred to herein individually as a “Borrower”.

 

1.11         “Borrowing Base” shall mean, at any time, the amount equal to:

 


(A)           THE AMOUNT EQUAL TO: (I) EIGHTY-FIVE (85%) PERCENT OF THE ELIGIBLE
ACCOUNTS, PLUS (II) THE LESSER OF (A) THE INVENTORY LOAN LIMIT OR (B) THE SUM
OF  (1) THE LESSER OF SIXTY-FIVE (65%) PERCENT MULTIPLIED BY THE VALUE OF THE
ELIGIBLE INVENTORY CONSISTING OF FINISHED GOODS OR EIGHTY-FIVE (85%) PERCENT OF
THE NET RECOVERY PERCENTAGE MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE INVENTORY
AND (2) THE LESSER OF SIXTY-FIVE (65%) PERCENT MULTIPLIED BY THE VALUE OF THE
ELIGIBLE INVENTORY CONSISTING OF RAW MATERIALS OR EIGHTY-FIVE (85%) PERCENT OF
THE NET RECOVERY PERCENTAGE MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE INVENTORY,
MINUS


 


(B)           RESERVES.


 

For purposes only of applying the Inventory Loan Limit, Lender may treat the
then undrawn amounts of outstanding Letters of Credit for the purpose of
purchasing Eligible Inventory as Revolving Loans to the extent Lender is in
effect basing the issuance of the Letter of Credit on the Value of the Eligible
Inventory being purchased with such Letter of Credit.  In determining the actual
amounts of such Letter of Credit to be so treated for purposes of the sublimit,
the outstanding Revolving Loans and Reserves shall be attributed first to any
components of the lending formulas set forth above that are not subject to such
sublimit, before being attributed to the components of the lending formulas
subject to such sublimit.  The amounts of Eligible

 

4

--------------------------------------------------------------------------------


 

Inventory of any Borrower shall, at Lender’s option, be determined based on the
lesser of the amount of Inventory set forth in the general ledger of such
Borrower or the perpetual inventory record maintained by such Borrower.

 

1.12         “Borrowing Base Certificate” shall mean a certificate by the chief
financial officer, vice president of finance, treasurer or controller of
Administrative Borrower, substantially in the form of Exhibit A (or another form
reasonably acceptable to Lender) setting forth the calculation of the Borrowing
Base, including a calculation of each component thereof, all in such detail as
shall be reasonably satisfactory to Lender.  All calculations of the Borrowing
Base in connection with the preparation of any Borrowing Base Certificate shall
originally be made by Borrowers and certified to Lender; provided, that, Lender
shall have the right to review and adjust any such calculation to the extent
that Lender determines that such calculation is not in accordance with this
Agreement.

 

1.13         “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks are authorized or required to close under
the laws of the State of California or the State of North Carolina, and a day on
which Lender is open for the transaction of business, except that if a
determination of a Business Day shall relate to any Eurodollar Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
Eurodollar Rate market.

 

1.14         “Capital Expenditures” shall mean with respect to any Person for
any period the aggregate of all expenditures by such Person and its Subsidiaries
made during such period that in accordance with GAAP are or should be included
in “property, plant and equipment” or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all obligations under Capital Leases paid or payable during such
period.  Notwithstanding the foregoing Capital Expenditures shall not include,
without duplication, (a) consideration paid for assets purchased as part of the
Acquisition, (b) expenditures for assets made in connection with the
replacement, substitution, restoration or repair of assets to the extent
(i) financed with insurance proceeds paid on account of the loss of or damage to
the assets being replaced, repaired, restored or substituted therefor,
(ii) expressly permitted to be so applied in accordance with this Agreement, and
(c) expenditures to the extent paid for with the proceeds of any disposition
permitted under this Agreement consisting of a sale of like Equipment or like
Real Property.

 

1.15         “Capital Leases” shall mean, as applied to any Person, any lease of
(or any agreement conveying the right to use) any property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is
required to be reflected as a liability on the balance sheet of such Person.

 

1.16         “Capital Stock” shall mean, with respect to any Person, any and all
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity interests at any time outstanding, and any and all rights, warrants or
options exchangeable for or convertible into such capital stock or

 

5

--------------------------------------------------------------------------------


 

other interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).

 

1.17         “Cash Dominion Event” shall mean (a) an Event of Default exists or
has occurred and is continuing, or (b) Excess Availability has been less than
$10,000,000 for three (3) or more consecutive Business Days, or (c) Excess
Availability is less than $5,000,000 on any day, or (d) a Liquidity Trigger
Event has occurred.

 

1.18         “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc. or at least P-1 by Moody’s Investors Service, Inc.;
(d) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of the types described in clause (a) above entered into
with any financial institution having combined capital and surplus and undivided
profits of not less than $1,000,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (f) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above.

 

1.19         “Cash Investment Accounts” shall mean, collectively, deposit or
investment accounts (other than Cash Management Accounts and Concentration
Accounts) as may be established and maintained from time to time by Parent with
Lender containing solely cash and Cash Equivalents.

 

1.20         “Cash Management Accounts” shall have the meaning set forth in
Section 6.3(a).

 

1.21         “Change of Control” shall mean (a) the transfer (in one transaction
or a series of transactions) of all or substantially all of the assets of any
Borrower or Guarantor to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution

 

6

--------------------------------------------------------------------------------


 

or liquidation of such Borrower or Guarantor, other than as permitted in
Section 9.7 hereof; (c) the acquisition by any Person or group (as such term is
used in Section 13(d)(3) of the Exchange Act), except for one or more Permitted
Holders, of beneficial ownership, directly or indirectly, of more than fifty
(50%) percent of the voting power of the total outstanding Voting Stock of
Parent; (d) during any period of two (2) consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of Parent
(together with any new directors who have been appointed by any Permitted
Holder, or whose nomination for election by the stockholders of Parent was
approved by a vote of at least sixty-six and two-thirds (66 2/3%) percent of the
nominating committee members who were either nominating committee members at the
beginning of such period or whose election or nomination for election or
direction was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of Parent then still in office; or (e) the
failure of Parent to own directly or indirectly one hundred (100%) percent of
the voting power of the total outstanding Voting Stock of any other Borrower or
Guarantor.

 

1.22         “Code” shall mean the Internal Revenue Code of 1986, as the same
now exists or may from time to time hereafter be amended, modified, recodified
or supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

1.23         “Coffee Brewing Equipment” shall mean brewed and liquid coffee
equipment, including coffee brewers and grinders, cocoa and cappuccino
dispensing machines, and similar machines, and all spare parts relating to any
of the foregoing.

 

1.24         “Collateral” shall have the meaning set forth in Section 5 hereof.

 

1.25         “Collateral Access Agreement” shall mean an agreement in writing,
in form and substance reasonably satisfactory to Lender, from any lessor of
premises to any Borrower or Guarantor, or any other person to whom any
Collateral is consigned or who has custody, control or possession of any such
Collateral or is otherwise the owner or operator of any premises on which any of
such Collateral is located, in favor of Lender with respect to the Collateral at
such premises or otherwise in the custody, control or possession of such lessor,
consignee or other person.

 

1.26         “Concentration Accounts” shall mean, collectively, the deposit
accounts of Borrowers identified on Schedule 8.10 of the Information Certificate
as the concentration accounts and such other accounts as may be established
after the date of this Agreement in accordance with the terms hereof used to
receive funds from the Cash Management Accounts; sometimes being referred to
herein individually as a “Concentration Account”.

 

1.27         “Consolidated Net Income” shall mean, with respect to any Person
for any period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period, all as determined in
accordance with GAAP; provided, that,

 

7

--------------------------------------------------------------------------------


 

(a)           the net income of any Person that is accounted for by the equity
method of accounting shall be included only to the extent of the amount of
dividends or distributions paid or payable to such Person or a Subsidiary of
such Person;

 

(b)           except to the extent included pursuant to the foregoing clause,
the net income of any Person accrued prior to the date it becomes a Subsidiary
of such Person or is merged into or consolidated with such Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or by any of
its Subsidiaries shall be excluded;

 

(c)           the net income (if positive) of any wholly-owned Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
such wholly-owned Subsidiary to such Person or to any other wholly-owned
Subsidiary of such Person is not at the date of determination permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
wholly-owned Subsidiary shall be excluded.


 

For the purposes of this definition, net income excludes any gain and non-cash
loss together with any related Provision for Taxes for such gain and non-cash
loss realized upon the sale or other disposition of any assets that are not sold
in the ordinary course of business or of any Capital Stock of such Person or a
Subsidiary of such Person, and any net income or non-cash loss realized as a
result of changes in accounting principles or the application thereof to such
Person and any net income or non-cash loss realized as the result of the
extinguishment of debt.

 

1.28         “Credit Facility” shall mean the Loans and Letters of Credit
provided to or for the benefit of any Borrower pursuant to Sections 2.1 and 2.2
hereof.

 

1.29         “Default” shall mean an act, condition or event which with notice
or passage of time or both would constitute an Event of Default.

 

1.30         “Deposit Account Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to Lender, by and among
Lender, the Borrower or Guarantor with a deposit account at any bank and the
bank at which such deposit account is at any time maintained which provides that
such bank will comply with instructions originated by Lender directing
disposition of the funds in the deposit account without further consent by such
Borrower or Guarantor and has such other terms and conditions as Lender may
reasonably  require.

 

1.31         “EBITDA” shall mean, as to any Person, with respect to any period,
an amount equal to (a) the Consolidated Net Income of such Person and its
Subsidiaries for such period determined in accordance with GAAP, plus (b) each
of the following, in each case to the extent deducted in the calculation of such
Consolidated Net Income for such period: (i) depreciation and amortization
(including, but not limited to, imputed interest and deferred compensation) of
such Person and its Subsidiaries for such period, all in accordance with GAAP,
plus (ii) the Interest Expense of such Person and its Subsidiaries for such
period, plus (iii) Provision for

 

8

--------------------------------------------------------------------------------


 

Taxes for such period.

 

1.32         “Eligible Accounts” shall mean Accounts created by a Borrower that
in each case satisfy the criteria set forth below as determined by Lender.

 


(A)           IN GENERAL, ACCOUNTS SHALL BE ELIGIBLE ACCOUNTS IF:


 

(I)  SUCH ACCOUNTS ARISE FROM THE ACTUAL AND BONA FIDE SALE AND DELIVERY OF
GOODS BY SUCH BORROWER IN THE ORDINARY COURSE OF ITS BUSINESS WHICH TRANSACTIONS
ARE COMPLETED IN ACCORDANCE WITH THE TERMS AND PROVISIONS CONTAINED IN ANY
DOCUMENTS RELATED THERETO;

 

(II)  SUCH ACCOUNTS ARE NOT UNPAID MORE THAN NINETY (90) DAYS AFTER THE DATE OF
THE ORIGINAL INVOICE FOR THEM OR MORE THAN SIXTY (60) DAYS AFTER THE ORIGINAL
DUE DATE FOR THEM;

 

(III)  SUCH ACCOUNTS COMPLY WITH THE TERMS AND CONDITIONS CONTAINED IN
SECTION 7.2(B) OF THIS AGREEMENT;

 

(IV)  SUCH ACCOUNTS DO NOT ARISE FROM SALES ON CONSIGNMENT, GUARANTEED SALE,
SALE AND RETURN, SALE ON APPROVAL, OR OTHER TERMS UNDER WHICH PAYMENT BY THE
ACCOUNT DEBTOR MAY BE CONDITIONAL OR CONTINGENT;

 

(V)  THE CHIEF EXECUTIVE OFFICE OF THE ACCOUNT DEBTOR WITH RESPECT TO SUCH
ACCOUNTS IS LOCATED IN THE UNITED STATES OF AMERICA OR CANADA (PROVIDED, THAT,
AT ANY TIME PROMPTLY UPON LENDER’S REQUEST, SUCH BORROWER SHALL EXECUTE AND
DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH OTHER AGREEMENTS, DOCUMENTS
AND INSTRUMENTS AS MAY BE REASONABLY REQUIRED BY LENDER TO PERFECT THE SECURITY
INTERESTS OF LENDER IN THOSE ACCOUNTS OF AN ACCOUNT DEBTOR WITH ITS CHIEF
EXECUTIVE OFFICE OR PRINCIPAL PLACE OF BUSINESS IN CANADA IN ACCORDANCE WITH THE
APPLICABLE LAWS OF THE PROVINCE OF CANADA IN WHICH SUCH CHIEF EXECUTIVE OFFICE
OR PRINCIPAL PLACE OF BUSINESS IS LOCATED AND TAKE OR CAUSE TO BE TAKEN SUCH
OTHER AND FURTHER ACTIONS AS LENDER MAY REASONABLY REQUEST TO ENABLE LENDER AS
SECURED PARTY WITH RESPECT THERETO TO COLLECT SUCH ACCOUNTS UNDER THE APPLICABLE
FEDERAL OR PROVINCIAL LAWS OF CANADA) OR, AT LENDER’S OPTION, IF THE CHIEF
EXECUTIVE OFFICE AND PRINCIPAL PLACE OF BUSINESS OF THE ACCOUNT DEBTOR WITH
RESPECT TO SUCH ACCOUNTS IS LOCATED OTHER THAN IN THE UNITED STATES OF AMERICA
OR CANADA, THEN IF EITHER:  (A) THE ACCOUNT DEBTOR HAS DELIVERED TO SUCH
BORROWER AN IRREVOCABLE LETTER OF CREDIT ISSUED OR CONFIRMED BY A BANK
REASONABLY SATISFACTORY TO LENDER AND PAYABLE ONLY IN THE UNITED STATES OF
AMERICA AND IN U.S. DOLLARS, SUFFICIENT TO COVER SUCH ACCOUNT, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER AND IF REASONABLY REQUIRED BY
LENDER, THE ORIGINAL OF SUCH LETTER OF CREDIT HAS BEEN DELIVERED TO LENDER OR
LENDER’S AGENT AND THE ISSUER THEREOF, AND SUCH BORROWER HAS COMPLIED WITH THE
TERMS OF SECTION 5.2(F) HEREOF WITH RESPECT TO THE ASSIGNMENT OF THE PROCEEDS OF
SUCH LETTER OF CREDIT TO LENDER OR NAMING LENDER AS TRANSFEREE BENEFICIARY
THEREUNDER, AS LENDER MAY SPECIFY, OR (B) SUCH ACCOUNT IS SUBJECT TO CREDIT
INSURANCE PAYABLE TO LENDER ISSUED BY AN INSURER AND ON TERMS AND IN AN AMOUNT
REASONABLY ACCEPTABLE TO LENDER, OR (C) SUCH

 

9

--------------------------------------------------------------------------------


 

ACCOUNT IS OTHERWISE ACCEPTABLE IN ALL RESPECTS TO LENDER (SUBJECT TO SUCH
LENDING FORMULA WITH RESPECT THERETO AS LENDER MAY REASONABLY DETERMINE);

 

(VI)  SUCH ACCOUNTS DO NOT CONSIST OF PROGRESS BILLINGS (SUCH THAT THE
OBLIGATION OF THE ACCOUNT DEBTORS WITH RESPECT TO SUCH ACCOUNTS IS CONDITIONED
UPON SUCH BORROWER’S SATISFACTORY COMPLETION OF ANY FURTHER PERFORMANCE UNDER
THE AGREEMENT GIVING RISE THERETO), BILL AND HOLD INVOICES OR RETAINAGE
INVOICES, EXCEPT AS TO BILL AND HOLD INVOICES, IF LENDER SHALL HAVE RECEIVED AN
AGREEMENT IN WRITING FROM THE ACCOUNT DEBTOR, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER, CONFIRMING THE UNCONDITIONAL OBLIGATION OF THE ACCOUNT
DEBTOR TO TAKE THE GOODS RELATED THERETO AND PAY SUCH INVOICE;

 

(VII)  THE ACCOUNT DEBTOR WITH RESPECT TO SUCH ACCOUNTS HAS NOT ASSERTED A
COUNTERCLAIM, DEFENSE OR DISPUTE AND IS NOT OWED OR DOES NOT CLAIM TO BE OWED
ANY AMOUNTS THAT MAY GIVE RISE TO ANY RIGHT OF SETOFF OR RECOUPMENT AGAINST SUCH
ACCOUNTS (BUT THE PORTION OF THE ACCOUNTS OF SUCH ACCOUNT DEBTOR IN EXCESS OF
THE AMOUNT AT ANY TIME AND FROM TIME TO TIME OWED BY SUCH BORROWER TO SUCH
ACCOUNT DEBTOR OR CLAIMED OWED BY SUCH ACCOUNT DEBTOR MAY BE DEEMED ELIGIBLE
ACCOUNTS);

 

(VIII)  THERE ARE NO FACTS, EVENTS OR OCCURRENCES WHICH WOULD IMPAIR THE
VALIDITY, ENFORCEABILITY OR COLLECTABILITY OF SUCH ACCOUNTS OR REDUCE THE AMOUNT
PAYABLE OR DELAY PAYMENT THEREUNDER;

 

(IX)  SUCH ACCOUNTS ARE SUBJECT TO THE FIRST PRIORITY, VALID AND PERFECTED
SECURITY INTEREST OF LENDER AND ANY GOODS GIVING RISE THERETO ARE NOT, AND WERE
NOT AT THE TIME OF THE SALE THEREOF, SUBJECT TO ANY LIENS EXCEPT THOSE PERMITTED
IN THIS AGREEMENT THAT ARE SUBJECT TO AN INTERCREDITOR AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER BETWEEN THE HOLDER OF SUCH SECURITY INTEREST OR
LIEN AND LENDER;

 

(X)  NEITHER THE ACCOUNT DEBTOR NOR ANY OFFICER OR EMPLOYEE OF THE ACCOUNT
DEBTOR WITH RESPECT TO SUCH ACCOUNTS IS AN OFFICER, EMPLOYEE, AGENT OR OTHER
AFFILIATE OF ANY BORROWER OR GUARANTOR;

 

(XI)  THE ACCOUNT DEBTORS WITH RESPECT TO SUCH ACCOUNTS ARE NOT ANY FOREIGN
GOVERNMENT, THE UNITED STATES OF AMERICA, ANY STATE, POLITICAL SUBDIVISION,
DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF, UNLESS, IF THE ACCOUNT DEBTOR IS
THE UNITED STATES OF AMERICA, ANY STATE, POLITICAL SUBDIVISION, DEPARTMENT,
AGENCY OR INSTRUMENTALITY THEREOF, UPON LENDER’S REQUEST, THE FEDERAL ASSIGNMENT
OF CLAIMS ACT OF 1940, AS AMENDED OR ANY SIMILAR STATE OR LOCAL LAW, IF
APPLICABLE, HAS BEEN COMPLIED WITH IN A MANNER REASONABLY SATISFACTORY TO
LENDER;

 

(XII)  THERE ARE NO PROCEEDINGS OR ACTIONS WHICH ARE THREATENED OR PENDING
AGAINST THE ACCOUNT DEBTORS WITH RESPECT TO SUCH ACCOUNTS WHICH MIGHT RESULT IN
ANY MATERIAL ADVERSE CHANGE IN ANY SUCH ACCOUNT DEBTOR’S FINANCIAL CONDITION
(INCLUDING, WITHOUT LIMITATION, ANY BANKRUPTCY, DISSOLUTION, LIQUIDATION,
REORGANIZATION OR SIMILAR PROCEEDING);

 

10

--------------------------------------------------------------------------------


 

(XIII)  THE AGGREGATE AMOUNT OF SUCH ACCOUNTS OWING BY A SINGLE ACCOUNT DEBTOR
DO NOT CONSTITUTE MORE THAN TWENTY (20%) PERCENT OF THE AGGREGATE AMOUNT OF ALL
OTHERWISE ELIGIBLE ACCOUNTS (BUT THE PORTION OF THE ACCOUNTS NOT IN EXCESS OF
THE APPLICABLE PERCENTAGES MAY BE DEEMED ELIGIBLE ACCOUNTS);

 

(XIV)  SUCH ACCOUNTS ARE NOT OWED BY AN ACCOUNT DEBTOR WHO HAS ACCOUNTS UNPAID
MORE THAN NINETY (90) DAYS AFTER THE ORIGINAL INVOICE DATE FOR THEM OR MORE THAN
SIXTY (60) DAYS AFTER THE ORIGINAL DUE DATE FOR THEM WHICH CONSTITUTE MORE THAN
FIFTY (50%) PERCENT OF THE TOTAL ACCOUNTS OF SUCH ACCOUNT DEBTOR;

 

(XV)  THE ACCOUNT DEBTOR IS NOT LOCATED IN A STATE REQUIRING THE FILING OF A
NOTICE OF BUSINESS ACTIVITIES REPORT OR SIMILAR REPORT IN ORDER TO PERMIT SUCH
BORROWER TO SEEK JUDICIAL ENFORCEMENT IN SUCH STATE OF PAYMENT OF SUCH ACCOUNT,
UNLESS SUCH BORROWER HAS QUALIFIED TO DO BUSINESS IN SUCH STATE OR HAS FILED A
NOTICE OF BUSINESS ACTIVITIES REPORT OR EQUIVALENT REPORT FOR THE THEN CURRENT
YEAR OR SUCH FAILURE TO FILE AND INABILITY TO SEEK JUDICIAL ENFORCEMENT IS
CAPABLE OF BEING REMEDIED WITHOUT ANY MATERIAL DELAY OR MATERIAL COST;

 

(XVI)  SUCH ACCOUNTS ARE OWED BY ACCOUNT DEBTORS WHOSE TOTAL INDEBTEDNESS TO
SUCH BORROWER DOES NOT EXCEED THE CREDIT LIMIT WITH RESPECT TO SUCH ACCOUNT
DEBTORS AS DETERMINED BY SUCH BORROWER FROM TIME TO TIME, TO THE EXTENT SUCH
CREDIT LIMIT AS TO ANY ACCOUNT DEBTOR IS ESTABLISHED CONSISTENT WITH THE CURRENT
PRACTICES OF SUCH BORROWER AS OF THE DATE HEREOF AND SUCH CREDIT LIMIT IS
ACCEPTABLE TO LENDER (BUT THE PORTION OF THE ACCOUNTS NOT IN EXCESS OF SUCH
CREDIT LIMIT MAY BE DEEMED ELIGIBLE ACCOUNTS); AND

 

(XVII)  SUCH ACCOUNTS DO NOT ARISE FROM SERVICING COFFEE EQUIPMENT OR FROM
RENTALS OR SALES OF COFFEE EQUIPMENT TO ANY ACCOUNT DEBTOR;

 

(XVIII)  SUCH ACCOUNTS ARE NOT OWED BY A SELLER OR ANY AFFILIATE OF ANY SELLER;

 

(XIX)  SUCH ACCOUNTS ARE NOT SARA LEE DSD BUSINESS ACCOUNTS UNTIL SUCH TIME AS
THE CONDITIONS SET FORTH IN CLAUSE (B) OF THIS DEFINITION BELOW ARE SATISFIED;

 

(XX)  SUCH ACCOUNTS ARE OWED BY ACCOUNT DEBTORS DEEMED CREDITWORTHY AT ALL TIMES
BY LENDER IN GOOD FAITH.

 


(B)          SARA LEE DSD BUSINESS ACCOUNTS SHALL NOT BE DEEMED ELIGIBLE
ACCOUNTS UNTIL SUCH TIME AS (I) LENDER SHALL HAVE COMPLETED A FIELD EXAMINATION
WITH RESPECT TO THE COLLATERAL, INCLUDING THE PURCHASED ASSETS, IN ACCORDANCE
WITH LENDER’S CUSTOMARY PROCEDURES AND PRACTICES, INCLUDING AS REQUIRED BY THE
NATURE AND CIRCUMSTANCES OF THE BUSINESS OF THE SARA LEE DSD BUSINESS, THE SCOPE
AND RESULTS OF WHICH SHALL BE SATISFACTORY TO LENDER, AND (II) THE CRITERIA FOR
ELIGIBLE ACCOUNTS SET FORTH IN THIS AGREEMENT ARE SATISFIED WITH RESPECT THERETO
IN ACCORDANCE WITH THIS AGREEMENT (OR SUCH OTHER OR ADDITIONAL CRITERIA AS
LENDER MAY, AT ITS OPTION, ESTABLISH WITH RESPECT THERETO IN ACCORDANCE WITH
CLAUSE (C) BELOW AND SUBJECT TO SUCH RESERVES

 

11

--------------------------------------------------------------------------------


 


AS LENDER MAY ESTABLISH IN CONNECTION WITH THE SARA LEE DSD BUSINESS ACCOUNTS);
PROVIDED, THAT, IN ANY EVENT SUCH SARA LEE DSD BUSINESS ACCOUNTS SHALL NOT IN
ANY EVENT BE ELIGIBLE ACCOUNTS PRIOR TO THE SIX (6) MONTH ANNIVERSARY OF THE
DATE OF THIS AGREEMENT.


 


(C)           THE CRITERIA FOR ELIGIBLE ACCOUNTS SET FORTH ABOVE MAY ONLY BE
CHANGED AND ANY NEW CRITERIA FOR ELIGIBLE ACCOUNTS MAY ONLY BE ESTABLISHED BY
LENDER IN GOOD FAITH BASED ON EITHER:  (I) AN EVENT, CONDITION OR OTHER
CIRCUMSTANCE ARISING AFTER THE DATE HEREOF, OR (II) AN EVENT, CONDITION OR OTHER
CIRCUMSTANCE EXISTING ON THE DATE HEREOF TO THE EXTENT LENDER HAS NO WRITTEN
NOTICE THEREOF FROM A BORROWER PRIOR TO THE DATE HEREOF, IN EITHER CASE UNDER
CLAUSE (I) OR (II) WHICH ADVERSELY AFFECTS OR COULD REASONABLY BE EXPECTED TO
ADVERSELY AFFECT THE ACCOUNTS IN THE GOOD FAITH DETERMINATION OF LENDER.  ANY
ACCOUNTS THAT ARE NOT ELIGIBLE ACCOUNTS SHALL NEVERTHELESS BE PART OF THE
COLLATERAL.


 

1.33         “Eligible Domestic In-Transit Inventory” shall mean Inventory
(other than Eligible Route Sales Inventory) that would otherwise be Eligible
Inventory (other than for its location) that has been shipped from (a) any
manufacturing facility or distribution center of any Borrower or Guarantor
within the United States of America for receipt at a branch location of any
Borrower or Guarantor within the United States of America and permitted
hereunder, (b) any branch location of any Borrower or Guarantor within the
United States of America for receipt at another branch location of any Borrower
or Guarantor within the United States of America and permitted hereunder, or
(c) any supplier of any Borrower or Guarantor on a vehicle of any Borrower or
Guarantor for receipt at a manufacturing facility or distribution center of any
Borrower or Guarantor within the United States of America and permitted
hereunder, in each case within five (5) days of shipment, but in any case, which
has not yet been received at such manufacturing facility or distribution center
and which is insured in accordance with the terms of this Agreement; provided,
that, the aggregate amount of Inventory constituting Eligible Domestic
In-Transit Inventory for purposes of the calculation of the Borrowing Base at
any time will not exceed $3,000,000.

 

1.34         “Eligible Inventory” shall mean, as to each Borrower, Inventory of
such Borrower consisting of finished goods held for resale in the ordinary
course of the business of such Borrower and raw materials for such finished
goods, that in each case satisfy the criteria set forth below as determined by
Lender.  In general, Eligible Inventory shall not include: (a) work-in-process;
(b) components which are not part of finished goods; (c) spare parts for
equipment; (d) packaging and shipping materials; (e) supplies used or consumed
in such Borrower’s business; (f) any Inventory that is not located at premises
owned or leased and controlled by any Borrower, except (i) for Eligible Domestic
In-Transit Inventory, (ii) for Eligible Route Sales Inventory and
(iii) Inventory which would otherwise be deemed Eligible Inventory that is not
located at premises owned and operated by such Borrower may nevertheless be
considered Eligible Inventory: (A) as to locations which are leased by any
Borrower, if Lender shall have received a Collateral Access Agreement from the
owner and lessor of such location, duly authorized, executed and delivered by
such owner and lessor, or if Lender shall not have received such Collateral
Access Agreement (or Lender shall determine to accept a Collateral Access

 

12

--------------------------------------------------------------------------------


 

Agreement that does not include all required provisions or provisions in the
form otherwise required by Lender), Lender may, at its option, nevertheless
consider Inventory at such location to be Eligible Inventory to the extent
Lender shall have established such Reserves in respect of amounts at any time
payable by such Borrower to the owner and lessor thereof as Lender shall
determine in good faith; provided, that, Inventory located in any manufacturing
plant, distribution center or warehouse (other than any branch warehouse) leased
by any Borrower or Guarantor with respect to which Lender has not obtained a
Collateral Access Agreement within thirty (30) days after the date hereof shall
not be Eligible Inventory, (B) as to locations owned and operated by a third
person, (1) if Lender shall have received a Collateral Access Agreement from
such owner and operator with respect to such location, duly authorized, executed
and delivered by such owner and operator or if Lender shall not have received
such Collateral Access Agreement (or Lender shall determine to accept a
Collateral Access Agreement that does not include all required provisions or
provisions in the form otherwise required by Lender), Lender may, at its option,
nevertheless consider Inventory at such location to be Eligible Inventory to the
extent Lender shall have established such Reserves in respect of amounts at any
time payable by such Borrower to the owner and operator thereof as Lender shall
determine, and (2) in addition, if required by Lender, if Lender shall have
received: (x) UCC financing statements between the owner and operator, as
consignee or bailee and such Borrower, as consignor or bailor, in form and
substance satisfactory to Lender, which are duly assigned to Lender and (y) a
written notice to any lender to the owner and operator of the first priority
security interest in such Inventory of Lender; (g) Inventory subject to a
security interest or lien in favor of any Person other than Lender except those
permitted in this Agreement that are subject to an intercreditor agreement in
form and substance satisfactory to Lender between the holder of such security
interest or lien and Lender; (h) bill and hold goods; (i) unserviceable,
obsolete or slow moving Inventory; (j) Inventory that is not subject to the
first priority, valid and perfected security interest of Lender; (k) returned
Inventory which is not held for sale in the ordinary course of business, or
damaged and/or defective Inventory; (l) Inventory purchased or sold on
consignment; (m) Inventory located outside the United States of America, (n) any
Inventory that contains or bears any intellectual property rights licensed to
such Borrower unless Lender is satisfied that it may sell or otherwise dispose
of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement, (o) Inventory
located at any owned or leased locations of any Borrower at which Inventory with
a net book value of less than $100,000 is stored, (p) Inventory of such Borrower
associated with “Brewmatic” division, (q) any Inventory consisting of equipment,
including Coffee Brewing Equipment, and (r) any Inventory that has not been
subject to at least one periodic cycle count or wall to wall counts during the
previous fiscal year.  The criteria for Eligible Inventory set forth above may
only be changed and any new criteria for Eligible Inventory may only be
established by Lender in good faith based on either: (i) an event, condition or
other circumstance arising after the date hereof, or (ii) an event, condition or
other circumstance existing on the date hereof to the extent Lender has no
written notice thereof from a Borrower prior to the date hereof, in either case
under clause (i) or (ii) which adversely affects or

 

13

--------------------------------------------------------------------------------


 

could reasonably be expected to adversely affect the Inventory in the good faith
determination of Lender.  Any Inventory that is not Eligible Inventory shall
nevertheless be part of the Collateral.  Notwithstanding the foregoing, no
portion of the Inventory acquired in connection with the Acquisition shall be
Eligible Inventory until Lender shall have completed a field examination with
respect to such Inventory in accordance with Lender’s customary procedures and
practices and as otherwise reasonably required, and the criteria for Eligible
Inventory set forth herein are satisfied with respect thereto in accordance with
this Agreement (or such other or additional criteria as Lender may, at its
option, reasonably establish with respect thereto in accordance with this
Agreement and subject to such Reserves as Lender may reasonably establish in
connection therewith).

 

1.35         “Eligible Route Sales Inventory” shall mean Inventory (other than
Eligible Domestic In-Transit Inventory) that would otherwise be Eligible
Inventory (other than for its location) that has been shipped from a branch
location of any Borrower or Guarantor within the United States of America and is
located on vehicles making route sales in the ordinary course of business;
provided, that, the aggregate amount of Inventory constituting Eligible Route
Sales Inventory for purposes of the calculation of the Borrowing Base at any
time will not exceed $5,000,000.

 

1.36         “Environmental Laws” shall mean all foreign, Federal, State and
local laws (including common law), legislation, rules, codes, licenses, permits
(including any conditions imposed therein), authorizations, judicial or
administrative decisions, injunctions or agreements between any Borrower or
Guarantor and any Governmental Authority, (a) relating to pollution and the
protection, preservation or restoration of the environment (including air, water
vapor, surface water, ground water, drinking water, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), or to human health or safety, (b) relating to the exposure to, or the
use, storage, recycling, treatment, generation, manufacture, processing,
distribution, transportation, handling, labeling, production, release or
disposal, or threatened release, of Hazardous Materials, or (c) relating to all
laws with regard to recordkeeping, notification, disclosure and reporting
requirements respecting Hazardous Materials.  The term “Environmental Laws”
includes (i) the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Superfund Amendments and Reauthorization Act,
the Federal Water Pollution Control Act of 1972, the Federal Clean Water Act,
the Federal Clean Air Act, the Federal Resource Conservation and Recovery Act of
1976 (including the Hazardous and Solid Waste Amendments thereto), the Federal
Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.

 

1.37         “Equipment” shall mean, as to each Borrower and Guarantor, all of
such Borrower’s and Guarantor’s now owned and hereafter acquired equipment,
wherever located,

 

14

--------------------------------------------------------------------------------


 

including machinery, data processing and computer equipment (whether owned or
licensed and including embedded software), vehicles, tools, furniture, fixtures,
all attachments, accessions and property now or hereafter affixed thereto or
used in connection therewith, and substitutions and replacements thereof,
wherever located.

 

1.38                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, together with all rules, regulations and interpretations
thereunder or related thereto.

 

1.39                           “ERISA Affiliate” shall mean any person required
to be aggregated with any Borrower, any Guarantor or any of its or their
respective Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o) of the
Code.

 

1.40                           “ERISA Event” shall mean (a) any “reportable
event”, as defined in Section 4043(c) of ERISA or the regulations issued
thereunder, with respect to a Pension Plan, other than events as to which the
requirement of notice has been waived in regulations by the Pension Benefit
Guaranty Corporation; (b) the adoption of any amendment to a Pension Plan that
would require the provision of security pursuant to Section 401(a)(29) of the
Code or Section 307 of ERISA; (c) a complete or partial withdrawal by any
Borrower, Guarantor or any ERISA Affiliate from a Multiemployer Plan or a
cessation of operations which is treated as such a withdrawal or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Pension Plan; (e) an event
or condition which could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the imposition of any liability under Title IV of
ERISA, other than the Pension Benefit Guaranty Corporation premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower, Guarantor or any
ERISA Affiliate in excess of $250,000 and (g) any other event or condition with
respect to a Plan including any Pension Plan subject to Title IV of ERISA
maintained, or contributed to, by any ERISA Affiliate that could reasonably be
expected to result in liability of any Borrower in excess of $250,000.

 

1.41                           “ESOP” shall mean Farmer Bros. Co. Amended and
Restated Employee Stock Ownership Plan, effective January 1, 2000, as the same
now exists and may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

1.42                           “ESOP Documents” shall mean, collectively, the
ESOP, the ESOT Trust Agreement and all other agreements, documents and
instruments executed and/or delivered in connection with any of the foregoing,
as each of the foregoing now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.43                           “ESOP Indebtedness” shall mean the Indebtedness
owing by the ESOP to Parent pursuant to the ESOP Loan Documents and all
interest, fees, reimbursement obligations, expenses, indemnification and other
obligations with respect thereto.

 

15

--------------------------------------------------------------------------------


 

1.44                           “ESOP Loan Agreements” shall mean the (a) ESOP
Loan Agreement, dated as of March 28, 2000, between Parent, as lender and the
ESOT and (b) ESOP Loan Agreement No. 2, dated as of July 21, 2003, between
Parent, as lender, and the ESOT, in each case as the same now exists and may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.45                           “ESOP Loan Documents” shall mean, collectively,
the ESOP Loan Agreements, the ESOP Notes and all other agreements, documents and
instruments executed and/or delivered in connection with any of the foregoing,
as each of the foregoing now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced

 

1.46                           “ESOP Notes” means the (a) Promissory Note, dated
March 28, 2000 and (b) Promissory Note, dated July 21, 2003, in each case
payable by the ESOT to Parent, as the same now exists and may hereafter be
amended, modified, supplemented, executed, renewed, restated or replaced.

 

1.47                           “ESOP Shares” shall mean Company Stock, as
defined in the ESOP as in effect on the date of this Agreement.

 

1.48                           “ESOT” shall mean Farmer Bros. Co. Employee Stock
Ownership Benefit Trust, created by Borrower pursuant to the ESOT Trust
Agreement to implement the ESOP, as the same now exists and may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.49                           “ESOT Trust Agreement” shall mean the Farmer
Bros. Co. Employee Stock Ownership Trust Agreement, dated September 28, 2005,
between Parent and the ESOT Trustee, as the same now exists and may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.50                           “ESOT Trustee” shall mean Greatbanc Trust Company
and any successors in such capacity.

 

1.51                           “Eurodollar Rate Loans” shall mean any Loans or
portion thereof on which interest is payable based on the Adjusted Eurodollar
Rate in accordance with the terms hereof.

 

1.52                           “Event of Default” shall mean the occurrence or
existence of any event or condition described in Section 10.1 hereof.

 

1.53                           “Excess Availability” shall mean the amount, as
determined by Lender, calculated at any date of determination in accordance with
the terms hereof, equal to: (a) the lesser of:  (i)  the Borrowing Base and
(ii) the Maximum Credit (in each case under (i) or (ii) after giving effect to
any Reserves other than any Reserves in respect of Letter of Credit
Obligations), minus (b) the sum of:  (i) the amount of all then outstanding and
unpaid Obligations (but not including for this purpose Obligations of a Borrower
arising pursuant to any guarantees in favor of Lender of the

 

16

--------------------------------------------------------------------------------


 

Obligations of the other Borrowers or any outstanding Letter of Credit
Obligations), plus (ii) the amount of all Reserves then established in respect
of Letter of Credit Obligations, plus (iii) the aggregate amount of all then
outstanding and unpaid trade payables and other obligations of such Borrower
which are outstanding more than thirty (30) days past due as of the end of the
immediately preceding month (other than trade payables or other obligations
being contested or disputed by such Borrower in good faith), plus (iv) without
duplication, the amount of checks issued by such Borrower to pay trade payables
and other obligations which are more than thirty (30) days past due as of the
end of the immediately preceding month (other than trade payables or other
obligations being contested or disputed by such Borrower in good faith), but not
yet sent.

 

1.54                   “Exchange Act” shall mean the Securities Exchange Act of
1934, together with all rules, regulations and interpretations thereunder or
related thereto.

 

1.55                   “Excluded Property” shall mean:

 


(A)                                  MOTOR VEHICLES SUBJECT TO CERTIFICATES OF
TITLE IN ACCORDANCE WITH APPLICABLE STATE LAW;


 


(B)                               REAL PROPERTY OWNED BY BORROWERS AND
GUARANTORS ON THE DATE HEREOF; AND.


 


(C)                                ANY RIGHTS OR INTERESTS IN ANY CONTRACT,
LEASE, PERMIT, LICENSE, CHARTER OR LICENSE AGREEMENT COVERING REAL OR PERSONAL
PROPERTY, AS SUCH, IF UNDER THE TERMS OF SUCH CONTRACT, LEASE, PERMIT, LICENSE,
CHARTER OR LICENSE AGREEMENT, OR APPLICABLE LAW WITH RESPECT THERETO, THE VALID
GRANT OF A SECURITY INTEREST OR LIEN THEREIN TO LENDER IS PROHIBITED AND SUCH
PROHIBITION HAS NOT BEEN OR IS NOT WAIVED OR THE CONSENT OF THE OTHER PARTY TO
SUCH CONTRACT, LEASE, PERMIT, LICENSE, CHARTER OR LICENSE AGREEMENT HAS NOT BEEN
OR IS NOT OTHERWISE OBTAINED OR UNDER APPLICABLE LAW SUCH PROHIBITION CANNOT BE
WAIVED; PROVIDED, THAT, THE FOREGOING EXCLUSION SHALL IN NO WAY BE CONSTRUED
(I) TO APPLY IF ANY SUCH PROHIBITION IS UNENFORCEABLE UNDER SECTIONS 9-406,
9-407 OR 9-408 OF THE UCC OR OTHER APPLICABLE LAW OR (II) SO AS TO LIMIT, IMPAIR
OR OTHERWISE AFFECT LENDER’S UNCONDITIONAL CONTINUING SECURITY INTERESTS IN AND
LIENS UPON ANY RIGHTS OR INTERESTS OF A BORROWER IN OR TO MONIES DUE OR TO
BECOME DUE UNDER ANY SUCH CONTRACT, LEASE, PERMIT, LICENSE, CHARTER OR LICENSE
AGREEMENT (INCLUDING ANY RECEIVABLES).


 

1.56                           “Existing Letter of Credit” shall mean the letter
of credit issued for the account of Parent listed on Schedule 1.56 hereto, as
the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

1.57                           “Fee Letter” shall mean the letter agreement,
dated of even date herewith, by and between Borrowers and Lender, setting forth
certain fees payable by Borrowers to Lender, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.58                           “Financing Agreements” shall mean, collectively,
this Agreement and all notes,

 

17

--------------------------------------------------------------------------------


 

guarantees, security agreements, deposit account control agreements, investment
property control agreements, intercreditor agreements and all other agreements,
documents and instruments now or at any time hereafter executed and/or delivered
by any Borrower or Guarantor in connection with this Agreement; provided, that,
in no event shall the term Financing Agreements be deemed to include any Hedge
Agreement.

 

1.59                           “Fixed Charge Coverage Ratio” shall mean, as to
any Person, with respect to any period, the ratio of (a) the amount equal to the
Adjusted EBITDA of such Person and its Subsidiaries, on a consolidated basis,
for such period, to (b) Fixed Charges of such Person and its Subsidiaries, on a
consolidated basis, for such period.

 

1.60                           “Fixed Charges” shall mean, as to any Person and
its Subsidiaries, on a consolidated basis, with respect to any period, the sum
of, without duplication, (a) all Interest Expense paid in cash, plus (b) all
principal payments of Indebtedness for borrowed money, and payments of
Indebtedness for the deferred purchase price of any property or services
(including, without limitation, any indemnification, adjustment of purchase
price, earn-outs or other similar obligations incurred in connection with the
Acquisition or any acquisition or sale or other disposition of assets) and
Capital Leases (and without duplication of items (a) and (b) of this definition,
the interest component with respect to Indebtedness under Capital Leases), plus
(c) the amount of Capital Expenditures of such Person and its Subsidiaries
during such period to the extent not financed by Indebtedness permitted
hereunder for such purpose, plus (d) all taxes paid (less all tax refunds
received) by such person and its Subsidiaries in cash during such period, plus
(e) all dividends, distributions, repurchases and redemptions in respect of
Capital Stock paid by such Person and its Subsidiaries during such period in
cash.

 

1.61                           “Funding Bank” shall have the meaning given to
such term in Section 3.5 hereof.

 

1.62                           “GAAP” shall mean generally accepted accounting
principles in the United States of America as in effect from time to time as set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the statements and
pronouncements of the Financial Accounting Standards Board which are applicable
to the circumstances as of the date of determination consistently applied,
except that, for purposes of Sections 9.18 and 9.19 hereof, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered to Lender prior to the date hereof.

 

1.63                           “Governmental Authority” shall mean any nation or
government, any state, province, or other political subdivision thereof, any
central bank (or similar monetary or regulatory authority) thereof, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

1.64                           “Guarantors” shall mean, collectively, the
following (together with their respective successors and assigns):  (a) Coffee
Bean Holding Co., Inc., a Delaware corporation; (b) FBC Finance Company, a
California corporation; (c) SL Realty, LLC, a Delaware limited

 

18

--------------------------------------------------------------------------------


 

liability company; and (d) any other Person that at any time after the date
hereof becomes party to a guarantee in favor of Lender or otherwise liable on or
with respect to the Obligations or who is the owner of any property which is
security for the Obligations (other than Borrowers); each sometimes being
referred to herein individually as a “Guarantor”.

 

1.65                           “Hazardous Materials” shall mean any hazardous,
toxic or dangerous substances, materials and wastes, including hydrocarbons
(including naturally occurring or man-made petroleum and hydrocarbons),
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants
(including materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including any that are or become
classified as hazardous or toxic under any Environmental Law).

 

1.66                           “Hedge Agreement” shall mean an agreement between
Borrower and Lender or any Affiliate of Lender that is a swap agreement as such
term is defined in 11 U.S.C. Section 101, and including any rate swap agreement,
basis swap, forward rate agreement, commodity swap, interest rate option,
forward foreign exchange agreement, spot foreign exchange agreement, rate cap
agreement rate, floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
(including any option to enter into any of the foregoing or a master agreement
for any the foregoing together with all supplements thereto) for the purpose of
protecting against or managing exposure to fluctuations in interest or exchange
rates, currency valuations or commodity prices; sometimes being collectively
referred to herein as “Hedge Agreements”.

 

1.67                           “Inactive Subsidiary” shall mean Sierra Herb
Company, Inc., a California corporation.

 

1.68                           “Indebtedness” shall mean, with respect to any
Person, any liability, whether or not contingent, (a) in respect of borrowed
money (whether or not the recourse of the lender is to the whole of the assets
of such Person or only to a portion thereof) or evidenced by bonds, notes,
debentures or similar instruments; (b) representing the balance deferred and
unpaid of the purchase price of property or services purchased by such Person
which are due six (6) months or more from the date after such property is
acquired or such services are completed, and including, without limitation,
customary indemnification, adjustment of purchase price or similar obligations,
earn-outs or other similar obligations, in each case, incurred in connection
with the Acquisition, any acquisition permitted under Section 9.10(i) of this
Agreement (but excluding trade debt and accrued expenses incurred in the
ordinary course of business on normal trade terms and not overdue by more than
ninety (90) days) which would appear as liabilities on a balance sheet of such
Person in accordance with GAAP, (c) all obligations as lessee under leases which
have been, or should be, in accordance with GAAP recorded as Capital Leases;
(d) any contractual obligation, contingent or otherwise, of such Person to pay
or be liable for the payment of any indebtedness described in this definition of
another Person, including, without

 

19

--------------------------------------------------------------------------------


 

limitation, any such indebtedness, directly or indirectly guaranteed, or any
agreement to purchase, repurchase, or otherwise acquire such indebtedness,
obligation or liability or any security therefor, or to provide funds for the
payment or discharge thereof, or to maintain solvency, assets, level of income,
or other financial condition; (e) all obligations with respect to redeemable
stock and redemption or repurchase obligations under any Capital Stock or other
equity securities issued by such Person; (f) all reimbursement obligations and
other liabilities of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances, drafts or
similar documents or instruments issued for such Person’s account; (g) all
indebtedness of such Person in respect of indebtedness of another Person for
borrowed money or indebtedness of another Person otherwise described in this
definition which is secured by any consensual lien, security interest,
collateral assignment, conditional sale, mortgage, deed of trust, or other
encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments;
(j) indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

 

1.69                           “Information Certificate” shall mean,
collectively, the Information Certificates of Borrowers and Guarantors
constituting Exhibit B hereto containing material information with respect to
Borrowers and Guarantors, their respective businesses and assets provided by or
on behalf of Borrowers and Guarantors to Lender in connection with the
preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.

 

1.70                           “Intellectual Property” shall mean, as to each
Borrower and Guarantor, such Borrower’s and Guarantor’s now owned and hereafter
arising or acquired:  patents, patent rights, patent applications, copyrights,
works which are the subject matter of copyrights, copyright applications,
copyright registrations, trademarks, servicemarks, trade names, trade styles,
trademark and service mark applications, and licenses and rights to use any of
the foregoing and all applications, registrations and recordings relating to any
of the foregoing as may be filed in the United States Copyright Office, the
United States Patent and Trademark Office or in any similar office or agency of
the United States of America, any State thereof, any political subdivision
thereof or in any other country or jurisdiction, together with all rights and
privileges

 

20

--------------------------------------------------------------------------------


 

arising under applicable law with respect to any Borrower’s or Guarantor’s use
of any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or servicemark, or the
license of any trademark or servicemark); customer and other lists in whatever
form maintained; delivery routes; trade secret rights, copyright rights, rights
in works of authorship, domain names and domain name registrations; software and
contract rights relating to computer software programs, in whatever form created
or maintained.

 

1.71                           “Interest Expense” shall mean, for any period, as
to any Person, as determined in accordance with GAAP, the amount equal to the
total interest expense of such Person and its Subsidiaries on a consolidated
basis for such period, whether paid or accrued (including the interest component
of any Capital Lease for such period), and in any event, including, without
limitation, (a) discounts in connection with the sale of any Accounts, (b) bank
fees,  commissions, discounts and other fees and charges owed with respect to
letters of credit, banker’s acceptances or similar instruments or any factoring,
securitization or similar arrangements, (c) interest payable by addition to
principal or in the form of property other than cash and any other interest
expense not payable in cash, and (d) the costs or fees for such period
associated with Hedge Agreements to the extent not otherwise included in such
total interest expense (excluding breakage costs incurred in connection with the
termination of Hedge Agreements on or about the date hereof, if any), provided,
that, Interest Expense shall not include, to the extent treated as interest in
accordance with GAAP, all non-cash amounts in connection with borrowed money
(including paid-in-kind interest).

 

1.72                           “Interest Period” shall mean for any Eurodollar
Rate Loan, a period of approximately one (1), two (2), or three (3) months
duration as any Borrower (or Administrative Borrower on behalf of such Borrower)
may elect, the exact duration to be determined in accordance with the customary
practice in the applicable Eurodollar Rate market; provided, that, such Borrower
(or Administrative Borrower on behalf of such Borrower) may not elect an
Interest Period which will end after the last day of the then-current term of
this Agreement.

 

1.73                           “Interest Rate” shall mean,

 

(a)                                  Subject to clause (b) of this definition
below:


 

(I)                 AS TO PRIME RATE LOANS, A RATE EQUAL TO THE THEN APPLICABLE
MARGIN FOR PRIME RATE LOANS ON A PER ANNUM BASIS PLUS THE PRIME RATE, AND

 

(II)              AS TO EURODOLLAR RATE LOANS, A RATE EQUAL TO THE THEN
APPLICABLE MARGIN FOR EURODOLLAR RATE LOANS ON A PER ANNUM BASIS PLUS THE
ADJUSTED EURODOLLAR RATE.

 


(B)                               NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN,


 


21

--------------------------------------------------------------------------------



 

(I)                 LENDER MAY, AT ITS OPTION, INCREASE THE APPLICABLE MARGIN
OTHERWISE USED TO CALCULATE THE INTEREST RATE FOR PRIME RATE LOANS AND
EURODOLLAR RATE LOANS IN EACH CASE TO THE HIGHEST PERCENTAGE SET FORTH IN THE
DEFINITION OF THE TERM APPLICABLE MARGIN FOR EACH CATEGORY OF LOANS (WITHOUT
REGARD TO THE AMOUNT OF MONTHLY AVERAGE EXCESS AVAILABILITY) PLUS TWO (2%)
PERCENT PER ANNUM, FOR THE PERIOD FROM AND AFTER THE DATE OF THE OCCURRENCE OF
AN EVENT OF DEFAULT BUT ONLY FOR SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING;
AND

 

(II)              LENDER MAY, AT ITS OPTION, INCREASE THE APPLICABLE MARGIN
OTHERWISE USED TO CALCULATE THE INTEREST RATE FOR PRIME RATE LOANS AND
EURODOLLAR RATE LOANS, IN EACH CASE TO THE HIGHEST PERCENTAGE SET FORTH IN THE
DEFINITION OF THE TERM APPLICABLE MARGIN FOR EACH CATEGORY OF LOANS (WITHOUT
REGARD TO THE AMOUNT OF MONTHLY AVERAGE EXCESS AVAILABILITY) PLUS TWO (2%)
PERCENT PER ANNUM, ON REVOLVING LOANS AT ANY TIME OUTSTANDING IN THE AGGREGATE
IN EXCESS OF THE BORROWING BASE (IN EACH CASE WHETHER OR NOT SUCH EXCESS(ES)
ARISE OR ARE MADE WITH OR WITHOUT THE KNOWLEDGE OR CONSENT OF LENDER AND WHETHER
MADE BEFORE OR AFTER AN EVENT OF DEFAULT).

 

1.74                           “Inventory” shall mean, as to each Borrower and
Guarantor, all of such Borrower’s and Guarantor’s now owned and hereafter
existing or acquired goods, wherever located, which (a) are leased by such
Borrower or Guarantor as lessor; (b) are held by such Borrower for sale or lease
or to be furnished under a contract of service; (c) are furnished by such
Borrower or Guarantor under a contract of service; or (d) consist of raw
materials, work in process, finished goods or materials used or consumed in its
business.

 

1.75                           “Inventory Loan Limit” shall mean, at any time on
and after the date on which the Sara Lee DSD Business Accounts have become
Eligible Accounts, the amount equal to $25,000,000.

 

1.76                           “Investment Property Control Agreement” shall
mean an agreement in writing, in form and substance reasonably satisfactory to
Lender, by and among Lender, any Borrower or Guarantor (as the case may be) and
any securities intermediary, commodity intermediary or other person who has
custody, control or possession of any investment property of such Borrower or
Guarantor acknowledging that such securities intermediary, commodity
intermediary or other person has custody, control or possession of such
investment property on behalf of Lender, that it will comply with entitlement
orders originated by Lender with respect to such investment property, or other
instructions of Lender, and has such other terms and conditions as Lender may
reasonably require.

 

1.77                           “Lender” shall mean Wachovia Bank, National
Association, a national banking association, and its successors and assigns.

 

1.78                           “Lender Payment Account” shall mean account no.
5000000030266 of Lender at Wachovia Bank, National Association or such other
account of Lender as Lender may from time to time designate to Administrative
Borrower as the Lender Payment Account for purposes of this Agreement and the
other Financing Agreements.

 

22

--------------------------------------------------------------------------------


 

1.79                           “Letter of Credit Documents” shall mean, with
respect to any Letter of Credit, such Letter of Credit, any amendments thereto,
any documents delivered in connection therewith, any application therefor, and
any agreements, instruments, guarantees or other documents (whether general in
application or applicable only to such Letter of Credit) governing or providing
for (a) the rights and obligations of the parties concerned or at risk or
(b) any collateral security for such obligations.

 

1.80                           “Letter of Credit Limit” shall mean $10,000,000.

 

1.81                           “Letter of Credit Obligations” shall mean, at any
time, the sum of (a) the aggregate undrawn amount of all Letters of Credit
outstanding at such time, plus (b) the aggregate amount of all drawings under
Letters of Credit for which Lender has not at such time been reimbursed.

 

1.82                           “Letters of Credit” shall mean all letters of
credit (whether documentary or stand-by and whether for the purchase of
inventory, equipment or otherwise) issued by Lender for the account of any
Borrower pursuant to this Agreement, and all amendments, renewals, extensions or
replacements thereof.

 

1.83                           “License Agreements” shall have the meaning set
forth in Section 8.11 hereof.

 

1.84                           “Liquidity Trigger Event” shall mean the
determination by Lender that the sum of (a) the aggregate dollar value of the
Preferred Stock Portfolio plus (b) the aggregate amount of cash and Cash
Equivalents in the Cash Investment Accounts, is less than $35,000,000; it being
understood that Lender shall only require one deposit of cash collateral
pursuant to Section 9.20 of this Agreement regardless of the number of Liquidity
Trigger Events that occur during the term of this Agreement.

 

1.85                           “Loans” shall mean the Revolving Loans.

 

1.86                           “London Interbank Offered Rate” shall mean, with
respect to any Eurodollar Rate Loan for the Interest Period applicable thereto,
the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by Lender from time to time for
purposes of providing quotations of interest rates applicable to eurodollar
deposits in dollars in the London interbank market) at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, that, if more
than one rate is specified on such Page for such comparable period, the
applicable rate shall be the arithmetic mean of all such rates.  In the event
that such rate is not available at such time for any reason, then the term
“London Interbank Offered Rate” shall mean, with respect to any Eurodollar Rate
Loan for the Interest Period applicable thereto, the rate of interest per annum
at which dollar deposits of $5,000,000 and for a term comparable to such
Interest Period are offered by the principal London office of Lender in
immediately available funds in the London

 

23

--------------------------------------------------------------------------------


 

interbank market at approximately 11:00 a.m. London time two (2) Business Days
prior to the commencement of such Interest Period.

 

1.87                           “Material Adverse Effect” shall mean a material
adverse effect on (a) the financial condition, business, performance or
operations of any Borrower or of Borrowers and Guarantors (taken as a whole)
(b) the legality, validity or enforceability of this Agreement or any of the
other Financing Agreements; (c) the legality, validity, enforceability,
perfection or priority of the security interests and liens of Lender upon the
Collateral; (d) the Collateral or its value; (e) the ability of Borrowers and
Guarantors (taken as a whole) to repay the Obligations or of any Borrower to
perform its obligations under this Agreement or any of the other Financing
Agreements as and when to be performed; or (f) the ability of Lender to enforce
the Obligations or realize upon the Collateral or otherwise with respect to the
rights and remedies of Lender under this Agreement or any of the other Financing
Agreements.

 

1.88                           “Material Contract” shall mean: (a) the Asset
Purchase Agreement, (b) each of the Operational Agreements (as defined in the
Asset Purchase Agreement as in effect on the date hereof), (c) the Option
Agreement; (d) any contract or other agreement (other than the Financing
Agreements), written or oral, of any Borrower or Guarantor involving monetary
liability of or to any Person in an amount in excess of $500,000 in any fiscal
year and (e) any other contract or other agreement (other than the Financing
Agreements), whether written or oral, to which any Borrower or Guarantor is a
party as to which the breach, nonperformance, cancellation or failure to renew
by any party thereto would have a Material Adverse Effect.

 

1.89                           “Maturity Date” shall have the meaning set forth
in Section 12.1 hereof.

 

1.90                           “Maximum Credit” shall mean the amount of
$50,000,000.

 

1.91                           “Monthly Average Excess Availability” shall mean,
at any time, the daily average of the Excess Availability for the immediately
preceding calendar month as calculated by Lender.

 

1.92                           “Multiemployer Plan” shall mean a “multi-employer
plan” as defined in Section 4001(a)(3) of ERISA which is or was at any time
during the current year or the immediately preceding six (6) years contributed
to by any Borrower, Guarantor or any ERISA Affiliate or with respect to which
any Borrower, Guarantor or any ERISA Affiliate may incur any liability.

 

1.93                           “Net Cash Proceeds” shall mean the aggregate cash
proceeds payable to Parent or any of its Subsidiaries in respect of any sale,
lease, transfer or other disposition of any assets or properties, or interest in
assets and properties or as proceeds of any loans or other financial
accommodations provided to it or as proceeds from the issuance and/or sale of
any Capital Stock, in each case net of the reasonable and customary direct costs
relating to such sale, lease, transfer or other disposition or loans or other
financial accommodation or issuance and/or sale (including, without limitation,
legal, accounting and investment banking fees, and sales commissions) and taxes
paid or payable as a result thereof (after taking into account any available tax
credits or

 

24

--------------------------------------------------------------------------------


 

deductions and any tax sharing arrangements), and amounts applied to the
repayment of indebtedness secured by a valid and enforceable lien on the asset
or assets that are the subject of such sale or other disposition required to be
repaid in connection with such transaction.

 

1.94                           “Net Recovery Percentage” shall mean the
fraction, expressed as a percentage, (a) the numerator of which is the amount
equal to the amount of the recovery in respect of the Inventory at such time on
a “net orderly liquidation value” basis as set forth in the most recent
acceptable appraisal of Inventory received by Lender in accordance with
Section 7.3, net of operating expenses, liquidation expenses and commissions,
and (b) the denominator of which is the applicable original cost of the
aggregate amount of the Inventory subject to such appraisal.

 

1.95                           “Obligations” shall mean (a) any and all Loans,
Letter of Credit Obligations and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by any or all of
Borrowers to Lender and/or any of its Affiliates, including principal, interest,
charges, fees, costs and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, arising under this Agreement or any of
the other Financing Agreements or on account of any Letter of Credit and all
other Letter of Credit Obligations, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to such Borrower
under the United States Bankruptcy Code or any similar statute (including the
payment of interest and other amounts which would accrue and become due but for
the commencement of such case, whether or not such amounts are allowed or
allowable in whole or in part in such case), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, or secured or unsecured and (b) for purposes only of
Section 5.1 hereof and the Security Provisions and subject to the priority in
right of payment set forth in Section 6.4 hereof, all obligations, liabilities
and indebtedness of every kind, nature and description owing by any Borrower to
Lender or any Affiliate of Lender arising under or pursuant to any Bank
Products, whether now existing or hereafter arising (and in the case of any
Affiliate of Lender, Lender shall be deemed to act as agent for such Affiliate
for purposes of Section 5.1 hereof and references to Lender shall include such
Affiliate).

 

1.96                           “OFAC” means the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

 

1.97                           “Option Agreement” shall mean the Right of First
Offer and Purchase Option Agreement, dated the date hereof, by and between Sara
Lee and Farmer.

 

1.98                           “Parent” shall mean Farmer Bros. Co., a Delaware
corporation, and its successors and assigns.

 

1.99                           “Participant” shall mean any financial
institution that acquires and holds a participation in the interest of Lender in
any of the Loans and Letters of Credit in conformity with the provisions of
Section 12.5 of this Agreement governing participations.

 

25

--------------------------------------------------------------------------------


 

1.100                     “Permitted Holders” shall mean the persons listed on
Schedule 1.100 hereto.

 

1.101                     “Person” or “person” shall mean any individual, sole
proprietorship, partnership, corporation (including any corporation which elects
subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.102                     “Pension Plan” shall mean a pension plan (as defined
in Section 3(2) of ERISA) subject to Title IV of ERISA which any Borrower or
Guarantor sponsors, maintains, or to which any Borrower, Guarantor or ERISA
Affiliate makes, is making, or is obligated to make contributions, other than a
Multiemployer Plan.

 

1.103                     “Plan” shall mean an employee benefit plan (as defined
in Section 3(3) of ERISA) which any Borrower or Guarantor sponsors, maintains,
or to which it makes, is making, or is obligated to make contributions, or in
the case of a Multiemployer Plan has made contributions at any time during the
immediately preceding six (6) plan years or with respect to which any Borrower
or Guarantor may incur liability.

 

1.104                     “Preferred Stock Portfolio” shall mean investment
property owned by Finance consisting of preferred stock in publicly filed
companies (other than Parent) to the extent such preferred stock is held in the
Specified Investment Account.

 

1.105                     “Prime Rate” shall mean, on any date, the greatest of
(a) the rate from time to time publicly announced by Lender, or its successors,
as its prime rate, whether or not such announced rate is the best rate available
at such bank, (b) the Federal Funds Effective Rate in effect on such day plus
one-half (1/2%) percent, (c) the Adjusted Eurodollar Rate for a one month
Interest Period on such day plus one (1%) percent and (d) three and one quarter
(3.25%) percent per annum  The term “Federal Funds Effective Rate” shall mean,
for any period, a fluctuating interest rate per annum equal, for each day during
such period, to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by Lender
from three Federal Funds brokers of recognized standing selected by it.

 

1.106                     “Prime Rate Loans” shall mean any Loans or portion
thereof on which interest is payable based on the Prime Rate in accordance with
the terms thereof.

 

1.107                     “Property Loss Event” means (a) any loss of or damage
to any assets or property of any Borrower or Guarantor that results in a claim
to proceeds of insurance or (b) any condemnation or other taking of any assets
or property of any Borrower or Guarantor.

 

26

--------------------------------------------------------------------------------


 

1.108                     “Provision for Taxes” shall mean an amount equal to
all taxes imposed on or measured by, or determined by reference to, net income,
whether Federal, State, Provincial, county or local, and whether foreign or
domestic, that are paid or payable by any Person in respect of any period in
accordance with GAAP.

 

1.109                     “Purchase Agreements” shall mean, collectively, the
following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced): (a) the Asset Purchase
Agreement, (b) each of the Operational Agreements (as defined in the Asset
Purchase Agreement as in effect on the date hereof), (c) the Option Agreement,
and (d) all other agreements of transfer as are referred to therein and all side
letters with respect thereto, and all agreements, documents and instruments
executed and/or delivered in connection with any of the foregoing; in each case
sometimes being referred to herein individually as a “Purchase Agreement”.

 

1.110                     “Purchased Assets” shall mean all of the assets and
properties acquired by Farmer from Sellers pursuant to the Purchase Agreements.

 

1.111                     “Real Property” shall mean all now owned and hereafter
acquired real property of each Borrower and Guarantor, including leasehold
interests, together with all buildings, structures, and other improvements
located thereon and all licenses, easements and appurtenances relating thereto,
wherever located.

 

1.112                     “Receivables” shall mean all of the following now
owned or hereafter arising or acquired property of each Borrower and Guarantor:
(a) all Accounts; (b) all interest, fees, late charges, penalties, collection
fees and other amounts due or to become due or otherwise payable in connection
with any Account; (c) all payment intangibles of such Borrower or Guarantor;
(d)  letters of credit, indemnities, guarantees, security or other deposits and
proceeds thereof issued payable to any Borrower or Guarantor or otherwise in
favor of or delivered to any Borrower or Guarantor in connection with any
Account; or (e) all other accounts, contract rights, chattel paper, instruments,
notes, general intangibles and other forms of obligations owing to any Borrower
or Guarantor, whether from the sale and lease of goods or other property,
licensing of any property (including Intellectual Property or other general
intangibles), rendition of services or from loans or advances by any Borrower or
Guarantor or to or for the benefit of any third person (including loans or
advances to any Affiliates or Subsidiaries of any Borrower or Guarantor) or
otherwise associated with any Accounts, Inventory or general intangibles of any
Borrower or Guarantor (including, without limitation, choses in action, causes
of action, tax refunds, tax refund claims, any funds which may become payable to
any Borrower or Guarantor in connection with the termination of any Plan or
other employee benefit plan and any other amounts payable to any Borrower or
Guarantor from any Plan or other employee benefit plan, rights and claims
against carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, casualty or any similar types of insurance and
any proceeds thereof and proceeds of insurance covering the lives of employees
on which any Borrower or Guarantor is a beneficiary).

 

27

--------------------------------------------------------------------------------


 

1.113                     “Records” shall mean, as to each Borrower and
Guarantor, all of such Borrower’s and Guarantor’s present and future books of
account of every kind or nature, purchase and sale agreements, invoices, ledger
cards, bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of any Borrower or Guarantor with
respect to the foregoing maintained with or by any other person).

 

1.114                     “Reserves” shall mean as of any date of determination,
such amounts as Lender may from time to time establish and revise in good faith
reducing the amount of Loans and Letters of Credit that would otherwise be
available to any Borrower under the lending formula(s) provided for herein:
(a) to reflect events, conditions, contingencies or risks which, as determined
by Lender in good faith, adversely affect, or would have a reasonable likelihood
of adversely affecting, either (i) the Collateral or any other property which is
security for the Obligations or its value or (ii) the assets, business or
prospects of any Borrower or Guarantor or (iii) the security interests and other
rights of Lender in the Collateral (including the enforceability, perfection and
priority thereof) or (b) to reflect Lender’s good faith belief that any
collateral report or financial information furnished by or on behalf of any
Borrower or Guarantor to Lender is or may have been incomplete, inaccurate or
misleading in any material respect or (c) to reflect outstanding Letter of
Credit Obligations as provided in Section 2.2 hereof or (d) in respect of any
state of facts which Lender determines in good faith constitutes a Default or an
Event of Default. Without limiting the generality of the foregoing, Reserves
may, at Lender’s option, be established to reflect: (a) dilution with respect to
the Accounts (based on the ratio of the aggregate amount of non-cash reductions
in Accounts for any period to the aggregate dollar amount of the sales of such
Borrower for such period) as calculated by Lender for any period is or is
reasonably anticipated to be greater than five (5%) percent; (b) returns,
rebates, discounts, claims, credits and allowances of any nature that are not
paid pursuant to the reduction of Accounts; (c) sales, excise or similar taxes
included in the amount of any Accounts reported to Lender; (d) a change in the
turnover, age or mix of the categories of Inventory that adversely affects the
aggregate value of all Inventory; (e) amounts due or to become due in respect of
employee payroll and benefits, including, incentives and retention bonuses;
(f) amounts due or to become due to owners and lessors of premises where any
Collateral is located, other than for those locations where Lender has received
a Collateral Access Agreement that Lender has accepted in writing; (g) amounts
due or to become due to owners and licensors of trademarks and other
Intellectual Property used by any Borrower or Guarantor; (h) reserves for
in-transit Inventory, including freight, taxes, duty and other amounts which
Lender estimates must be paid in connection with such Inventory upon arrival and
for delivery to one of such Borrower’s locations for Eligible Inventory within
the United States of America, and (i) obligations, liabilities or indebtedness
(contingent or otherwise) of any Borrower or Guarantor to Lender or any
Affiliate of Lender arising under or in connection with any Bank Products to the
extent that such obligations, liabilities or indebtedness constitute Obligations
as such term is defined herein or otherwise receive the benefit of the security
interest of Lender in any Collateral.  The amount

 

28

--------------------------------------------------------------------------------


 

of any Reserve established by Lender shall have a reasonable relationship to the
event, condition or other matter which is the basis for such reserve as
determined by Lender in good faith and to the extent that such Reserve is in
respect of amounts that may be payable to third parties Lender may, at its
option, deduct such Reserve from the Maximum Credit, at any time that such limit
is less than the amount of the Borrowing Base.

 

1.115                     “Revolving Loans” shall mean the loans now or
hereafter made by or on behalf of Lender for the account of any Borrower on a
revolving basis (involving advances, repayments and readvances) as set forth in
Section 2.1 hereof.

 

1.116                     “Sanctioned Entity” shall mean (a) an agency of the
government of, (b) an organization directly or indirectly controlled by, or
(c) a person resident in, a country that is subject to a sanctions program
identified on the list maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or person.

 

1.117                     “Sanctioned Person” shall mean a person named on the
list of Specially Designated Nationals or Blocked Persons maintained by OFAC
available at http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as
otherwise published from time to time.

 

1.118                     “Sara Lee DSD Business” shall mean the DSD Business
(as such term is defined in the Asset Purchase Agreement as in effect on the
date hereof).

 

1.119                     “Sara Lee DSD Business Accounts” shall mean Accounts
created by any Borrower after the date of this Agreement in respect of the Sara
Lee DSD Business.

 

1.120                     “Security Provisions” shall mean the following
provisions of the Financing Agreements (as the same now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced):
(a) Section 1(a) of the Guarantee, dated even date herewith, by Guarantors in
favor of Lender; (b) Section 2 of each Pledge and Security Agreement, dated even
date herewith, by Farmer in favor of Lender; (c) Section 2 of the Pledge and
Security Agreement, dated even date herewith, by Coffee Holding in favor of
Lender; (d) Section 2 of the Collateral Assignment of Acquisition Agreements,
dated of even date herewith, by Farmer in favor of Lender; and (e) such other
sections of such other Financing Agreements as Lender may from time to time
designate as a Security Provision in a writing delivered by Lender to
Administrative Borrower.

 

1.121                     “Sellers” shall mean collectively, the following
(together with their respective successors and assigns): (a) Sara Lee
Corporation, a Maryland corporation and (b) Saramar, LLC, a Delaware limited
liability company; each sometimes being referred to herein individually as a
“Seller”.

 

1.122                     “Solvent” shall mean, at any time with respect to any
Person, that at such time

 

29

--------------------------------------------------------------------------------


 

such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

 

1.123                     “Specified Investment Account” shall mean account
number 10135600 maintained by Finance at Wells Fargo Bank, N.A.

 

1.124                     “Subsidiary” or “subsidiary” shall mean, with respect
to any Person, any corporation, limited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.

 

1.125                     “UCC” shall mean the Uniform Commercial Code as in
effect in the State of California, and any successor statute, as in effect from
time to time (except that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of California on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as Lender may otherwise determine).

 

1.126                     “Value” shall mean, as determined by Lender in good
faith, with respect to Inventory, the lower of (a) cost computed on a first-in
first-out basis in accordance with GAAP or (b) market value, provided, that,
(i) for purposes of the calculation of the Borrowing Base, (A) the Value of the
Inventory shall not include:  (1) the portion of the value of Inventory equal to
the profit earned by any Affiliate on the sale thereof to any Borrower or
(2)  write-ups or write-downs in value with respect to currency exchange rates
and (B) notwithstanding anything to the contrary contained herein, the cost of
the Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Lender prior to the
date hereof, if any and (ii) Lender may from time to time, in its discretion,
value the portion of the Inventory consisting of “green coffee” to market based
on the market value thereof as determined by the New York Board of Trade or any
other mutually agreed upon source.

 

1.127                     “Voting Stock” shall mean with respect to any Person,
(a) one (1) or more classes of Capital Stock of such Person having general
voting powers to elect at least a majority of the

 

30

--------------------------------------------------------------------------------


 

board of directors, managers or trustees of such Person, irrespective of whether
at the time Capital Stock of any other class or classes have or might have
voting power by reason of the happening of any contingency, and (b) any Capital
Stock of such Person convertible or exchangeable without restriction at the
option of the holder thereof into Capital Stock of such Person described in
clause (a) of this definition.

 

1.128                     “Weighted Average Life to Maturity” shall mean, when
applied to any Indebtedness at any date, the number of years obtained by
dividing (a) the then outstanding principal amount of such Indebtedness into
(b) the total of the product obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment.

 

SECTION  2.                  CREDIT FACILITIES

 

2.1                               Loans.

 


(A)                                  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS CONTAINED HEREIN, LENDER AGREES TO MAKE REVOLVING LOANS TO EACH
BORROWER FROM TIME TO TIME IN AMOUNTS REQUESTED BY SUCH BORROWER (OR
ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER) UP TO THE AMOUNT OUTSTANDING
AT ANY TIME EQUAL TO THE LESSER OF: (I) THE BORROWING BASE AT SUCH TIME OR
(II) THE MAXIMUM CREDIT AT SUCH TIME.


 


(B)                                 EXCEPT IN LENDER’S DISCRETION OR AS
OTHERWISE PROVIDED HEREIN, (I) THE AGGREGATE AMOUNT OF THE LOANS AND THE LETTER
OF CREDIT OBLIGATIONS OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE MAXIMUM
CREDIT, (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING LOANS AND LETTER OF
CREDIT OBLIGATIONS OUTSTANDING AT ANY TIME SHALL NOT EXCEED THE BORROWING BASE,
AND (III) THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING LOANS OUTSTANDING
BASED ON THE ELIGIBLE INVENTORY SHALL NOT EXCEED THE INVENTORY LOAN LIMIT.


 


(C)                                  IN THE EVENT THAT (I) THE AGGREGATE AMOUNT
OF THE LOANS AND THE LETTER OF CREDIT OBLIGATIONS OUTSTANDING AT ANY TIME EXCEED
THE MAXIMUM CREDIT, OR (II) EXCEPT AS OTHERWISE PROVIDED HEREIN, THE AGGREGATE
PRINCIPAL AMOUNT OF THE REVOLVING LOANS AND LETTER OF CREDIT OBLIGATIONS
OUTSTANDING EXCEED THE BORROWING BASE, OR (III) THE AGGREGATE PRINCIPAL AMOUNT
OF REVOLVING LOANS AND LETTER OF CREDIT OBLIGATIONS BASED ON THE ELIGIBLE
INVENTORY EXCEED THE INVENTORY LOAN LIMIT, SUCH EVENT SHALL NOT LIMIT, WAIVE OR
OTHERWISE AFFECT ANY RIGHTS OF LENDER IN SUCH CIRCUMSTANCES OR ON ANY FUTURE
OCCASIONS AND BORROWERS SHALL, UPON DEMAND BY LENDER, WHICH MAY BE MADE AT ANY
TIME OR FROM TIME TO TIME, IMMEDIATELY REPAY TO LENDER THE ENTIRE AMOUNT OF ANY
SUCH EXCESS(ES) FOR WHICH PAYMENT IS DEMANDED.


 


31

--------------------------------------------------------------------------------


 

2.2                               Letters of Credit.

 


(A)                                  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS CONTAINED HEREIN AND IN THE LETTER OF CREDIT DOCUMENTS, AT THE
REQUEST OF A BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER),
LENDER AGREES TO ISSUE FOR THE ACCOUNT OF SUCH BORROWER ONE OR MORE LETTERS OF
CREDIT, CONTAINING TERMS AND CONDITIONS ACCEPTABLE TO LENDER.


 


(B)                                 THE BORROWER REQUESTING SUCH LETTER OF
CREDIT (OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER) SHALL GIVE LENDER
THREE (3) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF SUCH BORROWER’S REQUEST FOR THE
ISSUANCE OF A LETTER OF CREDIT.  SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL
SPECIFY THE ORIGINAL FACE AMOUNT OF THE LETTER OF CREDIT REQUESTED, THE
EFFECTIVE DATE (WHICH DATE SHALL BE A BUSINESS DAY AND IN NO EVENT SHALL BE A
DATE LESS THAN TEN (10) DAYS PRIOR TO THE END OF THE THEN CURRENT TERM OF THIS
AGREEMENT) OF ISSUANCE OF SUCH REQUESTED LETTER OF CREDIT, WHETHER SUCH LETTER
OF CREDIT MAY BE DRAWN IN A SINGLE OR IN PARTIAL DRAWS, THE DATE ON WHICH SUCH
REQUESTED LETTER OF CREDIT IS TO EXPIRE (WHICH DATE SHALL BE A BUSINESS DAY AND
SHALL NOT BE MORE THAN ONE YEAR FROM THE DATE OF ISSUANCE), THE PURPOSE FOR
WHICH SUCH LETTER OF CREDIT IS TO BE ISSUED, AND THE BENEFICIARY OF THE
REQUESTED LETTER OF CREDIT.  THE BORROWER REQUESTING THE LETTER OF CREDIT (OR
ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER) SHALL ATTACH TO SUCH NOTICE
THE PROPOSED TERMS OF THE LETTER OF CREDIT.  THE RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT SHALL, FOR PURPOSES HEREOF, BE TREATED IN ALL RESPECTS THE SAME
AS THE ISSUANCE OF A NEW LETTER OF CREDIT HEREUNDER.


 


(C)                                  IN ADDITION TO BEING SUBJECT TO THE
SATISFACTION OF THE APPLICABLE CONDITIONS PRECEDENT CONTAINED IN SECTION 4
HEREOF AND THE OTHER TERMS AND CONDITIONS CONTAINED HEREIN, NO LETTER OF CREDIT
SHALL BE AVAILABLE UNLESS EACH OF THE FOLLOWING CONDITIONS PRECEDENT HAVE BEEN
SATISFIED IN A MANNER SATISFACTORY TO LENDER:  (I) THE BORROWER REQUESTING SUCH
LETTER OF CREDIT (OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER) SHALL
HAVE DELIVERED TO THE LENDER AT SUCH TIMES AND IN SUCH MANNER LENDER MAY
REQUIRE, AN APPLICATION, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, FOR THE
ISSUANCE OF THE LETTER OF CREDIT AND SUCH OTHER LETTER OF CREDIT DOCUMENTS AS
MAY BE REQUIRED PURSUANT TO THE TERMS THEREOF, AND THE FORM AND TERMS OF THE
PROPOSED LETTER OF CREDIT SHALL BE SATISFACTORY TO LENDER, (II) AS OF THE DATE
OF ISSUANCE, NO ORDER OF ANY COURT, ARBITRATOR OR OTHER GOVERNMENTAL AUTHORITY
SHALL PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN MONEY CENTER BANKS GENERALLY
FROM ISSUING LETTERS OF CREDIT OF THE TYPE AND IN THE AMOUNT OF THE PROPOSED
LETTER OF CREDIT, AND NO LAW, RULE OR REGULATION APPLICABLE TO MONEY CENTER
BANKS GENERALLY AND NO REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) FROM ANY GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER MONEY CENTER BANKS
GENERALLY SHALL PROHIBIT, OR REQUEST THAT LENDER REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR THE ISSUANCE OF SUCH LETTER OF CREDIT,
(III) AFTER GIVING EFFECT TO THE ISSUANCE OF SUCH LETTER OF CREDIT, THE LETTER
OF CREDIT OBLIGATIONS SHALL NOT EXCEED THE LETTER OF CREDIT LIMIT, AND (IV) THE
EXCESS AVAILABILITY, PRIOR TO GIVING EFFECT TO ANY RESERVES WITH RESPECT TO SUCH
LETTER OF CREDIT, ON THE DATE OF THE PROPOSED ISSUANCE OF ANY LETTER OF CREDIT
SHALL BE EQUAL TO OR GREATER THAN: (A) IF THE PROPOSED LETTER OF CREDIT IS FOR
THE PURPOSE OF PURCHASING ELIGIBLE INVENTORY AND THE DOCUMENTS OF TITLE WITH
RESPECT THERETO ARE CONSIGNED TO LENDER, THE SUM OF (1) THE PERCENTAGE EQUAL TO
ONE HUNDRED (100%) PERCENT MINUS THE THEN APPLICABLE PERCENTAGE WITH RESPECT TO
ELIGIBLE INVENTORY SET FORTH IN THE DEFINITION OF THE TERM BORROWING BASE
MULTIPLIED BY THE VALUE OF SUCH ELIGIBLE INVENTORY,


 


32

--------------------------------------------------------------------------------



 


PLUS (2) FREIGHT, TAXES, DUTY AND OTHER AMOUNTS WHICH LENDER ESTIMATES MUST BE
PAID IN CONNECTION WITH SUCH INVENTORY UPON ARRIVAL AND FOR DELIVERY TO ONE OF
SUCH BORROWER’S LOCATIONS FOR ELIGIBLE INVENTORY WITHIN THE UNITED STATES OF
AMERICA AND (B) IF THE PROPOSED LETTER OF CREDIT IS FOR ANY OTHER PURPOSE OR THE
DOCUMENTS OF TITLE ARE NOT CONSIGNED TO LENDER IN CONNECTION WITH A LETTER OF
CREDIT FOR THE PURPOSE OF PURCHASING INVENTORY, AN AMOUNT EQUAL TO ONE HUNDRED
(100%) PERCENT OF THE LETTER OF CREDIT OBLIGATIONS WITH RESPECT THERETO. 
EFFECTIVE ON THE ISSUANCE OF EACH LETTER OF CREDIT, A RESERVE SHALL BE
ESTABLISHED IN THE APPLICABLE AMOUNT SET FORTH IN SECTION 2.2(C)(IV)(A) OR
SECTION 2.2(C)(IV)(B).


 


(D)                                 EXCEPT IN LENDER’S DISCRETION,  THE AMOUNT
OF ALL OUTSTANDING LETTER OF CREDIT OBLIGATIONS SHALL NOT AT ANY TIME EXCEED THE
LETTER OF CREDIT LIMIT.


 


(E)                                  EACH BORROWER SHALL REIMBURSE IMMEDIATELY
LENDER FOR ANY DRAW UNDER ANY LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF SUCH
BORROWER AND PAY LENDER THE AMOUNT OF ALL OTHER CHARGES AND FEES PAYABLE TO
LENDER IN CONNECTION WITH ANY LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF SUCH
BORROWER IMMEDIATELY WHEN DUE, IRRESPECTIVE OF ANY CLAIM, SETOFF, DEFENSE OR
OTHER RIGHT WHICH SUCH BORROWER MAY HAVE AT ANY TIME AGAINST LENDER OR ANY OTHER
PERSON.  EACH DRAWING UNDER ANY LETTER OF CREDIT OR OTHER AMOUNT PAYABLE IN
CONNECTION THEREWITH WHEN DUE SHALL CONSTITUTE A REQUEST BY THE BORROWER FOR
WHOSE ACCOUNT SUCH LETTER OF CREDIT WAS ISSUED TO LENDER FOR A PRIME RATE LOAN
IN THE AMOUNT OF SUCH DRAWING OR OTHER AMOUNT THEN DUE. THE DATE OF SUCH LOAN
SHALL BE THE DATE OF THE DRAWING OR AS TO OTHER AMOUNTS, THE DUE DATE THEREFOR. 
ANY PAYMENTS MADE TO REIMBURSE LENDER IN CONNECTION WITH ANY LETTER OF CREDIT
SHALL CONSTITUTE ADDITIONAL REVOLVING LOANS TO SUCH BORROWER PURSUANT TO THIS
SECTION 2.


 


(F)                                    BORROWERS AND GUARANTORS SHALL INDEMNIFY
AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES, COSTS AND EXPENSES WHICH LENDER MAY SUFFER OR INCUR IN CONNECTION
WITH ANY LETTER OF CREDIT AND ANY DOCUMENTS, DRAFTS OR ACCEPTANCES RELATING
THERETO, INCLUDING ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS AND EXPENSES
DUE TO ANY ACTION TAKEN BY LENDER OR CORRESPONDENT WITH RESPECT TO ANY LETTER OF
CREDIT, EXCEPT FOR SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS OR EXPENSES
THAT ARE A DIRECT RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER
AS DETERMINED PURSUANT TO A FINAL NON-APPEALABLE ORDER OF A COURT OF COMPETENT
JURISDICTION.  EACH BORROWER AND GUARANTOR ASSUMES ALL RISKS WITH RESPECT TO THE
ACTS OR OMISSIONS OF THE DRAWER UNDER OR BENEFICIARY OF ANY LETTER OF CREDIT AND
FOR SUCH PURPOSES THE DRAWER OR BENEFICIARY SHALL BE DEEMED SUCH BORROWER’S
AGENT.  EACH BORROWER AND GUARANTOR ASSUMES ALL RISKS FOR, AND AGREES TO PAY,
ALL FOREIGN, FEDERAL, STATE AND LOCAL TAXES, DUTIES AND LEVIES RELATING TO ANY
GOODS SUBJECT TO ANY LETTER OF CREDIT OR ANY DOCUMENTS, DRAFTS OR ACCEPTANCES
THEREUNDER.  EACH BORROWER AND GUARANTOR HEREBY RELEASES AND HOLDS LENDER
HARMLESS FROM AND AGAINST ANY ACTS, WAIVERS, ERRORS, DELAYS OR OMISSIONS, WITH
RESPECT TO OR RELATING TO ANY LETTER OF CREDIT, EXCEPT FOR THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF LENDER AS DETERMINED PURSUANT TO A FINAL,
NON-APPEALABLE ORDER OF A COURT OF COMPETENT JURISDICTION.  THE PROVISIONS OF
THIS SECTION 2.2(F) SHALL SURVIVE THE PAYMENT OF OBLIGATIONS AND THE TERMINATION
OF THIS AGREEMENT.


 


33

--------------------------------------------------------------------------------



 


(G)                                 IN CONNECTION WITH INVENTORY PURCHASED
PURSUANT TO ANY LETTER OF CREDIT, BORROWERS SHALL, AT LENDER’S REQUEST, INSTRUCT
ALL SUPPLIERS, CARRIERS, FORWARDERS, CUSTOMS BROKERS, WAREHOUSES OR OTHERS
RECEIVING OR HOLDING CASH, CHECKS, INVENTORY, DOCUMENTS OR INSTRUMENTS IN WHICH
LENDER HOLDS A SECURITY INTEREST THAT UPON LENDER’S REQUEST, SUCH ITEMS ARE TO
BE DELIVERED TO LENDER AND/OR SUBJECT TO LENDER’S ORDER, AND IF THEY SHALL COME
INTO SUCH BORROWER’S POSSESSION, TO DELIVER THEM, UPON LENDER’S REQUEST, TO
LENDER IN THEIR ORIGINAL FORM.  EXCEPT AS OTHERWISE PROVIDED HEREIN, LENDER
SHALL NOT EXERCISE SUCH RIGHT TO REQUEST SUCH ITEMS SO LONG AS NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING.  EXCEPT AS
LENDER MAY OTHERWISE SPECIFY, BORROWERS SHALL DESIGNATE LENDER AS THE CONSIGNEE
ON ALL BILLS OF LADING AND OTHER NEGOTIABLE AND NON-NEGOTIABLE DOCUMENTS.


 


(H)                                 EACH BORROWER AND GUARANTOR HEREBY
IRREVOCABLY AUTHORIZES AND DIRECTS LENDER TO NAME SUCH BORROWER OR GUARANTOR AS
THE ACCOUNT PARTY THEREIN AND TO DELIVER TO LENDER ALL INSTRUMENTS, DOCUMENTS
AND OTHER WRITINGS AND PROPERTY RECEIVED BY ISSUER PURSUANT TO THE LETTER OF
CREDIT AND TO ACCEPT AND RELY UPON LENDER’S INSTRUCTIONS AND AGREEMENTS WITH
RESPECT TO ALL MATTERS ARISING IN CONNECTION WITH THE LETTER OF CREDIT OR THE
LETTER OF CREDIT DOCUMENTS WITH RESPECT THERETO.  NOTHING CONTAINED HEREIN SHALL
BE DEEMED OR CONSTRUED TO GRANT ANY BORROWER OR GUARANTOR ANY RIGHT OR AUTHORITY
TO PLEDGE THE CREDIT OF LENDER IN ANY MANNER.  BORROWERS AND GUARANTORS SHALL BE
BOUND BY ANY REASONABLE INTERPRETATION MADE IN GOOD FAITH BY LENDER UNDER OR IN
CONNECTION WITH ANY LETTER OF CREDIT OR ANY DOCUMENTS, DRAFTS OR ACCEPTANCES
THEREUNDER, NOTWITHSTANDING THAT SUCH INTERPRETATION MAY BE INCONSISTENT WITH
ANY INSTRUCTIONS OF ANY BORROWER OR GUARANTOR.


 


(I)                                     SO LONG AS NO EVENT OF DEFAULT EXISTS OR
HAS OCCURRED AND IS CONTINUING, A BORROWER MAY (I) APPROVE OR RESOLVE ANY
QUESTIONS OF NON-COMPLIANCE OF DOCUMENTS, (II) GIVE ANY INSTRUCTIONS AS TO
ACCEPTANCE OR REJECTION OF ANY DOCUMENTS OR GOODS, (III) EXECUTE ANY AND ALL
APPLICATIONS FOR STEAMSHIP OR AIRWAY GUARANTIES, INDEMNITIES OR DELIVERY ORDERS,
AND (IV) WITH LENDER’S CONSENT, GRANT ANY EXTENSIONS OF THE MATURITY OF, TIME OF
PAYMENT FOR, OR TIME OF PRESENTATION OF, ANY DRAFTS, ACCEPTANCES, OR DOCUMENTS,
AND AGREE TO ANY AMENDMENTS, RENEWALS, EXTENSIONS, MODIFICATIONS, CHANGES OR
CANCELLATIONS OF ANY OF THE TERMS OR CONDITIONS OF ANY OF THE APPLICATIONS,
LETTERS OF CREDIT, OR DOCUMENTS, DRAFTS OR ACCEPTANCES THEREUNDER OR ANY LETTERS
OF CREDIT INCLUDED IN THE COLLATERAL.


 


(J)                                     AT ANY TIME AN EVENT OF DEFAULT EXISTS
OR HAS OCCURRED AND IS CONTINUING, LENDER SHALL HAVE THE RIGHT AND AUTHORITY TO,
AND BORROWERS SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER, (I)APPROVE
OR RESOLVE ANY QUESTIONS OF NON-COMPLIANCE OF DOCUMENTS, (II) GIVE ANY
INSTRUCTIONS AS TO ACCEPTANCE OR REJECTION OF ANY DOCUMENTS OR GOODS,
(III) EXECUTE ANY AND ALL APPLICATIONS FOR STEAMSHIP OR AIRWAY GUARANTIES,
INDEMNITIES OR DELIVERY ORDERS, (IV) GRANT ANY EXTENSIONS OF THE MATURITY OF,
TIME OF PAYMENTS FOR, OR TIME OF PRESENTATION OF, ANY DRAFTS, ACCEPTANCES, OR
DOCUMENTS, AND (V) AGREE TO ANY AMENDMENTS, RENEWALS, EXTENSIONS, MODIFICATIONS,
CHANGES OR CANCELLATIONS OF ANY OF THE TERMS OR CONDITIONS OF ANY OF THE
APPLICATIONS, LETTERS OF CREDIT, OR DOCUMENTS, DRAFTS OR ACCEPTANCES THEREUNDER
OR ANY LETTERS OF


 


34

--------------------------------------------------------------------------------


 


CREDIT INCLUDED IN THE COLLATERAL.  LENDER MAY TAKE SUCH ACTIONS EITHER IN ITS
OWN NAME OR IN ANY BORROWER’S NAME.


 


(K)                                  THE OBLIGATIONS OF BORROWERS TO PAY EACH
LETTER OF CREDIT OBLIGATIONS SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE
AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT
UNDER ANY AND ALL CIRCUMSTANCES, WHATSOEVER.


 

SECTION  3.        INTEREST AND FEES

 

3.1                                 Interest.

 


(A)                                  BORROWERS SHALL PAY TO LENDER INTEREST ON
THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS AT THE INTEREST RATE.  ALL
INTEREST ACCRUING HEREUNDER ON AND AFTER THE DATE OF ANY EVENT OF DEFAULT FOR SO
LONG AS THE SAME IS CONTINUING OR ON OR AFTER THE DATE OF TERMINATION HEREOF
SHALL BE PAYABLE ON DEMAND.


 


(B)                               EACH BORROWER (OR ADMINISTRATIVE BORROWER ON
BEHALF OF SUCH BORROWER) MAY FROM TIME TO TIME REQUEST EURODOLLAR RATE LOANS OR
MAY REQUEST THAT PRIME RATE LOANS BE CONVERTED TO EURODOLLAR RATE LOANS OR THAT
ANY EXISTING EURODOLLAR RATE LOANS CONTINUE FOR AN ADDITIONAL INTEREST PERIOD. 
SUCH REQUEST FROM A BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH
BORROWER) SHALL SPECIFY THE AMOUNT OF THE EURODOLLAR RATE LOANS OR THE AMOUNT OF
THE PRIME RATE LOANS TO BE CONVERTED TO EURODOLLAR RATE LOANS OR THE AMOUNT OF
THE EURODOLLAR RATE LOANS TO BE CONTINUED (SUBJECT TO THE LIMITS SET FORTH
BELOW) AND THE INTEREST PERIOD TO BE APPLICABLE TO SUCH EURODOLLAR RATE LOANS
(AND IF IT DOES NOT SPECIFY AN INTEREST PERIOD, THE INTEREST PERIOD SHALL BE
DEEMED TO BE A ONE (1) MONTH PERIOD).  SUBJECT TO THE TERMS AND CONDITIONS
CONTAINED HEREIN, THREE (3) BUSINESS DAYS AFTER RECEIPT BY LENDER OF SUCH A
REQUEST FROM A BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH BORROWER)
WHICH MAY BE TELEPHONIC (AND FOLLOWED BY A CONFIRMATION IN WRITING IF REQUESTED
BY LENDER), SUCH EURODOLLAR RATE LOANS SHALL BE MADE OR PRIME RATE LOANS SHALL
BE CONVERTED TO EURODOLLAR RATE LOANS OR SUCH EURODOLLAR RATE LOANS SHALL
CONTINUE, AS THE CASE MAY BE, PROVIDED, THAT, (I) NO DEFAULT OR EVENT OF DEFAULT
SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, (II) NO BORROWER OR
ADMINISTRATIVE BORROWER SHALL HAVE SENT ANY NOTICE OF TERMINATION OF THIS
AGREEMENT, (III) SUCH BORROWER (OR ADMINISTRATIVE BORROWER ON BEHALF OF SUCH
BORROWER) SHALL HAVE COMPLIED WITH SUCH CUSTOMARY PROCEDURES AS ARE ESTABLISHED
BY LENDER AND SPECIFIED BY LENDER TO ADMINISTRATIVE BORROWER FROM TIME TO TIME
FOR REQUESTS BY BORROWERS FOR EURODOLLAR RATE LOANS, (IV) NO MORE THAN TEN
(10) INTEREST PERIODS MAY BE IN EFFECT AT ANY ONE TIME, (V) THE AGGREGATE AMOUNT
OF THE EURODOLLAR RATE LOANS MUST BE IN AN AMOUNT NOT LESS THAN $1,000,000 OR AN
INTEGRAL MULTIPLE OF $500,000 IN EXCESS THEREOF, AND (VI) LENDER SHALL HAVE
DETERMINED THAT THE INTEREST PERIOD OR ADJUSTED EURODOLLAR RATE IS AVAILABLE TO
LENDER AND CAN BE READILY DETERMINED AS OF THE DATE OF THE REQUEST FOR SUCH
EURODOLLAR RATE LOAN BY BORROWER.  ANY REQUEST BY OR ON BEHALF OF A BORROWER FOR
EURODOLLAR RATE LOANS OR TO CONVERT PRIME RATE LOANS TO EURODOLLAR RATE LOANS OR
TO CONTINUE ANY EXISTING EURODOLLAR RATE LOANS SHALL BE IRREVOCABLE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, LENDER SHALL NOT BE
REQUIRED TO PURCHASE UNITED STATES DOLLAR DEPOSITS IN THE LONDON INTERBANK
MARKET OR OTHER APPLICABLE


 


35

--------------------------------------------------------------------------------



 


EURODOLLAR RATE MARKET TO FUND ANY EURODOLLAR RATE LOANS, BUT THE PROVISIONS
HEREOF SHALL BE DEEMED TO APPLY AS IF LENDER HAD PURCHASED SUCH DEPOSITS TO FUND
THE EURODOLLAR RATE LOANS.


 


(C)                                  ANY EURODOLLAR RATE LOANS SHALL
AUTOMATICALLY CONVERT TO PRIME RATE LOANS UPON THE LAST DAY OF THE APPLICABLE
INTEREST PERIOD, UNLESS LENDER HAS RECEIVED AND APPROVED A REQUEST TO CONTINUE
SUCH EURODOLLAR RATE LOAN AT LEAST THREE (3) BUSINESS DAYS PRIOR TO SUCH LAST
DAY IN ACCORDANCE WITH THE TERMS HEREOF AND BORROWERS ARE ENTITLED TO SUCH
EURODOLLAR RATE LOAN UNDER THE TERMS HEREOF.  ANY EURODOLLAR RATE LOANS SHALL,
AT LENDER’S OPTION, UPON NOTICE BY LENDER TO ADMINISTRATIVE BORROWER, BE
SUBSEQUENTLY CONVERTED TO PRIME RATE LOANS IN THE EVENT THAT THIS AGREEMENT
SHALL TERMINATE OR NOT BE RENEWED.  BORROWERS SHALL PAY TO LENDER, UPON DEMAND
BY LENDER (OR LENDER MAY, AT ITS OPTION, CHARGE ANY LOAN ACCOUNT OF ANY
BORROWER) ANY AMOUNTS REQUIRED TO COMPENSATE LENDER OR PARTICIPANT FOR ANY LOSS
(INCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE INCURRED BY SUCH
PERSON, AS A RESULT OF THE CONVERSION OF EURODOLLAR RATE LOANS TO PRIME RATE
LOANS PURSUANT TO ANY OF THE FOREGOING.


 


(D)                                 INTEREST SHALL BE PAYABLE BY BORROWERS TO
LENDER MONTHLY IN ARREARS NOT LATER THAN THE FIRST DAY OF EACH CALENDAR MONTH
AND SHALL BE CALCULATED ON THE BASIS OF A THREE HUNDRED SIXTY (360) DAY YEAR AND
ACTUAL DAYS ELAPSED, OTHER THAN FOR PRIME RATE LOANS WHICH SHALL BE CALCULATED
ON THE BASIS OF THREE HUNDRED SIXTY-FIVE (365) OR THREE HUNDRED SIXTY-SIX (366)
DAY YEAR, AS APPLICABLE, AND ACTUAL DAYS ELAPSED.  THE INTEREST RATE ON
NON-CONTINGENT OBLIGATIONS (OTHER THAN EURODOLLAR RATE LOANS) SHALL INCREASE OR
DECREASE BY AN AMOUNT EQUAL TO EACH INCREASE OR DECREASE IN THE PRIME RATE
EFFECTIVE ON THE DATE ANY CHANGE IN SUCH PRIME RATE IS EFFECTIVE.  IN NO EVENT
SHALL CHARGES CONSTITUTING INTEREST PAYABLE BY BORROWERS TO LENDER EXCEED THE
MAXIMUM AMOUNT OR THE RATE PERMITTED UNDER ANY APPLICABLE LAW OR REGULATION, AND
IF ANY SUCH PART OR PROVISION OF THIS AGREEMENT IS IN CONTRAVENTION OF ANY SUCH
LAW OR REGULATION, SUCH PART OR PROVISION SHALL BE DEEMED AMENDED TO CONFORM
THERETO.


 

3.2                                 Unused Line Fee.  Borrowers shall pay to
Lender, monthly an unused line fee at a rate equal to three-eighths (.375%) of
one percent per annum calculated upon the amount by which the Maximum Credit
exceeds the average daily principal balance of the outstanding Revolving Loans
and Letters of Credit during the immediately preceding month (or part thereof)
so long as any Obligations are outstanding and this Agreement has not been
terminated.  Such fees shall be payable on the first Business Day of each month
in arrears and calculated based on a three hundred sixty (360) day year and
actual days elapsed.

 

3.3                                 Letter of Credit Fees.

 


(A)                                  BORROWERS SHALL PAY TO LENDER, MONTHLY A
FEE AT THE LC FEE RATE DETERMINED AS PROVIDED BELOW (ON A PER ANNUM BASIS), ON
THE AVERAGE DAILY OUTSTANDING BALANCE OF THE LETTERS OF CREDIT FOR THE
IMMEDIATELY PRECEDING MONTH (OR PART THEREOF), PAYABLE IN ARREARS AS OF THE
FIRST DAY OF EACH MONTH, COMPUTED FOR EACH DAY FROM THE DATE OF ISSUANCE TO THE
DATE OF EXPIRATION.  SUCH PERCENTAGES SHALL BE INCREASED OR DECREASED, AS THE
CASE MAY BE, TO THE APPLICABLE PERCENTAGE (ON A PER ANNUM BASIS) SET FORTH BELOW
BASED ON THE MONTHLY AVERAGE


 


36

--------------------------------------------------------------------------------



 


EXCESS AVAILABILITY FOR THE IMMEDIATELY PRECEDING CALENDAR MONTH IS AT OR WITHIN
THE AMOUNTS INDICATED FOR SUCH PERCENTAGE AS OF THE LAST DAY OF THE IMMEDIATELY
PRECEDING CALENDAR MONTH:

 

Tier

 

Monthly Average Excess Availability

 

LC Fee Rate

 

 

 

 

 

 

 

1

 

Greater than $20,000,000

 

2.25

%

 

 

 

 

 

 

2

 

Less than or equal to $20,000,000 and greater than $12,500,000

 

2.50

%

 

 

 

 

 

 

3

 

Less than or equal to $12,500,000

 

2.75

%

 

provided, that, (i) the applicable percentage shall be calculated and
established once each calendar month (commencing with the month beginning
April 1, 2009) based on the Monthly Average Excess Availability and shall remain
in effect until adjusted after the end of the next calendar month, (ii) each
adjustment of the applicable percentage shall be effective as of the first day
of each such calendar month based on the Monthly Average Excess Availability for
the immediately preceding calendar month, and (iii) notwithstanding anything to
the contrary contained herein, the applicable percentages through August 31,
2009 shall be the amount for Tier 2 set forth above and (iv) Borrowers shall, at
Lender’s option, pay such fees at a rate two (2%) percent greater than the
highest rate above on such average daily maximum amount for: (A) the period from
and after the date of termination or non-renewal hereof until Lenders have
received full and final payment of all Obligations (notwithstanding entry of a
judgment against any Borrower or Guarantor) and (B) the period from and after
the date of the occurrence of an Event of Default for so long as such Event of
Default is continuing.  Such letter of credit fees shall be calculated on the
basis of a three hundred sixty (360) day year and actual days elapsed and the
obligation of Borrowers to pay such fee shall survive the termination or
non-renewal of this Agreement.

 


(B)                               IN ADDITION TO THE LETTER OF CREDIT FEES
PROVIDED ABOVE, BORROWERS SHALL PAY TO LENDER THE LETTER OF CREDIT FRONTING AND
NEGOTIATION FEES AGREED TO BY BORROWERS AND LENDER FROM TIME TO TIME AND THE
CUSTOMARY CHARGES FROM TIME TO TIME OF LENDER WITH RESPECT TO THE ISSUANCE,
AMENDMENT, TRANSFER, ADMINISTRATION, CANCELLATION AND CONVERSION OF, AND
DRAWINGS UNDER, SUCH LETTERS OF CREDIT.


 

3.4                                 Additional Fees.  Borrowers shall pay to
Lender the other fees and amounts set forth in the Fee Letter in the amounts and
at the times specified therein.

 

3.5                                 Changes in Laws and Increased Costs of
Loans.

 


(A)                                  IF AFTER THE DATE HEREOF, EITHER (I) ANY
CHANGE IN, OR IN THE INTERPRETATION OF, ANY LAW OR REGULATION IS INTRODUCED,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO RESERVE REQUIREMENTS, APPLICABLE
TO LENDER OR ANY BANKING OR FINANCIAL INSTITUTION FROM WHOM LENDER


 


37

--------------------------------------------------------------------------------



 


BORROWS FUNDS OR OBTAINS CREDIT (A “FUNDING BANK”), OR (II) A FUNDING BANK OR
LENDER COMPLIES WITH ANY FUTURE GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR
OTHER GOVERNMENTAL AUTHORITY OR (III) A FUNDING BANK OR LENDER DETERMINES THAT
THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL
ADEQUACY, OR ANY CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF HAS OR WOULD
HAVE THE EFFECT DESCRIBED BELOW, OR A FUNDING BANK OR LENDER COMPLIES WITH ANY
REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE
OF LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, AND IN THE
CASE OF ANY EVENT SET FORTH IN THIS CLAUSE (III), SUCH ADOPTION, CHANGE OR
COMPLIANCE HAS OR WOULD HAVE THE DIRECT OR INDIRECT EFFECT OF REDUCING THE RATE
OF RETURN ON LENDER’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A
LEVEL BELOW THAT WHICH LENDER COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE
OR COMPLIANCE (TAKING INTO CONSIDERATION THE FUNDING BANK’S OR LENDER’S POLICIES
WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY LENDER IN GOOD FAITH TO
BE MATERIAL, AND THE RESULT OF ANY OF THE FOREGOING EVENTS DESCRIBED IN CLAUSES
(I), (II) OR (III) IS OR RESULTS IN AN INCREASE IN THE COST TO LENDER OF FUNDING
OR MAINTAINING THE LOANS OR THE LETTERS OF CREDIT, THEN BORROWERS AND GUARANTORS
SHALL FROM TIME TO TIME UPON DEMAND BY LENDER PAY TO LENDER ADDITIONAL AMOUNTS
SUFFICIENT TO INDEMNIFY LENDER AGAINST SUCH INCREASED COST ON AN AFTER-TAX BASIS
(AFTER TAKING INTO ACCOUNT APPLICABLE DEDUCTIONS AND CREDITS IN RESPECT OF THE
AMOUNT INDEMNIFIED).  A CERTIFICATE AS TO THE AMOUNT OF SUCH INCREASED COST AND
SHOWING IN REASONABLE DETAIL THE COMPUTATION THEREOF SHALL BE SUBMITTED TO
ADMINISTRATIVE BORROWER BY LENDER AND SHALL BE CONCLUSIVE, ABSENT MANIFEST
ERROR.


 


(B)                                 IF PRIOR TO THE FIRST DAY OF ANY INTEREST
PERIOD, (I) LENDER SHALL HAVE DETERMINED IN GOOD FAITH (WHICH DETERMINATION
SHALL BE CONCLUSIVE AND BINDING UPON BORROWERS AND GUARANTORS) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE ADJUSTED EURODOLLAR RATE FOR SUCH INTEREST
PERIOD, (II) LENDER REASONABLY DETERMINES THAT THE ADJUSTED EURODOLLAR RATE
DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO LENDER OF MAKING OR MAINTAINING EURODOLLAR RATE LOANS
DURING SUCH INTEREST PERIOD, OR (III) DOLLAR DEPOSITS IN THE PRINCIPAL AMOUNTS
OF THE EURODOLLAR RATE LOANS TO WHICH SUCH INTEREST PERIOD IS TO BE APPLICABLE
ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK MARKET, LENDER SHALL GIVE
TELECOPY OR TELEPHONIC NOTICE THEREOF TO ADMINISTRATIVE BORROWER AS SOON AS
PRACTICABLE THEREAFTER, AND WILL ALSO GIVE PROMPT WRITTEN NOTICE TO
ADMINISTRATIVE BORROWER WHEN SUCH CONDITIONS NO LONGER EXIST.  IF SUCH NOTICE IS
GIVEN (A) ANY EURODOLLAR RATE LOANS REQUESTED TO BE MADE ON THE FIRST DAY OF
SUCH INTEREST PERIOD SHALL BE MADE AS PRIME RATE LOANS, (B) ANY LOANS THAT WERE
TO HAVE BEEN CONVERTED ON THE FIRST DAY OF SUCH INTEREST PERIOD TO OR CONTINUED
AS EURODOLLAR RATE LOANS SHALL BE CONVERTED TO OR CONTINUED AS PRIME RATE LOANS
AND (C) EACH OUTSTANDING EURODOLLAR RATE LOAN SHALL BE CONVERTED, ON THE LAST
DAY OF THE THEN-CURRENT INTEREST PERIOD THEREOF, TO PRIME RATE LOANS.  UNTIL
SUCH NOTICE HAS BEEN WITHDRAWN BY LENDER, NO FURTHER EURODOLLAR RATE LOANS SHALL
BE MADE OR CONTINUED AS SUCH, NOR SHALL ANY BORROWER (OR ADMINISTRATIVE BORROWER
ON BEHALF OF ANY BORROWER) HAVE THE RIGHT TO CONVERT PRIME RATE LOANS TO
EURODOLLAR RATE LOANS.


 


38

--------------------------------------------------------------------------------



 


(C)                                  NOTWITHSTANDING ANY OTHER PROVISION HEREIN,
IF THE ADOPTION OF OR ANY CHANGE IN ANY LAW, TREATY, RULE OR REGULATION OR
FINAL, NON-APPEALABLE DETERMINATION OF AN ARBITRATOR OR A COURT OR OTHER
GOVERNMENTAL AUTHORITY OR IN THE INTERPRETATION OR APPLICATION THEREOF OCCURRING
AFTER THE DATE HEREOF SHALL MAKE IT UNLAWFUL FOR LENDER TO MAKE OR MAINTAIN
EURODOLLAR RATE LOANS AS CONTEMPLATED BY THIS AGREEMENT, (I) LENDER SHALL
PROMPTLY GIVE WRITTEN NOTICE OF SUCH CIRCUMSTANCES TO ADMINISTRATIVE BORROWER
(WHICH NOTICE SHALL BE WITHDRAWN WHENEVER SUCH CIRCUMSTANCES NO LONGER EXIST),
(II) THE COMMITMENT OF LENDER HEREUNDER TO MAKE EURODOLLAR RATE LOANS, CONTINUE
EURODOLLAR RATE LOANS AS SUCH AND CONVERT PRIME RATE LOANS TO EURODOLLAR RATE
LOANS SHALL FORTHWITH BE CANCELED AND, UNTIL SUCH TIME AS IT SHALL NO LONGER BE
UNLAWFUL FOR LENDER TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS, LENDER SHALL THEN
HAVE A COMMITMENT ONLY TO MAKE A PRIME RATE LOAN WHEN A EURODOLLAR RATE LOAN IS
REQUESTED AND (III) LOANS THEN OUTSTANDING AS EURODOLLAR RATE LOANS, IF ANY,
SHALL BE CONVERTED AUTOMATICALLY TO PRIME RATE LOANS ON THE RESPECTIVE LAST DAYS
OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO SUCH LOANS OR WITHIN SUCH
EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY SUCH CONVERSION OF A EURODOLLAR RATE
LOAN OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF THE THEN CURRENT INTEREST
PERIOD WITH RESPECT THERETO, BORROWERS AND GUARANTORS SHALL PAY TO SUCH LENDER
SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SECTION 3.3(D) BELOW.


 


(D)                               BORROWERS AND GUARANTORS SHALL INDEMNIFY
LENDER AND HOLD LENDER HARMLESS FROM ANY LOSS OR EXPENSE WHICH LENDER MAY
SUSTAIN OR INCUR AS A CONSEQUENCE OF (I) DEFAULT BY ANY BORROWER IN MAKING A
BORROWING OF, CONVERSION INTO OR EXTENSION OF EURODOLLAR RATE LOANS AFTER SUCH
BORROWER HAS GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, (II) DEFAULT BY ANY BORROWER IN MAKING ANY
PREPAYMENT OF A EURODOLLAR RATE LOAN AFTER SUCH BORROWER (OR ADMINISTRATIVE
BORROWER ON BEHALF OF SUCH BORROWER) HAS GIVEN A NOTICE THEREOF IN ACCORDANCE
WITH THE PROVISIONS OF THIS AGREEMENT, AND (III) THE MAKING OF A PREPAYMENT OF
EURODOLLAR RATE LOANS ON A DAY WHICH IS NOT THE LAST DAY OF AN INTEREST PERIOD
WITH RESPECT THERETO.  WITH RESPECT TO EURODOLLAR RATE LOANS, SUCH
INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF ANY, OF (A) THE
AMOUNT OF INTEREST WHICH WOULD HAVE ACCRUED ON THE AMOUNT SO PREPAID, OR NOT SO
BORROWED, CONVERTED OR EXTENDED, FOR THE PERIOD FROM THE DATE OF SUCH PREPAYMENT
OR OF SUCH FAILURE TO BORROW, CONVERT OR EXTEND TO THE LAST DAY OF THE
APPLICABLE INTEREST PERIOD (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR
EXTEND, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON THE DATE OF SUCH
FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR SUCH EURODOLLAR
RATE LOANS PROVIDED FOR HEREIN OVER (B) THE AMOUNT OF INTEREST (AS DETERMINED BY
SUCH LENDER) WHICH WOULD HAVE ACCRUED TO LENDER ON SUCH AMOUNT BY PLACING SUCH
AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH LEADING BANKS IN THE INTERBANK
EURODOLLAR MARKET.  THIS COVENANT SHALL SURVIVE THE TERMINATION OR NON-RENEWAL
OF THIS AGREEMENT AND THE PAYMENT OF THE OBLIGATIONS.


 

SECTION  4.        CONDITIONS PRECEDENT

 

4.1                                 Conditions Precedent to Initial Loans and
Letters of Credit.  The obligation of Lender to make the initial Loans or to
issue the initial Letters of Credit hereunder is subject to

 

39

--------------------------------------------------------------------------------


 

the satisfaction of, or waiver of, immediately prior to or concurrently with the
making of such Loan or the issuance of such Letter of Credit of each of the
following conditions precedent:

 


(A)                                  ALL REQUISITE CORPORATE AND LIMITED
LIABILITY COMPANY ACTION AND PROCEEDINGS IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER FINANCING AGREEMENTS SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO
LENDER, AND LENDER SHALL HAVE RECEIVED ALL INFORMATION AND COPIES OF ALL
DOCUMENTS, INCLUDING RECORDS OF REQUISITE CORPORATE AND LIMITED LIABILITY
COMPANY ACTION AND PROCEEDINGS WHICH LENDER MAY HAVE REASONABLY REQUESTED IN
CONNECTION THEREWITH, SUCH DOCUMENTS WHERE REQUESTED BY LENDER OR ITS COUNSEL TO
BE CERTIFIED BY APPROPRIATE CORPORATE OFFICERS OR LIMITED LIABILITY COMPANY
MANAGERS OR GOVERNMENTAL AUTHORITY (AND INCLUDING A COPY OF THE CERTIFICATE OF
INCORPORATION OR FORMATION OF EACH BORROWER AND GUARANTOR CERTIFIED BY THE
SECRETARY OF STATE (OR EQUIVALENT GOVERNMENTAL AUTHORITY) WHICH SHALL SET FORTH
THE SAME COMPLETE CORPORATE OR LIMITED LIABILITY COMPANY NAME OF SUCH BORROWER
OR GUARANTOR AS IS SET FORTH HEREIN AND SUCH DOCUMENT AS SHALL SET FORTH THE
ORGANIZATIONAL IDENTIFICATION NUMBER OF EACH BORROWER OR GUARANTOR, IF ONE IS
ISSUED IN ITS JURISDICTION OF INCORPORATION OR FORMATION);


 


(B)                                 LENDER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER, A PRO-FORMA BALANCE SHEET OF PARENT
AND ITS SUBSIDIARIES DATED JANUARY 23, 2009 REFLECTING THE INITIAL TRANSACTIONS
CONTEMPLATED HEREUNDER AND UNDER THE PURCHASE AGREEMENTS, INCLUDING, BUT NOT
LIMITED TO (I) THE CONSUMMATION OF THE ACQUISITION OF THE PURCHASED ASSETS BY
FARMER FROM SELLERS AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE PURCHASE
AGREEMENTS AND (II) THE LOANS AND LETTERS OF CREDIT PROVIDED BY LENDER TO
BORROWERS ON THE DATE HEREOF AND THE USE OF THE PROCEEDS OF THE INITIAL LOANS AS
PROVIDED HEREIN, ACCOMPANIED BY A CERTIFICATE, DATED OF EVEN DATE HEREWITH, OF
THE CHIEF FINANCIAL OFFICER OF PARENT STATING THAT SUCH PRO-FORMA BALANCE SHEET
WAS PREPARED IN GOOD FAITH BY PARENT AND BASED ON ASSUMPTIONS THAT ARE
REASONABLE IN LIGHT OF ALL FACTS AND CIRCUMSTANCES KNOWN TO PARENT AT SUCH TIME;


 


(C)                                  NO MATERIAL ADVERSE CHANGE SHALL HAVE
OCCURRED IN THE ASSETS, BUSINESS OR PROSPECTS OF BORROWERS SINCE THE DATE OF
LENDER’S LATEST FIELD EXAMINATION (NOT INCLUDING FOR THIS PURPOSE THE FIELD
REVIEW REFERRED TO IN CLAUSE (D) BELOW) AND NO CHANGE OR EVENT SHALL HAVE
OCCURRED WHICH WOULD IMPAIR IN ANY MATERIAL RESPECT THE ABILITY OF ANY BORROWER
OR GUARANTOR TO PERFORM ITS OBLIGATIONS HEREUNDER OR UNDER ANY OF THE OTHER
FINANCING AGREEMENTS TO WHICH IT IS A PARTY OR OF LENDER TO ENFORCE THE
OBLIGATIONS OR REALIZE UPON THE COLLATERAL;


 


(D)                                 LENDER SHALL HAVE COMPLETED A FIELD REVIEW
OF THE RECORDS AND SUCH OTHER INFORMATION WITH RESPECT TO THE COLLATERAL AS
LENDER MAY REASONABLY REQUIRE TO DETERMINE THE AMOUNT OF LOANS AVAILABLE TO
BORROWERS (INCLUDING, WITHOUT LIMITATION, CURRENT PERPETUAL INVENTORY RECORDS
AND/OR ROLL-FORWARDS OF ACCOUNTS AND INVENTORY THROUGH THE DATE OF CLOSING AND
TEST COUNTS OF THE INVENTORY IN A MANNER SATISFACTORY TO LENDER, TOGETHER WITH
SUCH SUPPORTING DOCUMENTATION AS MAY BE NECESSARY OR APPROPRIATE, AND OTHER
DOCUMENTS AND INFORMATION THAT WILL ENABLE LENDER TO ACCURATELY IDENTIFY AND
VERIFY THE COLLATERAL), THE RESULTS OF WHICH EACH CASE SHALL BE SATISFACTORY TO
LENDER, NOT MORE THAN THREE (3) BUSINESS DAYS PRIOR TO THE DATE HEREOF OR SUCH
EARLIER DATE AS LENDER MAY AGREE;


 


40

--------------------------------------------------------------------------------



 


(E)                                  LENDER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER, EVIDENCE THAT THE PURCHASE AGREEMENTS HAVE
BEEN DULY EXECUTED AND DELIVERED BY AND TO THE APPROPRIATE PARTIES THERETO AND
THE TRANSACTIONS CONTEMPLATED UNDER THE TERMS OF THE PURCHASE AGREEMENTS HAVE
BEEN CONSUMMATED PRIOR TO OR CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT;


 


(F)                                    LENDER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER, TRUE AND COMPLETE COPIES OF THE PURCHASE
AGREEMENTS DULY EXECUTED BY THE PARTIES THERETO;


 


(G)                                 LENDER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER, EVIDENCE THAT BORROWERS HAVE PAID AN AMOUNT OF
NOT LESS THAN $12,000,000 FROM ITS OWN FUNDS TO THE CASH PORTION OF THE PURCHASE
PRICE OF THE PURCHASED ASSETS PAYABLE PURSUANT TO THE PURCHASE AGREEMENTS;


 


(H)                                 LENDER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER, THE AGREEMENT OF THE SELLERS
CONSENTING TO THE COLLATERAL ASSIGNMENT BY BORROWERS TO LENDER OF ALL OF
BORROWERS’ RIGHTS AND REMEDIES AND CLAIMS FOR DAMAGES OR OTHER RELIEF UNDER THE
PURCHASE AGREEMENTS AND GRANTING LENDER SUCH OTHER RIGHTS AS LENDER MAY REQUIRE,
DULY AUTHORIZED, EXECUTED AND DELIVERED BY SELLERS;


 


(I)                                     LENDER SHALL (I) BE SATISFIED THAT,
IMMEDIATELY AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED TO OCCUR UNDER
THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
PURCHASE AGREEMENTS ON OR BEFORE THE DATE HEREOF, EACH BORROWER IS AND BORROWERS
AND GUARANTORS (TAKEN AS A WHOLE) ARE SOLVENT AND (II) HAVE RECEIVED AN
OFFICER’S CERTIFICATE PREPARED BY THE CHIEF FINANCIAL OFFICER OF PARENT AS TO
THE FINANCIAL CONDITION, SOLVENCY AND RELATED MATTERS OF BORROWERS AND
GUARANTORS AFTER GIVING EFFECT TO THE INITIAL BORROWINGS UNDER THE FINANCING
AGREEMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE PURCHASE
AGREEMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER;


 


(J)                                     LENDER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER, ALL CONSENTS, WAIVERS,
ACKNOWLEDGMENTS AND OTHER AGREEMENTS FROM THIRD PERSONS WHICH LENDER MAY DEEM
NECESSARY OR DESIRABLE IN ORDER TO PERMIT, PROTECT AND PERFECT ITS SECURITY
INTERESTS IN AND LIENS UPON THE COLLATERAL OR TO EFFECTUATE THE PROVISIONS OR
PURPOSES OF THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS AND THE ACQUISITION,
INCLUDING, WITHOUT LIMITATION, COLLATERAL ACCESS AGREEMENTS;


 


(K)                                  THE EXCESS AVAILABILITY AS DETERMINED BY
LENDER IN GOOD FAITH, AS OF THE DATE HEREOF, SHALL BE NOT LESS THAN $20,000,000
AFTER GIVING EFFECT TO THE INITIAL LOANS MADE OR TO BE MADE AND LETTERS OF
CREDIT ISSUED OR TO BE ISSUED IN CONNECTION WITH THE INITIAL TRANSACTIONS
HEREUNDER;


 


(L)                                     LENDER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER, DEPOSIT ACCOUNT CONTROL AGREEMENTS
AND INVESTMENT PROPERTY CONTROL AGREEMENTS


 


41

--------------------------------------------------------------------------------



 


BY AND AMONG LENDER, EACH BORROWER AND GUARANTOR, AS THE CASE MAY BE AND EACH
BANK, SECURITIES INTERMEDIARY OR OTHER PERSON WHERE SUCH BORROWER (OR GUARANTOR)
HAS A DEPOSIT ACCOUNT, INVESTMENT ACCOUNT OR OTHER ACCOUNT, IN EACH CASE, DULY
AUTHORIZED, EXECUTED AND DELIVERED BY SUCH BANK, SECURITIES INTERMEDIARY OR
OTHER PERSON AND BORROWER OR GUARANTOR, AS THE CASE MAY BE (OR LENDER SHALL BE
THE BANK’S CUSTOMER WITH RESPECT TO SUCH DEPOSIT ACCOUNT AS LENDER MAY SPECIFY);


 


(M)                               LENDER SHALL HAVE RECEIVED EVIDENCE, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER, THAT LENDER HAS A VALID
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL OF THE COLLATERAL (OTHER THAN,
WITH RESPECT TO PERFECTION ONLY, THE EXCLUDED PROPERTY);


 


(N)                                 LENDER SHALL HAVE RECEIVED AND REVIEWED LIEN
AND JUDGMENT SEARCH RESULTS FOR THE JURISDICTION OF ORGANIZATION OF EACH
BORROWER AND GUARANTOR, THE JURISDICTION OF THE CHIEF EXECUTIVE OFFICE OF EACH
BORROWER AND GUARANTOR AND ALL JURISDICTIONS IN WHICH ASSETS OF BORROWERS AND
GUARANTORS ARE LOCATED, WHICH SEARCH RESULTS SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER;


 


(O)                                 LENDER SHALL HAVE RECEIVED ORIGINALS OF THE
STOCK CERTIFICATES AND MEMBERSHIP INTEREST CERTIFICATES REPRESENTING ALL OF THE
ISSUED AND OUTSTANDING SHARES OF THE CAPITAL STOCK OF EACH BORROWER AND
GUARANTOR (OTHER THAN PARENT) AND OWNED BY ANY BORROWER OR GUARANTOR, IN EACH
CASE TOGETHER WITH STOCK POWERS DULY EXECUTED IN BLANK WITH RESPECT THERETO;


 


(P)                                 LENDER SHALL HAVE RECEIVED A BORROWING
REQUEST AND A BORROWING BASE CERTIFICATE SETTING FORTH THE REVOLVING LOANS AND
LETTERS OF CREDIT AVAILABLE TO BORROWERS AS OF THE DATE OF THIS AGREEMENT AS
COMPLETED IN A MANNER REASONABLY SATISFACTORY TO LENDER AND DULY AUTHORIZED,
EXECUTED AND DELIVERED ON BEHALF OF BORROWERS;


 


(Q)                                 LENDER SHALL HAVE RECEIVED EVIDENCE OF
INSURANCE AND LOSS PAYEE ENDORSEMENTS REQUIRED HEREUNDER AND UNDER THE OTHER
FINANCING AGREEMENTS, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER,
AND CERTIFICATES OF INSURANCE POLICIES AND/OR ENDORSEMENTS NAMING LENDER AS LOSS
PAYEE;


 


(R)                                    LENDER SHALL HAVE RECEIVED, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER, SUCH OPINION LETTERS OF COUNSEL TO
BORROWERS AND GUARANTORS WITH RESPECT TO THE PURCHASE AGREEMENTS, THE FINANCING
AGREEMENTS AND THE SECURITY INTERESTS AND LIENS OF LENDER WITH RESPECT TO THE
COLLATERAL AND SUCH OTHER MATTERS AS LENDER MAY REASONABLY REQUEST;


 


(S)                                  LENDER SHALL HAVE RECEIVED EVIDENCE, IN
FORM AND SUBSTANCE SATISFACTORY TO LENDER, THAT THE ESOP IS AN “EMPLOYEE STOCK
OWNERSHIP PLAN” (AS DEFINED IN SECTION 4975(E)(7) OF THE CODE AND
SECTION 407(D)(6) OF ERISA) AND IS QUALIFIED UNDER SECTION 401(A) OF THE CODE;
AND


 


42

--------------------------------------------------------------------------------



 


(T)                                    THE OTHER FINANCING AGREEMENTS AND ALL
INSTRUMENTS AND DOCUMENTS HEREUNDER AND THEREUNDER SHALL HAVE BEEN DULY EXECUTED
AND DELIVERED TO LENDER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER.


 

4.2                                 Conditions Precedent to All Loans and
Letters of Credit.  The obligation of Lender to make the Loans, including the
initial Loans, or to issue any Letter of Credit, including the initial Letters
of Credit, is subject to the further satisfaction of, or waiver of, immediately
prior to or concurrently with the making of each such Loan or the issuance of
such Letter of Credit of each of the following conditions precedent:

 


(A)                                  ALL REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN AND IN THE OTHER FINANCING AGREEMENTS THAT ARE QUALIFIED AS TO
MATERIALITY OR MATERIAL ADVERSE EFFECT SHALL BE TRUE AND CORRECT AND THE
REPRESENTATIONS AND WARRANTIES THAT ARE NOT SO QUALIFIED SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS, IN EACH CASE WITH THE SAME EFFECT AS THOUGH
SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE DATE OF THE
MAKING OF EACH SUCH LOAN OR PROVIDING EACH SUCH LETTER OF CREDIT AND AFTER
GIVING EFFECT THERETO, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND
WARRANTIES EXPRESSLY RELATE SOLELY TO AN EARLIER DATE (IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT TO THE EXTENT
REQUIRED HEREUNDER OR UNDER THE OTHER FINANCING AGREEMENTS ON AND AS OF SUCH
EARLIER DATE);


 


(B)                                 NO LAW, REGULATION, ORDER, JUDGMENT OR
DECREE OF ANY GOVERNMENTAL AUTHORITY SHALL EXIST, AND NO ACTION, SUIT,
INVESTIGATION, LITIGATION OR PROCEEDING SHALL BE PENDING OR THREATENED IN ANY
COURT OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY, WHICH (I) PURPORTS TO
ENJOIN, PROHIBIT, RESTRAIN OR OTHERWISE AFFECT (A) THE MAKING OF THE LOANS OR
PROVIDING THE LETTER OF CREDIT, OR (B) THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED PURSUANT TO THE TERMS HEREOF OR THE OTHER FINANCING AGREEMENTS OR
(II) HAS OR HAS A REASONABLE LIKELIHOOD OF HAVING A MATERIAL ADVERSE EFFECT; AND


 


(C)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST
OR HAVE OCCURRED AND BE CONTINUING ON AND AS OF THE DATE OF THE MAKING OF SUCH
LOAN OR PROVIDING EACH SUCH LETTER OF CREDIT AND AFTER GIVING EFFECT THERETO.


 

SECTION  5.        GRANT AND PERFECTION OF SECURITY INTEREST

 

5.1                                 Grant of Security Interest.  To secure
payment and performance of all Obligations, each Borrower and Guarantor hereby
grants to Lender, a continuing security interest in, a lien upon, and a right of
set off against, and hereby assigns to Lender, as security, all personal and
real property and fixtures, and interests in property and fixtures, of each
Borrower and Guarantor, whether now owned or hereafter acquired or existing, and
wherever located (together with all other collateral security for the
Obligations at any time granted to or held or acquired by Lender, collectively,
the “Collateral”), including:

 


(A)                                  ALL ACCOUNTS;


 


43

--------------------------------------------------------------------------------



 


(B)                                 ALL GENERAL INTANGIBLES, INCLUDING, WITHOUT
LIMITATION, ALL INTELLECTUAL PROPERTY;


 


(C)                                  ALL GOODS, INCLUDING, WITHOUT LIMITATION,
INVENTORY AND EQUIPMENT;


 


(D)                                 ALL REAL PROPERTY AND FIXTURES;


 


(E)                                  ALL CHATTEL PAPER, INCLUDING, WITHOUT
LIMITATION, ALL TANGIBLE AND ELECTRONIC CHATTEL PAPER;


 


(F)                                    ALL INSTRUMENTS, INCLUDING, WITHOUT
LIMITATION, ALL PROMISSORY NOTES;


 


(G)                                 ALL DOCUMENTS;


 


(H)                                 ALL DEPOSIT ACCOUNTS;


 


(I)                                     ALL LETTERS OF CREDIT, BANKER’S
ACCEPTANCES AND SIMILAR INSTRUMENTS AND INCLUDING ALL LETTER-OF-CREDIT RIGHTS;


 


(J)                                     ALL SUPPORTING OBLIGATIONS AND ALL
PRESENT AND FUTURE LIENS, SECURITY INTERESTS, RIGHTS, REMEDIES, TITLE AND
INTEREST IN, TO AND IN RESPECT OF RECEIVABLES AND OTHER COLLATERAL, INCLUDING
(I) RIGHTS AND REMEDIES UNDER OR RELATING TO GUARANTIES, CONTRACTS OF
SURETYSHIP, LETTERS OF CREDIT AND CREDIT AND OTHER INSURANCE RELATED TO THE
COLLATERAL, (II) RIGHTS OF STOPPAGE IN TRANSIT, REPLEVIN, REPOSSESSION,
RECLAMATION AND OTHER RIGHTS AND REMEDIES OF AN UNPAID VENDOR, LIENOR OR SECURED
PARTY, (III) GOODS DESCRIBED IN INVOICES, DOCUMENTS, CONTRACTS OR INSTRUMENTS
WITH RESPECT TO, OR OTHERWISE REPRESENTING OR EVIDENCING, RECEIVABLES OR OTHER
COLLATERAL, INCLUDING RETURNED, REPOSSESSED AND RECLAIMED GOODS, AND
(IV) DEPOSITS BY AND PROPERTY OF ACCOUNT DEBTORS OR OTHER PERSONS SECURING THE
OBLIGATIONS OF ACCOUNT DEBTORS;


 


(K)                                  ALL (I) INVESTMENT PROPERTY (INCLUDING
SECURITIES, WHETHER CERTIFICATED OR UNCERTIFICATED, SECURITIES ACCOUNTS,
SECURITY ENTITLEMENTS, COMMODITY CONTRACTS OR COMMODITY ACCOUNTS) OTHER THAN THE
PREFERRED STOCK PORTFOLIO AND (II) MONIES, CREDIT BALANCES, DEPOSITS AND OTHER
PROPERTY OF ANY BORROWER OR GUARANTOR NOW OR HEREAFTER HELD OR RECEIVED BY OR IN
TRANSIT TO LENDER OR ITS AFFILIATES OR AT ANY OTHER DEPOSITORY OR OTHER
INSTITUTION FROM OR FOR THE ACCOUNT OF ANY BORROWER OR GUARANTOR, WHETHER FOR
SAFEKEEPING, PLEDGE, CUSTODY, TRANSMISSION, COLLECTION OR OTHERWISE;


 


(L)                                     ALL COMMERCIAL TORT CLAIMS, INCLUDING,
WITHOUT LIMITATION, THOSE IDENTIFIED IN THE INFORMATION CERTIFICATE;


 


(M)                               TO THE EXTENT NOT OTHERWISE DESCRIBED ABOVE,
ALL RECEIVABLES;


 


(N)                                 ALL RECORDS; AND


 


44

--------------------------------------------------------------------------------


 


(O)           ALL PRODUCTS AND PROCEEDS OF THE FOREGOING, IN ANY FORM, INCLUDING
INSURANCE PROCEEDS AND ALL CLAIMS AGAINST THIRD PARTIES FOR LOSS OR DAMAGE TO OR
DESTRUCTION OF OR OTHER INVOLUNTARY CONVERSION OF ANY KIND OR NATURE OF ANY OR
ALL OF THE OTHER COLLATERAL.


 

5.2           Perfection of Security Interests.

 


(A)           EACH BORROWER AND GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
AUTHORIZES LENDER (OR ITS AGENT) TO FILE AT ANY TIME AND FROM TIME TO TIME SUCH
FINANCING STATEMENTS WITH RESPECT TO THE COLLATERAL NAMING LENDER OR ITS
DESIGNEE AS THE SECURED PARTY AND SUCH BORROWER OR GUARANTOR AS DEBTOR, AS
LENDER MAY REQUIRE, AND INCLUDING ANY OTHER INFORMATION WITH RESPECT TO SUCH
BORROWER OR GUARANTOR OR OTHERWISE REQUIRED BY PART 5 OF ARTICLE 9 OF THE
UNIFORM COMMERCIAL CODE OF SUCH JURISDICTION AS LENDER MAY DETERMINE, TOGETHER
WITH ANY AMENDMENT AND CONTINUATIONS WITH RESPECT THERETO, WHICH AUTHORIZATION
SHALL APPLY TO ALL FINANCING STATEMENTS FILED ON, PRIOR TO OR AFTER THE DATE
HEREOF.  EACH BORROWER AND GUARANTOR HEREBY RATIFIES AND APPROVES ALL FINANCING
STATEMENTS NAMING LENDER OR ITS DESIGNEE AS SECURED PARTY AND SUCH BORROWER OR
GUARANTOR, AS THE CASE MAY BE, AS DEBTOR WITH RESPECT TO THE COLLATERAL (AND ANY
AMENDMENTS WITH RESPECT TO SUCH FINANCING STATEMENTS) FILED BY OR ON BEHALF OF
LENDER PRIOR TO THE DATE HEREOF AND RATIFIES AND CONFIRMS THE AUTHORIZATION OF
LENDER TO FILE SUCH FINANCING STATEMENTS (AND AMENDMENTS, IF ANY).  EACH
BORROWER AND GUARANTOR HEREBY AUTHORIZES LENDER TO ADOPT ON BEHALF OF SUCH
BORROWER AND GUARANTOR ANY SYMBOL REQUIRED FOR AUTHENTICATING ANY ELECTRONIC
FILING.  IN THE EVENT THAT THE DESCRIPTION OF THE COLLATERAL IN ANY FINANCING
STATEMENT NAMING LENDER OR ITS DESIGNEE AS THE SECURED PARTY AND ANY BORROWER OR
GUARANTOR AS DEBTOR INCLUDES ASSETS AND PROPERTIES OF SUCH BORROWER OR GUARANTOR
THAT DO NOT AT ANY TIME CONSTITUTE COLLATERAL, WHETHER HEREUNDER, UNDER ANY OF
THE OTHER FINANCING AGREEMENTS OR OTHERWISE, THE FILING OF SUCH FINANCING
STATEMENT SHALL NONETHELESS BE DEEMED AUTHORIZED BY SUCH BORROWER OR GUARANTOR
TO THE EXTENT OF THE COLLATERAL INCLUDED IN SUCH DESCRIPTION AND IT SHALL NOT
RENDER THE FINANCING STATEMENT INEFFECTIVE AS TO ANY OF THE COLLATERAL OR
OTHERWISE AFFECT THE FINANCING STATEMENT AS IT APPLIES TO ANY OF THE
COLLATERAL.  UNTIL SUCH TIME AS THE CREDIT FACILITY SHALL HAVE BEEN TERMINATED
AND ALL OF THE OBLIGATIONS HAVE BEEN PAID IN FULL IN ACCORDANCE WITH
SECTION 12.1(A) HEREOF, IN NO EVENT SHALL ANY BORROWER OR GUARANTOR AT ANY TIME
FILE, OR PERMIT OR CAUSE TO BE FILED,  ANY CORRECTION STATEMENT OR TERMINATION
STATEMENT WITH RESPECT TO ANY FINANCING STATEMENT (OR AMENDMENT OR CONTINUATION
WITH RESPECT THERETO) NAMING LENDER OR ITS DESIGNEE AS SECURED PARTY AND SUCH
BORROWER OR GUARANTOR AS DEBTOR.


 


(B)           EACH BORROWER AND GUARANTOR DOES NOT HAVE ANY CHATTEL PAPER
(WHETHER TANGIBLE OR ELECTRONIC) OR INSTRUMENTS AS OF THE DATE HEREOF, EXCEPT AS
SET FORTH IN THE INFORMATION CERTIFICATE.  IN THE EVENT THAT ANY BORROWER OR
GUARANTOR SHALL BE ENTITLED TO OR SHALL RECEIVE ANY CHATTEL PAPER OR INSTRUMENT
AFTER THE DATE HEREOF, BORROWERS AND GUARANTORS SHALL PROMPTLY NOTIFY LENDER
THEREOF IN WRITING.  PROMPTLY UPON THE RECEIPT THEREOF BY OR ON BEHALF OF ANY
BORROWER OR GUARANTOR (INCLUDING BY ANY AGENT OR REPRESENTATIVE), SUCH BORROWER
OR GUARANTOR SHALL DELIVER, OR CAUSE TO BE DELIVERED TO LENDER, ALL TANGIBLE
CHATTEL PAPER AND INSTRUMENTS THAT SUCH BORROWER OR GUARANTOR HAS OR MAY AT ANY
TIME ACQUIRE, ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY
EXECUTED IN BLANK AS LENDER MAY FROM TIME TO TIME SPECIFY, IN EACH CASE EXCEPT

 

45

--------------------------------------------------------------------------------



 


AS LENDER MAY OTHERWISE AGREE.  AT LENDER’S OPTION, EACH BORROWER AND GUARANTOR
SHALL, OR LENDER MAY AT ANY TIME ON BEHALF OF ANY BORROWER OR GUARANTOR, CAUSE
THE ORIGINAL OF ANY SUCH INSTRUMENT OR CHATTEL PAPER TO BE CONSPICUOUSLY MARKED
IN A FORM AND MANNER ACCEPTABLE TO LENDER WITH THE FOLLOWING LEGEND REFERRING TO
CHATTEL PAPER OR INSTRUMENTS AS APPLICABLE: “THIS CHATTEL PAPER]INSTRUMENT] IS
SUBJECT TO THE SECURITY INTEREST OF WACHOVIA BANK, NATIONAL ASSOCIATION AND ANY
SALE, TRANSFER, ASSIGNMENT OR ENCUMBRANCE OF THIS CHATTEL PAPER]INSTRUMENT]
VIOLATES THE RIGHTS OF SUCH SECURED PARTY.”


 


(C)           IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL AT ANY TIME HOLD
OR ACQUIRE AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY “TRANSFERABLE
RECORD” (AS SUCH TERM IS DEFINED IN SECTION 201 OF THE FEDERAL ELECTRONIC
SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR IN SECTION 16 OF THE UNIFORM
ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT JURISDICTION) WITH A
VALUE IN EXCESS OF $100,000, SUCH BORROWER OR GUARANTOR SHALL PROMPTLY NOTIFY
LENDER THEREOF IN WRITING.  PROMPTLY UPON LENDER’S REQUEST, SUCH BORROWER OR
GUARANTOR SHALL TAKE, OR CAUSE TO BE TAKEN, SUCH ACTIONS AS LENDER MAY REQUEST
TO GIVE LENDER CONTROL OF SUCH ELECTRONIC CHATTEL PAPER UNDER SECTION 9-105 OF
THE UCC AND CONTROL OF SUCH TRANSFERABLE RECORD UNDER SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR, AS THE CASE MAY
BE, SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT, AS IN EFFECT IN SUCH
JURISDICTION.


 


(D)           EACH BORROWER AND GUARANTOR DOES NOT HAVE ANY DEPOSIT ACCOUNTS AS
OF THE DATE OF THIS AGREEMENT, EXCEPT AS SET FORTH IN THE INFORMATION
CERTIFICATE.  BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, AFTER
THE DATE OF THIS AGREEMENT OPEN, ESTABLISH OR MAINTAIN ANY DEPOSIT ACCOUNT OTHER
THAN AT LENDER, UNLESS EACH OF THE FOLLOWING CONDITIONS IS SATISFIED: 
(I) LENDER SHALL HAVE RECEIVED NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR
WRITTEN NOTICE OF THE INTENTION OF ANY BORROWER OR GUARANTOR TO OPEN OR
ESTABLISH SUCH ACCOUNT WHICH NOTICE SHALL SPECIFY IN REASONABLE DETAIL AND
SPECIFICITY ACCEPTABLE TO LENDER THE NAME OF THE ACCOUNT, THE OWNER OF THE
ACCOUNT, THE NAME AND ADDRESS OF THE BANK AT WHICH SUCH ACCOUNT IS TO BE OPENED
OR ESTABLISHED, THE INDIVIDUAL AT SUCH BANK WITH WHOM SUCH BORROWER OR GUARANTOR
IS DEALING AND THE PURPOSE OF THE ACCOUNT, (II)  THE BANK WHERE SUCH ACCOUNT IS
OPENED OR MAINTAINED SHALL BE REASONABLY ACCEPTABLE TO LENDER, AND (III) ON OR
BEFORE THE OPENING OF SUCH DEPOSIT ACCOUNT, SUCH BORROWER OR GUARANTOR SHALL AS
LENDER MAY SPECIFY EITHER (A) DELIVER TO LENDER A DEPOSIT ACCOUNT CONTROL
AGREEMENT WITH RESPECT TO SUCH DEPOSIT ACCOUNT DULY AUTHORIZED, EXECUTED AND
DELIVERED BY SUCH BORROWER OR GUARANTOR AND THE BANK AT WHICH SUCH DEPOSIT
ACCOUNT IS OPENED AND MAINTAINED OR (B) ARRANGE FOR LENDER TO BECOME THE
CUSTOMER OF THE BANK WITH RESPECT TO THE DEPOSIT ACCOUNT ON TERMS AND CONDITIONS
REASONABLY ACCEPTABLE TO LENDER.  THE TERMS OF THIS SUBSECTION (D) SHALL NOT
APPLY TO DEPOSIT ACCOUNTS SPECIFICALLY AND EXCLUSIVELY USED FOR PAYROLL, PAYROLL
TAXES AND OTHER EMPLOYEE WAGE AND BENEFIT PAYMENTS TO OR FOR THE BENEFIT OF ANY
BORROWER’S OR GUARANTOR’S SALARIED EMPLOYEES OR TO THE CASH DEPOSIT REFERRED TO
IN SECTION 9.8(M) OF THIS AGREEMENT.


 


(E)           NO BORROWER OR GUARANTOR OWNS OR HOLDS, DIRECTLY OR INDIRECTLY,
BENEFICIALLY OR AS RECORD OWNER OR BOTH, ANY INVESTMENT PROPERTY, AS OF THE DATE
HEREOF, OR HAVE

 

46

--------------------------------------------------------------------------------



 


ANY INVESTMENT ACCOUNT, SECURITIES ACCOUNT, COMMODITY ACCOUNT OR OTHER SIMILAR
ACCOUNT WITH ANY BANK OR OTHER FINANCIAL INSTITUTION OR OTHER SECURITIES
INTERMEDIARY OR COMMODITY INTERMEDIARY AS OF THE DATE HEREOF, IN EACH CASE
EXCEPT AS SET FORTH IN THE INFORMATION CERTIFICATE.


 

(I)            (A) IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL BE ENTITLED
TO OR SHALL AT ANY TIME AFTER THE DATE HEREOF HOLD OR ACQUIRE ANY CERTIFICATED
SECURITIES (OTHER THAN PREFERRED STOCK PORTFOLIO), SUCH BORROWER OR GUARANTOR
SHALL PROMPTLY ENDORSE, ASSIGN AND DELIVER THE SAME TO LENDER, ACCOMPANIED BY
SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS LENDER MAY
FROM TIME TO TIME SPECIFY AND (B) IF ANY SECURITIES (OTHER THAN PREFERRED STOCK
PORTFOLIO), NOW OR HEREAFTER ACQUIRED BY ANY BORROWER OR GUARANTOR ARE
UNCERTIFICATED AND ARE ISSUED TO SUCH BORROWER OR GUARANTOR OR ITS NOMINEE
DIRECTLY BY THE ISSUER THEREOF, SUCH BORROWER OR GUARANTOR SHALL IMMEDIATELY
NOTIFY LENDER THEREOF AND SHALL AS LENDER MAY SPECIFY, EITHER (1) CAUSE THE
ISSUER TO AGREE TO COMPLY WITH INSTRUCTIONS FROM LENDER AS TO SUCH SECURITIES,
WITHOUT FURTHER CONSENT OF ANY BORROWER OR GUARANTOR OR SUCH NOMINEE, OR
(2) ARRANGE FOR LENDER  TO BECOME THE REGISTERED OWNER OF THE SECURITIES.

 

(II)           BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, AFTER
THE DATE HEREOF OPEN, ESTABLISH OR MAINTAIN ANY INVESTMENT ACCOUNT, SECURITIES
ACCOUNT, COMMODITY ACCOUNT OR ANY OTHER SIMILAR ACCOUNT (OTHER THAN A DEPOSIT
ACCOUNT OR THE SPECIFIED INVESTMENT ACCOUNT) WITH ANY SECURITIES INTERMEDIARY OR
COMMODITY INTERMEDIARY UNLESS EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:
(A)  LENDER SHALL HAVE RECEIVED NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR
WRITTEN NOTICE OF THE INTENTION OF BORROWER OR GUARANTOR TO OPEN OR ESTABLISH
SUCH ACCOUNT WHICH NOTICE SHALL SPECIFY IN REASONABLE DETAIL AND SPECIFICITY
ACCEPTABLE TO LENDER THE NAME OF THE ACCOUNT, THE OWNER OF THE ACCOUNT, THE NAME
AND ADDRESS OF THE SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY AT WHICH
SUCH ACCOUNT IS TO BE OPENED OR ESTABLISHED, THE INDIVIDUAL AT SUCH INTERMEDIARY
WITH WHOM SUCH BORROWER OR GUARANTOR IS DEALING AND THE PURPOSE OF THE ACCOUNT,
(B) THE SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY (AS THE CASE MAY BE)
WHERE SUCH ACCOUNT IS OPENED OR MAINTAINED SHALL BE REASONABLY ACCEPTABLE TO
LENDER, AND (C) ON OR BEFORE THE OPENING OF SUCH INVESTMENT ACCOUNT, SECURITIES
ACCOUNT OR OTHER SIMILAR ACCOUNT WITH A SECURITIES INTERMEDIARY OR COMMODITY
INTERMEDIARY, SUCH BORROWER OR GUARANTOR SHALL AS LENDER MAY SPECIFY EITHER
(1) EXECUTE AND DELIVER, AND CAUSE TO BE EXECUTED AND DELIVERED TO LENDER, AN
INVESTMENT PROPERTY CONTROL AGREEMENT WITH RESPECT THERETO DULY AUTHORIZED,
EXECUTED AND DELIVERED BY SUCH BORROWER OR GUARANTOR AND SUCH SECURITIES
INTERMEDIARY OR COMMODITY INTERMEDIARY OR (2) ARRANGE FOR LENDER TO BECOME THE
ENTITLEMENT HOLDER WITH RESPECT TO SUCH INVESTMENT PROPERTY ON TERMS AND
CONDITIONS REASONABLY ACCEPTABLE TO LENDER.

 


(F)            BORROWERS AND GUARANTORS ARE NOT THE BENEFICIARY OR OTHERWISE
ENTITLED TO ANY RIGHT TO PAYMENT UNDER ANY LETTER OF CREDIT, BANKER’S ACCEPTANCE
OR SIMILAR INSTRUMENT AS OF THE DATE HEREOF, EXCEPT AS SET FORTH IN THE
INFORMATION CERTIFICATE.  IN THE EVENT THAT ANY BORROWER OR GUARANTOR SHALL BE
ENTITLED TO OR SHALL RECEIVE ANY RIGHT TO PAYMENT UNDER ANY LETTER OF CREDIT,
BANKER’S ACCEPTANCE OR ANY SIMILAR INSTRUMENT WITH A PRINCIPAL AMOUNT IN EXCESS
OF $250,000, INDIVIDUALLY, AND $500,000, IN THE AGGREGATE, WHETHER AS
BENEFICIARY THEREOF OR OTHERWISE AFTER

 

47

--------------------------------------------------------------------------------



 


THE DATE HEREOF, SUCH BORROWER OR GUARANTOR SHALL PROMPTLY NOTIFY LENDER THEREOF
IN WRITING.  SUCH BORROWER OR GUARANTOR SHALL IMMEDIATELY, AS LENDER MAY
SPECIFY, EITHER (I) DELIVER, OR CAUSE TO BE DELIVERED TO LENDER, WITH RESPECT TO
ANY SUCH LETTER OF CREDIT, BANKER’S ACCEPTANCE OR SIMILAR INSTRUMENT, THE
WRITTEN AGREEMENT OF THE ISSUER AND ANY OTHER NOMINATED PERSON OBLIGATED TO MAKE
ANY PAYMENT IN RESPECT THEREOF (INCLUDING ANY CONFIRMING OR NEGOTIATING BANK),
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER, CONSENTING TO THE
ASSIGNMENT OF THE PROCEEDS OF THE LETTER OF CREDIT TO LENDER BY SUCH BORROWER OR
GUARANTOR AND AGREEING TO MAKE ALL PAYMENTS THEREON DIRECTLY TO LENDER OR AS
LENDER MAY OTHERWISE DIRECT OR (II) CAUSE LENDER TO BECOME, AT BORROWERS’
EXPENSE, THE TRANSFEREE BENEFICIARY OF THE LETTER OF CREDIT, BANKER’S ACCEPTANCE
OR SIMILAR INSTRUMENT (AS THE CASE MAY BE).


 


(G)           BORROWERS AND GUARANTORS DO NOT HAVE ANY COMMERCIAL TORT CLAIMS AS
OF THE DATE HEREOF, EXCEPT AS SET FORTH IN THE INFORMATION CERTIFICATE.  IN THE
EVENT THAT ANY BORROWER OR GUARANTOR SHALL AT ANY TIME AFTER THE DATE HEREOF
HAVE ANY COMMERCIAL TORT CLAIMS FOR AN AMOUNT IN EXCESS OF $250,000,
INDIVIDUALLY, AND $500,000, IN THE AGGREGATE, SUCH BORROWER OR GUARANTOR SHALL
PROMPTLY NOTIFY LENDER THEREOF IN WRITING, WHICH NOTICE SHALL (I) SET FORTH IN
REASONABLE DETAIL THE BASIS FOR AND NATURE OF SUCH COMMERCIAL TORT CLAIM AND
(II) INCLUDE THE EXPRESS GRANT BY SUCH BORROWER OR GUARANTOR TO LENDER OF A
SECURITY INTEREST IN SUCH COMMERCIAL TORT CLAIM (AND THE PROCEEDS THEREOF).  IN
THE EVENT THAT SUCH NOTICE DOES NOT INCLUDE SUCH GRANT OF A SECURITY INTEREST,
THE SENDING THEREOF BY SUCH BORROWER OR GUARANTOR TO LENDER SHALL BE DEEMED TO
CONSTITUTE SUCH GRANT TO LENDER. UPON THE SENDING OF SUCH NOTICE, ANY COMMERCIAL
TORT CLAIM DESCRIBED THEREIN SHALL CONSTITUTE PART OF THE COLLATERAL AND SHALL
BE DEEMED INCLUDED THEREIN.  WITHOUT LIMITING THE AUTHORIZATION OF LENDER
PROVIDED IN SECTION 5.2(A) HEREOF OR OTHERWISE ARISING BY THE EXECUTION BY SUCH
BORROWER OR GUARANTOR OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS, LENDER IS HEREBY IRREVOCABLY AUTHORIZED FROM TIME TO TIME AND AT ANY
TIME TO FILE SUCH FINANCING STATEMENTS NAMING LENDER OR ITS DESIGNEE AS SECURED
PARTY AND SUCH BORROWER OR GUARANTOR AS DEBTOR, OR ANY AMENDMENTS TO ANY
FINANCING STATEMENTS, COVERING ANY SUCH COMMERCIAL TORT CLAIM AS COLLATERAL. IN
ADDITION, EACH BORROWER AND GUARANTOR SHALL PROMPTLY UPON LENDER’S REQUEST,
EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, TO LENDER SUCH OTHER
AGREEMENTS, DOCUMENTS AND INSTRUMENTS AS LENDER MAY REASONABLY REQUIRE IN
CONNECTION WITH SUCH COMMERCIAL TORT CLAIM.


 


(H)           BORROWERS AND GUARANTORS DO NOT HAVE ANY GOODS, DOCUMENTS OF TITLE
OR OTHER COLLATERAL IN THE CUSTODY, CONTROL OR POSSESSION OF A THIRD PARTY AS OF
THE DATE HEREOF, EXCEPT (I) AS SET FORTH IN THE INFORMATION CERTIFICATE,
(II) COFFEE BREWING EQUIPMENT AND(III) FOR GOODS LOCATED IN THE UNITED STATES OF
AMERICA IN TRANSIT TO A LOCATION OF A BORROWER OR GUARANTOR PERMITTED HEREIN IN
THE ORDINARY COURSE OF BUSINESS OF SUCH BORROWER OR GUARANTOR IN THE POSSESSION
OF THE CARRIER TRANSPORTING SUCH GOODS.  IN THE EVENT THAT ANY GOODS, DOCUMENTS
OF TITLE OR OTHER COLLATERAL (OTHER THAN COFFEE BREWING EQUIPMENT) ARE AT ANY
TIME AFTER THE DATE HEREOF IN THE CUSTODY, CONTROL OR POSSESSION OF ANY OTHER
PERSON NOT REFERRED TO IN THE INFORMATION CERTIFICATE OR SUCH CARRIERS WITH A
VALUE IN EXCESS OF $250,000, INDIVIDUALLY, AND $500,000, IN THE AGGREGATE,
BORROWERS AND GUARANTORS SHALL PROMPTLY NOTIFY LENDER THEREOF IN WRITING. 
PROMPTLY UPON LENDER’S REQUEST, BORROWERS AND GUARANTORS SHALL DELIVER TO LENDER
A COLLATERAL ACCESS

 

48

--------------------------------------------------------------------------------



 


AGREEMENT DULY AUTHORIZED, EXECUTED AND DELIVERED BY SUCH PERSON AND THE
BORROWER OR GUARANTOR THAT IS THE OWNER OF SUCH COLLATERAL.


 


(I)            BORROWERS AND GUARANTORS SHALL TAKE ANY OTHER ACTIONS REASONABLY
REQUESTED BY LENDER FROM TIME TO TIME TO CAUSE THE ATTACHMENT, PERFECTION AND
FIRST PRIORITY OF, AND THE ABILITY OF LENDER TO ENFORCE, THE SECURITY INTEREST
OF LENDER IN ANY AND ALL OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION,
(I) EXECUTING, DELIVERING AND, WHERE APPROPRIATE, FILING FINANCING STATEMENTS
AND AMENDMENTS RELATING THERETO UNDER THE UCC OR OTHER APPLICABLE LAW, TO THE
EXTENT, IF ANY, THAT ANY BORROWER’S OR GUARANTOR’S SIGNATURE THEREON IS REQUIRED
THEREFOR, (II) CAUSING LENDER’S NAME TO BE NOTED AS SECURED PARTY ON ANY
CERTIFICATE OF TITLE FOR A TITLED GOOD IF SUCH NOTATION IS A CONDITION TO
ATTACHMENT, PERFECTION OR PRIORITY OF, OR ABILITY OF LENDER TO ENFORCE, THE
SECURITY INTEREST OF LENDER IN SUCH COLLATERAL, (III) COMPLYING WITH ANY
PROVISION OF ANY STATUTE, REGULATION OR TREATY OF THE UNITED STATES OF AMERICA
AS TO ANY COLLATERAL IF COMPLIANCE WITH SUCH PROVISION IS A CONDITION TO
ATTACHMENT, PERFECTION OR PRIORITY OF, OR ABILITY OF LENDER TO ENFORCE, THE
SECURITY INTEREST OF LENDER IN SUCH COLLATERAL, (IV) OBTAINING THE CONSENTS AND
APPROVALS OF ANY GOVERNMENTAL AUTHORITY OR THIRD PARTY, INCLUDING, WITHOUT
LIMITATION, ANY CONSENT OF ANY LICENSOR, LESSOR OR OTHER PERSON OBLIGATED ON
COLLATERAL, AND TAKING ALL ACTIONS REQUIRED BY ANY EARLIER VERSIONS OF THE UCC
OR BY OTHER LAW, AS APPLICABLE IN ANY RELEVANT JURISDICTION.


 

5.3           Special Provisions Regarding Collateral.  Borrowers and Guarantors
hereby agree that any time that a Default or an Event of Default has occurred
and is continuing, at the request of Lender, Borrowers and Guarantors shall take
any and all actions requested by Lender from time to time to cause the
attachment, perfection and first priority of, and the ability of Lender to
enforce, the security interest of Lender in any and all of the Collateral,
including, the Excluded Property.

 

SECTION  6.        COLLECTION AND ADMINISTRATION

 

6.1           Borrowers’ Loan Accounts.  Lender shall maintain one or more loan
account(s) on its books in which shall be recorded (a) all Loans, Letters of
Credit and other Obligations and the Collateral, (b) all payments made by or on
behalf of any Borrower or Guarantor and (c) all other appropriate debits and
credits as provided in this Agreement, including fees, charges, costs, expenses
and interest.  All entries in the loan account(s) shall be made in accordance
with Lender’s customary practices as in effect from time to time.

 

6.2           Statements.  Lender shall render to Administrative Borrower each
month a statement setting forth the balance in the Borrowers’ loan
account(s) maintained by Lender for Borrowers pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses.  Each such
statement shall be subject to subsequent adjustment by Lender but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Borrowers and Guarantors and conclusively binding upon Borrowers and Guarantors
as an account stated except to the extent that Lender receives a written notice
from Administrative Borrower of any specific exceptions of Administrative
Borrower thereto within thirty (30) days

 

49

--------------------------------------------------------------------------------


 

after the date such statement has been received by Administrative Borrower. 
Until such time as Lender shall have rendered to Administrative Borrower a
written statement as provided above, the balance in any Borrower’s loan
account(s) shall be presumptive evidence of the amounts due and owing to Lender
by Borrowers and Guarantors.

 

6.3           Collection of Accounts.

 


(A)           BORROWERS AND GUARANTORS SHALL ESTABLISH AND MAINTAIN, AT THEIR
EXPENSE, DEPOSIT ACCOUNTS AND CASH MANAGEMENT SERVICES OF A TYPE AND ON TERMS,
AS LENDER MAY REASONABLY SPECIFY AT LENDER NO LATER THAN ONE HUNDRED TWENTY
(120) DAYS AFTER THE DATE OF THIS AGREEMENT AND, UNLESS AND UNTIL ANY OR ALL OF
THE DEPOSIT ACCOUNTS AND CASH MANAGEMENT SERVICES OF BORROWERS AND GUARANTORS
ARE TRANSFERRED TO LENDER, THEN WITH THE BANKS SET FORTH ON SCHEDULE 8.10 TO THE
INFORMATION CERTIFICATE.  THE BANKS SET FORTH ON SCHEDULE 8.10 OF THE
INFORMATION CERTIFICATE CONSTITUTE ALL OF THE BANKS WITH WHICH BORROWERS AND
GUARANTORS HAVE DEPOSIT ACCOUNT AND CASH MANAGEMENT ARRANGEMENTS AS OF THE DATE
OF THIS AGREEMENT AND DESCRIBES THE NATURE OF THE USE OF SUCH DEPOSIT ACCOUNT BY
SUCH BORROWER OR GUARANTOR (COLLECTIVELY, TOGETHER WITH ANY ACCOUNTS OF
BORROWERS AND GUARANTORS AT LENDER, THE “CASH MANAGEMENT ACCOUNTS” AND
INDIVIDUALLY A “CASH MANAGEMENT ACCOUNT”).  WITHOUT LIMITING ANY OTHER RIGHTS OF
LENDER, IN THE EVENT THAT SUCH DEPOSIT ACCOUNTS AND CASH MANAGEMENT SERVICES OF
BORROWERS AND GUARANTORS ARE NOT ESTABLISHED AND OPERATING AT LENDER WITHIN SUCH
ONE HUNDRED TWENTY (120) DAY PERIOD, BORROWERS AND GUARANTORS SHALL DELIVER, OR
CAUSE TO BE DELIVERED TO LENDER, A DEPOSIT ACCOUNT CONTROL AGREEMENT DULY
AUTHORIZED, EXECUTED AND DELIVERED BY EACH BANK WHERE A CASH MANAGEMENT ACCOUNT
OR CONCENTRATION ACCOUNT IS MAINTAINED.


 


(B)           BORROWERS SHALL, AND SHALL CAUSE GUARANTORS TO, DEPOSIT OR CAUSE
TO BE DEPOSITED ALL PROCEEDS OF COLLATERAL, INCLUDING ALL PROCEEDS FROM SALES OF
INVENTORY, ALL AMOUNTS PAYABLE TO EACH BORROWER AND GUARANTOR AND ALL OTHER
PROCEEDS OF COLLATERAL, FROM EACH LOCATION OF SUCH BORROWER AND GUARANTOR ON
EACH BUSINESS DAY INTO THE CASH MANAGEMENT ACCOUNT OF SUCH BORROWER AND
GUARANTOR USED FOR SUCH PURPOSE.  ALL SUCH FUNDS DEPOSITED INTO THE CASH
MANAGEMENT ACCOUNTS SHALL BE SENT BY WIRE TRANSFER OR OTHER ELECTRONIC FUNDS
TRANSFER EACH DAY TO THE CONCENTRATION ACCOUNTS.


 


(C)           WITHOUT LIMITING ANY OTHER RIGHTS OR REMEDIES OF LENDER, LENDER
MAY, AT ITS OPTION, INSTRUCT THE DEPOSITORY BANKS AT WHICH THE CONCENTRATION
ACCOUNTS ARE MAINTAINED TO TRANSFER ALL AVAILABLE FUNDS RECEIVED OR DEPOSITED
INTO THE CONCENTRATION ACCOUNTS TO THE LENDER PAYMENT ACCOUNT AT ANY TIME AFTER
THE OCCURRENCE OF A CASH DOMINION EVENT.  AT ALL TIMES THAT LENDER SHALL HAVE
NOTIFIED ANY DEPOSITORY BANK TO TRANSFER FUNDS FROM A CONCENTRATION ACCOUNT TO
THE LENDER PAYMENT ACCOUNT, ALL PAYMENTS MADE TO SUCH CONCENTRATION ACCOUNTS,
WHETHER IN RESPECT OF THE RECEIVABLES, AS PROCEEDS OF INVENTORY OR OTHER
COLLATERAL OR OTHERWISE SHALL BE TREATED AS PAYMENTS TO LENDER IN RESPECT OF THE
OBLIGATIONS AND THEREFORE SHALL CONSTITUTE THE PROPERTY OF LENDER TO THE EXTENT
OF THE THEN OUTSTANDING OBLIGATIONS.


 


(D)           WITHOUT LIMITING ANY OTHER RIGHTS OR REMEDIES OF LENDER, LENDER
MAY, AT ITS OPTION, SEND A “NOTICE OF EXCLUSIVE CONTROL” OR SIMILAR NOTICE AND
OTHERWISE INSTRUCT THE

 

50

--------------------------------------------------------------------------------



 


SECURITIES INTERMEDIARY OR OTHER PERSON PARTY TO AN INVESTMENT PROPERTY CONTROL
AGREEMENT THAT NO FUNDS IN ANY INVESTMENT ACCOUNT OR OTHER ACCOUNT SUBJECT TO
SUCH AGREEMENT MAY BE TRANSFERRED EXCEPT TO THE CONCENTRATION ACCOUNTS OR
OTHERWISE PAID TO THE LENDER PAYMENT ACCOUNT AT ANY TIME ON OR AFTER A CASH
DOMINION EVENT AND FOR SO LONG AS THE SAME IS CONTINUING OR AT ANY TIME ON OR
AFTER LENDER RECEIVES A NOTICE OF THE INTENTION OF THE SECURITIES INTERMEDIARY
OR OTHER PARTY THERETO TO TERMINATE SUCH INVESTMENT PROPERTY CONTROL AGREEMENT.


 


(E)           FOR PURPOSES OF CALCULATING THE AMOUNT OF THE LOANS AND LETTERS OF
CREDIT  AVAILABLE TO BORROWERS, SUCH PAYMENTS OR OTHER FUNDS RECEIVED WILL BE
APPLIED (CONDITIONAL UPON FINAL COLLECTION) TO THE OBLIGATIONS ON THE BUSINESS
DAY OF RECEIPT BY LENDER OF IMMEDIATELY AVAILABLE FUNDS IN THE LENDER PAYMENT
ACCOUNT PROVIDED SUCH PAYMENTS OR OTHER FUNDS AND NOTICE THEREOF ARE RECEIVED IN
ACCORDANCE WITH LENDER’S USUAL AND CUSTOMARY PRACTICES AS IN EFFECT FROM TIME TO
TIME AND WITHIN SUFFICIENT TIME TO CREDIT SUCH BORROWER’S LOAN ACCOUNT ON SUCH
DAY, AND IF NOT, THEN ON THE NEXT BUSINESS DAY.  FOR THE PURPOSES OF CALCULATING
INTEREST ON THE OBLIGATIONS, SUCH PAYMENTS OR OTHER FUNDS RECEIVED WILL BE
APPLIED (CONDITIONAL UPON FINAL COLLECTION) TO THE OBLIGATIONS ONE (1) BUSINESS
DAY FOLLOWING THE DATE OF RECEIPT BY LENDER OF IMMEDIATELY AVAILABLE FUNDS IN
THE LENDER PAYMENT ACCOUNT PROVIDED SUCH PAYMENTS OR OTHER FUNDS AND NOTICE
THEREOF ARE RECEIVED IN ACCORDANCE WITH LENDER’S USUAL AND CUSTOMARY PRACTICES
AS IN EFFECT FROM TIME TO TIME AND WITHIN SUFFICIENT TIME TO CREDIT SUCH
BORROWER’S LOAN ACCOUNT ON SUCH DAY, AND IF NOT, THEN ON THE NEXT BUSINESS DAY. 
IN THE EVENT THAT AT ANY TIME OR FROM TIME TO TIME THERE ARE NO REVOLVING LOANS
OUTSTANDING, LENDER SHALL BE ENTITLED TO AN ADMINISTRATIVE FEE IN AN AMOUNT
CALCULATED BASED ON THE INTEREST RATE FOR PRIME RATE LOANS (ON A PER ANNUM
BASIS) MULTIPLIED BY THE AMOUNT OF THE FUNDS RECEIVED IN THE CONCENTRATION
ACCOUNTS FOR SUCH DAY AS CALCULATED BY LENDER IN ACCORDANCE WITH ITS CUSTOMARY
PRACTICE.


 


(F)            EACH BORROWER AND GUARANTOR AND THEIR RESPECTIVE EMPLOYEES,
AGENTS AND SUBSIDIARIES SHALL, ACTING AS TRUSTEE FOR LENDER, RECEIVE, AS THE
PROPERTY OF LENDER, ANY MONIES, CHECKS, NOTES, DRAFTS OR ANY OTHER PAYMENT
RELATING TO AND/OR PROCEEDS OF ACCOUNTS OR OTHER COLLATERAL WHICH COME INTO
THEIR POSSESSION OR UNDER THEIR CONTROL AND IMMEDIATELY UPON RECEIPT THEREOF,
SHALL DEPOSIT OR CAUSE THE SAME TO BE DEPOSITED IN THE CONCENTRATION ACCOUNTS,
OR REMIT THE SAME OR CAUSE THE SAME TO BE REMITTED, IN KIND, TO LENDER.  IN NO
EVENT SHALL THE SAME BE COMMINGLED WITH ANY BORROWER’S OR GUARANTOR’S OWN
FUNDS.  BORROWERS AGREE TO REIMBURSE LENDER ON DEMAND FOR ANY AMOUNTS OWED OR
PAID TO ANY BANK OR OTHER FINANCIAL INSTITUTION AT WHICH A CONCENTRATION ACCOUNT
OR ANY OTHER DEPOSIT ACCOUNT OR INVESTMENT ACCOUNT IS ESTABLISHED OR ANY OTHER
BANK, FINANCIAL INSTITUTION OR OTHER PERSON INVOLVED IN THE TRANSFER OF FUNDS TO
OR FROM THE CONCENTRATION ACCOUNTS ARISING OUT OF LENDER’S PAYMENTS TO OR
INDEMNIFICATION OF SUCH BANK, FINANCIAL INSTITUTION OR OTHER PERSON.  THE
OBLIGATIONS OF BORROWERS TO REIMBURSE LENDER FOR SUCH AMOUNTS PURSUANT TO THIS
SECTION 6.3 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 

6.4           Payments.

 


(A)           ALL OBLIGATIONS SHALL BE PAYABLE TO THE LENDER PAYMENT ACCOUNT AS
PROVIDED IN SECTION 6.3 OR SUCH OTHER PLACE AS LENDER MAY DESIGNATE FROM TIME TO
TIME.  SUBJECT TO THE OTHER TERMS AND CONDITIONS CONTAINED HEREIN, LENDER SHALL
APPLY PAYMENTS RECEIVED OR

 

51

--------------------------------------------------------------------------------



 


COLLECTED FROM ANY BORROWER OR GUARANTOR OR FOR THE ACCOUNT OF ANY BORROWER OR
GUARANTOR (INCLUDING THE MONETARY PROCEEDS OF COLLECTIONS OR OF REALIZATION UPON
ANY COLLATERAL) AS FOLLOWS: FIRST, TO PAY ANY FEES, INDEMNITIES OR EXPENSE
REIMBURSEMENTS THEN DUE TO LENDER FROM ANY BORROWER OR GUARANTOR; SECOND, TO PAY
INTEREST DUE IN RESPECT OF ANY LOANS OR LETTER OF CREDIT OBLIGATIONS; THIRD, TO
PAY PRINCIPAL DUE IN RESPECT OF THE LOANS AND TO PAY OBLIGATIONS THEN DUE
ARISING UNDER OR PURSUANT TO ANY HEDGE AGREEMENTS OF ANY BORROWER OR GUARANTOR
WITH LENDER OR ANY AFFILIATE OF LENDER (UP TO THE AMOUNT OF ANY THEN EFFECTIVE
RESERVE ESTABLISHED IN RESPECT OF SUCH OBLIGATIONS), ON A PRO RATA BASIS;
FOURTH, TO PAY OR PREPAY ANY OTHER OBLIGATIONS WHETHER OR NOT THEN DUE, IN SUCH
ORDER AND MANNER AS LENDER DETERMINES AND AT ANY TIME AN EVENT OF DEFAULT EXISTS
OR HAS OCCURRED AND IS CONTINUING, TO PROVIDE CASH COLLATERAL FOR ANY LETTER OF
CREDIT OBLIGATIONS OR OTHER CONTINGENT OBLIGATIONS (BUT NOT INCLUDING FOR THIS
PURPOSE ANY OBLIGATIONS ARISING UNDER OR PURSUANT TO ANY BANK PRODUCTS); AND
FIFTH, TO PAY OR PREPAY ANY OBLIGATIONS ARISING UNDER OR PURSUANT TO ANY BANK
PRODUCTS (OTHER THAN TO THE EXTENT PROVIDED FOR ABOVE) ON A PRO RATA BASIS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, (I) UNLESS
SO DIRECTED BY ADMINISTRATIVE BORROWER, OR UNLESS A DEFAULT OR AN EVENT OF
DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, LENDER SHALL NOT APPLY
ANY PAYMENTS WHICH IT RECEIVES TO ANY EURODOLLAR RATE LOANS, EXCEPT (A) ON THE
EXPIRATION DATE OF THE INTEREST PERIOD APPLICABLE TO ANY SUCH EURODOLLAR RATE
LOANS OR (B) IN THE EVENT THAT THERE ARE NO OUTSTANDING PRIME RATE LOANS AND
(II) TO THE EXTENT BORROWER USES ANY PROCEEDS OF THE LOANS OR LETTERS OF CREDIT
TO ACQUIRE RIGHTS IN OR THE USE OF ANY COLLATERAL OR TO REPAY ANY INDEBTEDNESS
USED TO ACQUIRE RIGHTS IN OR THE USE OF ANY COLLATERAL, PAYMENTS IN RESPECT OF
THE OBLIGATIONS SHALL BE DEEMED APPLIED FIRST TO THE OBLIGATIONS ARISING FROM
LOANS AND LETTERS OF CREDIT THAT WERE NOT USED FOR SUCH PURPOSES AND SECOND TO
THE OBLIGATIONS ARISING FROM LOANS AND LETTERS OF CREDIT THE PROCEEDS OF WHICH
WERE USED TO ACQUIRE RIGHTS IN OR THE USE OF ANY COLLATERAL IN THE CHRONOLOGICAL
ORDER IN WHICH BORROWER ACQUIRED SUCH RIGHTS IN OR THE USE OF SUCH COLLATERAL.


 


(B)           AT LENDER’S OPTION, ALL PRINCIPAL, INTEREST, FEES, COSTS, EXPENSES
AND OTHER CHARGES PROVIDED FOR IN THIS AGREEMENT OR THE OTHER FINANCING
AGREEMENTS MAY BE CHARGED DIRECTLY TO THE LOAN ACCOUNT(S) OF ANY BORROWER
MAINTAINED BY LENDER.  IF AFTER RECEIPT OF ANY PAYMENT OF, OR PROCEEDS OF
COLLATERAL APPLIED TO THE PAYMENT OF, ANY OF THE OBLIGATIONS, LENDER IS REQUIRED
TO SURRENDER OR RETURN SUCH PAYMENT OR PROCEEDS TO ANY PERSON FOR ANY REASON,
THEN THE OBLIGATIONS INTENDED TO BE SATISFIED BY SUCH PAYMENT OR PROCEEDS SHALL
BE REINSTATED AND CONTINUE AND THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY LENDER. 
BORROWERS AND GUARANTORS SHALL BE LIABLE TO PAY TO LENDER, AND DO HEREBY
INDEMNIFY AND HOLD LENDER HARMLESS FOR THE AMOUNT OF ANY PAYMENTS OR PROCEEDS
SURRENDERED OR RETURNED.  THIS SECTION 6.4(B) SHALL REMAIN EFFECTIVE
NOTWITHSTANDING ANY CONTRARY ACTION WHICH MAY BE TAKEN BY LENDER IN RELIANCE
UPON SUCH PAYMENT OR PROCEEDS.  THIS SECTION 6.4 SHALL SURVIVE THE PAYMENT OF
THE OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


 

6.5           Taxes.

 


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OF THE OBLIGATIONS
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING FOR OR ON
ACCOUNT OF, ANY SETOFF,

 

52

--------------------------------------------------------------------------------



 


COUNTERCLAIM, DEFENSE, DUTIES, TAXES, LEVIES, IMPOSTS, FEES, DEDUCTIONS,
CHARGES, WITHHOLDINGS, LIABILITIES, RESTRICTIONS OR CONDITIONS OF ANY KIND,
EXCLUDING (I) TAXES MEASURED BY LENDER’S NET INCOME, AND FRANCHISE TAXES IMPOSED
ON LENDER, BY THE JURISDICTION (OR ANY POLITICAL SUBDIVISION THEREOF) UNDER THE
LAWS OF WHICH LENDER IS ORGANIZED AND (II) ANY UNITED STATES WITHHOLDING TAXES
PAYABLE WITH RESPECT TO PAYMENTS UNDER THE FINANCING AGREEMENTS UNDER LAWS
(INCLUDING ANY STATUTE, TREATY OR REGULATION) IN EFFECT ON THE DATE HEREOF
APPLICABLE TO LENDER, BUT NOT EXCLUDING ANY UNITED STATES WITHHOLDING TAXES
PAYABLE AS A RESULT OF ANY CHANGE IN SUCH LAWS OCCURRING AFTER THE DATE OF THIS
AGREEMENT (ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, FEES, DEDUCTIONS,
CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER REFERRED TO AS “TAXES”).


 


(B)          IF ANY TAXES SHALL BE REQUIRED BY LAW TO BE DEDUCTED FROM OR IN
RESPECT OF ANY SUM PAYABLE IN RESPECT OF THE OBLIGATIONS TO LENDER (I) THE SUM
PAYABLE SHALL BE INCREASED AS MAY BE NECESSARY SO THAT AFTER MAKING ALL REQUIRED
DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SECTION 6.5), LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE
RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE RELEVANT BORROWER OR
GUARANTOR SHALL MAKE SUCH DEDUCTIONS, (III) THE RELEVANT BORROWER OR GUARANTOR
SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXING AUTHORITY OR OTHER
AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW AND (IV) THE RELEVANT BORROWER OR
GUARANTOR SHALL DELIVER TO LENDER EVIDENCE OF SUCH PAYMENT.


 


(C)           IN ADDITION, EACH BORROWER AND GUARANTOR AGREES TO PAY ANY PRESENT
OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES,
CHARGES OR SIMILAR LEVIES OF THE UNITED STATES OF AMERICA OR ANY POLITICAL
SUBDIVISION THEREOF OR ANY APPLICABLE FOREIGN JURISDICTION, AND ALL LIABILITIES
WITH RESPECT THERETO, IN EACH CASE ARISING FROM ANY PAYMENT MADE HEREUNDER OR
UNDER ANY OF THE OTHER FINANCING AGREEMENTS OR FROM THE EXECUTION, DELIVERY OR
REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS (COLLECTIVELY, “OTHER TAXES”).


 


(D)          EACH BORROWER AND GUARANTOR SHALL INDEMNIFY LENDER FOR THE FULL
AMOUNT OF TAXES AND OTHER TAXES (INCLUDING ANY TAXES AND OTHER TAXES IMPOSED BY
ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 6.5) PAID BY LENDER AND
ANY LIABILITY (INCLUDING FOR PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM
OR WITH RESPECT THERETO, WHETHER OR NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY
OR LEGALLY ASSERTED.  THIS INDEMNIFICATION SHALL BE MADE WITHIN THIRTY (30) DAYS
FROM THE DATE LENDER MAKES WRITTEN DEMAND THEREFOR.  A CERTIFICATE AS TO THE
AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO ADMINISTRATIVE BORROWER BY
LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(E)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF TAXES OR OTHER TAXES
BY ANY BORROWER OR GUARANTOR, SUCH BORROWER OR GUARANTOR SHALL FURNISH TO
LENDER, AT ITS ADDRESS REFERRED TO HEREIN, THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT EVIDENCING PAYMENT THEREOF.


 


(F)            WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENTS OF ANY
BORROWER OR GUARANTOR HEREUNDER OR UNDER ANY OF THE OTHER FINANCING AGREEMENTS,
THE AGREEMENTS AND OBLIGATIONS OF SUCH BORROWER OR GUARANTOR CONTAINED IN THIS
SECTION 6.5 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT IN
FULL OF THE OBLIGATIONS.

 

53

--------------------------------------------------------------------------------


 

6.6           Authorization to Make Loans and Provide Letters of Credit.  Lender
is authorized to make the Loans and provide the Letters of Credit based upon
telephonic or other instructions received from anyone purporting to be an
officer of Administrative Borrower or any Borrower or other authorized person
or, at the discretion of Lender, if such Loans are necessary to satisfy any
Obligations.  All requests for Loans or Letters of Credit hereunder shall
specify the date on which the requested extension of credit is to be made or
provided (which day shall be a Business Day) and the amount of the requested
Loan.  Requests received after 11:00 a.m. Los Angeles time on any day shall be
deemed to have been made as of the opening of business on the immediately
following Business Day.  All Loans and Letters of Credit under this Agreement
shall be conclusively presumed to have been made to, and at the request of and
for the benefit of, any Borrower or Guarantor when deposited to the credit of
any Borrower or Guarantor or otherwise disbursed or established in accordance
with the instructions of any Borrower or Guarantor or in accordance with the
terms and conditions of this Agreement.

 

6.7           Use of Proceeds.  Borrowers shall use the initial proceeds of the
Loans and Letters of Credit hereunder only for:  (a) payments to each of the
persons listed in the disbursement direction letter furnished by Borrowers to
Lender on or about the date hereof and (b) costs, expenses and fees in
connection with the preparation, negotiation, execution, delivery and
performance of this Agreement, the other Financing Agreements and the Purchase
Agreements.  All other Loans made or Letters of Credit provided to or for the
benefit of any Borrower pursuant to the provisions hereof shall be used by such
Borrower only for general operating, working capital and other proper corporate
purposes of such Borrower not otherwise prohibited by the terms hereof.  None of
the proceeds will be used, directly or indirectly, for the purpose of purchasing
or carrying any margin security or for the purposes of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Loans to be
considered a “purpose credit” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, as amended.

 

6.8           Appointment of Administrative Borrower as Agent for Requesting
Loans and Receipts of Loans and Statements.

 


(A)           EACH BORROWER HEREBY IRREVOCABLY APPOINTS AND CONSTITUTES
ADMINISTRATIVE BORROWER AS ITS AGENT AND ATTORNEY-IN-FACT TO REQUEST AND RECEIVE
LOANS AND LETTERS OF CREDIT PURSUANT TO THIS AGREEMENT AND THE OTHER FINANCING
AGREEMENTS FROM LENDER IN THE NAME OR ON BEHALF OF SUCH BORROWER.  LENDER MAY
DISBURSE THE LOANS TO SUCH BANK ACCOUNT OF ADMINISTRATIVE BORROWER OR A BORROWER
OR OTHERWISE MAKE SUCH LOANS TO A BORROWER AND PROVIDE SUCH LETTERS OF CREDIT TO
A BORROWER AS ADMINISTRATIVE BORROWER MAY DESIGNATE OR DIRECT, WITHOUT NOTICE TO
ANY OTHER BORROWER OR GUARANTOR.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, LENDER MAY AT ANY TIME AND FROM TIME TO TIME REQUIRE THAT
LOANS TO OR FOR THE ACCOUNT OF ANY BORROWER BE DISBURSED DIRECTLY TO AN
OPERATING ACCOUNT OF SUCH BORROWER.


 


(B)           ADMINISTRATIVE BORROWER HEREBY ACCEPTS THE APPOINTMENT BY
BORROWERS TO ACT AS THE AGENT AND ATTORNEY-IN-FACT OF BORROWERS PURSUANT TO THIS
SECTION 6.8. ADMINISTRATIVE

 

54

--------------------------------------------------------------------------------


 


BORROWER SHALL ENSURE THAT THE DISBURSEMENT OF ANY LOANS TO EACH BORROWER
REQUESTED BY OR PAID TO OR FOR THE ACCOUNT OF  PARENT, OR THE ISSUANCE OF ANY
LETTER OF CREDIT FOR A BORROWER HEREUNDER, SHALL BE PAID TO OR FOR THE ACCOUNT
OF SUCH BORROWER.


 


(C)                                  EACH BORROWER AND OTHER GUARANTOR HEREBY
IRREVOCABLY APPOINTS AND CONSTITUTES ADMINISTRATIVE BORROWER AS ITS AGENT TO
RECEIVE STATEMENTS ON ACCOUNT AND ALL OTHER NOTICES FROM LENDER WITH RESPECT TO
THE OBLIGATIONS OR OTHERWISE UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE
OTHER FINANCING AGREEMENTS.


 


(D)                                 ANY NOTICE, ELECTION, REPRESENTATION,
WARRANTY, AGREEMENT OR UNDERTAKING BY OR ON BEHALF OF ANY OTHER BORROWER OR ANY
GUARANTOR BY ADMINISTRATIVE BORROWER SHALL BE DEEMED FOR ALL PURPOSES TO HAVE
BEEN MADE BY SUCH BORROWER OR GUARANTOR, AS THE CASE MAY BE, AND SHALL BE
BINDING UPON AND ENFORCEABLE AGAINST SUCH BORROWER OR GUARANTOR TO THE SAME
EXTENT AS IF MADE DIRECTLY BY SUCH BORROWER OR GUARANTOR.


 


(E)                                  NO PURPORTED TERMINATION OF THE APPOINTMENT
OF ADMINISTRATIVE BORROWER AS AGENT AS AFORESAID SHALL BE EFFECTIVE, EXCEPT
AFTER TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO LENDER.


 

6.9                                 Bank Products.  Any Borrower or Guarantor
may (but no such Person is required to) request that Lender or any Affiliate of
Lender provide or arrange for such Person to obtain Bank Products from Lender or
such Affiliate, and Lender or such Affiliate may, in its sole discretion,
provide or arrange for such Borrower or Guarantor to obtain the requested Bank
Products.  Borrower acknowledges and agrees that the obtaining of Bank Products
from Lender or its Affiliates (a) is in the sole discretion of Lender or such
Affiliate, and (b) is subject to all rules and regulations of Lender or such
Affiliate with respect thereto.

 

SECTION  7.        COLLATERAL REPORTING AND COVENANTS

 

7.1                                 Collateral Reporting.

 


(A)                                  BORROWERS SHALL PROVIDE LENDER WITH THE
FOLLOWING DOCUMENTS IN A FORM REASONABLY SATISFACTORY TO LENDER:


 

(I)                                     AS SOON AS POSSIBLE AFTER THE END OF
EACH WEEK (BUT IN ANY EVENT WITHIN THREE (3) BUSINESS DAYS AFTER THE END
THEREOF), ON A WEEKLY BASIS, OR MORE FREQUENTLY AS LENDER MAY REQUEST IF AN
EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND IS CONTINUING: (A) SCHEDULES
OF SALES MADE, CREDITS ISSUED AND CASH RECEIVED, (B) PERPETUAL INVENTORY
REPORTS, (C) REPORT OF QUANTITY OF GREEN COFFEE INCLUDED IN INVENTORY, AND (D) A
BORROWING BASE CERTIFICATE SETTING FORTH THE CALCULATION OF THE BORROWING BASE
AS OF THE LAST BUSINESS DAY OF THE IMMEDIATELY PRECEDING WEEK, DULY COMPLETED
AND EXECUTED BY THE CHIEF FINANCIAL OFFICER, VICE PRESIDENT OF FINANCE,
TREASURER OR CONTROLLER OF BORROWERS, TOGETHER WITH ALL SCHEDULES REQUIRED
PURSUANT TO THE TERMS OF THE BORROWING BASE CERTIFICATE DULY COMPLETED;

 

55

--------------------------------------------------------------------------------


 

(II)                                  AS SOON AS POSSIBLE AFTER THE END OF EACH
MONTH (BUT IN ANY EVENT WITHIN TEN (10) DAYS AFTER THE END THEREOF), ON A
MONTHLY BASIS OR MORE FREQUENTLY AS LENDER MAY REQUEST IF AN EVENT OF DEFAULT
SHALL EXIST OR HAVE OCCURRED AND IS CONTINUING, (A) AGINGS OF ACCOUNTS
RECEIVABLE TOGETHER WITH A RECONCILIATION TO THE PREVIOUS MONTH’S AGING AND
GENERAL LEDGER), (B) AGINGS OF ACCOUNTS PAYABLE (AND INCLUDING INFORMATION
INDICATING THE AMOUNTS OWING TO OWNERS AND LESSORS OF LEASED PREMISES,
WAREHOUSES, PROCESSORS AND OTHER THIRD PARTIES FROM TIME TO TIME IN POSSESSION
OF ANY COLLATERAL); (C) SCHEDULES OF SALES MADE, CREDITS ISSUED AND CASH
RECEIVED, (D) INVENTORY REPORTS BY LOCATION AND CATEGORY (AND INCLUDING THE
AMOUNTS OF INVENTORY AND THE VALUE THEREOF AT, ANY LEASED LOCATIONS AND AT
PREMISES OF WAREHOUSES, PROCESSORS OR OTHER THIRD PARTIES), (E) REPORT OF
QUANTITY OF GREEN COFFEE INCLUDED IN INVENTORY, AND (F) A BORROWING BASE
CERTIFICATE SETTING FORTH THE CALCULATION OF THE BORROWING BASE AS OF THE LAST
BUSINESS DAY OF THE IMMEDIATELY PRECEDING MONTH, DULY COMPLETED AND EXECUTED BY
THE CHIEF FINANCIAL OFFICER, VICE PRESIDENT OF FINANCE, TREASURER OR CONTROLLER
OF BORROWERS, TOGETHER WITH ALL SCHEDULES REQUIRED PURSUANT TO THE TERMS OF THE
BORROWING BASE CERTIFICATE DULY COMPLETED

 

(III)                               UPON LENDER’S REQUEST, (A) COPIES OF
CUSTOMER STATEMENTS, PURCHASE ORDERS, SALES INVOICES, CREDIT MEMOS, REMITTANCE
ADVICES AND REPORTS, AND COPIES OF DEPOSIT SLIPS AND BANK STATEMENTS, (B) COPIES
OF SHIPPING AND DELIVERY DOCUMENTS, AND (C) COPIES OF PURCHASE ORDERS, INVOICES
AND DELIVERY DOCUMENTS FOR INVENTORY AND EQUIPMENT ACQUIRED BY ANY BORROWER OR
GUARANTOR;

 

(IV)                              SUCH OTHER REPORTS AS TO THE COLLATERAL AS
LENDER SHALL REASONABLY REQUEST FROM TIME TO TIME.

 


(B)                                 NOTHING CONTAINED IN ANY BORROWING BASE
CERTIFICATE SHALL BE DEEMED TO LIMIT, IMPAIR OR OTHERWISE AFFECT THE RIGHTS OF
LENDER CONTAINED HEREIN AND IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE CALCULATION OF THE BORROWING BASE AS SET FORTH IN ANY BORROWING BASE
CERTIFICATE AND AS DETERMINED BY LENDER IN GOOD FAITH, THE DETERMINATION OF
LENDER SHALL GOVERN AND, ABSENT MANIFEST ERROR, BE CONCLUSIVE AND BINDING UPON
BORROWERS AND GUARANTORS. WITHOUT LIMITING THE FOREGOING, BORROWERS SHALL
FURNISH TO LENDER ANY INFORMATION WHICH LENDER MAY REASONABLY REQUEST REGARDING
THE DETERMINATION AND CALCULATION OF ANY OF THE AMOUNTS SET FORTH IN ANY
BORROWING BASE CERTIFICATE.  SUBJECT TO THE LIMITATIONS SET FORTH HEREIN, THE
BORROWING BASE MAY BE ADJUSTED BASED ON THE INFORMATION RECEIVED BY LENDER
PURSUANT TO THIS AGREEMENT.  IF ANY BORROWER’S OR GUARANTOR’S RECORDS OR REPORTS
OF THE COLLATERAL ARE PREPARED OR MAINTAINED BY AN ACCOUNTING SERVICE,
CONTRACTOR, SHIPPER OR OTHER AGENT, SUCH BORROWER AND GUARANTOR HEREBY
IRREVOCABLY AUTHORIZES SUCH SERVICE, CONTRACTOR, SHIPPER OR AGENT TO DELIVER
SUCH RECORDS, REPORTS, AND RELATED DOCUMENTS TO LENDER AND TO FOLLOW LENDER’S
INSTRUCTIONS WITH RESPECT TO FURTHER SERVICES AT ANY TIME THAT AN EVENT OF
DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING.


 


56

--------------------------------------------------------------------------------


 

7.2                                 Accounts Covenants.

 


(A)                                  BORROWERS SHALL NOTIFY LENDER PROMPTLY OF:
(I) ANY MATERIAL DELAY IN ANY BORROWER’S PERFORMANCE OF ANY OF ITS MATERIAL
OBLIGATIONS TO ANY ACCOUNT DEBTOR (TO THE EXTENT THE ACCOUNTS OWED BY ANY SUCH
ACCOUNT DEBTOR TO SUCH BORROWER EXCEEDS $250,000), OR THE ASSERTION OF ANY
MATERIAL CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS BY ANY ACCOUNT DEBTOR, OR
ANY MATERIAL DISPUTES WITH ACCOUNT DEBTORS, OR ANY SETTLEMENT, ADJUSTMENT OR
COMPROMISE THEREOF, (II) ALL MATERIAL ADVERSE INFORMATION KNOWN TO ANY BORROWER
OR GUARANTOR RELATING TO THE FINANCIAL CONDITION OF ANY ACCOUNT DEBTOR (TO THE
EXTENT THE ACCOUNTS OWED BY ANY SUCH ACCOUNT DEBTOR TO SUCH BORROWER EXCEEDS
$250,000) AND (III) ANY EVENT OR CIRCUMSTANCE WHICH, TO THE BEST OF ANY
BORROWER’S OR GUARANTOR’S KNOWLEDGE, WOULD CAUSE LENDER TO CONSIDER ANY THEN
EXISTING ACCOUNTS AS NO LONGER CONSTITUTING ELIGIBLE ACCOUNTS (TO THE EXTENT THE
ACCOUNTS OWED BY ANY SUCH ACCOUNT DEBTOR TO SUCH BORROWER EXCEEDS $250,000).  NO
CREDIT, DISCOUNT, ALLOWANCE OR EXTENSION OR AGREEMENT FOR ANY OF THE FOREGOING
SHALL BE GRANTED TO ANY ACCOUNT DEBTOR WITHOUT LENDER’S CONSENT, EXCEPT AS
REPORTED TO LENDER IN ACCORDANCE WITH THIS AGREEMENT AND EXCEPT FOR CREDITS,
DISCOUNTS, ALLOWANCES OR EXTENSIONS MADE OR GIVEN IN THE ORDINARY COURSE OF A
BORROWER’S OR GUARANTOR’S BUSINESS IN ACCORDANCE WITH PRACTICES AND POLICIES
PREVIOUSLY DISCLOSED IN WRITING TO LENDER AND EXCEPT AS SET FORTH IN THE
SCHEDULES DELIVERED TO LENDER PURSUANT TO SECTION 7.1(A) ABOVE.  SO LONG AS NO
EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, BORROWERS AND
GUARANTORS SHALL SETTLE, ADJUST OR COMPROMISE ANY CLAIM, OFFSET, COUNTERCLAIM OR
DISPUTE WITH ANY ACCOUNT DEBTOR.  AT ANY TIME THAT AN EVENT OF DEFAULT EXISTS OR
HAS OCCURRED AND IS CONTINUING, LENDER SHALL, AT ITS OPTION, HAVE THE EXCLUSIVE
RIGHT TO SETTLE, ADJUST OR COMPROMISE ANY CLAIM, OFFSET, COUNTERCLAIM OR DISPUTE
WITH ACCOUNT DEBTORS OR GRANT ANY CREDITS, DISCOUNTS OR ALLOWANCES.

 


(B)                                 WITH RESPECT TO EACH ACCOUNT: (I) THE
AMOUNTS SHOWN ON ANY INVOICE DELIVERED TO LENDER OR SCHEDULE THEREOF DELIVERED
TO LENDER SHALL BE TRUE AND COMPLETE, (II) NO PAYMENTS SHALL BE MADE THEREON
EXCEPT PAYMENTS REMITTED IN ACCORDANCE WITH SECTION 6.4 HEREOF, (III) THERE
SHALL BE NO SETOFFS, DEDUCTIONS, CONTRAS, DEFENSES, COUNTERCLAIMS OR DISPUTES
EXISTING OR ASSERTED WITH RESPECT THERETO EXCEPT AS REPORTED TO LENDER IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, (IV) NONE OF THE TRANSACTIONS
GIVING RISE THERETO WILL VIOLATE ANY APPLICABLE FOREIGN, FEDERAL, STATE OR LOCAL
LAWS OR REGULATIONS, ALL DOCUMENTATION RELATING THERETO WILL BE LEGALLY
SUFFICIENT UNDER SUCH LAWS AND REGULATIONS AND ALL SUCH DOCUMENTATION WILL BE
LEGALLY ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR
LAWS LIMITING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES.

 


(C)                                  LENDER SHALL HAVE THE RIGHT AT ANY TIME OR
TIMES, IN LENDER’S NAME OR IN THE NAME OF A NOMINEE OF LENDER, TO VERIFY THE
VALIDITY, AMOUNT OR ANY OTHER MATTER RELATING TO ANY RECEIVABLES OR OTHER
COLLATERAL, BY MAIL, TELEPHONE, FACSIMILE TRANSMISSION OR OTHERWISE.


 

7.3                                 Inventory Covenants.  With respect to the
Inventory: (a) each Borrower and Guarantor shall at all times maintain inventory
records reasonably satisfactory to Lender, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory, such
Borrower’s or Guarantor’s cost therefor and daily withdrawals

 

57

--------------------------------------------------------------------------------


 

therefrom and additions thereto; (b) Borrowers and Guarantors shall conduct a
physical count of the Inventory either through periodic cycle counts or wall to
wall counts so that at least ninety-five (95%) of all Inventory is subject to
such counts at least once each year during the term hereof but at any time or
times as Lender may request on or after an Event of Default and for so long as
the same is continuing, and promptly following such physical inventory (whether
through periodic cycle counts or wall to wall counts) shall supply Lender with a
report in the form and with such specificity as may be reasonably satisfactory
to Lender concerning such physical count; (c) Borrowers and Guarantors shall not
remove any Inventory from the locations set forth or permitted herein, without
the prior written consent of Lender, except for sales of Inventory in the
ordinary course of its business and except to move Inventory directly from one
location set forth or permitted herein to another such location and except for
Inventory shipped from the manufacturer thereof to such Borrower or Guarantor
which is in transit to the locations set forth or permitted herein; (d) upon
Lender’s request, Borrowers shall, (i) at their expense, no more than two
(2) times in any twelve (12) month period, (ii) at their expense one
(1) additional time at any time that Excess Availability is less than
$10,000,000, (iii) at Lender’s expense, two (2) further additional times, as
Lender may request in such twelve (12) month period and (iv) at any time or
times at Borrowers’ expense as Lender may request if a Default or Event of
Default shall exist or have occurred and be continuing, deliver or cause to be
delivered to Lender written appraisals as to the Inventory in form, scope and
methodology reasonably acceptable to Lender and by an appraiser reasonably
acceptable to Lender, addressed to Lender and upon which Lender is expressly
permitted to rely; (e) Borrowers and Guarantors shall produce, use, store and
maintain the Inventory with all reasonable care and caution and in accordance
with applicable standards of any insurance and in conformity with applicable
laws (including the requirements of the Federal Fair Labor Standards Act of
1938, as amended and all rules, regulations and orders related thereto);
(f) none of the Inventory or other Collateral constitutes farm products or the
proceeds thereof; (g) each Borrower and Guarantor assumes all responsibility and
liability arising from or relating to the production, use, sale or other
disposition of the Inventory; (h) Borrowers and Guarantors shall not sell
Inventory to any customer on approval, or any other basis which entitles the
customer to return or may obligate any Borrower or Guarantor to repurchase such
Inventory, except for the right to return given to customers of Borrowers in the
ordinary course of the business of Borrowers in accordance with the then current
return policy of Borrowers; (i) Borrowers and Guarantors shall keep the
Inventory in good and marketable condition (subject to Borrowers’ normal
reserves for damaged and defective Inventory); and (j) Borrowers and Guarantors
shall not, without prior written notice to Lender or the specific identification
of such Inventory in a report with respect thereto provided by Administrative
Borrower to Lender pursuant to Section 7.1(a) hereof, acquire or accept any
Inventory on consignment or approval.

 

7.4                                 Equipment and Real Property Covenants.  With
respect to the Equipment and Real Property:  (a) Borrowers and Guarantors shall
keep the Equipment in good order, repair, running and marketable condition
(ordinary wear and tear excepted); (b) Borrowers and Guarantors shall use the
Equipment and Real Property with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with all
applicable laws; (c) the

 

58

--------------------------------------------------------------------------------


 

Equipment (other than cars owned by any Borrower and in use by employees of such
Borrower) is and shall be used in the business of Borrowers and Guarantors and
not for personal, family, household or farming use; (d) Borrowers and Guarantors
shall not remove any Equipment from the locations set forth or permitted herein,
except to the extent expressly permitted under this Agreement or to the extent
necessary to have any Equipment repaired or maintained in the ordinary course of
its business or to move Equipment directly from one location set forth or
permitted herein to another such location and except for the movement of motor
vehicles used by or for the benefit of such Borrower or Guarantor in the
ordinary course of business; (e) the Equipment is now and shall remain personal
property and Borrowers and Guarantors shall not permit any of the Equipment to
be or become a part of or, except for removable trade fixtures, affixed to real
property; and (f) each Borrower and Guarantor assumes all responsibility and
liability arising from the use of the Equipment and Real Property.

 

7.5                                 Power of Attorney.  Each Borrower and
Guarantor hereby irrevocably designates and appoints Lender (and all persons
designated by Lender) as such Borrower’s and Guarantor’s true and lawful
attorney-in-fact, and authorizes Lender, in such Borrower’s, Guarantor’s or
Lender’s name, to: (a) at any time an Event of Default exists or has occurred
and is continuing (i) demand payment on Receivables or other Collateral,
(ii) enforce payment of Receivables by legal proceedings or otherwise,
(iii) exercise all of such Borrower’s or Guarantor’s rights and remedies to
collect any Receivable or other Collateral, (iv) sell or assign any Receivable
upon such terms, for such amount and at such time or times as Lender deems
advisable, (v) settle, adjust, compromise, extend or renew an Account,
(vi) discharge and release any Receivable, (vii) prepare, file and sign such
Borrower’s or Guarantor’s name on any proof of claim in bankruptcy or other
similar document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Lender, and open and dispose of all mail addressed to such
Borrower or Guarantor and handle and store all mail relating to the Collateral;
and (ix) do all acts and things which are reasonably necessary, in Lender’s
determination, to fulfill such Borrower’s or Guarantor’s obligations under this
Agreement and the other Financing Agreements and (b) at any time after the
occurrence of a Cash Dominion Event to (i) take control in any manner of any
item of payment in respect of Receivables or constituting Collateral or
otherwise received in or for deposit in the Concentration Accounts or otherwise
received by Lender, (ii) have access to any lockbox or postal box into which
remittances from account debtors or other obligors in respect of Receivables or
other proceeds of Collateral are sent or received, if after the occurrence of a
Cash Dominion Event, (iii) endorse such Borrower’s or Guarantor’s name upon any
items of payment in respect of Receivables or constituting Collateral or
otherwise received by Lender and deposit the same in Lender’s account for
application to the Obligations, (iv) endorse such Borrower’s or Guarantor’s name
upon any chattel paper, document, instrument, invoice, or similar document or
agreement relating to any Receivable or any goods pertaining thereto or any
other Collateral, including any warehouse or other receipts, or bills of lading
and other negotiable or non-negotiable documents, (v) clear Inventory the
purchase of which was financed with a Letter of Credit through U.S. Customs or
foreign export

 

59

--------------------------------------------------------------------------------


 

control authorities in such Borrower’s or Guarantor’s name, Lender’s name or the
name of Lender’s designee, and to sign and deliver to customs officials powers
of attorney in such Borrower’s or Guarantor’s name for such purpose, and to
complete in such Borrower’s or Guarantor’s or Lender’s name, any order, sale or
transaction, obtain the necessary documents in connection therewith and collect
the proceeds thereof, and (vi) sign such Borrower’s or Guarantor’s name on any
verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof.  Each Borrower and
Guarantor hereby releases Lender and its officers, employees and designees from
any liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
Lender’s own gross negligence or willful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

 

7.6                                 Right to Cure.  Lender may, at its option,
upon notice to Administrative Borrower, (a) cure any default by any Borrower or
Guarantor under any material agreement with a third party that affects the
Collateral, its value or the ability of Lender to collect, sell or otherwise
dispose of the Collateral or the rights and remedies of Lender therein or the
ability of any Borrower or Guarantor to perform its obligations hereunder or
under any of the other Financing Agreements, (b) pay or bond on appeal any
judgment entered against any Borrower or Guarantor, (c) discharge taxes, liens,
security interests or other encumbrances at any time levied on or existing with
respect to the Collateral, and (d) pay any amount, incur any expense or perform
any act which, in Lender’s reasonable judgment, is necessary or appropriate to
preserve, protect, insure or maintain the Collateral and the rights of Lender
with respect thereto.  Lender may add any amounts so expended to the Obligations
and charge any Borrower’s account therefor, such amounts to be repayable by
Borrowers on demand.  Lender shall be under no obligation to effect such cure,
payment or bonding and shall not, by doing so, be deemed to have assumed any
obligation or liability of any Borrower or Guarantor.  Any payment made or other
action taken by Lender under this Section shall be without prejudice to any
right to assert an Event of Default hereunder and to proceed accordingly.

 

7.7                                 Access to Premises.  From time to time as
requested by Lender, at the cost and expense of Borrowers, (a) Lender or its
designee shall have complete access to all of each Borrower’s and Guarantor’s
premises during normal business hours and after notice to Parent, or at any time
and without notice to Administrative Borrower if an Event of Default exists or
has occurred and is continuing, for the purposes of inspecting, verifying and
auditing the Collateral and all of each Borrower’s and Guarantor’s books and
records, including the Records, and (b) each Borrower and Guarantor shall
promptly furnish to Lender such copies of such books and records or extracts
therefrom as Lender may reasonably request, and (c) Lender or Lender’s designee
may use during normal business hours such of any Borrower’s and Guarantor’s
personnel, equipment, supplies and premises as may be reasonably necessary for
the foregoing and if an Event of Default exists or has occurred and is
continuing for the collection of Receivables and realization of other
Collateral.  Lender may conduct up to four (4) field examinations with respect
to the Collateral in each consecutive twelve (12) month period after the date of
this Agreement at the expense of Borrowers and such other field examinations as

 

60

--------------------------------------------------------------------------------


 

Lender may reasonably require at its expense and at any time upon the occurrence
and during the continuance of an any Event of Default at the expense of
Borrowers.

 

SECTION  8.        REPRESENTATIONS AND WARRANTIES

 

Each Borrower and Guarantor hereby represents and warrants to Lender the
following (which shall survive the execution and delivery of this Agreement):

 

8.1                                 Corporate or Limited Liability Company
Existence, Power and Authority.  Each Borrower and Guarantor is a corporation or
limited liability company duly organized and in good standing under the laws of
its jurisdiction of organization and is duly qualified as a foreign corporation
or limited liability company and in good standing in all states or other
jurisdictions where the nature and extent of the business transacted by it or
the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect.  The execution, delivery and performance of this Agreement, the
other Financing Agreements and the transactions contemplated hereunder and
thereunder (a) are all within each Borrower’s and Guarantor’s corporate or
limited liability powers, as applicable, (b)  have been duly authorized, (c) are
not in contravention of law or the terms of any Borrower’s or Guarantor’s
certificate of incorporation, by-laws, or other organizational documentation,
(d) are not in contravention of the terms of or any indenture, agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound and (e) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
any Borrower or Guarantor, except for security interests and liens expressly
permitted by Section 9.8 hereof.  This Agreement and the other Financing
Agreements to which any Borrower or Guarantor is a party constitute legal, valid
and binding obligations of such Borrower and Guarantor enforceable in accordance
with their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar law limiting
creditors’ rights generally and by general equitable principles.

 

8.2                                 Name; State of Organization; Chief Executive
Office; Collateral Locations.

 


(A)                                  THE EXACT LEGAL NAME OF EACH BORROWER AND
GUARANTOR IS AS SET FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT AND IN THE
INFORMATION CERTIFICATE.  NO BORROWER OR GUARANTOR HAS, DURING THE FIVE YEARS
PRIOR TO THE DATE OF THIS AGREEMENT, BEEN KNOWN BY OR USED ANY OTHER CORPORATE
OR FICTITIOUS NAME OR BEEN A PARTY TO ANY MERGER OR CONSOLIDATION, OR ACQUIRED
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON, OR ACQUIRED ANY OF ITS
PROPERTY OR ASSETS OUT OF THE ORDINARY COURSE OF BUSINESS, EXCEPT FOR THE
ACQUISITION AND AS SET FORTH IN THE INFORMATION CERTIFICATE.


 


(B)                                 EACH BORROWER AND GUARANTOR IS AN
ORGANIZATION OF THE TYPE AND ORGANIZED IN THE JURISDICTION SET FORTH IN THE
INFORMATION CERTIFICATE.  THE INFORMATION CERTIFICATE ACCURATELY SETS FORTH THE
ORGANIZATIONAL IDENTIFICATION NUMBER OF EACH BORROWER AND GUARANTOR OR
ACCURATELY


 


61

--------------------------------------------------------------------------------


 


STATES THAT SUCH BORROWER OR GUARANTOR HAS NONE AND ACCURATELY SETS FORTH THE
FEDERAL EMPLOYER IDENTIFICATION NUMBER OF EACH BORROWER AND GUARANTOR.


 


(C)                                  THE CHIEF EXECUTIVE OFFICE AND MAILING
ADDRESS OF EACH BORROWER AND GUARANTOR AND EACH BORROWER’S AND GUARANTOR’S
RECORDS CONCERNING ACCOUNTS ARE LOCATED ONLY AT THE ADDRESS IDENTIFIED AS SUCH
IN SCHEDULE 8.2 TO THE INFORMATION CERTIFICATE AND ITS ONLY OTHER PLACES OF
BUSINESS AND THE ONLY OTHER LOCATIONS OF COLLATERAL, IF ANY, ARE THE ADDRESSES
SET FORTH IN SCHEDULE 8.2 TO THE INFORMATION CERTIFICATE, SUBJECT TO THE RIGHTS
OF ANY BORROWER OR GUARANTOR TO ESTABLISH NEW LOCATIONS IN ACCORDANCE WITH
SECTION 9.2 BELOW AND OTHER THAN COLLATERAL IN TRANSIT TO ANY SUCH LOCATIONS. 
THE INFORMATION CERTIFICATE CORRECTLY IDENTIFIES ANY OF SUCH LOCATIONS WHICH ARE
NOT OWNED BY A BORROWER OR GUARANTOR AND SETS FORTH THE OWNERS AND/OR OPERATORS
THEREOF.


 

8.3                                 Financial Statements; No Material Adverse
Change.  All financial statements relating to any Borrower or Guarantor which
have been or may hereafter be delivered by any Borrower or Guarantor to Lender
have been prepared in accordance with GAAP (except as to any interim financial
statements, to the extent such statements are subject to normal year-end
adjustments and do not include any notes) and fairly present in all material
respects the financial condition and the results of operation of such Borrower
and Guarantor as at the dates and for the periods set forth therein.  Except as
disclosed in any interim financial statements furnished by Borrowers and
Guarantors to Lender prior to the date of this Agreement, there has been no act,
condition or event which has had or is reasonably likely to have a Material
Adverse Effect since the date of the most recent audited financial statements of
any Borrower or Guarantor furnished by any Borrower or Guarantor to Lender prior
to the date of this Agreement.  The projections dated December 31, 2008 for each
month from the date hereof through and including June 30, 2010 that have been
delivered to Lender or any projections hereafter delivered to Lender have been
prepared in light of the past operations of the businesses of Borrowers and
Guarantors and are based upon estimates and assumptions stated therein, all of
which Borrowers and Guarantors have determined to be reasonable and fair in
light of the then current conditions and current facts and reflect the good
faith and reasonable estimates of Borrowers and Guarantors of the future
financial performance of Parent and its Subsidiaries and of the other
information projected therein for the periods set forth therein.  The execution
and delivery of the Purchase Agreements and the consummation of the transactions
contemplated thereby do not and will not result in (a) any violation by any
Borrower or Guarantor of any provisions of the Worker Adjustment and Retraining
Notification Act or (b) any liability to any Borrower or Guarantor under such
Act which would be reasonably expected to have a Material Adverse Effect.

 

8.4                                 Priority of Liens; Title to Properties.  The
security interests and liens granted to Lender under this Agreement and the
other Financing Agreements constitute valid and perfected first priority liens
and security interests in and upon the Collateral subject only to the liens
indicated on Schedule 8.4 to the Information Certificate and the other liens
permitted under Section 9.8 hereof.  Each Borrower and Guarantor has good and
marketable fee simple title to or valid leasehold interests in all of its Real
Property and good, valid and merchantable title to all of

 

62

--------------------------------------------------------------------------------


 

its other properties and assets subject to no liens, mortgages, pledges,
security interests, encumbrances or charges of any kind, except those granted to
Lender and such others as are specifically listed on Schedule 8.4 to the
Information Certificate or permitted under Section 9.8 hereof.

 

8.5                                 Tax Returns.  Each Borrower and Guarantor
has filed, or caused to be filed, in a timely manner all tax returns, reports
and declarations which are required to be filed by it.  All information in such
tax returns, reports and declarations is complete and accurate in all material
respects.  Each Borrower and Guarantor has paid or caused to be paid all taxes
due and payable or claimed due and payable in any assessment received by it,
except taxes the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower or
Guarantor and with respect to which adequate reserves have been set aside on its
books.  Adequate provision has been made for the payment of all accrued and
unpaid Federal, State, county, local, foreign and other taxes whether or not yet
due and payable and whether or not disputed.

 

8.6                                 Litigation.  Except as set forth on Schedule
8.6 to the Information Certificate, (a) there is no investigation by any
Governmental Authority pending, or to the best of any Borrower’s or Guarantor’s
knowledge threatened, against or affecting any Borrower or Guarantor, its or
their assets or business or the Purchased Assets and (b) there is no action,
suit, proceeding or claim by any Person pending, or to the best of any
Borrower’s or Guarantor’s knowledge threatened, against any Borrower or
Guarantor or its or their assets or goodwill or the Purchased Assets, or against
or affecting any transactions contemplated by this Agreement or the Purchase
Agreements, in each case, which if adversely determined against such Borrower or
Guarantor has or could reasonably be expected to have a Material Adverse Effect.

 

8.7                                 Compliance with Other Agreements and
Applicable Laws.

 


(A)                                  BORROWERS AND GUARANTORS ARE NOT IN DEFAULT
IN ANY RESPECT UNDER, OR IN VIOLATION IN ANY RESPECT OF THE TERMS OF, ANY
MATERIAL AGREEMENT, CONTRACT, INSTRUMENT, LEASE OR OTHER COMMITMENT TO WHICH IT
IS A PARTY OR BY WHICH IT OR ANY OF ITS ASSETS ARE BOUND, EXCEPT WHERE SUCH
DEFAULT OR VIOLATION WOULD NOT BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.  BORROWERS AND GUARANTORS ARE IN COMPLIANCE WITH THE REQUIREMENTS OF ALL
APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF ANY GOVERNMENTAL AUTHORITY
RELATING TO THEIR RESPECTIVE BUSINESSES, INCLUDING, WITHOUT LIMITATION, THOSE
SET FORTH IN OR PROMULGATED PURSUANT TO THE OCCUPATIONAL SAFETY AND HEALTH ACT
OF 1970, AS AMENDED, THE FAIR LABOR STANDARDS ACT OF 1938, AS AMENDED, ERISA,
THE CODE, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, AND ALL
ENVIRONMENTAL LAWS, IN EACH CASE EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT
BE REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 BORROWERS AND GUARANTORS HAVE OBTAINED ALL
MATERIAL PERMITS, LICENSES, APPROVALS, CONSENTS, CERTIFICATES, ORDERS OR
AUTHORIZATIONS OF ANY GOVERNMENTAL AUTHORITY REQUIRED FOR THE LAWFUL CONDUCT OF
ITS BUSINESS (THE “PERMITS”), EXCEPT TO THE EXTENT THE FAILURE TO SO OBTAIN
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL OF THE


 


63

--------------------------------------------------------------------------------



 


PERMITS ARE VALID AND SUBSISTING AND IN FULL FORCE AND EFFECT.  THERE ARE NO
ACTIONS, CLAIMS OR PROCEEDINGS PENDING OR TO THE BEST OF ANY BORROWER’S OR
GUARANTOR’S KNOWLEDGE, THREATENED THAT SEEK THE REVOCATION, CANCELLATION,
SUSPENSION OR MODIFICATION OF ANY OF THE PERMITS.


 

8.8                                 Environmental Compliance.

 


(A)                                  EXCEPT AS SET FORTH ON SCHEDULE 8.8 TO THE
INFORMATION CERTIFICATE, BORROWERS, GUARANTORS AND ANY SUBSIDIARY OF ANY
BORROWER OR GUARANTOR HAVE NOT GENERATED, USED, STORED, TREATED, TRANSPORTED,
MANUFACTURED, HANDLED, PRODUCED OR DISPOSED OF ANY HAZARDOUS MATERIALS, ON OR
OFF ITS PREMISES (WHETHER OR NOT OWNED BY IT) IN ANY MANNER WHICH AT ANY TIME
VIOLATES IN ANY MATERIAL RESPECT ANY APPLICABLE ENVIRONMENTAL LAW OR PERMIT, AND
THE OPERATIONS OF BORROWERS, GUARANTORS AND ANY SUBSIDIARY OF ANY BORROWER OR
GUARANTOR COMPLIES IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL LAWS AND ALL
PERMITS, EXCEPT FOR SUCH NON-COMPLIANCE WHICH COULD NOT BE REASONABLY EXPECTED
TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)                                 EXCEPT AS SET FORTH ON SCHEDULE 8.8 TO THE
INFORMATION CERTIFICATE, THERE HAS BEEN NO INVESTIGATION BY ANY GOVERNMENTAL
AUTHORITY OR ANY PROCEEDING, COMPLAINT, ORDER, DIRECTIVE, CLAIM, CITATION OR
NOTICE BY ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON NOR IS ANY PENDING OR
TO THE BEST OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE THREATENED, WITH RESPECT
TO ANY NON-COMPLIANCE WITH OR VIOLATION OF THE REQUIREMENTS OF ANY ENVIRONMENTAL
LAW BY ANY BORROWER OR GUARANTOR AND ANY SUBSIDIARY OF ANY BORROWER OR GUARANTOR
OR THE RELEASE, SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS
MATERIAL OR THE GENERATION, USE, STORAGE, TREATMENT, TRANSPORTATION,
MANUFACTURE, HANDLING, PRODUCTION OR DISPOSAL OF ANY HAZARDOUS MATERIALS OR ANY
OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTER, WHICH IN ANY CASE COULD REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)                                  EXCEPT AS SET FORTH ON SCHEDULE 8.8 TO THE
INFORMATION CERTIFICATE, BORROWERS, GUARANTORS AND THEIR SUBSIDIARIES HAVE NO
MATERIAL LIABILITY (CONTINGENT OR OTHERWISE) IN CONNECTION WITH A RELEASE, SPILL
OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIALS OR THE
GENERATION, USE, STORAGE, TREATMENT, TRANSPORTATION, MANUFACTURE, HANDLING,
PRODUCTION OR DISPOSAL OF ANY HAZARDOUS MATERIALS WHICH IN ANY CASE COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(D)                                 BORROWERS, GUARANTORS AND THEIR SUBSIDIARIES
HAVE ALL PERMITS REQUIRED TO BE OBTAINED OR FILED IN CONNECTION WITH THE
OPERATIONS OF BORROWERS AND GUARANTORS UNDER ANY ENVIRONMENTAL LAW, EXCEPT WHERE
THE FAILURE TO MAINTAIN OR HAVE SUCH PERMITS COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, AND ALL OF SUCH LICENSES, CERTIFICATES,
APPROVALS OR SIMILAR AUTHORIZATIONS AND OTHER PERMITS ARE VALID AND IN FULL
FORCE AND EFFECT.


 

8.9                                 Employee Benefits.

 


(A)                                  EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR
STATE LAW.  EACH PLAN WHICH IS INTENDED TO


 


64

--------------------------------------------------------------------------------


 


QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION
LETTER FROM THE INTERNAL REVENUE SERVICE AND TO THE BEST OF ANY BORROWER’S OR
GUARANTOR’S KNOWLEDGE, NOTHING HAS OCCURRED WHICH WOULD CAUSE THE LOSS OF SUCH
QUALIFICATION.  EACH BORROWER AND ITS ERISA AFFILIATES HAVE MADE ALL REQUIRED
CONTRIBUTIONS TO ANY PLAN SUBJECT TO SECTION 412 OR SECTION 430 OF THE CODE, AND
NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION PERIOD
PURSUANT TO SECTION 412 OR SECTION 430 OF THE CODE HAS BEEN MADE WITH RESPECT TO
ANY PLAN.


 


(B)                                 THERE ARE NO PENDING, OR TO THE BEST OF ANY
BORROWER’S OR GUARANTOR’S KNOWLEDGE, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR
ACTION BY ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN.  THERE HAS BEEN
NO PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY
RULES WITH RESPECT TO ANY PLAN, WHICH COULD BE REASONABLY EXPECTED TO SUBJECT
ANY BORROWER OR GUARANTOR TO LIABILITY IN EXCESS OF $250,000.


 


(C)                                  (I)  NO ERISA EVENT HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR; (II) BASED ON THE LATEST VALUATION OF EACH PENSION
PLAN AND ON THE ACTUARIAL METHODS AND ASSUMPTIONS EMPLOYED FOR SUCH VALUATION
(DETERMINED IN ACCORDANCE WITH THE ASSUMPTIONS USED FOR FUNDING SUCH PENSION
PLAN PURSUANT TO SECTION 412 OR 430 OF THE CODE), EACH PLAN IS IN COMPLIANCE
WITH THE MINIMUM FUNDING REQUIREMENTS OF SECTION 412 AND 430 OF THE CODE;
(III) EACH BORROWER AND GUARANTOR, AND THEIR ERISA AFFILIATES, HAVE NOT INCURRED
AND DO NOT REASONABLY EXPECT TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA
WITH RESPECT TO ANY PLAN (OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER
SECTION 4007 OF ERISA); (IV) EACH BORROWER AND GUARANTOR, AND THEIR ERISA
AFFILIATES, HAVE NOT INCURRED AND DO NOT REASONABLY EXPECT TO INCUR, ANY
LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE UNDER
SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER SECTION 4201 OR
4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V) EACH BORROWER AND
GUARANTOR, AND THEIR ERISA AFFILIATES, HAVE NOT ENGAGED IN A TRANSACTION THAT
WOULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF ERISA.


 

8.10                           Bank Accounts.  All of the deposit accounts,
investment accounts or other accounts in the name of or used by any Borrower or
Guarantor maintained at any bank or other financial institution are set forth on
Schedule 8.10 to the Information Certificate, subject to the right of each
Borrower and Guarantor to establish new accounts in accordance with Section 5.2
hereof.

 

8.11                           Intellectual Property.  Each Borrower and
Guarantor owns or licenses or otherwise has the right to use all Intellectual
Property necessary for the operation of its business as presently conducted or
proposed to be conducted.  As of the date hereof, Borrowers and Guarantors do
not have any Intellectual Property registered, or subject to pending
applications, in the United States Patent and Trademark Office or any similar
office or agency in the United States of America, any State thereof, any
political subdivision thereof or in any other country, other than those
described in Schedule 8.11 to the Information Certificate and has not granted
any licenses with respect thereto other than as set forth in Schedule 8.11 to
the Information Certificate.  No event has occurred which permits or would
permit after notice or passage of time or both, the revocation, suspension or
termination of such rights.  To the best of any Borrower’s and Guarantor’s
knowledge, no slogan or other advertising device, product, process, method,

 

65

--------------------------------------------------------------------------------


 

substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any
Borrower or Guarantor infringes any patent, trademark, servicemark, tradename,
copyright, license or other Intellectual Property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting any Borrower or Guarantor contesting its right to sell or use any such
Intellectual Property.  Schedule 8.11 to the Information Certificate sets forth
all of the agreements or other arrangements of each Borrower and Guarantor
pursuant to which such Borrower or Guarantor has a license (other than
commercially available off-the-shelf software) or other right to use any
trademarks, logos, designs, representations or other Intellectual Property owned
by another person as in effect on the date hereof and the dates of the
expiration of such agreements or other arrangements of such Borrower or
Guarantor as in effect on the date hereof (collectively, together with such
agreements or other arrangements as may be entered into by any Borrower or
Guarantor after the date hereof, collectively, the “License Agreements” and
individually, a “License Agreement”).  No trademark, servicemark, copyright or
other Intellectual Property at any time used by any Borrower or Guarantor which
is owned by another person, or owned by such Borrower or Guarantor subject to
any security interest, lien, collateral assignment, pledge or other encumbrance
in favor of any person other than Lender, is affixed to any Eligible Inventory,
except (a)  to the extent permitted under the term of the license agreements
listed on Schedule 8.11 to the Information Certificate and (b) to the extent the
sale of Inventory to which such Intellectual Property is affixed is permitted to
be sold by such Borrower or Guarantor under applicable law (including the United
States Copyright Act of 1976).

 

8.12                           Subsidiaries; Affiliates; Capitalization;
Solvency.

 


(A)                                  EACH BORROWER AND GUARANTOR DOES NOT HAVE
ANY DIRECT OR INDIRECT SUBSIDIARIES OR AFFILIATES AND IS NOT ENGAGED IN ANY
JOINT VENTURE OR PARTNERSHIP EXCEPT AS SET FORTH IN SCHEDULE 8.12 TO THE
INFORMATION CERTIFICATE.


 


(B)                               EACH BORROWER AND GUARANTOR IS THE RECORD AND
BENEFICIAL OWNER OF ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OF
EACH OF THE SUBSIDIARIES LISTED ON SCHEDULE 8.12 TO THE INFORMATION CERTIFICATE
AS BEING OWNED BY SUCH BORROWER OR GUARANTOR AND THERE ARE NO PROXIES,
IRREVOCABLE OR OTHERWISE, WITH RESPECT TO SUCH SHARES AND NO EQUITY SECURITIES
OF ANY OF THE SUBSIDIARIES ARE OR MAY BECOME REQUIRED TO BE ISSUED BY REASON OF
ANY OPTIONS, WARRANTS, RIGHTS TO SUBSCRIBE TO, CALLS OR COMMITMENTS OF ANY KIND
OR NATURE AND THERE ARE NO CONTRACTS, COMMITMENTS, UNDERSTANDINGS OR
ARRANGEMENTS BY WHICH ANY SUBSIDIARY IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL
SHARES OF IT CAPITAL STOCK OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR
SUCH SHARES.


 


(C)                                  THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK OF EACH BORROWER AND GUARANTOR ARE DIRECTLY AND BENEFICIALLY OWNED
AND HELD BY THE PERSONS INDICATED IN THE INFORMATION CERTIFICATE, AND IN EACH
CASE ALL OF SUCH SHARES HAVE BEEN DULY AUTHORIZED AND ARE FULLY PAID AND
NON-ASSESSABLE, FREE AND CLEAR OF ALL CLAIMS, LIENS, PLEDGES AND ENCUMBRANCES OF
ANY KIND, EXCEPT AS DISCLOSED IN WRITING TO LENDER PRIOR TO THE DATE HEREOF.

 

66

--------------------------------------------------------------------------------


 


(D)                                 EACH BORROWER AND GUARANTOR IS SOLVENT AND
WILL CONTINUE TO BE SOLVENT AFTER THE CREATION OF THE OBLIGATIONS, THE SECURITY
INTERESTS OF LENDER AND THE OTHER TRANSACTION CONTEMPLATED HEREUNDER AND UNDER
THE PURCHASE AGREEMENTS.


 


(E)                                  THE INACTIVE SUBSIDIARY DOES NOT HAVE ANY
MATERIAL LIABILITIES, IS NOT ENGAGED IN ANY BUSINESS OR COMMERCIAL ACTIVITIES,
DOES NOT OWN ANY ASSETS WITH A BOOK VALUE OF MORE THAN $100,000 IN THE AGGREGATE
AND IS NOT OBLIGATED OR LIABLE, DIRECTLY OR INDIRECTLY, CONTINGENTLY OR
OTHERWISE, IN RESPECT OF ANY MATERIAL INDEBTEDNESS OR OTHER MATERIAL
OBLIGATIONS.


 

8.13                           Labor Disputes.

 


(A)                                  SET FORTH ON SCHEDULE 8.13 TO THE
INFORMATION CERTIFICATE IS A LIST (INCLUDING DATES OF TERMINATION) OF ALL
COLLECTIVE BARGAINING OR SIMILAR AGREEMENTS BETWEEN OR APPLICABLE TO EACH
BORROWER AND GUARANTOR AND ANY UNION, LABOR ORGANIZATION OR OTHER BARGAINING
AGENT IN RESPECT OF THE EMPLOYEES OF ANY BORROWER OR GUARANTOR ON THE DATE
HEREOF.


 


(B)                                 THERE IS (I) NO MATERIAL UNFAIR LABOR
PRACTICE COMPLAINT PENDING AGAINST ANY BORROWER OR GUARANTOR OR, TO THE BEST OF
ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE, THREATENED AGAINST IT, BEFORE THE
NATIONAL LABOR RELATIONS BOARD, AND NO SIGNIFICANT GRIEVANCE OR SIGNIFICANT
ARBITRATION PROCEEDING ARISING OUT OF OR UNDER ANY COLLECTIVE BARGAINING
AGREEMENT IS PENDING ON THE DATE HEREOF AGAINST ANY BORROWER OR GUARANTOR OR, TO
BEST OF ANY BORROWER’S OR GUARANTOR’S KNOWLEDGE, THREATENED AGAINST IT, AND
(II) NO MATERIAL STRIKE, LABOR DISPUTE, SLOWDOWN OR STOPPAGE IS PENDING AGAINST
ANY BORROWER OR GUARANTOR OR, TO THE BEST OF ANY BORROWER’S OR GUARANTOR’S
KNOWLEDGE, THREATENED AGAINST ANY BORROWER OR GUARANTOR.


 

8.14                           Restrictions on Subsidiaries.  Except for
restrictions contained in this Agreement or any other agreement with respect to
Indebtedness of any Borrower or Guarantor permitted hereunder as in effect on
the date hereof, there are no contractual or consensual restrictions on any
Borrower or Guarantor or any of its Subsidiaries which prohibit or otherwise
restrict (a) the transfer of cash or other assets (i) between any Borrower or
Guarantor and any of its or their Subsidiaries or (ii) between any Subsidiaries
of any Borrower or Guarantor or (b) the ability of any Borrower or Guarantor or
any of its or their Subsidiaries to incur Indebtedness or grant security
interests to Lender in the Collateral.

 

8.15                           Material Contracts.  Schedule 8.15 to the
Information Certificate sets forth all Material Contracts to which any Borrower
or Guarantor is a party or is bound as of the date hereof.  Borrowers and
Guarantors have delivered true, correct and complete copies of such Material
Contracts to Lender on or before the date hereof.  Borrowers and Guarantors are
not in breach or in default in any material respect of or under any Material
Contract and have not received any notice of the intention of any other party
thereto to terminate any Material Contract.

 

8.16                           Payable Practices.  Each Borrower and Guarantor
have not made any material change in the historical accounts payable practices
from those in effect immediately prior to the date hereof.

 

67

--------------------------------------------------------------------------------


 

8.17                           OFAC.  None of Borrower, any Subsidiary of
Borrower or any Affiliate of Borrower: (a) is a Sanctioned Person, (b) has more
than ten (10%) percent of its assets in Sanctioned Entities, or (c) derives more
than ten (10%) percent of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  The proceeds of
any Loan will not be used and have not been used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

 

8.18                           Acquisition of Purchased Assets.

 


(A)                                  THE PURCHASE AGREEMENTS AND THE
TRANSACTIONS CONTEMPLATED THEREUNDER HAVE BEEN DULY EXECUTED, DELIVERED AND
PERFORMED IN ACCORDANCE WITH THEIR TERMS BY THE RESPECTIVE PARTIES THERETO IN
ALL RESPECTS, INCLUDING THE FULFILLMENT (NOT MERELY THE WAIVER, EXCEPT AS MAY BE
DISCLOSED TO LENDER AND CONSENTED TO IN WRITING BY LENDER) OF ALL CONDITIONS
PRECEDENT SET FORTH THEREIN AND GIVING EFFECT TO THE TERMS OF THE PURCHASE
AGREEMENTS AND THE ASSIGNMENTS TO BE EXECUTED AND DELIVERED BY SELLERS (OR ANY
OF THEIR RESPECTIVE AFFILIATES OR SUBSIDIARIES) THEREUNDER, BORROWERS ACQUIRED
AND HAVE GOOD AND MARKETABLE TITLE TO THE PURCHASED ASSETS, FREE AND CLEAR OF
ALL CLAIMS, LIENS, PLEDGES AND ENCUMBRANCES OF ANY KIND, EXCEPT AS PERMITTED
HEREUNDER.


 


(B)                               ALL ACTIONS AND PROCEEDINGS, REQUIRED BY THE
PURCHASE AGREEMENTS, APPLICABLE LAW OR REGULATION (INCLUDING, BUT NOT LIMITED
TO, COMPLIANCE WITH THE HART-SCOTT-RODINO ANTI-TRUST IMPROVEMENTS ACT OF 1976,
AS AMENDED) HAVE BEEN TAKEN AND THE TRANSACTIONS REQUIRED THEREUNDER HAVE BEEN
DULY AND VALIDLY TAKEN AND CONSUMMATED.


 


(C)                                  NO COURT OF COMPETENT JURISDICTION HAS
ISSUED ANY INJUNCTION, RESTRAINING ORDER OR OTHER ORDER WHICH PROHIBITS
CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THE PURCHASE AGREEMENTS AND NO
GOVERNMENTAL OR OTHER ACTION OR PROCEEDING HAS BEEN THREATENED OR COMMENCED,
SEEKING ANY INJUNCTION, RESTRAINING ORDER OR OTHER ORDER WHICH SEEKS TO VOID OR
OTHERWISE MODIFY THE TRANSACTIONS DESCRIBED IN THE PURCHASE AGREEMENTS.


 


(D)                               BORROWERS HAVE DELIVERED, OR CAUSED TO BE
DELIVERED, TO LENDER, TRUE, CORRECT AND COMPLETE COPIES OF THE PURCHASE
AGREEMENTS.


 

8.19                           ESOP/ESOT.

 


(A)                                  THE ESOP IS AN “EMPLOYEE STOCK OWNERSHIP
PLAN” (AS DEFINED IN SECTION 4975(E)(7) OF THE CODE AND SECTION 407(D)(6) OF
ERISA) AND IS QUALIFIED UNDER SECTION 401(A) OF THE CODE.  THE ESOP HAS BEEN
ESTABLISHED, AND IS OPERATED IN COMPLIANCE WITH, ALL APPLICABLE LAWS, INCLUDING
THE CODE AND ERISA.


 


(B)                               THE ESOT HAS BEEN DULY CONSTITUTED IN
ACCORDANCE WITH THE ESOT TRUST AGREEMENT AND PURSUANT TO THE ESOP; IS DULY AND
VALIDLY EXISTING UNDER THE LAWS OF THE STATE OF CALIFORNIA AS A TRUST (IT BEING
UNDERSTOOD THAT THE ESOT IS NOT A BUSINESS TRUST), IS DULY QUALIFIED

 

68

--------------------------------------------------------------------------------


 


UNDER SECTION 401(A) OF THE CODE AND IS TAX-EXEMPT UNDER SECTION 501(A) OF THE
CODE.  THE ESOT HAS BEEN ESTABLISHED, AND IS OPERATED IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES AND REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY, INCLUDING THE CODE AND ERISA.


 


(C)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE ESOT OF THE ESOP DOCUMENTS AND CONTINUED HOLDING OF ESOP SHARES BY THE ESOT
AND THE ADMINISTRATION OF THE ESOP AND THE ESOT PURSUANT TO THE ESOP DOCUMENTS:
(I) ARE WITHIN THE ESOP’S AND ESOT’S POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION; (II) REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING WITH,
ANY GOVERNMENTAL AUTHORITY (OTHER THAN THOSE DULY OBTAINED PRIOR TO THE DATE
HEREOF AND THAT ARE IN FULL FORCE AND EFFECT AND ROUTINE FILINGS SUBSEQUENT TO
THE DATE HEREOF PURSUANT TO REPORTING REQUIREMENTS OF ERISA); (III) DO NOT
CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF LAWS, RULES AND
REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR OF ANY AGREEMENT,
JUDGMENT, INJUNCTION, ORDER, DECREE OR OTHER INSTRUMENT BINDING UPON THE ESOP OR
ESOT; (IV) DOES NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, SECURITY
INTEREST, CLAIM, CHARGE OR OTHER ENCUMBRANCE ON ANY ASSET OF THE ESOP OR ESOT
(OTHER THAN AS CONTEMPLATED BY THE ESOP DOCUMENTS); AND (V) DOES NOT RESULT IN
ANY TAX UNDER SECTION 4975 OF THE CODE.


 


(D)                               NO BORROWER OR GUARANTOR SHALL AMEND, MODIFY,
CHANGE, AGREE TO ANY AMENDMENT, MODIFICATION OR OTHER CHANGE TO (OR MAKE ANY
PAYMENT CONSISTENT WITH ANY AMENDMENT OR OTHER CHANGE TO) OR WAIVE ANY OF ITS
RIGHTS UNDER ANY OF THE ESOP DOCUMENTS IN ANY MANNER WHICH WOULD ADVERSELY
AFFECT, OR COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT, THE OBLIGATIONS OR
THE COLLATERAL.


 


(E)                                  AS OF DECEMBER 31, 2008, THE OUTSTANDING
PRINCIPAL AMOUNT OF THE ESOP INDEBTEDNESS WAS $40,038,907.


 

8.20                           ESOP Loan Documents.

 


(A)                                  TO THE BEST OF BORROWERS’ AND GUARANTORS’
KNOWLEDGE, THE LOAN EVIDENCED BY THE ESOP LOAN DOCUMENTS CONSTITUTES AN “EXEMPT
LOAN” WITHIN THE MEANING OF SECTION 4975(D)(3) OF THE CODE AND COMPLIES WITH ALL
REQUIREMENTS APPLICABLE TO EXEMPT LOANS UNDER 26 C.F.R.
§54.4975-7(B)(1)(III) AND 29 C.F.R. §2550.408(B)-3(A)(3).


 


(B)                               TO THE BEST OF BORROWERS’ AND GUARANTORS’
KNOWLEDGE, THE EXECUTION, DELIVERY AND PERFORMANCE OF THE ESOP LOAN DOCUMENTS
AND THE ESOP DOCUMENTS BY THE PARTIES THERETO, AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED THEREBY, WILL NOT CONSTITUTE A “PROHIBITED
TRANSACTION” OR OTHERWISE CONSTITUTE A VIOLATION OF, OR GIVE RISE TO ANY
LIABILITY UNDER ANY LAWS, RULES AND REGULATIONS OF ANY APPLICABLE GOVERNMENTAL
AUTHORITY (INCLUDING WITHOUT LIMITATION, ERISA AND THE CODE).

 

8.21                           Accuracy and Completeness of Information.  All
information furnished by or on behalf of any Borrower or Guarantor in writing to
Lender in connection with this Agreement or

 

69

--------------------------------------------------------------------------------


 

any of the other Financing Agreements or any transaction contemplated hereby or
thereby, including all information on the Information Certificate is true and
correct in all material respects on the date as of which such information is
dated or certified and does not omit any material fact necessary in order to
make such information not misleading (it being understood that any
forward-looking statement or projection shall be judged in light of the
circumstances then known to, or which were reasonably believed by a person
making such statement or projection and having the information reasonably
available to a Person so situated).  No event or circumstance has occurred which
has had or could reasonably be expected to have a Material Adverse Effect, which
has not been fully and accurately disclosed to Lender in writing prior to the
date hereof.

 

8.22                           Survival of Warranties; Cumulative.  All
representations and warranties contained in this Agreement or any of the other
Financing Agreements shall survive the execution and delivery of this Agreement
and shall be deemed to have been made again to Lender on the date of each
additional borrowing or other credit accommodation hereunder and shall be
conclusively presumed to have been relied on by Lender regardless of any
investigation made or information possessed by Lender.  The representations and
warranties set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower or Guarantor shall now or
hereafter give, or cause to be given, to Lender.

 

SECTION  9.        AFFIRMATIVE AND NEGATIVE COVENANTS

 

9.1                                 Maintenance of Existence.

 


(A)                                  EACH BORROWER AND GUARANTOR SHALL AT ALL
TIMES PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS CORPORATE OR LIMITED
LIABILITY COMPANY, AS APPLICABLE, EXISTENCE AND RIGHTS AND FRANCHISES WITH
RESPECT THERETO AND MAINTAIN IN FULL FORCE AND EFFECT ALL LICENSES, TRADEMARKS,
TRADENAMES, APPROVALS, AUTHORIZATIONS, LEASES, CONTRACTS AND PERMITS NECESSARY
TO CARRY ON THE BUSINESS AS PRESENTLY OR PROPOSED TO BE CONDUCTED, EXCEPT AS TO
ANY GUARANTOR OTHER THAN PARENT AS PERMITTED IN SECTION 9.7 HEREOF.


 


(B)                                 NO BORROWER OR GUARANTOR SHALL CHANGE ITS
NAME UNLESS EACH OF THE FOLLOWING CONDITIONS IS SATISFIED: (I) LENDER SHALL HAVE
RECEIVED NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN NOTICE FROM ADMINISTRATIVE
BORROWER OF SUCH PROPOSED CHANGE IN ITS CORPORATE OR LIMITED LIABILITY COMPANY
NAME, WHICH NOTICE SHALL ACCURATELY SET FORTH THE NEW CORPORATE OR LIMITED
LIABILITY COMPANY NAME; PROVIDED, THAT, SUCH NOTICE SHALL NOT BE REQUIRED WITH
RESPECT TO THE CHANGE IN THE NAME OF REALTY TO FBC REALTY, LLC SO LONG AS SUCH
NAME CHANGE OCCURS WITHIN TWO (2) BUSINESS DAYS AFTER THE DATE OF THIS
AGREEMENT; AND (II) LENDER SHALL HAVE RECEIVED A COPY OF THE AMENDMENT TO THE
CERTIFICATE OF INCORPORATION OR CERTIFICATE OF FORMATION, AS APPLICABLE, OF SUCH
BORROWER OR GUARANTOR PROVIDING FOR THE NAME CHANGE CERTIFIED BY THE SECRETARY
OF STATE OF THE JURISDICTION OF INCORPORATION OR ORGANIZATION OF SUCH BORROWER
OR GUARANTOR AS SOON AS IT IS AVAILABLE.


 


(C)                                  NO BORROWER OR GUARANTOR SHALL CHANGE ITS
CHIEF EXECUTIVE OFFICE OR ITS MAILING ADDRESS OR ORGANIZATIONAL IDENTIFICATION
NUMBER (OR IF IT DOES NOT HAVE ONE, SHALL NOT


 


70

--------------------------------------------------------------------------------


 


ACQUIRE ONE) UNLESS LENDER SHALL HAVE RECEIVED NOT LESS THAN THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE FROM ADMINISTRATIVE BORROWER OF SUCH PROPOSED CHANGE, WHICH
NOTICE SHALL SET FORTH SUCH INFORMATION WITH RESPECT THERETO AS LENDER MAY
REQUIRE AND LENDER SHALL HAVE RECEIVED SUCH AGREEMENTS AS LENDER MAY REASONABLY
REQUIRE IN CONNECTION THEREWITH.  NO BORROWER OR GUARANTOR SHALL CHANGE ITS TYPE
OF ORGANIZATION, JURISDICTION OF ORGANIZATION OR OTHER LEGAL STRUCTURE.


 


(D)                                 BORROWERS AND GUARANTORS SHALL NOT, AND
SHALL NOT PERMIT ANY SUBSIDIARY TO AMEND, MODIFY OR OTHERWISE CHANGE ITS
CERTIFICATE OF INCORPORATION, ARTICLES OF ASSOCIATION, CERTIFICATE OF FORMATION,
LIMITED LIABILITY AGREEMENT, LIMITED PARTNERSHIP AGREEMENT OR OTHER
ORGANIZATIONAL DOCUMENTS, AS APPLICABLE, EXCEPT FOR AMENDMENTS, MODIFICATIONS OR
OTHER CHANGES THAT DO NOT AFFECT THE RIGHTS AND PRIVILEGES OF ANY BORROWER OR
GUARANTOR, OR ITS SUBSIDIARIES IN ANY MATERIAL RESPECT AND DO NOT ADVERSELY
AFFECT THE ABILITY OF ANY BORROWER, ANY GUARANTOR OR SUCH SUBSIDIARY TO AMEND,
MODIFY, RENEW OR SUPPLEMENT THE TERMS OF THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS, OR OTHERWISE ADVERSELY AFFECT THE INTERESTS OF LENDER IN
ANY MATERIAL RESPECT AND SO LONG AS AT THE TIME OF ANY SUCH AMENDMENT,
MODIFICATION OR CHANGE, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE
OCCURRED AND BE CONTINUING.


 


(E)                                  NO BORROWER OR GUARANTOR SHALL AMEND,
MODIFY, CHANGE, AGREE TO ANY AMENDMENT, MODIFICATION OR OTHER CHANGE TO (OR MAKE
ANY PAYMENT CONSISTENT WITH ANY AMENDMENT OR OTHER CHANGE TO) OR WAIVE ANY OF
ITS RIGHTS UNDER ANY OF THE PURCHASE AGREEMENTS IN ANY MANNER WHICH WOULD
ADVERSELY AFFECT, OR COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT, THE
OBLIGATIONS OR THE COLLATERAL.


 

9.2                                 New Collateral Locations.  Each Borrower and
Guarantor may only open any new location within the continental United States of
America provided such Borrower or Guarantor (a) gives Lender prior written
notice of the intended opening of any such new location and (b) executes and
delivers, or causes to be executed and delivered, to Lender such agreements,
documents, and instruments as Lender may deem reasonably necessary or desirable
to protect its interests in the Collateral at such location.

 

9.3                                 Compliance with Laws, Regulations, Etc.

 


(A)                                  EACH BORROWER AND GUARANTOR SHALL, AND
SHALL CAUSE ANY SUBSIDIARY TO, AT ALL TIMES, COMPLY IN ALL MATERIAL RESPECTS
WITH ALL LAWS, RULES, REGULATIONS, LICENSES, APPROVALS, ORDERS AND OTHER PERMITS
APPLICABLE TO IT AND DULY OBSERVE ALL REQUIREMENTS OF ANY FOREIGN, FEDERAL,
STATE OR LOCAL GOVERNMENTAL AUTHORITY.


 


(B)                                 BORROWERS AND GUARANTORS SHALL GIVE WRITTEN
NOTICE TO LENDER IMMEDIATELY UPON ANY BORROWER’S OR GUARANTOR’S RECEIPT OF ANY
NOTICE OF, OR ANY BORROWER’S OR GUARANTOR’S OTHERWISE OBTAINING KNOWLEDGE OF,
(I) THE OCCURRENCE OF ANY EVENT INVOLVING THE RELEASE, SPILL OR DISCHARGE,
THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIAL OR (II) ANY INVESTIGATION,
PROCEEDING, COMPLAINT, ORDER, DIRECTIVE, CLAIMS, CITATION OR NOTICE WITH RESPECT
TO: (A) ANY MATERIAL NON-COMPLIANCE WITH OR VIOLATION OF ANY ENVIRONMENTAL LAW
BY ANY BORROWER OR GUARANTOR OR (B)

 

71

--------------------------------------------------------------------------------


 


THE RELEASE, SPILL OR DISCHARGE, THREATENED OR ACTUAL, OF ANY HAZARDOUS MATERIAL
OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AND OTHER THAN AS PERMITTED UNDER
ANY APPLICABLE ENVIRONMENTAL LAW. COPIES OF ALL ENVIRONMENTAL SURVEYS, AUDITS,
ASSESSMENTS, FEASIBILITY STUDIES AND RESULTS OF REMEDIAL INVESTIGATIONS SHALL BE
PROMPTLY FURNISHED, OR CAUSED TO BE FURNISHED, BY SUCH BORROWER OR GUARANTOR TO
LENDER.  EACH BORROWER AND GUARANTOR SHALL TAKE PROMPT ACTION TO RESPOND TO ANY
MATERIAL NON-COMPLIANCE WITH ANY OF THE ENVIRONMENTAL LAWS AND SHALL REGULARLY
REPORT TO LENDER ON SUCH RESPONSE.


 


(C)                                  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, WHENEVER LENDER REASONABLY DETERMINES THAT THERE IS MATERIAL
NON-COMPLIANCE, OR ANY CONDITION WHICH REQUIRES ANY ACTION BY OR ON BEHALF OF
ANY BORROWER OR GUARANTOR IN ORDER TO AVOID ANY NON-COMPLIANCE, WITH ANY
ENVIRONMENTAL LAW, BORROWERS SHALL, AT LENDER’S REQUEST AND BORROWERS’ EXPENSE:
(I) CAUSE AN INDEPENDENT ENVIRONMENTAL ENGINEER REASONABLY ACCEPTABLE TO LENDER
TO CONDUCT SUCH TESTS OF THE SITE WHERE NON-COMPLIANCE OR ALLEGED NON-COMPLIANCE
WITH SUCH ENVIRONMENTAL LAWS HAS OCCURRED AS TO SUCH NON-COMPLIANCE AND PREPARE
AND DELIVER TO LENDER A REPORT AS TO SUCH NON-COMPLIANCE SETTING FORTH THE
RESULTS OF SUCH TESTS, A PROPOSED PLAN FOR RESPONDING TO ANY ENVIRONMENTAL
PROBLEMS DESCRIBED THEREIN, AND AN ESTIMATE OF THE COSTS THEREOF AND
(II) PROVIDE TO LENDER A SUPPLEMENTAL REPORT OF SUCH ENGINEER WHENEVER THE SCOPE
OF SUCH NON-COMPLIANCE, OR SUCH BORROWER’S OR GUARANTOR’S RESPONSE THERETO OR
THE ESTIMATED COSTS THEREOF, SHALL CHANGE IN ANY MATERIAL RESPECT.


 


(D)                                 EACH BORROWER AND GUARANTOR SHALL INDEMNIFY
AND HOLD HARMLESS LENDER AND ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
INVITEES, REPRESENTATIVES, SUCCESSORS AND ASSIGNS, FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS, AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
ATTRIBUTABLE TO THE USE, GENERATION, MANUFACTURE, REPRODUCTION, STORAGE,
RELEASE, THREATENED RELEASE, SPILL, DISCHARGE, DISPOSAL OR PRESENCE OF A
HAZARDOUS MATERIAL, INCLUDING THE COSTS OF ANY REQUIRED OR NECESSARY REPAIR,
CLEANUP OR OTHER REMEDIAL WORK WITH RESPECT TO ANY PROPERTY OF ANY BORROWER OR
GUARANTOR AND THE PREPARATION AND IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR
OTHER REQUIRED PLANS.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND
INDEMNIFICATIONS IN THIS SECTION 9.3 SHALL SURVIVE THE PAYMENT OF THE
OBLIGATIONS AND THE TERMINATION  OF THIS AGREEMENT.


 

9.4                                 Payment of Taxes and Claims.  Each Borrower
and Guarantor shall, and shall cause any Subsidiary to, duly pay and discharge
all taxes, assessments, contributions and governmental charges upon or against
it or its properties or assets, except for taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, Guarantor or Subsidiary, as the case may be, and
with respect to which adequate reserves have been set aside on its books.  Each
Borrower and Guarantor shall be liable for any tax or penalties imposed on
Lender as a result of the financing arrangements provided for herein and each
Borrower and Guarantor agrees to indemnify and hold Lender harmless with respect
to the foregoing, and to repay to Lender on demand the amount thereof, and until
paid by such Borrower or Guarantor such amount shall be added and deemed part of
the Loans, provided, that, nothing contained herein shall be construed to
require any Borrower or

 

72

--------------------------------------------------------------------------------


 

Guarantor to pay any income or franchise taxes attributable to the income of
Lender from any amounts charged or paid hereunder to Lender.  The foregoing
indemnity shall survive the payment of the Obligations and the termination of
this Agreement.

 

9.5                                 Insurance.

 


(A)                                  EACH BORROWER AND GUARANTOR SHALL, AND
SHALL CAUSE ANY SUBSIDIARY TO, AT ALL TIMES, MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURERS INSURANCE WITH RESPECT TO THE COLLATERAL AGAINST LOSS OR
DAMAGE AND ALL OTHER INSURANCE OF THE KINDS AND IN THE AMOUNTS CUSTOMARILY
INSURED AGAINST OR CARRIED BY CORPORATIONS OF ESTABLISHED REPUTATION ENGAGED IN
THE SAME OR SIMILAR BUSINESSES AND SIMILARLY SITUATED.  SAID POLICIES OF
INSURANCE SHALL BE REASONABLY SATISFACTORY TO LENDER AS TO FORM, AMOUNT AND
INSURER.  BORROWERS AND GUARANTORS SHALL FURNISH CERTIFICATES, POLICIES OR
ENDORSEMENTS TO LENDER AS LENDER SHALL REASONABLY REQUIRE AS PROOF OF SUCH
INSURANCE, AND, IF ANY BORROWER OR GUARANTOR FAILS TO DO SO, LENDER IS
AUTHORIZED, BUT NOT REQUIRED, TO OBTAIN SUCH INSURANCE AT THE EXPENSE OF
BORROWERS.  ALL POLICIES SHALL PROVIDE FOR AT LEAST THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO LENDER OF ANY CANCELLATION OR REDUCTION OF COVERAGE AND THAT
LENDER MAY ACT AS ATTORNEY FOR EACH BORROWER AND GUARANTOR IN OBTAINING, AND AT
ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING,
ADJUSTING, SETTLING, AMENDING AND CANCELING SUCH INSURANCE.  BORROWERS AND
GUARANTORS SHALL CAUSE LENDER TO BE NAMED AS A LOSS PAYEE AND AN ADDITIONAL
INSURED (BUT WITHOUT ANY LIABILITY FOR ANY PREMIUMS) UNDER SUCH INSURANCE
POLICIES AND BORROWERS AND GUARANTORS SHALL OBTAIN NON-CONTRIBUTORY LENDER’S
LOSS PAYABLE ENDORSEMENTS TO ALL INSURANCE POLICIES IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER.  SUCH LENDER’S LOSS PAYABLE ENDORSEMENTS
SHALL SPECIFY THAT THE PROCEEDS OF SUCH INSURANCE SHALL BE PAYABLE TO LENDER AS
ITS INTERESTS MAY APPEAR AND FURTHER SPECIFY THAT LENDER SHALL BE PAID
REGARDLESS OF ANY ACT OR OMISSION BY ANY BORROWER, GUARANTOR OR ANY OF ITS OR
THEIR AFFILIATES. WITHOUT LIMITING ANY OTHER RIGHTS OF LENDER, ANY INSURANCE
PROCEEDS RECEIVED BY LENDER AT ANY TIME MAY BE APPLIED TO PAYMENT OF THE
OBLIGATIONS, WHETHER OR NOT THEN DUE, IN ANY ORDER AND IN SUCH MANNER AS LENDER
MAY DETERMINE.  UPON APPLICATION OF SUCH PROCEEDS TO THE REVOLVING LOANS,
REVOLVING LOANS MAY BE AVAILABLE SUBJECT AND PURSUANT TO THE TERMS HEREOF TO BE
USED FOR THE COSTS OF REPAIR OR REPLACEMENT OF THE COLLATERAL LOST OR DAMAGES
RESULTING IN THE PAYMENT OF SUCH INSURANCE PROCEEDS.


 


(B)                                 IN THE EVENT OF A PROPERTY LOSS EVENT WITH
RESPECT TO REAL PROPERTY OR EQUIPMENT (EXCEPT AS OTHERWISE PROVIDED BELOW), IF
ANY OF THE EQUIPMENT OR ANY PORTION OF ANY BUILDING, STRUCTURE OR OTHER
IMPROVEMENT ON ANY REAL PROPERTY IS LOST, PHYSICALLY DAMAGED OR DESTROYED, UPON
THE WRITTEN REQUEST OF ADMINISTRATIVE BORROWER, LENDER SHALL RELEASE THE NET
CASH PROCEEDS FROM INSURANCE RECEIVED BY LENDER BASED ON A CLAIM BY ANY BORROWER
OR GUARANTOR AS A RESULT OF SUCH LOSS, DAMAGE OR DESTRUCTION TO THE EXTENT
NECESSARY FOR THE REPAIR, REFURBISHING OR REPLACEMENT OF SUCH EQUIPMENT OR
BUILDING, STRUCTURE OR IMPROVEMENT; PROVIDED, THAT, ALL OF THE FOLLOWING
CONDITIONS ARE SATISFIED: (I) IF ANY DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR
HAVE OCCURRED AND BE CONTINUING (EXCEPT FOR ANY DEFAULT OR EVENT OF DEFAULT
ARISING AS A RESULT OF AND CONTINUING SOLELY AS A RESULT OF SUCH PROPERTY LOSS
EVENT), ANY SUCH PROCEEDS MAY BE APPLIED TO THE OBLIGATIONS (II) IF SUCH
INSURANCE PROCEEDS AGGREGATE $1,000,000 OR MORE,

 

73

--------------------------------------------------------------------------------


 


ADMINISTRATIVE BORROWER SHALL OBTAIN THE PRIOR WRITTEN CONSENT OF LENDER IN
ORDER TO APPLY SUCH INSURANCE PROCEEDS IN THE MANNER SET FORTH IN THIS CLAUSE
(B), (III) SUCH PROCEEDS SHALL BE USED ONLY TO REPAIR, REFURBISH OR REPLACE SUCH
EQUIPMENT OR BUILDING, STRUCTURE OR IMPROVEMENT AND ALL RELATED EXPENSES AND
COSTS IN CONNECTION THEREWITH WITHIN ONE HUNDRED EIGHTY (180) DAYS AFTER RECEIPT
BY SUCH BORROWER OR GUARANTOR OF SUCH PROCEEDS, (IV) LENDER SHALL HAVE A FIRST
PRIORITY PERFECTED LIEN (SUBJECT TO LIENS PERMITTED UNDER THIS AGREEMENT ) ON
SUCH REPLACEMENT (OR REPAIRED OR RESTORED) PROPERTY OR ASSETS (OTHER THAN, WITH
RESPECT TO PERFECTION ONLY, THE EXCLUDED PROPERTY), (V) THE AGGREGATE AMOUNT OF
SUCH PROCEEDS IN EXCESS OF THE AMOUNT NECESSARY TO REPAIR, REFURBISH OR REPLACE
SUCH REPLACEMENT (OR REPAIRED OR RESTORED) PROPERTY OR ASSETS SHALL BE APPLIED
TO THE OBLIGATIONS IN SUCH ORDER AND MANNER AS LENDER DETERMINES, (VI) LENDER
SHALL HAVE RECEIVED WITHIN FIFTEEN (15) DAYS AFTER LENDER NOTIFIES
ADMINISTRATIVE BORROWER THAT LENDER HAS RECEIVED ANY PROCEEDS OF INSURANCE (OR
IF ANY BORROWER OR GUARANTOR RECEIVES ANY SUCH PROCEEDS, THEN WITHIN FIFTEEN
(15) DAYS AFTER SUCH BORROWER OR GUARANTOR RECEIVES SUCH PROCEEDS, WHICH SHALL
BE DELIVERED TO LENDER), A CERTIFICATE DULY EXECUTED BY AN AUTHORIZED OFFICER OF
ADMINISTRATIVE BORROWER ADDRESSED TO LENDER STATING THAT SUCH PROCEEDS SHALL BE
USED TO REPAIR, REFURBISH OR REPLACE SUCH EQUIPMENT OR BUILDING, STRUCTURE OR
IMPROVEMENT, (VII) IF ALL OR ANY PORTION OF SUCH PROCEEDS ARE NOT SO USED OR
BEING USED WITHIN SUCH ONE HUNDRED EIGHTY (180) DAY PERIOD, LENDER SHALL APPLY
SUCH UNUSED PROCEEDS TO THE OBLIGATIONS, AND (VIII) AS TO A PROPERTY LOSS EVENT
WITH RESPECT TO ASSETS OF ANY BORROWER OR GUARANTOR, UNTIL SUCH TIME AS THE
PROCEEDS ARE SO USED, SUCH PROCEEDS WILL BE HELD IN A DEPOSIT ACCOUNT OR
INVESTMENT ACCOUNT AT LENDER AND RELEASED UPON RECEIPT OF WRITTEN REQUEST OF
ADMINISTRATIVE BORROWER THAT SUCH PROCEEDS ARE TO BE SO USED WITH SUCH EVIDENCE
THEREOF AS LENDER MAY REQUIRE AND SO LONG AS NO DEFAULT OR EVENT OF DEFAULT
EXISTS OR HAS OCCURRED AND IS CONTINUING.


 

9.6                                 Financial Statements and Other Information.

 


(A)                                  EACH BORROWER AND GUARANTOR SHALL, AND
SHALL CAUSE ANY SUBSIDIARY TO, KEEP PROPER BOOKS AND RECORDS IN WHICH TRUE AND
COMPLETE ENTRIES SHALL BE MADE OF ALL DEALINGS OR TRANSACTIONS OF OR IN RELATION
TO THE COLLATERAL AND THE BUSINESS OF SUCH BORROWER, GUARANTOR AND ITS
SUBSIDIARIES IN ACCORDANCE WITH GAAP.  BORROWERS AND GUARANTORS SHALL PROMPTLY
FURNISH TO LENDER ALL SUCH FINANCIAL AND OTHER INFORMATION AS LENDER SHALL
REASONABLY REQUEST RELATING TO THE COLLATERAL AND THE ASSETS, BUSINESS AND
OPERATIONS OF BORROWERS AND GUARANTORS, AND TO NOTIFY THE AUDITORS AND
ACCOUNTANTS OF BORROWERS AND GUARANTORS THAT LENDER IS AUTHORIZED TO OBTAIN SUCH
INFORMATION DIRECTLY FROM THEM (OTHER THAN MATERIALS PROTECTED BY THE
ATTORNEY-CLIENT PRIVILEGE AND MATERIALS WHICH THE BORROWERS AND GUARANTOR MAY
NOT DISCLOSE WITHOUT VIOLATION OF A CONFIDENTIALITY OBLIGATION BINDING UPON
IT).  WITHOUT LIMITING THE FOREGOING, BORROWERS SHALL FURNISH OR CAUSE TO BE
FURNISHED TO LENDER, THE FOLLOWING:


 

(I)                                     WITHIN THIRTY (30) DAYS AFTER THE END OF
EACH FISCAL MONTH (OTHER THAN ANY SUCH FISCAL MONTH IF SUCH FISCAL MONTH IS ALSO
THE LAST FISCAL MONTH OF A FISCAL QUARTER), MONTHLY UNAUDITED CONSOLIDATED
FINANCIAL STATEMENTS AND UNAUDITED CONSOLIDATING FINANCIAL STATEMENTS (INCLUDING
IN EACH CASE BALANCE SHEETS, STATEMENTS OF INCOME AND LOSS AND STATEMENTS OF
CASH FLOW), ALL IN REASONABLE DETAIL, FAIRLY PRESENTING IN ALL MATERIAL RESPECTS
THE FINANCIAL

 

74

--------------------------------------------------------------------------------


 

POSITION AND THE RESULTS OF THE OPERATIONS OF PARENT AND ITS SUBSIDIARIES AS OF
THE END OF AND THROUGH SUCH FISCAL MONTH, CERTIFIED TO BE CORRECT BY THE CHIEF
FINANCIAL OFFICER OF ADMINISTRATIVE BORROWER, SUBJECT TO NORMAL YEAR-END
ADJUSTMENTS AND NO FOOTNOTES AND ACCOMPANIED BY A SUMMARY NARRATIVE OF MATERIAL
CHANGES AND OPERATING PERFORMANCE AND A COMPLIANCE CERTIFICATE SUBSTANTIALLY IN
THE FORM OF EXHIBIT C HERETO, ALONG WITH A SCHEDULE IN FORM REASONABLY
SATISFACTORY TO LENDER OF THE CALCULATIONS USED IN DETERMINING, AS OF THE END OF
SUCH MONTH, WHETHER BORROWERS AND GUARANTORS WERE IN COMPLIANCE WITH THE
COVENANTS SET FORTH IN SECTIONS 9.18 AND 9.19 OF THIS AGREEMENT FOR SUCH MONTH;

 

(II)                                  WITHIN FORTY-FIVE DAYS AFTER THE END OF
EACH FISCAL MONTH WHICH IS ALSO THE LAST FISCAL MONTH OF A FISCAL QUARTER,
MONTHLY UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS AND UNAUDITED CONSOLIDATING
FINANCIAL STATEMENTS (INCLUDING IN EACH CASE BALANCE SHEETS, STATEMENTS OF
INCOME AND LOSS AND STATEMENTS OF CASH FLOW), ALL IN REASONABLE DETAIL, FAIRLY
PRESENTING IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION AND THE RESULTS OF
THE OPERATIONS OF PARENT AND ITS SUBSIDIARIES AS OF THE END OF AND THROUGH SUCH
FISCAL MONTH, CERTIFIED TO BE CORRECT BY THE CHIEF FINANCIAL OFFICER OF
ADMINISTRATIVE BORROWER, SUBJECT TO NORMAL YEAR-END ADJUSTMENTS AND ACCOMPANIED
BY A SUMMARY NARRATIVE OF MATERIAL CHANGES AND OPERATING PERFORMANCE AND A
COMPLIANCE CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO, ALONG WITH
A SCHEDULE IN FORM REASONABLY SATISFACTORY TO LENDER OF THE CALCULATIONS USED IN
DETERMINING, AS OF THE END OF SUCH MONTH, WHETHER BORROWERS AND GUARANTORS WERE
IN COMPLIANCE WITH THE COVENANTS SET FORTH IN SECTIONS 9.18 AND 9.19 OF THIS
AGREEMENT FOR SUCH MONTH;

 

(III)                               WITHIN NINETY (90) DAYS AFTER THE END OF
EACH FISCAL YEAR, AUDITED CONSOLIDATED FINANCIAL STATEMENTS AND UNAUDITED
CONSOLIDATING FINANCIAL STATEMENTS OF PARENT AND ITS SUBSIDIARIES (INCLUDING IN
EACH CASE BALANCE SHEETS, STATEMENTS OF INCOME AND LOSS, STATEMENTS OF CASH
FLOW, AND STATEMENTS OF STOCKHOLDERS’ EQUITY), AND THE ACCOMPANYING NOTES
THERETO, ALL IN REASONABLE DETAIL, FAIRLY PRESENTING IN ALL MATERIAL RESPECTS
THE FINANCIAL POSITION AND THE RESULTS OF THE OPERATIONS OF PARENT AND ITS
SUBSIDIARIES AS OF THE END OF AND FOR SUCH FISCAL YEAR, TOGETHER WITH THE
UNQUALIFIED OPINION OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS WITH RESPECT TO
THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS, WHICH ACCOUNTANTS SHALL BE AN
INDEPENDENT ACCOUNTING FIRM SELECTED BY ADMINISTRATIVE BORROWER AND REASONABLY
ACCEPTABLE TO LENDER, THAT SUCH AUDITED CONSOLIDATED FINANCIAL STATEMENTS HAVE
BEEN PREPARED IN ACCORDANCE WITH GAAP, AND PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF PARENT AND ITS
SUBSIDIARIES AS OF THE END OF AND FOR THE FISCAL YEAR THEN ENDED;

 

(IV)                              AT SUCH TIME AS AVAILABLE, BUT IN NO EVENT
LATER THAN THIRTY (30) DAYS PRIOR TO THE END OF EACH FISCAL YEAR (COMMENCING
WITH THE FISCAL YEAR OF BORROWERS ENDING JUNE 30, 2009), PROJECTED CONSOLIDATED
FINANCIAL STATEMENTS (INCLUDING IN EACH CASE, FORECASTED BALANCE SHEETS AND
STATEMENTS OF INCOME AND LOSS, STATEMENTS OF CASH FLOW, AND STATEMENTS OF
STOCKHOLDERS’ EQUITY) OF PARENT AND ITS SUBSIDIARIES FOR THE NEXT FISCAL YEAR,
ALL IN REASONABLE DETAIL, AND IN A FORMAT CONSISTENT WITH THE PROJECTIONS
DELIVERED BY BORROWERS TO LENDER PRIOR TO THE DATE HEREOF, TOGETHER WITH SUCH
SUPPORTING INFORMATION AS LENDER MAY REASONABLY REQUEST.

 

75

--------------------------------------------------------------------------------


 

SUCH PROJECTED FINANCIAL STATEMENTS SHALL BE PREPARED ON A MONTHLY BASIS FOR THE
NEXT SUCCEEDING FISCAL YEAR. SUCH PROJECTIONS SHALL REPRESENT THE REASONABLE
BEST ESTIMATE BY BORROWERS AND GUARANTORS OF THE FUTURE FINANCIAL PERFORMANCE OF
PARENT AND ITS SUBSIDIARIES FOR THE PERIODS SET FORTH THEREIN AND SHALL HAVE
BEEN PREPARED ON THE BASIS OF THE ASSUMPTIONS SET FORTH THEREIN WHICH BORROWERS
AND GUARANTORS BELIEVE ARE FAIR AND REASONABLE AS OF THE DATE OF PREPARATION IN
LIGHT OF CURRENT AND REASONABLY FORESEEABLE BUSINESS CONDITIONS (IT BEING
UNDERSTOOD THAT ACTUAL RESULTS MAY DIFFER FROM THOSE SET FORTH IN SUCH PROJECTED
FINANCIAL STATEMENTS).  EACH FISCAL YEAR BORROWERS SHALL PROVIDE TO LENDER A
SEMI-ANNUAL UPDATE WITH RESPECT TO SUCH PROJECTIONS OR AT ANY TIME A DEFAULT OR
EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS CONTINUING, MORE FREQUENTLY AS
LENDER MAY REASONABLY REQUIRE; PROVIDED, THAT, SUCH BORROWERS SHALL ONLY BE
REQUIRED TO DELIVER SUCH SEMI-ANNUAL UPDATE TO THE EXTENT THAT SUCH UPDATE WOULD
SHOW A SIGNIFICANT VARIANCE FROM SUCH PROJECTIONS FOR THE REMAINDER OF SUCH
FISCAL YEAR; AND

 

(V)                                 WITHIN TWENTY (20) DAYS AFTER THE END OF
EACH FISCAL MONTH (OR MORE FREQUENTLY AS LENDER REASONABLY REQUESTS), A
CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT D HERETO, ALONG WITH (A) A
SCHEDULE IN FORM REASONABLY SATISFACTORY TO LENDER OF THE CALCULATIONS USED IN
DETERMINING, AS OF THE END OF SUCH MONTH (OR SHORTER PERIOD), THE SUM OF THE
DOLLAR VALUE OF THE PREFERRED STOCK PORTFOLIO AND THE CASH INVESTMENT ACCOUNTS
AND (B) THE MOST RECENT STATEMENT RECEIVED BY BORROWERS AND GUARANTORS SETTING
FORTH THE BALANCE OF THE SPECIFIED INVESTMENT ACCOUNT.

 


(B)                                 BORROWERS AND GUARANTORS SHALL PROMPTLY
NOTIFY LENDER IN WRITING OF THE DETAILS OF (I) ANY LOSS, DAMAGE, INVESTIGATION,
ACTION, SUIT, PROCEEDING OR CLAIM RELATING TO COLLATERAL HAVING A VALUE OF MORE
THAN $250,000 OR WHICH IF ADVERSELY DETERMINED COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, (II) ANY MATERIAL CONTRACT BEING TERMINATED
OR AMENDED OR ANY NEW MATERIAL CONTRACT ENTERED INTO (IN WHICH EVENT BORROWERS
AND GUARANTORS SHALL PROVIDE LENDER WITH A COPY OF SUCH MATERIAL CONTRACT),
(III) ANY ORDER, JUDGMENT OR DECREE IN EXCESS OF $250,000 SHALL HAVE BEEN
ENTERED AGAINST ANY BORROWER OR GUARANTOR ANY OF ITS OR THEIR PROPERTIES OR
ASSETS, (IV) ANY NOTIFICATION OF A MATERIAL VIOLATION OF LAWS OR REGULATIONS
RECEIVED BY ANY BORROWER OR GUARANTOR, (V) ANY ERISA EVENT, (VI) THE OCCURRENCE
OF ANY DEFAULT OR EVENT OF DEFAULT, AND (VII) THE PAYMENT OR RECEIPT BY ANY
BORROWER OR GUARANTOR OF ANY PURCHASE PRICE ADJUSTMENT OR INDEMNITY PAYMENT
PURSUANT TO THE PURCHASE AGREEMENTS.


 


(C)                                  PROMPTLY AFTER THE SENDING OR FILING
THEREOF, BORROWERS SHALL NOTIFY LENDER THAT ANY OF THE FOLLOWING HAVE BEEN SENT
OR FILED, AND TO THE EXTENT ANY OF THE FOLLOWING ARE NOT THEN PUBLICLY AVAILABLE
BY ELECTRONIC MEANS TO LENDER SHALL SEND TO LENDER COPIES OF (I) ALL REPORTS
WHICH PARENT OR ANY OF ITS SUBSIDIARIES SENDS TO ITS SECURITY HOLDERS GENERALLY,
(II) ALL REPORTS AND REGISTRATION STATEMENTS WHICH PARENT OR ANY OF ITS
SUBSIDIARIES FILES WITH THE SECURITIES EXCHANGE COMMISSION, ANY NATIONAL OR
FOREIGN SECURITIES EXCHANGE OR THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC., AND SUCH OTHER REPORTS AS LENDER MAY HEREAFTER SPECIFICALLY
IDENTIFY TO ADMINISTRATIVE BORROWER THAT LENDER WILL REQUIRE BE PROVIDED TO
LENDER, (III) ALL PRESS RELEASES AND (IV) ALL OTHER STATEMENTS CONCERNING
MATERIAL CHANGES OR DEVELOPMENTS


 


76

--------------------------------------------------------------------------------



 


IN THE BUSINESS OF A BORROWER OR GUARANTOR MADE AVAILABLE BY ANY BORROWER OR
GUARANTOR TO THE PUBLIC.


 


(D)                                 BORROWERS AND GUARANTORS SHALL FURNISH OR
CAUSE TO BE FURNISHED TO LENDER SUCH BUDGETS, FORECASTS, PROJECTIONS AND OTHER
INFORMATION RESPECTING THE COLLATERAL AND THE BUSINESS OF BORROWERS AND
GUARANTORS, AS LENDER MAY, FROM TIME TO TIME, REASONABLY REQUEST.  LENDER IS
HEREBY AUTHORIZED TO DELIVER A COPY OF ANY FINANCIAL STATEMENT OR ANY OTHER
INFORMATION RELATING TO THE BUSINESS OF BORROWERS AND GUARANTORS TO ANY COURT OR
OTHER GOVERNMENTAL AUTHORITY OR TO ANY LENDER OR PARTICIPANT OR PROSPECTIVE
LENDER OR PARTICIPANT OR ANY AFFILIATE OF ANY LENDER OR PARTICIPANT.  EACH
BORROWER AND GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS ALL ACCOUNTANTS
OR AUDITORS TO DELIVER TO LENDER, AT BORROWERS’ EXPENSE, COPIES OF THE FINANCIAL
STATEMENTS OF ANY BORROWER AND GUARANTOR AND ANY REPORTS OR MANAGEMENT LETTERS
PREPARED BY SUCH ACCOUNTANTS OR AUDITORS ON BEHALF OF ANY BORROWER OR GUARANTOR
AND TO DISCLOSE TO LENDER SUCH INFORMATION AS THEY MAY HAVE REGARDING THE
BUSINESS OF ANY BORROWER AND GUARANTOR.  ANY DOCUMENTS, SCHEDULES, INVOICES OR
OTHER PAPERS DELIVERED TO LENDER MAY BE DESTROYED OR OTHERWISE DISPOSED OF BY
LENDER ONE (1) YEAR AFTER THE SAME ARE DELIVERED TO LENDER, EXCEPT AS OTHERWISE
DESIGNATED BY ADMINISTRATIVE BORROWER TO LENDER IN WRITING.


 


(E)                                  BORROWERS AND GUARANTORS SHALL DELIVER, OR
CAUSE TO BE DELIVERED, TO LENDER, WITHIN NINETY (90) DAYS FROM THE DATE HEREOF,
AN OPENING BALANCE SHEET OF BORROWERS AND GUARANTORS AFTER GIVING EFFECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE PURCHASE AGREEMENTS.


 

9.7                                 Sale of Assets, Consolidation, Merger,
Dissolution, Etc.  Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, directly or indirectly,

 


(A)                                  MERGE INTO OR WITH OR CONSOLIDATE WITH ANY
OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR WITH OR CONSOLIDATE
WITH IT EXCEPT THAT ANY WHOLLY-OWNED SUBSIDIARY OF PARENT (OTHER THAN ANY
BORROWER) MAY MERGE WITH AND INTO OR CONSOLIDATE WITH ANY OTHER WHOLLY-OWNED
SUBSIDIARY OF PARENT (OTHER THAN ANY BORROWER), PROVIDED, THAT, EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED AS DETERMINED BY LENDER IN GOOD FAITH: 
(I) LENDER SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE OF THE INTENTION OF SUCH SUBSIDIARIES TO SO MERGE OR CONSOLIDATE,
WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL REASONABLY SATISFACTORY TO
LENDER, THE PERSONS THAT ARE MERGING OR CONSOLIDATING, WHICH PERSON WILL BE THE
SURVIVING ENTITY, THE LOCATIONS OF THE ASSETS OF THE PERSONS THAT ARE MERGING OR
CONSOLIDATING, AND THE MATERIAL AGREEMENTS AND DOCUMENTS RELATING TO SUCH MERGER
OR CONSOLIDATION, (II) LENDER SHALL HAVE RECEIVED SUCH OTHER INFORMATION WITH
RESPECT TO SUCH MERGER OR CONSOLIDATION AS LENDER MAY REASONABLY REQUEST,
(III) AS OF THE EFFECTIVE DATE OF THE MERGER OR CONSOLIDATION AND AFTER GIVING
EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND
BE CONTINUING, (IV) LENDER SHALL HAVE RECEIVED, TRUE, CORRECT AND COMPLETE
COPIES OF ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING TO SUCH MERGER OR
CONSOLIDATION, INCLUDING, BUT NOT LIMITED TO, THE CERTIFICATE OR CERTIFICATES OF
MERGER TO BE FILED WITH EACH APPROPRIATE SECRETARY OF STATE (WITH A COPY AS
FILED PROMPTLY AFTER SUCH FILING), (V) THE SURVIVING ENTITY SHALL EXPRESSLY
CONFIRM, RATIFY AND ASSUME THE OBLIGATIONS AND THE FINANCING AGREEMENTS TO WHICH
IT


 


77

--------------------------------------------------------------------------------



 


IS A PARTY IN WRITING, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER,
AND BORROWERS AND GUARANTORS SHALL EXECUTE AND DELIVER SUCH OTHER AGREEMENTS,
DOCUMENTS AND INSTRUMENTS AS LENDER MAY REASONABLY REQUEST IN CONNECTION
THEREWITH;


 


(B)                                 SELL, ISSUE, ASSIGN, LEASE, LICENSE,
TRANSFER, ABANDON OR OTHERWISE DISPOSE OF ANY CAPITAL STOCK OR INDEBTEDNESS TO
ANY OTHER PERSON OR ANY OF ITS ASSETS TO ANY OTHER PERSON, EXCEPT FOR


 

(I)                                     SALES OF INVENTORY IN THE ORDINARY
COURSE OF BUSINESS,

 

(II)                                  THE SALE OR OTHER DISPOSITION OF EQUIPMENT
(INCLUDING WORN-OUT OR OBSOLETE EQUIPMENT OR EQUIPMENT NO LONGER USED OR USEFUL
IN THE BUSINESS OF ANY BORROWER OR GUARANTOR) SO LONG AS SUCH SALES OR OTHER
DISPOSITIONS DO NOT INVOLVE EQUIPMENT HAVING AN AGGREGATE FAIR MARKET VALUE IN
EXCESS OF $1,000,000 FOR ALL SUCH EQUIPMENT DISPOSED OF IN ANY FISCAL YEAR OF
BORROWERS OR AS LENDER MAY OTHERWISE AGREE, AND

 

(III)                               THE ISSUANCE AND SALE BY ANY BORROWER OR
GUARANTOR OF CAPITAL STOCK OF SUCH BORROWER OR GUARANTOR AFTER THE DATE HEREOF;
PROVIDED, THAT, (A) LENDER SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE OF SUCH ISSUANCE AND SALE BY SUCH BORROWER OR
GUARANTOR, WHICH NOTICE SHALL SPECIFY THE PARTIES TO WHOM SUCH SHARES ARE TO BE
SOLD, THE TERMS OF SUCH SALE, THE TOTAL AMOUNT WHICH IT IS ANTICIPATED WILL BE
REALIZED FROM THE ISSUANCE AND SALE OF SUCH STOCK AND THE NET CASH PROCEEDS
WHICH IT IS ANTICIPATED WILL BE RECEIVED BY SUCH BORROWER OR GUARANTOR FROM SUCH
SALE, (B) SUCH BORROWER OR GUARANTOR SHALL NOT BE REQUIRED TO PAY ANY CASH
DIVIDENDS OR REPURCHASE OR REDEEM SUCH CAPITAL STOCK OR MAKE ANY OTHER PAYMENTS
IN RESPECT THEREOF, EXCEPT AS OTHERWISE PERMITTED IN SECTION 9.11 HEREOF,
(C) THE TERMS OF SUCH CAPITAL STOCK, AND THE TERMS AND CONDITIONS OF THE
PURCHASE AND SALE THEREOF, SHALL NOT INCLUDE ANY TERMS THAT INCLUDE ANY
LIMITATION ON THE RIGHT OF ANY BORROWER TO REQUEST OR RECEIVE LOANS OR LETTERS
OF CREDIT OR THE RIGHT OF ANY BORROWER AND GUARANTOR TO AMEND OR MODIFY ANY OF
THE TERMS AND CONDITIONS OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR OTHERWISE IN ANY WAY RELATE TO OR AFFECT THE ARRANGEMENTS OF
BORROWERS AND GUARANTORS WITH LENDER OR ARE MORE RESTRICTIVE OR BURDENSOME TO
ANY BORROWER OR GUARANTOR THAN THE TERMS OF ANY CAPITAL STOCK IN EFFECT ON THE
DATE HEREOF, (D) EXCEPT AS LENDER MAY OTHERWISE AGREE IN WRITING, IF AS OF THE
DATE OF SUCH ISSUANCE AND SALE OR AFTER GIVING EFFECT THERETO, A CASH DOMINION
EVENT HAS OCCURRED AND IS CONTINUING, ALL OF THE PROCEEDS OF THE SALE AND
ISSUANCE OF SUCH CAPITAL STOCK SHALL BE PAID TO LENDER FOR APPLICATION TO THE
OBLIGATIONS IN SUCH ORDER AND MANNER AS LENDER MAY DETERMINE OR AT LENDER’S
OPTION, TO BE HELD AS CASH COLLATERAL FOR THE OBLIGATIONS AND (E) AS OF THE DATE
OF SUCH ISSUANCE AND SALE AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING,

 

(IV)                              THE ISSUANCE OF CAPITAL STOCK OF ANY BORROWER
OR GUARANTOR CONSISTING OF COMMON STOCK PURSUANT TO AN EMPLOYEE STOCK OWNERSHIP
PLAN, EMPLOYEE STOCK OPTION OR GRANT OR SIMILAR EQUITY PLAN OR 401(K) PLANS OF
SUCH BORROWER OR GUARANTOR FOR THE BENEFIT OF ITS EMPLOYEES, DIRECTORS AND
CONSULTANTS, PROVIDED, THAT, IN NO EVENT SHALL SUCH BORROWER OR GUARANTOR BE
REQUIRED TO ISSUE, OR SHALL SUCH BORROWER OR GUARANTOR ISSUE, CAPITAL

 

78

--------------------------------------------------------------------------------


 

STOCK PURSUANT TO SUCH STOCK PLANS OR 401(K) PLANS WHICH WOULD RESULT IN A
CHANGE OF CONTROL OR OTHER EVENT OF DEFAULT,

 

(V)                                 SALES OR OTHER DISPOSITIONS OF EXCLUDED
PROPERTY, PROVIDED, THAT, AS TO ANY SUCH SALE OR OTHER DISPOSITION, EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED: (A) THE CONSIDERATION TO BE RECEIVED BY
BORROWERS AND GUARANTORS SHALL BE PAID OR PAYABLE IN CASH AND SHALL BE PAID
CONTEMPORANEOUSLY WITH CONSUMMATION OF THE TRANSACTION; (B) THE CONSIDERATION
PAID OR PAYABLE SHALL BE IN AN AMOUNT NOT LESS THAN THE FAIR MARKET VALUE OF THE
EXCLUDED PROPERTY DISPOSED OF; (C) SUCH TRANSACTION DOES NOT INVOLVE THE SALE OR
OTHER DISPOSITION OF ANY EQUITY INTEREST IN ANY SUBSIDIARY OR OF ANY INVENTORY
OR RECEIVABLES; (D) THE NET CASH PROCEEDS FROM ANY SUCH SALE OR OTHER
DISPOSITION, SHALL BE APPLIED TO THE OBLIGATIONS (WITHOUT PERMANENT REDUCTION OF
THE MAXIMUM CREDIT AS A RESULT THEREOF); (E) THE AGGREGATE FAIR MARKET VALUE OF
ALL SUCH EXCLUDED PROPERTY SOLD OR OTHERWISE DISPOSED OF SHALL NOT EXCEED
$5,000,000 IN THE AGGREGATE DURING THE TERM OF THIS AGREEMENT; AND (F) AS OF THE
DATE OF ANY SUCH SALE OR OTHER DISPOSITION, AND IN EACH CASE AFTER GIVING EFFECT
THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE
CONTINUING,

 

(VI)                              SALES OR OTHER DISPOSITIONS OF INVESTMENT
PROPERTY FROM THE PREFERRED STOCK PORTFOLIO; PROVIDED, THAT, ALL OF THE PROCEEDS
OF FROM SUCH SALES OR OTHER DISPOSITIONS SHALL BE (A) REINVESTED IN OTHER
INVESTMENT PROPERTY CONSISTING OF SHARES OF PREFERRED STOCK OF PUBLIC COMPANIES
(OTHER THAN BORROWER), WITH SUCH SHARES TO BE MAINTAINED IN THE SPECIFIED
INVESTMENT ACCOUNT OR (B) USED FOR GENERAL OPERATING, WORKING CAPITAL AND OTHER
PROPER CORPORATE PURPOSES OF SUCH BORROWER NOT OTHERWISE PROHIBITED BY THE TERMS
HEREOF, AND

 

(VII)                           THE TRANSFER OF CASH FOR THE PAYMENT OF
INDEBTEDNESS TO THE EXTENT SUCH PAYMENTS ARE PERMITTED UNDER THIS AGREEMENT AND
FOR THE PAYMENT OF OTHER PAYABLES IN THE ORDINARY COURSE OF THE BUSINESS OF
BORROWERS AND GUARANTORS.

 


(C)                                  WIND UP, LIQUIDATE OR DISSOLVE EXCEPT THAT
ANY GUARANTOR MAY WIND UP, LIQUIDATE AND DISSOLVE, PROVIDED, THAT, EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED, (I) THE WINDING UP, LIQUIDATION AND
DISSOLUTION OF SUCH GUARANTOR SHALL NOT VIOLATE ANY LAW OR ANY ORDER OR DECREE
OF ANY COURT OR OTHER GOVERNMENTAL AUTHORITY IN ANY MATERIAL RESPECT AND SHALL
NOT CONFLICT WITH OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, ANY
INDENTURE, MORTGAGE, DEED OF TRUST, OR ANY OTHER AGREEMENT OR INSTRUMENT TO
WHICH ANY BORROWER OR GUARANTOR IS A PARTY OR MAY BE BOUND, (II) SUCH WINDING
UP, LIQUIDATION OR DISSOLUTION SHALL BE DONE IN ACCORDANCE WITH THE REQUIREMENTS
OF ALL APPLICABLE LAWS AND REGULATIONS, (III) EFFECTIVE UPON SUCH WINDING UP,
LIQUIDATION OR DISSOLUTION, ALL OF THE ASSETS AND PROPERTIES OF SUCH GUARANTOR
SHALL BE DULY AND VALIDLY TRANSFERRED AND ASSIGNED TO A BORROWER, FREE AND CLEAR
OF ANY LIENS, RESTRICTIONS OR ENCUMBRANCES OTHER THAN THE SECURITY INTEREST AND
LIENS OF LENDER (AND LENDER SHALL HAVE RECEIVED SUCH EVIDENCE THEREOF AS LENDER
MAY REASONABLY REQUIRE) OR AS PERMITTED UNDER SECTION 9.8 OF THIS AGREEMENT
AND LENDER SHALL HAVE RECEIVED SUCH DEEDS, ASSIGNMENTS OR OTHER AGREEMENTS AS
LENDER MAY REASONABLY REQUEST TO EVIDENCE AND CONFIRM THE TRANSFER OF SUCH
ASSETS OF SUCH GUARANTOR TO A BORROWER, (IV) LENDER SHALL HAVE RECEIVED ALL
DOCUMENTS AND AGREEMENTS THAT ANY BORROWER OR GUARANTOR HAS FILED WITH ANY
GOVERNMENTAL AUTHORITY OR AS ARE OTHERWISE


 


79

--------------------------------------------------------------------------------



 


REQUIRED TO EFFECTUATE SUCH WINDING UP, LIQUIDATION OR DISSOLUTION, (V) NO
BORROWER OR GUARANTOR SHALL ASSUME ANY INDEBTEDNESS, OBLIGATIONS OR LIABILITIES
AS A RESULT OF SUCH WINDING UP, LIQUIDATION OR DISSOLUTION, OR OTHERWISE BECOME
LIABLE IN RESPECT OF ANY OBLIGATIONS OR LIABILITIES OF THE ENTITY THAT IS
WINDING UP, LIQUIDATING OR DISSOLVING, UNLESS SUCH INDEBTEDNESS IS OTHERWISE
EXPRESSLY PERMITTED HEREUNDER, (VI) LENDER SHALL HAVE RECEIVED NOT LESS THAN TEN
(10) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH GUARANTOR TO
WIND UP, LIQUIDATE OR DISSOLVE, AND (VII) AS OF THE DATE OF SUCH WINDING UP,
LIQUIDATION OR DISSOLUTION AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT
OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING; OR


 


(D)                                 AGREE TO DO ANY OF THE FOREGOING (UNLESS
SUCH AGREEMENT HAS BEEN CONSENTED TO IN WRITING BY LENDER, OR INCLUDES AS A
CONDITION TO THE EFFECTIVENESS OF SUCH AGREEMENT THAT LENDER’S CONSENT THERETO
SHALL BE OBTAINED OR THAT AS OF THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY ALL OF THE OBLIGATIONS SHALL BE FULLY AND FINALLY PAID AND
SATISFIED AND THIS AGREEMENT SHALL BE TERMINATED IN ACCORDANCE WITH THE TERMS
HEREOF).


 

9.8                                 Encumbrances.  Each Borrower and Guarantor
shall not, and shall not permit any Subsidiary to, create, incur, assume or
suffer to exist any security interest, mortgage, pledge, lien, charge or other
encumbrance of any nature whatsoever on any of its assets or properties,
including the Collateral and the Preferred Stock Portfolio, or file or permit
the filing of, or permit to remain in effect, any financing statement or other
similar notice of any security interest or lien with respect to any such assets
or properties, except:

 


(A)                                  THE SECURITY INTERESTS AND LIENS OF LENDER
(FOR ITSELF AND ANY AFFILIATE THAT PROVIDES BANK PRODUCTS);


 


(B)                                 LIENS SECURING THE PAYMENT OF TAXES,
ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES OR LEVIES EITHER NOT YET OVERDUE OR
THE VALIDITY OF WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS DILIGENTLY PURSUED AND AVAILABLE TO SUCH BORROWER, OR GUARANTOR OR
SUBSIDIARY, AS THE CASE MAY BE AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE
BEEN SET ASIDE ON ITS BOOKS;


 


(C)                                  NON-CONSENSUAL STATUTORY LIENS (OTHER THAN
LIENS SECURING THE PAYMENT OF TAXES) ARISING IN THE ORDINARY COURSE OF SUCH
BORROWER’S, GUARANTOR’S OR SUBSIDIARY’S BUSINESS TO THE EXTENT: (I) SUCH LIENS
SECURE INDEBTEDNESS WHICH IS NOT OVERDUE OR (II) SUCH LIENS SECURE INDEBTEDNESS
RELATING TO CLAIMS OR LIABILITIES WHICH ARE FULLY INSURED AND BEING DEFENDED AT
THE SOLE COST AND EXPENSE AND AT THE SOLE RISK OF THE INSURER OR BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED AND AVAILABLE TO
SUCH BORROWER, GUARANTOR OR SUCH SUBSIDIARY, IN EACH CASE PRIOR TO THE
COMMENCEMENT OF FORECLOSURE OR OTHER SIMILAR PROCEEDINGS AND WITH RESPECT TO
WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE ON ITS BOOKS;


 


(D)                                 ZONING RESTRICTIONS, EASEMENTS, LICENSES,
COVENANTS AND OTHER RESTRICTIONS AFFECTING THE USE OF REAL PROPERTY WHICH DO NOT
INTERFERE IN ANY MATERIAL RESPECT WITH THE USE OF SUCH REAL PROPERTY OR ORDINARY
CONDUCT OF THE BUSINESS OF SUCH BORROWER, GUARANTOR OR SUCH


 


80

--------------------------------------------------------------------------------



 


SUBSIDIARY AS PRESENTLY CONDUCTED THEREON OR MATERIALLY IMPAIR THE VALUE OF THE
REAL PROPERTY WHICH MAY BE SUBJECT THERETO;


 


(E)                                  PURCHASE MONEY SECURITY INTERESTS OR OTHER
SECURITY INTERESTS IN EQUIPMENT (INCLUDING CAPITAL LEASES) AND PURCHASE MONEY
MORTGAGES OR OTHER MORTGAGES ON REAL PROPERTY TO SECURE INDEBTEDNESS PERMITTED
UNDER SECTION 9.9(B) HEREOF SO LONG AS SUCH SECURITY INTERESTS AND MORTGAGES DO
NOT APPLY TO ANY PROPERTY OF ANY BORROWER, ANY GUARANTOR OR ANY SUBSIDIARY OTHER
THAN THE EQUIPMENT OR REAL PROPERTY SO ACQUIRED (AND THE PROCEEDS THEREOF), AND
THE INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED THE COST OF THE EQUIPMENT OR
REAL PROPERTY SO ACQUIRED, CONSTRUCTED, REMODELED OR IMPROVED, AS THE CASE MAY
BE, AND SUCH SECURITY INTERESTS ARE GRANTED WITHIN 180 DAYS OF THE DATE OF SUCH
ACQUISITION OR COMPLETION OF CONSTRUCTION, REMODELING OR IMPROVEMENT OF SUCH
EQUIPMENT OR REAL PROPERTY, AS THE CASE MAY BE;


 


(F)                                    PLEDGES AND DEPOSITS OF CASH BY ANY
BORROWER OR GUARANTOR AFTER THE DATE HEREOF IN THE ORDINARY COURSE OF BUSINESS
IN CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES
OF SOCIAL SECURITY BENEFITS CONSISTENT WITH THE CURRENT PRACTICES OF SUCH
BORROWER OR GUARANTOR AS OF THE DATE HEREOF;


 


(G)                                 PLEDGES AND DEPOSITS OF CASH BY ANY BORROWER
OR GUARANTOR AFTER THE DATE HEREOF TO SECURE THE PERFORMANCE OF TENDERS, BIDS,
LEASES, TRADE CONTRACTS (OTHER THAN FOR THE REPAYMENT OF INDEBTEDNESS),
STATUTORY OBLIGATIONS AND OTHER SIMILAR OBLIGATIONS IN EACH CASE IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH THE CURRENT PRACTICES OF SUCH BORROWER OR
GUARANTOR AS OF THE DATE HEREOF; PROVIDED, THAT, IN CONNECTION WITH ANY
PERFORMANCE BONDS ISSUED BY A SURETY OR OTHER PERSON, THE ISSUER OF SUCH BOND
SHALL HAVE WAIVED IN WRITING ANY RIGHTS IN OR TO, OR OTHER INTEREST IN, ANY OF
THE COLLATERAL IN AN AGREEMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER;


 


(H)                                 LIENS ARISING FROM (I) OPERATING LEASES AND
THE PRECAUTIONARY UCC FINANCING STATEMENT FILINGS IN RESPECT THEREOF AND
(II) EQUIPMENT OR OTHER MATERIALS WHICH ARE NOT OWNED BY ANY BORROWER OR
GUARANTOR LOCATED ON THE PREMISES OF SUCH BORROWER OR GUARANTOR (BUT NOT IN
CONNECTION WITH, OR AS PART OF, THE FINANCING THEREOF) FROM TIME TO TIME IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH CURRENT PRACTICES OF SUCH
BORROWER OR GUARANTOR AND THE PRECAUTIONARY UCC FINANCING STATEMENT FILINGS IN
RESPECT THEREOF;


 


(I)                                     JUDGMENTS AND OTHER SIMILAR LIENS
ARISING IN CONNECTION WITH COURT PROCEEDINGS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT, PROVIDED, THAT, (I) SUCH LIENS ARE BEING CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS DILIGENTLY PURSUED, (II) ADEQUATE RESERVES OR OTHER
APPROPRIATE PROVISION, IF ANY, AS ARE REQUIRED BY GAAP HAVE BEEN MADE THEREFOR,
(III) A STAY OF ENFORCEMENT OF ANY SUCH LIENS IS IN EFFECT AND (IV) LENDER MAY
ESTABLISH A RESERVE WITH RESPECT THERETO; AND


 


(J)                                     PLEDGES AND DEPOSITS OF CASH AFTER THE
DATE HEREOF TO SECURE OBLIGATIONS UNDER APPEAL BONDS OR AS OTHERWISE REQUIRED IN
CONNECTION WITH COURT PROCEEDINGS (INCLUDING, WITHOUT LIMITATION, SURETY BONDS,
SECURITY FOR COSTS OF LITIGATION WHERE REQUIRED BY LAW AND LETTERS


 


81

--------------------------------------------------------------------------------



 


OF CREDIT) OR ANY OTHER INSTRUMENTS SERVING A SIMILAR PURPOSE; PROVIDED, THAT,
(I) AS OF THE DATE OF THE PLEDGE AND DEPOSIT OF SUCH CASH, AND AFTER GIVING
EFFECT THERETO, THE AGGREGATE AMOUNT OF THE EXCESS AVAILABILITY SHALL BE NOT
LESS THAN $10,000,000 AND (II) ANY JUDGMENT IN CONNECTION WITH WHICH SUCH APPEAL
BOND OR OTHER INSTRUMENTS ARE REQUIRED SHALL NOT CONSTITUTE AN EVENT OF DEFAULT;


 


(K)                                  LIENS IN FAVOR OF CUSTOMS AND REVENUE
AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE PAYMENT OF CUSTOM DUTIES IN
CONNECTION WITH THE IMPORTATION OF GOODS SO LONG AS SUCH LIENS ATTACH ONLY TO
THE IMPORTED GOODS;


 


(L)                                     LIENS TO SECURE INDEBTEDNESS OF
BORROWERS AND GUARANTORS PERMITTED UNDER SECTION 9.9(H) HEREOF; PROVIDED, THAT,
(I) SUCH LIENS SHALL ONLY ENCUMBER THE REAL PROPERTY OWNED BY BORROWERS AS OF
THE DATE HEREOF, FIXTURES THEREON, LICENSES, PERMITS AND OTHER GENERAL
INTANGIBLES DIRECTLY RELATED THERETO, AND PROCEEDS THEREOF, AND (II) AS OF THE
DATE OF INCURRING SUCH LIENS AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING;


 


(M)                               THE PLEDGE AND DEPOSIT BY BORROWERS OF CASH IN
FAVOR WELLS FARGO BANK, N.A. TO SECURE INDEBTEDNESS PERMITTED UNDER
SECTION 9.9(G) OF THIS AGREEMENT; AND


 


(N)                                 THE SECURITY INTERESTS AND LIENS SET FORTH
ON SCHEDULE 8.4 TO THE INFORMATION CERTIFICATE.


 

9.9                                 Indebtedness.  Each Borrower and Guarantor
shall not, and shall not permit any Subsidiary to, incur, create, assume, become
or be liable in any manner with respect to, or permit to exist, any
Indebtedness, or guarantee, assume, endorse, or otherwise become responsible for
(directly or indirectly), the Indebtedness, performance, obligations or
dividends of any other Person, except:

 


(A)                                  THE OBLIGATIONS;


 


(B)                                 INDEBTEDNESS (INCLUDING CAPITAL LEASES)
ARISING AFTER THE DATE HEREOF TO THE EXTENT SECURED BY SECURITY INTERESTS IN
EQUIPMENT (INCLUDING CAPITAL LEASES) AND MORTGAGES ON REAL PROPERTY TO FINANCE
THE ACQUISITION, CONSTRUCTION, REMODELING OR IMPROVEMENT THEREOF NOT TO EXCEED
$3,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING SO LONG AS SUCH SECURITY
INTERESTS AND MORTGAGES DO NOT APPLY TO ANY PROPERTY OF ANY BORROWER, ANY
GUARANTOR OR ANY SUBSIDIARY OTHER THAN THE EQUIPMENT OR REAL PROPERTY SO
ACQUIRED (AND THE PROCEEDS THEREOF), AND THE INDEBTEDNESS SECURED THEREBY DOES
NOT EXCEED THE COST OF THE EQUIPMENT OR REAL PROPERTY SO ACQUIRED, CONSTRUCTED,
REMODELED OR IMPROVED, AS THE CASE MAY BE, AND SUCH SECURITY INTERESTS ARE
GRANTED WITHIN 180 DAYS OF THE DATE OF SUCH ACQUISITION OR COMPLETION OF
CONSTRUCTION, REMODELING OR IMPROVEMENT OF SUCH EQUIPMENT OR REAL PROPERTY AS
THE CASE MAY BE;


 


(C)                                  GUARANTEES BY ANY BORROWER OR GUARANTOR OF
THE OBLIGATIONS OF THE OTHER BORROWERS OR GUARANTORS IN FAVOR OF LENDER;


 


82

--------------------------------------------------------------------------------



 


(D)                                 THE INDEBTEDNESS OF ANY BORROWER OR
GUARANTOR TO ANY OTHER BORROWER OR GUARANTOR ARISING AFTER THE DATE HEREOF
PURSUANT TO LOANS BY ANY BORROWER OR GUARANTOR PERMITTED UNDER SECTION 9.10
(G) HEREOF;


 


(E)                                  INDEBTEDNESS OF ANY BORROWER ENTERED INTO
IN THE ORDINARY COURSE OF BUSINESS PURSUANT TO A HEDGE AGREEMENT; PROVIDED,
THAT, (I) SUCH ARRANGEMENTS ARE NOT FOR SPECULATIVE PURPOSES, AND (II) SUCH
INDEBTEDNESS SHALL BE UNSECURED, EXCEPT TO THE EXTENT SUCH INDEBTEDNESS
CONSTITUTES PART OF THE OBLIGATIONS ARISING UNDER OR PURSUANT TO HEDGE
AGREEMENTS WITH LENDER OR ANY AFFILIATE OF LENDER THAT ARE SECURED UNDER THE
TERMS HEREOF;


 


(F)                                    UNSECURED INDEBTEDNESS OF ANY BORROWER OR
GUARANTOR ARISING AFTER THE DATE HEREOF TO ANY THIRD PERSON (BUT NOT TO ANY
OTHER BORROWER OR GUARANTOR), PROVIDED, THAT, EACH OF THE FOLLOWING CONDITIONS
IS SATISFIED AS REASONABLY DETERMINED BY LENDER: (I) SUCH INDEBTEDNESS SHALL BE
ON TERMS AND CONDITIONS REASONABLY ACCEPTABLE TO LENDER AND SHALL BE SUBJECT AND
SUBORDINATE IN RIGHT OF PAYMENT TO THE RIGHT OF LENDER TO RECEIVE THE PRIOR
INDEFEASIBLE PAYMENT AND SATISFACTION IN FULL PAYMENT OF ALL OF THE OBLIGATIONS
PURSUANT TO THE TERMS OF AN INTERCREDITOR AGREEMENT BETWEEN LENDER AND SUCH
THIRD PARTY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER,
(II) LENDER SHALL HAVE RECEIVED NOT LESS THAN TEN (10) DAYS PRIOR WRITTEN NOTICE
OF THE INTENTION OF SUCH BORROWER OR GUARANTOR TO INCUR SUCH INDEBTEDNESS, WHICH
NOTICE SHALL SET FORTH IN REASONABLE DETAIL SATISFACTORY TO LENDER THE AMOUNT OF
SUCH INDEBTEDNESS, THE PERSON OR PERSONS TO WHOM SUCH INDEBTEDNESS WILL BE OWED,
THE INTEREST RATE, THE SCHEDULE OF REPAYMENTS AND MATURITY DATE WITH RESPECT
THERETO AND SUCH OTHER INFORMATION AS LENDER MAY REASONABLY REQUEST WITH RESPECT
THERETO, (III)  LENDER SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE COPIES OF
ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS EVIDENCING OR OTHERWISE RELATED TO
SUCH INDEBTEDNESS, (IV) EXCEPT AS LENDER MAY OTHERWISE AGREE IN WRITING, ALL OF
THE PROCEEDS OF THE LOANS OR OTHER ACCOMMODATIONS GIVING RISE TO SUCH
INDEBTEDNESS SHALL BE PAID TO LENDER FOR APPLICATION TO THE OBLIGATIONS IN SUCH
ORDER AND MANNER AS LENDER MAY DETERMINE OR AT LENDER’S OPTION, TO BE HELD AS
CASH COLLATERAL FOR THE OBLIGATIONS, (V) IN NO EVENT SHALL THE PERSON OR PERSON
TO WHOM SUCH INDEBTEDNESS WILL BE OWED BE ENTITLED TO RECEIVE ANY CASH PAYMENTS
IN RESPECT OF THE PRINCIPAL AMOUNT OF, OR ANY INTEREST PAYABLE WITH RESPECT
THERETO, PRIOR TO THE FINAL PAYMENT IN FULL OF THE OBLIGATIONS (AND CASH
COLLATERALIZATION OF CONTINGENT OBLIGATIONS PURSUANT TO THE TERMS HEREOF) AND
TERMINATION OF THE FINANCING AGREEMENTS (OTHER THAN ANY INTEREST PAYABLE IN
KIND), (VI) AS OF THE DATE OF INCURRING SUCH INDEBTEDNESS AND AFTER GIVING
EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED,
(VII) SUCH BORROWER AND GUARANTOR SHALL NOT, DIRECTLY OR INDIRECTLY, (A) AMEND,
MODIFY, ALTER OR CHANGE THE TERMS OF SUCH INDEBTEDNESS OR ANY AGREEMENT,
DOCUMENT OR INSTRUMENT RELATED THERETO, EXCEPT, THAT, SUCH BORROWER OR GUARANTOR
MAY, AFTER PRIOR WRITTEN NOTICE TO LENDER, AMEND, MODIFY, ALTER OR CHANGE THE
TERMS THEREOF SO AS TO EXTEND THE MATURITY THEREOF, OR DEFER THE TIMING OF ANY
PAYMENTS IN RESPECT THEREOF, OR TO FORGIVE OR CANCEL ANY PORTION OF SUCH
INDEBTEDNESS (OTHER THAN PURSUANT TO PAYMENTS THEREOF), OR TO REDUCE THE
INTEREST RATE OR ANY FEES IN CONNECTION THEREWITH, OR (B) REDEEM, RETIRE,
DEFEASE, PURCHASE OR OTHERWISE ACQUIRE SUCH INDEBTEDNESS (EXCEPT PURSUANT TO
REGULARLY SCHEDULED PAYMENTS PERMITTED HEREIN), OR SET ASIDE OR OTHERWISE
DEPOSIT OR INVEST ANY SUMS FOR SUCH PURPOSE, AND (VIII) BORROWERS AND GUARANTORS
SHALL FURNISH TO LENDER ALL NOTICES OR DEMANDS IN


 


83

--------------------------------------------------------------------------------



 


CONNECTION WITH SUCH INDEBTEDNESS EITHER RECEIVED BY ANY BORROWER OR GUARANTOR
OR ON ITS BEHALF PROMPTLY AFTER THE RECEIPT THEREOF, OR SENT BY ANY BORROWER OR
GUARANTOR OR ON ITS BEHALF CONCURRENTLY WITH THE SENDING THEREOF, AS THE CASE
MAY BE;


 


(G)                                 INDEBTEDNESS OF BORROWERS CONSISTING OF THE
REIMBURSEMENT OBLIGATIONS TO WELLS FARGO BANK, N.A. AS THE ISSUER IN RESPECT OF
THE EXISTING LETTER OF CREDIT; PROVIDED, THAT, (I) IN NO EVENT SHALL THE
AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS (CONTINGENT OR OTHERWISE) AT ANY TIME
EXCEED $2,500,000 (PLUS ACCRUED INTEREST) LESS THE AGGREGATE AMOUNT OF ALL
REPAYMENTS THEREOF OR REDUCTIONS IN THE AMOUNT OF SUCH EXISTING LETTER OF
CREDIT, PLUS THE FEES AND INTEREST WITH RESPECT THERETO IN ACCORDANCE WITH THE
TERMS OF THE AGREEMENTS GOVERNING SUCH INDEBTEDNESS AS IN EFFECT ON THE DATE OF
THIS AGREEMENT, (II) IN NO EVENT SHALL THE EXISTING LETTER OF CREDIT BE RENEWED
ON THE EXPIRATION DATE THEREOF; (III) SUCH INDEBTEDNESS SHALL BE UNSECURED
EXCEPT BY A PLEDGE OF CASH IN AN AMOUNT NOT TO EXCEED $2,500,000; AND
(IV) ADMINISTRATIVE BORROWER SHALL FURNISH TO LENDER ALL MATERIAL WRITTEN
NOTICES OR DEMANDS IN CONNECTION WITH SUCH INDEBTEDNESS EITHER RECEIVED BY ANY
BORROWER OR GUARANTOR OR ON ITS BEHALF, PROMPTLY AFTER THE RECEIPT THEREOF, OR
SENT BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF, CONCURRENTLY WITH THE
SENDING THEREOF, AS THE CASE MAY BE;


 


(H)                                 INDEBTEDNESS OF ANY BORROWER OR GUARANTOR
ARISING AFTER THE DATE HEREOF TO ANY PERSON THAT IS NOT AN AFFILIATE OF
BORROWERS AND GUARANTORS SECURED BY A LIEN ON REAL PROPERTY OWNED BY BORROWERS
AS OF THE DATE HEREOF, FIXTURES THEREON, LICENSES, PERMITS AND OTHER GENERAL
INTANGIBLES DIRECTLY RELATED THERETO AND PROCEEDS THEREOF; PROVIDED, THAT, EACH
OF THE FOLLOWING CONDITIONS IS SATISFIED: (I) LENDER SHALL HAVE RECEIVED NOT
LESS THAN TEN (10) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE INTENTION OF SUCH
BORROWER OR GUARANTOR TO INCUR SUCH INDEBTEDNESS, WHICH NOTICE SHALL SET FORTH
IN REASONABLE DETAIL THE AMOUNT OF SUCH INDEBTEDNESS, THE SCHEDULE OF REPAYMENTS
AND MATURITY DATE WITH RESPECT THERETO AND SUCH OTHER INFORMATION AS LENDER MAY
REASONABLY REQUEST, (II) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS SHALL NOT EXCEED $2,000,000 AT ANY TIME, (III) SUCH INDEBTEDNESS
SHALL HAVE A WEIGHTED AVERAGE LIFE TO MATURITY AND A FINAL MATURITY EQUAL TO OR
GREATER THAN INDEBTEDNESS HAVING A ONE HUNDRED TWENTY (120) MONTH STRAIGHT LINE
AMORTIZATION WITH A FINAL MATURITY AT THE END OF ONE HUNDRED TWENTY (120)
MONTHS, (IV) EXCEPT AS LENDER MAY OTHERWISE AGREE, LENDER SHALL HAVE RECEIVED A
COLLATERAL ACCESS AGREEMENT WITH RESPECT TO SUCH REAL PROPERTY, DULY EXECUTED
AND DELIVERED BY THE MORTGAGEE WHICH HAS A LIEN ON ANY SUCH REAL PROPERTY
(V) PROMPTLY UPON LENDER’S REQUEST, LENDER SHALL HAVE RECEIVED TRUE, CORRECT AND
COMPLETE COPIES OF ALL MATERIAL AGREEMENTS, DOCUMENTS AND INSTRUMENTS EVIDENCING
OR OTHERWISE RELATED TO SUCH INDEBTEDNESS, AND (VI) AS OF THE DATE OF INCURRING
SUCH INDEBTEDNESS AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF
DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING;


 


(I)                                     UNSECURED GUARANTEES BY AND BORROWER OR
GUARANTOR IN RESPECT OF LEASES AND CAPITAL LEASES THAT ARE ENTERED INTO BY ANY
BORROWER’S SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS OR UNSECURED
GUARANTEES BY ANY BORROWER IN RESPECT OF OBLIGATIONS OF ANY BORROWER’S
SUBSIDIARIES INCURRED IN THE ORDINARY COURSE OF BUSINESS; AND


 


84

--------------------------------------------------------------------------------


 


(J)                                     THE INDEBTEDNESS OF ANY BORROWER OR
GUARANTOR ARISING AFTER THE DATE HEREOF PERMITTED UNDER SECTION 9.10(G) HEREOF;


 


(K)                                  TRADE DEBT AND ACCRUED EXPENSES INCURRED IN
THE ORDINARY COURSE OF BUSINESS ON NORMAL TRADE TERMS AND NOT OVERDUE BY MORE
THAN NINETY (90) DAYS;


 


(L)                                     THE INDEBTEDNESS SET FORTH ON SCHEDULE
9.9 TO THE INFORMATION CERTIFICATE; PROVIDED, THAT, (I) BORROWERS AND GUARANTORS
MAY ONLY MAKE REGULARLY SCHEDULED PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT
OF SUCH INDEBTEDNESS IN ACCORDANCE WITH THE TERMS OF THE AGREEMENT OR INSTRUMENT
EVIDENCING OR GIVING RISE TO SUCH INDEBTEDNESS AS IN EFFECT ON THE DATE HEREOF,
(II) BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, (A) AMEND,
MODIFY, ALTER OR CHANGE THE TERMS OF SUCH INDEBTEDNESS OR ANY AGREEMENT,
DOCUMENT OR INSTRUMENT RELATED THERETO AS IN EFFECT ON THE DATE HEREOF EXCEPT,
THAT, BORROWERS AND GUARANTORS MAY, AFTER PRIOR WRITTEN NOTICE TO LENDER, AMEND,
MODIFY, ALTER OR CHANGE THE TERMS THEREOF SO AS TO EXTEND THE MATURITY THEREOF,
OR DEFER THE TIMING OF ANY PAYMENTS IN RESPECT THEREOF, OR TO FORGIVE OR CANCEL
ANY PORTION OF SUCH INDEBTEDNESS (OTHER THAN PURSUANT TO PAYMENTS THEREOF), OR
TO REDUCE THE INTEREST RATE OR ANY FEES IN CONNECTION THEREWITH, OR (B) REDEEM,
RETIRE, DEFEASE, PURCHASE OR OTHERWISE ACQUIRE SUCH INDEBTEDNESS, OR SET ASIDE
OR OTHERWISE DEPOSIT OR INVEST ANY SUMS FOR SUCH PURPOSE, AND (III) BORROWERS
AND GUARANTORS SHALL FURNISH TO LENDER ALL NOTICES OR DEMANDS IN CONNECTION WITH
SUCH INDEBTEDNESS EITHER RECEIVED BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF,
PROMPTLY AFTER THE RECEIPT THEREOF, OR SENT BY ANY BORROWER OR GUARANTOR OR ON
ITS BEHALF, CONCURRENTLY WITH THE SENDING THEREOF, AS THE CASE MAY BE.


 

9.10                           Loans, Investments, Etc.  Each Borrower and
Guarantor shall not, and shall not permit any Subsidiary to, directly or
indirectly, make any loans or advance money or property to any person, or invest
in (by capital contribution, dividend or otherwise) or purchase or repurchase
the Capital Stock or Indebtedness or all or a substantial part of the assets or
property of any person, or form or acquire any Subsidiaries, or agree to do any
of the foregoing, except:

 


(A)                                  THE ENDORSEMENT OF INSTRUMENTS FOR
COLLECTION OR DEPOSIT IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 INVESTMENTS IN CASH OR CASH EQUIVALENTS;
PROVIDED, THAT, THE TERMS AND CONDITIONS OF SECTION 5.2 HEREOF SHALL HAVE BEEN
SATISFIED WITH RESPECT TO THE DEPOSIT ACCOUNT, INVESTMENT ACCOUNT OR OTHER
ACCOUNT IN WHICH SUCH CASH OR CASH EQUIVALENTS ARE HELD;


 


(C)                                  THE EXISTING EQUITY INVESTMENTS OF EACH
BORROWER AND GUARANTOR AS OF THE DATE HEREOF IN ITS SUBSIDIARIES, PROVIDED,
THAT, NO BORROWER OR GUARANTOR SHALL HAVE ANY FURTHER OBLIGATIONS OR LIABILITIES
TO MAKE ANY CAPITAL CONTRIBUTIONS OR OTHER ADDITIONAL INVESTMENTS OR OTHER
PAYMENTS TO OR IN OR FOR THE BENEFIT OF ANY OF SUCH SUBSIDIARIES;


 


(D)                                 LOANS AND ADVANCES BY ANY BORROWER OR
GUARANTOR TO EMPLOYEES OF SUCH BORROWER OR GUARANTOR NOT TO EXCEED THE PRINCIPAL
AMOUNT OF $1,000,000 IN THE AGGREGATE AT ANY TIME OUTSTANDING FOR: 
(I) REASONABLY AND NECESSARY WORK-RELATED TRAVEL OR OTHER ORDINARY BUSINESS


 


85

--------------------------------------------------------------------------------



 


EXPENSES TO BE INCURRED BY SUCH EMPLOYEE IN CONNECTION WITH THEIR WORK FOR SUCH
BORROWER OR GUARANTOR AND (II) REASONABLE AND NECESSARY RELOCATION EXPENSES OF
SUCH EMPLOYEES (INCLUDING HOME MORTGAGE FINANCING FOR RELOCATED EMPLOYEES);


 


(E)                                  STOCK OR OBLIGATIONS ISSUED TO ANY BORROWER
OR GUARANTOR BY ANY PERSON (OR THE REPRESENTATIVE OF SUCH PERSON) IN RESPECT OF
INDEBTEDNESS OF SUCH PERSON OWING TO SUCH BORROWER OR GUARANTOR IN CONNECTION
WITH THE INSOLVENCY, BANKRUPTCY, RECEIVERSHIP OR REORGANIZATION OF SUCH PERSON
OR A COMPOSITION OR READJUSTMENT OF THE DEBTS OF SUCH PERSON; PROVIDED, THAT,
THE ORIGINAL OF ANY SUCH STOCK OR INSTRUMENT EVIDENCING SUCH OBLIGATIONS SHALL
BE PROMPTLY DELIVERED TO LENDER, UPON LENDER’S REQUEST, TOGETHER WITH SUCH STOCK
POWER, ASSIGNMENT OR ENDORSEMENT BY SUCH BORROWER OR GUARANTOR AS LENDER MAY
REQUEST;


 


(F)                                    OBLIGATIONS OF ACCOUNT DEBTORS TO ANY
BORROWER OR GUARANTOR ARISING FROM ACCOUNTS WHICH ARE PAST DUE EVIDENCED BY A
PROMISSORY NOTE MADE BY SUCH ACCOUNT DEBTOR PAYABLE TO SUCH BORROWER OR
GUARANTOR; PROVIDED, THAT, PROMPTLY UPON THE RECEIPT OF THE ORIGINAL OF ANY SUCH
PROMISSORY NOTE BY SUCH BORROWER OR GUARANTOR, SUCH PROMISSORY NOTE SHALL BE
ENDORSED TO THE ORDER OF LENDER BY SUCH BORROWER OR GUARANTOR AND PROMPTLY
DELIVERED TO LENDER AS SO ENDORSED;


 


(G)                                 LOANS BY A BORROWER OR GUARANTOR TO ANOTHER
BORROWER OR GUARANTOR AFTER THE DATE HEREOF, PROVIDED, THAT,


 

(I)                                     AS TO ALL OF SUCH LOANS, (A) WITHIN
THIRTY (30) DAYS AFTER THE END OF EACH FISCAL MONTH, BORROWERS SHALL PROVIDE TO
LENDER A REPORT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER OF THE
OUTSTANDING AMOUNT OF SUCH LOANS AS OF THE LAST DAY OF THE IMMEDIATELY PRECEDING
MONTH AND INDICATING ANY LOANS MADE AND PAYMENTS RECEIVED DURING THE IMMEDIATELY
PRECEDING MONTH, (B) THE INDEBTEDNESS ARISING PURSUANT TO ANY SUCH LOAN SHALL
NOT BE EVIDENCED BY A PROMISSORY NOTE OR OTHER INSTRUMENT, UNLESS THE SINGLE
ORIGINAL OF SUCH NOTE OR OTHER INSTRUMENT IS PROMPTLY DELIVERED TO LENDER UPON
ITS REQUEST TO HOLD AS PART OF THE COLLATERAL, WITH SUCH ENDORSEMENT AND/OR
ASSIGNMENT BY THE PAYEE OF SUCH NOTE OR OTHER INSTRUMENT AS LENDER MAY REQUIRE,
(C) AS OF THE DATE OF ANY SUCH LOAN AND AFTER GIVING EFFECT THERETO, THE
BORROWER OR GUARANTOR MAKING SUCH LOAN SHALL BE SOLVENT, AND (D) AS OF THE DATE
OF ANY SUCH LOAN AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT
SHALL EXIST OR HAVE OCCURRED AND BE CONTINUING, AND

 

(II)                                  AS TO LOANS BY A GUARANTOR TO A BORROWER,
(A) THE INDEBTEDNESS ARISING PURSUANT TO SUCH LOAN SHALL BE SUBJECT TO, AND
SUBORDINATE IN RIGHT OF PAYMENT TO, THE RIGHT OF LENDER TO RECEIVE THE PRIOR
FINAL PAYMENT AND SATISFACTION IN FULL OF ALL OF THE OBLIGATIONS ON TERMS AND
CONDITIONS ACCEPTABLE TO LENDER, (B) PROMPTLY UPON LENDER’S REQUEST, LENDER
SHALL HAVE RECEIVED A SUBORDINATION AGREEMENT, IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, PROVIDING FOR THE TERMS OF THE SUBORDINATION IN RIGHT OF
PAYMENT OF SUCH INDEBTEDNESS OF SUCH BORROWER TO THE PRIOR FINAL PAYMENT AND
SATISFACTION IN FULL OF ALL OF THE OBLIGATIONS, DULY AUTHORIZED, EXECUTED AND
DELIVERED BY SUCH GUARANTOR AND SUCH BORROWER, AND (C) SUCH

 

86

--------------------------------------------------------------------------------


 

BORROWER SHALL NOT, DIRECTLY OR INDIRECTLY MAKE, OR BE REQUIRED TO MAKE, ANY
PAYMENTS IN RESPECT OF SUCH INDEBTEDNESS PRIOR TO THE END OF THE THEN CURRENT
TERM OF THIS AGREEMENT;

 


(H)                                 THE PURCHASE BY A BORROWER OR GUARANTOR
AFTER THE DATE HEREOF OF ALL OR ANY PORTION OF THE OPTION PROPERTY (AS SUCH TERM
IS DEFINED IN THE OPTION AGREEMENT), PROVIDED, THAT:


 

(I)                 THE AGGREGATE CONSIDERATION PAID FOR OR IN CONNECTION WITH
THE OPTION PROPERTY SHALL NOT EXCEED $1,000,000,

 

(II)              NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AS
OF THE DATE OF SUCH PURCHASE AND AFTER GIVING EFFECT TO SUCH PURCHASE,

 

(III)           EXCESS AVAILABILITY SHALL HAVE BEEN NOT LESS THAN $12,500,000
FOR THE TWO CONSECUTIVE MONTH PERIOD IMMEDIATELY PRIOR TO THE DATE OF ANY SUCH
PURCHASE AND NOT LESS THAN $12,500,000 IMMEDIATELY BEFORE AND AFTER GIVING
EFFECT TO ALL PAYMENTS IN CONNECTION WITH SUCH PURCHASE, AND

 

(IV)          LENDER SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE COPIES OF
ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING TO SUCH PURCHASE, WHICH
DOCUMENTS SHALL BE REASONABLY SATISFACTORY TO LENDER;

 


(I)                                     THE PURCHASE BY A BORROWER OR GUARANTOR
AFTER THE DATE HEREOF OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF ANY PERSON OR
A BUSINESS OR DIVISION OF SUCH PERSON (WHETHER PURSUANT TO A MERGER OR OTHER
TRANSACTION) OR OF ALL OR A MAJORITY OF THE CAPITAL STOCK (SUCH ASSETS OR PERSON
BEING REFERRED TO HEREIN AS THE “ACQUIRED BUSINESS”) AND IN ONE OR A SERIES OF
TRANSACTION THAT SATISFIES EACH OF THE FOLLOWING CONDITIONS AS DETERMINED BY
LENDER:


 

(I)                 LENDER SHALL HAVE RECEIVED NOT LESS THAN TEN (10) BUSINESS
DAYS’ PRIOR WRITTEN NOTICE OF THE PROPOSED ACQUISITION AND SUCH INFORMATION WITH
RESPECT THERETO AS LENDER MAY REASONABLY REQUEST, INCLUDING (A) THE PROPOSED
DATE AND AMOUNT OF THE ACQUISITION, (B) A LIST AND DESCRIPTION OF THE ASSETS OR
SHARES TO BE ACQUIRED, (C) THE TOTAL PURCHASE PRICE FOR THE ASSETS OR SHARES TO
BE PURCHASED (AND THE TERMS OF PAYMENT OF SUCH PURCHASE PRICE), (D) A SUMMARY OF
THE DUE DILIGENCE UNDERTAKEN BY BORROWERS IN CONNECTION WITH SUCH ACQUISITION,
AND (E) FINANCIAL STATEMENTS OF THE ACQUIRED BUSINESS REASONABLY SATISFACTORY TO
LENDER,

 

(II)              THE ACQUIRED BUSINESS SHALL BE AN OPERATING COMPANY THAT
ENGAGES IN A LINE OF BUSINESS SUBSTANTIALLY SIMILAR TO A BUSINESS THAT BORROWERS
ARE ENGAGED IN ON DATE HEREOF,

 

(III)           THE AGGREGATE CONSIDERATION PAID FOR OR IN CONNECTION WITH ALL
ACQUISITIONS UNDER THIS CLAUSE (I) SHALL NOT EXCEED $5,500,000 DURING THE TERM
OF THIS AGREEMENT,

 

(IV)          LENDER SHALL HAVE RECEIVED: (A) THE MOST RECENT ANNUAL AND INTERIM
FINANCIAL STATEMENTS WITH RESPECT TO THE ACQUIRED BUSINESS AND RELATED
STATEMENTS OF INCOME AND

 

87

--------------------------------------------------------------------------------


 

CASH FLOWS SHOWING POSITIVE CASH FLOWS FOR THE IMMEDIATELY PRECEDING FISCAL YEAR
OF SUCH ACQUIRED BUSINESS, (B) DETAILED FORECASTS OF CASH FLOWS FOR THE ACQUIRED
BUSINESS FORECASTING POSITIVE FUTURE CASH FLOWS, (C) DETAILED PROJECTIONS FOR
PARENT AND ITS SUBSIDIARIES THROUGH THE MATURITY DATE GIVING PRO FORMA EFFECT TO
SUCH ACQUISITION, BASED ON ASSUMPTIONS REASONABLY SATISFACTORY TO LENDER AND
DEMONSTRATING PRO FORMA COMPLIANCE WITH ALL FINANCIAL COVENANTS SET FORTH IN
THIS AGREEMENT, PREPARED IN GOOD FAITH AN IN A MANNER AND USING SUCH METHODOLOGY
AS IS CONSISTENT WITH THE MOST RECENT FINANCIAL STATEMENTS DELIVERED TO LENDER
PURSUANT TO SECTION 9.6(A)(I) AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO LENDER AND (D) CURRENT, UPDATED PROJECTIONS OF THE AMOUNT OF THE BORROWING
BASE AND EXCESS AVAILABILITY FOR THE TWELVE (12) MONTH PERIOD AFTER THE DATE OF
SUCH ACQUISITION, IN A FORM REASONABLY SATISFACTORY TO LENDER, REPRESENTING
BORROWERS’ REASONABLE BEST ESTIMATE OF THE FUTURE BORROWING BASE AND EXCESS
AVAILABILITY FOR THE PERIOD SET FORTH THEREIN AS OF THE DATE NOT MORE THAN TEN
(10) DAYS PRIOR TO THE DATE OF SUCH ACQUISITION, WHICH PROJECTIONS SHALL HAVE
BEEN PREPARED ON THE BASIS OF THE ASSUMPTIONS SET FORTH THEREIN WHICH BORROWERS
BELIEVE ARE FAIR AND REASONABLE AS OF THE DATE OF PREPARATION IN LIGHT OF
CURRENT AND REASONABLY FORESEEABLE BUSINESS CONDITIONS AND WHICH PROJECTIONS
SHALL SHOW AMOUNTS OF EXCESS AVAILABILITY REASONABLY SATISFACTORY TO LENDER,

 

(V)             IF LENDER SO ELECTS, LENDER SHALL HAVE RECEIVED AN APPRAISAL OF
THE INVENTORY OF THE ACQUIRED BUSINESS AND SUCH OTHER ASSETS OF THE ACQUIRED
BUSINESS AS LENDER MAY SPECIFY, IN EACH CASE IN FORM AND CONTAINING ASSUMPTIONS
AND APPRAISAL METHODS SATISFACTORY TO LENDER BY AN APPRAISER REASONABLY
ACCEPTABLE TO LENDER, ON WHICH LENDER IS EXPRESSLY PERMITTED TO RELY,

 

(VI)          IF LENDER SO ELECTS, LENDER SHALL HAVE COMPLETED A FIELD
EXAMINATION WITH RESPECT TO THE BUSINESS AND ASSETS OF THE ACQUIRED BUSINESS IN
ACCORDANCE WITH LENDER’S CUSTOMARY PROCEDURES AND PRACTICES AND AS OTHERWISE
REASONABLY REQUIRED BY THE NATURE AND CIRCUMSTANCES OF THE BUSINESS OF THE
ACQUIRED BUSINESS, THE SCOPE AND RESULTS OF WHICH SHALL BE REASONABLY
SATISFACTORY TO LENDER AND ANY ACCOUNTS AND INVENTORY OF THE ACQUIRED BUSINESS
SHALL ONLY BE ELIGIBLE ACCOUNTS AND ELIGIBLE INVENTORY, RESPECTIVELY, TO THE
EXTENT LENDER HAS COMPLETED SUCH FIELD EXAMINATION WITH RESPECT THERETO AND THE
CRITERIA FOR ELIGIBLE ACCOUNTS AND ELIGIBLE INVENTORY SET FORTH HEREIN ARE
SATISFIED WITH RESPECT THERETO IN ACCORDANCE WITH THIS AGREEMENT (OR SUCH OTHER
OR ADDITIONAL CRITERIA AS LENDER MAY, AT ITS OPTION, REASONABLY ESTABLISH WITH
RESPECT THERETO IN ACCORDANCE WITH THIS AGREEMENT AND SUBJECT TO SUCH RESERVES
AS LENDER MAY REASONABLY ESTABLISH IN CONNECTION WITH THE ACQUIRED BUSINESS),

 

(VII)       IN THE CASE OF THE ACQUISITION OF CAPITAL STOCK OF ANY PERSON OR THE
FORMATION OF ANY SUBSIDIARY IN CONNECTION WITH SUCH ACQUISITION, (A) THE
BORROWER OR GUARANTOR FORMING SUCH SUBSIDIARY SHALL, EXCEPT AS LENDER MAY
OTHERWISE AGREE, (1) EXECUTE AND DELIVER TO LENDER, A PLEDGE AND SECURITY
AGREEMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER, GRANTING TO
LENDER A FIRST PLEDGE OF AND LIEN ON ALL OF THE ISSUED AND OUTSTANDING SHARES OF
CAPITAL STOCK OF ANY SUCH SUBSIDIARY, (2) DELIVER THE ORIGINAL STOCK
CERTIFICATES EVIDENCING SUCH SHARES OF CAPITAL STOCK (OR SUCH OTHER EVIDENCE AS
MAY BE ISSUED IN THE CASE OF A LIMITED LIABILITY COMPANY), TOGETHER WITH STOCK
POWERS WITH RESPECT THERETO DULY EXECUTED IN BLANK (OR

 

88

--------------------------------------------------------------------------------


 

THE EQUIVALENT THEREOF IN THE CASE OF A LIMITED LIABILITY COMPANY IN WHICH SUCH
INTERESTS ARE CERTIFICATED, OR OTHERWISE TAKE SUCH ACTIONS AS LENDER SHALL
REASONABLY REQUIRE WITH RESPECT TO LENDER’S SECURITY INTERESTS THEREIN) AND
(B) AS TO ANY SUCH SUBSIDIARY, EXCEPT AS LENDER MAY OTHERWISE AGREE, THE
BORROWER OR GUARANTOR FORMING SUCH SUBSIDIARY SHALL CAUSE ANY SUCH SUBSIDIARY TO
EXECUTE AND DELIVER TO LENDER, THE FOLLOWING (EACH IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER), (1) AN ABSOLUTE AND UNCONDITIONAL GUARANTEE
OF PAYMENT OF THE OBLIGATIONS, (2) A SECURITY AGREEMENT GRANTING TO LENDER A
FIRST SECURITY INTEREST AND LIEN (EXCEPT AS OTHERWISE CONSENTED TO IN WRITING BY
LENDER) UPON ALL OF THE ASSETS OF ANY SUCH SUBSIDIARY, AND (3) SUCH OTHER
AGREEMENTS, DOCUMENTS AND INSTRUMENTS AS LENDER MAY REASONABLY  REQUIRE IN
CONNECTION WITH THE DOCUMENTS REFERRED TO ABOVE IN ORDER TO MAKE SUCH SUBSIDIARY
A PARTY TO THIS AGREEMENT AS A “BORROWER” OR AS A “GUARANTOR” AS LENDER MAY
DETERMINE, INCLUDING, BUT NOT LIMITED TO, SUPPLEMENTS AND AMENDMENTS HERETO,
AUTHORIZATION TO FILE UCC FINANCING STATEMENTS, COLLATERAL ACCESS AGREEMENTS AND
OTHER CONSENTS, WAIVERS, ACKNOWLEDGMENTS AND OTHER AGREEMENTS FROM THIRD PERSONS
WHICH LENDER MAY REASONABLY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERMIT,
PROTECT AND PERFECT ITS SECURITY INTERESTS IN AND LIENS UPON THE ASSETS
PURCHASED, CORPORATE RESOLUTIONS AND OTHER ORGANIZATION AND AUTHORIZING
DOCUMENTS OF SUCH PERSON, AND FAVORABLE OPINIONS OF COUNSEL TO SUCH PERSON,

 

(VIII)    IN THE CASE OF AN ACQUISITION OF ASSETS (OTHER THAN CAPITAL STOCK),
LENDER SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER, (A) EVIDENCE THAT LENDER HAS VALID AND PERFECTED SECURITY INTERESTS IN
AND LIENS UPON ALL PURCHASED ASSETS TO THE EXTENT SUCH ASSETS CONSTITUTE
COLLATERAL HEREUNDER, (B) SUCH OTHER AGREEMENTS, DOCUMENTS AND INSTRUMENTS AS
LENDER MAY REASONABLY REQUIRE IN CONNECTION WITH SUCH ASSETS, INCLUDING, BUT NOT
LIMITED TO, SUPPLEMENTS AND AMENDMENTS HERETO, AUTHORIZATION TO FILE UCC
FINANCING STATEMENTS, COLLATERAL ACCESS AGREEMENTS AND OTHER CONSENTS, WAIVERS,
ACKNOWLEDGMENTS AND OTHER AGREEMENTS FROM THIRD PERSONS WHICH LENDER MAY
REASONABLY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERMIT, PROTECT AND PERFECT
ITS SECURITY INTERESTS IN AND LIENS UPON THE ASSETS PURCHASED, CORPORATE
RESOLUTIONS AND OTHER ORGANIZATION AND AUTHORIZING DOCUMENTS OF SUCH PERSON, AND
FAVORABLE OPINIONS OF COUNSEL TO SUCH PERSON, AND (C) THE AGREEMENT OF THE
SELLER CONSENTING TO THE COLLATERAL ASSIGNMENT BY THE BORROWER PURCHASING SUCH
ASSETS OF ALL RIGHTS AND REMEDIES AND CLAIMS FOR DAMAGES OF SUCH BORROWER
RELATING TO THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, ANY BULK SALES
INDEMNIFICATION) UNDER THE AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING TO
SUCH ACQUISITION,

 

(IX)            IN THE CASE OF THE ACQUISITION OF THE CAPITAL STOCK OF ANOTHER
PERSON, THE BOARD OF DIRECTORS (OR OTHER COMPARABLE GOVERNING BODY) OF SUCH
OTHER PERSON SHALL HAVE DULY APPROVED SUCH ACQUISITION AND SUCH PERSON SHALL NOT
HAVE ANNOUNCED THAT IT WILL OPPOSE SUCH ACQUISITION OR SHALL NOT HAVE COMMENCED
ANY ACTION WHICH ALLEGES THAT SUCH ACQUISITION WILL VIOLATE APPLICABLE LAW,

 

(X)               LENDER SHALL HAVE RECEIVED A COMPLIANCE CERTIFICATE COMPLETED
ON A PRO FORMA BASIS GIVING EFFECT TO THE ACQUISITION AND SHOWING THAT BORROWERS
AND GUARANTORS ARE

 

89

--------------------------------------------------------------------------------


 

IN COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTION 9 NOTWITHSTANDING
THE AMOUNT OF THE EXCESS AVAILABILITY,

 

(XI)            NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AS
OF THE DATE OF THE ACQUISITION OR ANY PAYMENT IN RESPECT THEREOF AND AFTER
GIVING EFFECT TO THE ACQUISITION OR SUCH PAYMENT,

 

(XII)                             EXCESS AVAILABILITY SHALL HAVE BEEN NOT LESS
THAN $12,500,000 FOR THE TWO CONSECUTIVE MONTH PERIOD IMMEDIATELY PRIOR TO THE
DATE OF ANY SUCH ACQUISITION AND NOT LESS THAN $12,500,000 IMMEDIATELY BEFORE
AND AFTER GIVING EFFECT TO ALL PAYMENTS IN CONNECTION WITH SUCH ACQUISITION, AND

 

(XIII)      LENDER SHALL HAVE RECEIVED TRUE, CORRECT AND COMPLETE COPIES OF ALL
AGREEMENTS, DOCUMENTS AND INSTRUMENTS RELATING TO SUCH ACQUISITION, WHICH
DOCUMENTS SHALL BE REASONABLY SATISFACTORY TO LENDER; AND

 


(J)            CREDIT AND ADVANCES, INCLUDING MARKETING INCENTIVES, TRADE
PROMOTIONS AND SIMILAR INCENTIVES AND PROMOTIONS PROVIDED BY BORROWERS TO
CUSTOMERS OF BORROWERS IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH
THE CURRENT PRACTICES (INCLUDING THE CURRENT PRACTICES OF THE SARA LEE DSD
BUSINESS) OF SUCH BORROWER AS OF THE DATE HEREOF;


 


(K)                                THE LOANS AND ADVANCES SET FORTH ON SCHEDULE
9.10 TO THE INFORMATION CERTIFICATE; PROVIDED, THAT, AS TO SUCH LOANS AND
ADVANCES, (I) BORROWERS AND GUARANTORS SHALL NOT, DIRECTLY OR INDIRECTLY, AMEND,
MODIFY, ALTER OR CHANGE THE TERMS OF SUCH LOANS AND ADVANCES OR ANY AGREEMENT,
DOCUMENT OR INSTRUMENT RELATED THERETO AND (II) BORROWERS AND GUARANTORS SHALL
FURNISH TO LENDER ALL NOTICES OR DEMANDS IN CONNECTION WITH SUCH LOANS AND
ADVANCES EITHER RECEIVED BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF, PROMPTLY
AFTER THE RECEIPT THEREOF, OR SENT BY ANY BORROWER OR GUARANTOR OR ON ITS
BEHALF, CONCURRENTLY WITH THE SENDING THEREOF, AS THE CASE MAY BE.


 

9.11                           Dividends and Redemptions.  Each Borrower and
Guarantor shall not, directly or indirectly, declare or pay any dividends on
account of any shares of class of any Capital Stock of such Borrower or
Guarantor now or hereafter outstanding, or set aside or otherwise deposit or
invest any sums for such purpose, or redeem, retire, defease, purchase or
otherwise acquire any shares of any class of Capital Stock (or set aside or
otherwise deposit or invest any sums for such purpose) for any consideration or
apply or set apart any sum, or make any other distribution (by reduction of
capital or otherwise) in respect of any such shares or agree to do any of the
foregoing, except that:

 


(A)                                  ANY BORROWER OR GUARANTOR MAY DECLARE AND
PAY SUCH DIVIDENDS OR REDEEM, RETIRE, DEFEASE, PURCHASE OR OTHERWISE ACQUIRE ANY
SHARES OF ANY CLASS OF CAPITAL STOCK FOR CONSIDERATION IN THE FORM OF SHARES OF
COMMON STOCK (SO LONG AS AFTER GIVING EFFECT THERETO NO CHANGE OF CONTROL OR
OTHER DEFAULT OR EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND BE
CONTINUING);


 


90

--------------------------------------------------------------------------------



 


(B)                                 BORROWERS AND GUARANTORS MAY PAY DIVIDENDS
TO THE EXTENT PERMITTED IN SECTION 9.12 BELOW;


 


(C)                                  ANY SUBSIDIARY OF A BORROWER OR GUARANTOR
MAY PAY DIVIDENDS TO A BORROWER;


 


(D)                                 PARENT MAY REPURCHASE CAPITAL STOCK FOR THE
PURPOSE OF FUNDING REQUIRED DISTRIBUTION OBLIGATIONS OF PARENT TO EMPLOYEES
PURSUANT TO ANY EMPLOYEE STOCK OWNERSHIP PLAN OF PARENT UPON THE TERMINATION,
RETIREMENT, DEATH OF ANY SUCH EMPLOYEE OR DIVERSIFICATION DISTRIBUTION PURSUANT
TO AND IN ACCORDANCE WITH THE ESOP AS IN EFFECT ON THE DATE OF THIS AGREEMENT
AND SECTION 410(28) OF THE CODE, IN ACCORDANCE WITH THE PROVISIONS OF SUCH PLAN;
PROVIDED, THAT, AS TO ANY SUCH REPURCHASE, EACH OF THE FOLLOWING CONDITIONS IS
SATISFIED: (I) SUCH REPURCHASE SHALL BE PAID WITH FUNDS LEGALLY AVAILABLE
THEREFOR, (II) SUCH REPURCHASE SHALL NOT VIOLATE ANY LAW OR REGULATION OR THE
TERMS OF ANY INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH ANY BORROWER OR
GUARANTOR IS A PARTY OR BY WHICH ANY BORROWER OR GUARANTOR OR ITS OR THEIR
PROPERTY ARE BOUND, (III) EXCESS AVAILABILITY SHALL BE NOT LESS THAN $12,500,000
AS OF THE DATE OF THE PAYMENT AND AFTER GIVING EFFECT TO SUCH PAYMENT, AND
(IV) PARENT SHALL DELIVER TO LENDER A CERTIFICATE FROM AN AUTHORIZED OFFICER OF
PARENT CERTIFYING THAT AS OF THE DATE OF THE PAYMENT FOR SUCH REPURCHASE AND
AFTER GIVING EFFECT THERETO, BORROWERS AND GUARANTORS ARE AND WILL BE IN
COMPLIANCE WITH ALL REPRESENTATIONS, WARRANTIES AND COVENANTS AS SET FORTH IN
THIS AGREEMENT;


 


(E)                                  FARMER MAY PAY DIVIDENDS AND PAY OTHER
DISTRIBUTIONS IN RESPECT OF CAPITAL STOCK OF FARMER, PROVIDED, THAT,
(I) ADMINISTRATIVE BORROWER SHALL HAVE PROVIDED TO LENDER NOT LESS THAN TEN
(10) BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF THE INTENTION OF FARMER TO PAY SUCH
DIVIDENDS OR OTHER DISTRIBUTIONS (SPECIFYING THE AMOUNT TO BE PAID BY FARMER),
(II) EXCESS AVAILABILITY SHALL HAVE BEEN NOT LESS THAN $12,500,000 FOR THE TWO
(2) CONSECUTIVE MONTH PERIOD IMMEDIATELY PRIOR TO THE DATE OF ANY PAYMENT IN
RESPECT OF SUCH DIVIDENDS OR OTHER DISTRIBUTIONS, AND EXCESS AVAILABILITY SHALL
BE NOT LESS THAN $12,500,000 IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH PAYMENT
OR DISTRIBUTION, (III) LENDER SHALL HAVE RECEIVED, NOT MORE THAN TWENTY (20)
BUSINESS DAYS PRIOR TO SUCH PAYMENT AND NOT LESS THAN FIVE (5) BUSINESS DAYS
PRIOR TO SUCH PAYMENT, CURRENT, UPDATED PROJECTIONS OF THE AMOUNT OF THE
BORROWING BASE AND EXCESS AVAILABILITY FOR THE ONE MONTH PERIOD AFTER THE DATE
OF ANY PAYMENT IN RESPECT OF SUCH DIVIDENDS, OTHER DISTRIBUTIONS, IN A FORM
REASONABLY SATISFACTORY TO LENDER, REPRESENTING BORROWERS’ REASONABLE BEST
ESTIMATE OF THE FUTURE BORROWING BASE AND EXCESS AVAILABILITY FOR THE PERIOD SET
FORTH THEREIN AS OF THE DATE NOT MORE THAN TEN (10) DAYS PRIOR TO THE DATE OF
THE PAYMENT IN RESPECT OF SUCH DIVIDEND OR OTHER DISTRIBUTIONS, WHICH
PROJECTIONS SHALL HAVE BEEN PREPARED ON THE BASIS OF THE ASSUMPTIONS SET FORTH
THEREIN WHICH BORROWERS BELIEVE ARE FAIR AND REASONABLE AS OF THE DATE OF
PREPARATION IN LIGHT OF CURRENT AND REASONABLY FORESEEABLE BUSINESS CONDITIONS,
(IV) THE AMOUNT OF THE EXCESS AVAILABILITY AS SET FORTH IN THE PROJECTIONS
DELIVERED PURSUANT TO CLAUSE (III) ABOVE FOR SUCH ONE MONTH PERIOD SHALL BE NOT
LESS THAN $12,500,000, (V) THE AGGREGATE AMOUNT OF ALL SUCH PAYMENTS IN ANY
FISCAL YEAR SHALL NOT EXCEED $7,000,000, (VI) THE AGGREGATE AMOUNT OF ALL SUCH
PAYMENTS IN ANY FISCAL QUARTER SHALL NOT EXCEED $1,750,000 AND (VII) AS OF THE
DATE OF ANY


 


91

--------------------------------------------------------------------------------



 


SUCH PAYMENT AND AFTER GIVING EFFECT THERETO, NO DEFAULT OR EVENT OF DEFAULT
EXISTS OR HAS OCCURRED AND IS CONTINUING; AND


 


(F)                                    PARENT MAY MAKE DISTRIBUTIONS OR PAY
DIVIDENDS TO THE ESOT IN CONNECTION WITH THE ESOP IN THE AMOUNTS OF REGULARLY
SCHEDULED PAYMENTS TO BE MADE THEREUNDER, IN ACCORDANCE WITH THE TERMS THEREOF
IN EFFECT ON THE DATE HEREOF; PROVIDED, THAT, AS TO ANY SUCH DISTRIBUTION OR
DIVIDEND, ALL PROCEEDS RECEIVED BY THE ESOT ARE USED BY THE ESOT TO REPAY THE
ESOP INDEBTEDNESS.


 

9.12                           Transactions with Affiliates.  Each Borrower and
Guarantor shall not, directly or indirectly:

 


(A)                                  PURCHASE, ACQUIRE OR LEASE ANY PROPERTY
FROM, OR SELL, TRANSFER OR LEASE ANY PROPERTY TO, ANY OFFICER, DIRECTOR OR OTHER
AFFILIATE OF SUCH BORROWER OR GUARANTOR, EXCEPT:


 

(I)                 IN THE ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE
REQUIREMENTS OF SUCH BORROWER’S OR GUARANTOR’S BUSINESS (AS THE CASE MAY BE) AND
UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO SUCH BORROWER OR GUARANTOR
THAN SUCH BORROWER OR GUARANTOR WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH
TRANSACTION WITH AN UNAFFILIATED PERSON;

 

(II)              AS PERMITTED UNDER SECTION 9.11(D) HEREOF; AND

 

(III)           PURSUANT TO THE PERFORMANCE BY ANY BORROWER OF ITS OBLIGATIONS
UNDER THE TERM S OF ANY STOCKHOLDERS AGREEMENT (INCLUDING ANY RIGHTS AGREEMENT
RELATED THERETO) TO WHICH IT IS A PARTY AS OF THE DATE HEREOF AND ANY SIMILAR
AGREEMENT WHICH SUCH BORROWER MAY ENTER INTO HEREAFTER; PROVIDED, HOWEVER, THAT
THE EXISTENCE OF, OR THE PERFORMANCE BY SUCH BORROWER OF OBLIGATIONS UNDER ANY
FUTURE AMENDMENT TO ANY SUCH EXISTING AGREEMENT OR UNDER ANY SIMILAR AGREEMENT
ENTERED INTO AFTER THE DATE HEREOF WILL ONLY BE PERMITTED BY THIS CLAUSE
(III) TO THE EXTENT THAT THE TERMS OF ANY SUCH AMENDMENT OR NEW AGREEMENT, TAKEN
AS A WHOLE, ARE NOT MATERIALLY DISADVANTAGEOUS TO THE LENDER; OR

 


(B)                                 MAKE ANY PAYMENTS (WHETHER BY DIVIDEND, LOAN
OR OTHERWISE) OF MANAGEMENT, CONSULTING OR OTHER FEES FOR MANAGEMENT OR SIMILAR
SERVICES, OR OF ANY INDEBTEDNESS OWING TO ANY OFFICER, EMPLOYEE, DIRECTOR OR ANY
OTHER AFFILIATE OF SUCH BORROWER OR GUARANTOR, EXCEPT (I) REASONABLE
COMPENSATION TO OFFICERS, EMPLOYEES, DIRECTORS AND CONSULTANTS FOR SERVICES
RENDERED TO SUCH BORROWER OR GUARANTOR IN THE ORDINARY COURSE OF BUSINESS, AND
(II) PAYMENTS BY ANY SUCH BORROWER OR GUARANTOR TO PARENT FOR ACTUAL AND
NECESSARY REASONABLE OUT-OF-POCKET LEGAL AND ACCOUNTING, INSURANCE, MARKETING,
PAYROLL AND SIMILAR TYPES OF SERVICES PAID FOR BY PARENT ON BEHALF OF SUCH
BORROWER OR GUARANTOR, IN THE ORDINARY COURSE OF THEIR RESPECTIVE BUSINESSES OR
AS THE SAME MAY BE DIRECTLY ATTRIBUTABLE TO SUCH BORROWER OR GUARANTOR AND FOR
THE PAYMENT OF TAXES BY OR ON BEHALF OF PARENT.


 

9.13                           Compliance with ERISA.  Each Borrower and
Guarantor shall, and shall cause each of its ERISA Affiliates to:  (a) maintain
each Plan in compliance in all material respects

 

92

--------------------------------------------------------------------------------


 

with the applicable provisions of ERISA, the Code and other Federal and State
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c)not terminate any Pension Plan so as to incur
any material liability to the Pension Benefit Guaranty Corporation;  (d) not
allow or suffer to exist any prohibited transaction involving any Plan or any
trust created thereunder which would subject such Borrower, Guarantor or such
ERISA Affiliate to a material tax or other material liability on prohibited
transactions imposed under Section 4975 of the Code or ERISA; (e) make all
required contributions to any Plan which it is obligated to pay under
Section 302 or 303 of ERISA, Section 412 or 430 of the Code or the terms of such
Plan; (f) not allow or suffer to exist any accumulated funding deficiency,
whether or not waived, with respect to any such Pension Plan; (g)  not engage in
a transaction that could be subject to Section 4069 or 4212(c) of ERISA; or
(h) not allow or suffer to exist any occurrence of a reportable event or any
other event or condition which presents a material risk of termination by the
Pension Benefit Guaranty Corporation of any Plan that is a single employer plan,
which termination could result in any material liability of any Borrower or
Guarantor to the Pension Benefit Guaranty Corporation.

 

9.14                           End of Fiscal Years; Fiscal Quarters.  Each
Borrower and Guarantor shall, for financial reporting purposes, cause its, and
each of its Subsidiaries’ (a) fiscal years to end on June 30 of each year and
(b) fiscal quarters to end on September 30, December 31 and March 31 of each
year.

 

9.15                           Change in Business.  Each Borrower and Guarantor
shall not engage in any business other than the business of such Borrower or
Guarantor on the date hereof and any business reasonably related, ancillary or
complementary to the business in which such Borrower or Guarantor is engaged on
the date hereof.

 

9.16                           Limitation of Restrictions Affecting
Subsidiaries.  Each Borrower and Guarantor shall not, directly, or indirectly,
create or otherwise cause or suffer to exist any encumbrance or restriction
which prohibits or limits the ability of any Subsidiary of such Borrower or
Guarantor  to (a) pay dividends or make other distributions or pay any
Indebtedness owed to such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor; (b) make loans or advances to such Borrower or Guarantor
or any Subsidiary of such Borrower or Guarantor, (c) transfer any of its
properties or assets to such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor; or (d) create, incur, assume or suffer to exist any lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than encumbrances and restrictions arising under (i) applicable
law, (ii) this Agreement, (iii) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor, (iv) customary
restrictions on dispositions of real property interests found in reciprocal
easement agreements of such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, (v) any agreement relating to permitted Indebtedness
incurred by a Subsidiary of such Borrower or Guarantor prior to the date on
which such Subsidiary was acquired by such Borrower or such Guarantor  and
outstanding on such acquisition date, and (vi) the extension or continuation of
contractual obligations in

 

93

--------------------------------------------------------------------------------


 

existence on the date hereof; provided, that, any such encumbrances or
restrictions contained in such extension or continuation are no less favorable
to Lender than those encumbrances and restrictions under or pursuant to the
contractual obligations so extended or continued.

 

9.17                           Capital Expenditures.  Borrowers and Guarantors
shall not, and shall not permit any of their Subsidiaries to, make Capital
Expenditures (calculated on a consolidated basis for Borrowers, Guarantors and
their Subsidiaries) (a) during the fiscal year ending June 30, 2009 in an amount
in excess of $40,000,000 and (b) during any fiscal year thereafter in an
aggregate amount in excess of $35,000,000.

 

9.18                           Fixed Charge Coverage Ratio.  The Fixed Charge
Coverage Ratio of Parent and its Subsidiaries (on a consolidated basis)
determined as of the end of the fiscal month most recently ended for which
Lender has received financial statements, for each period of twelve (12)
consecutive fiscal months ending on or about the date set forth below, shall be
not less than the amount set forth opposite such date; provided, that, for all
dates of determination set forth below prior to February 28, 2010, the Fixed
Charge Coverage Ratio shall be tested for the period commencing March 1, 2009
through and including the last day of the fiscal month most recently ended as
set forth below:

 

Date

 

Minimum Fixed Charge Coverage
Ratio

 

 

 

July 31, 2009

 

0.30:1.00

 

 

 

August 31, 2009

 

0.30:1.00

 

 

 

September 30, 2009

 

0.30:1.00

 

 

 

October 31, 2009

 

0.40:1.00

 

 

 

November 30, 2009

 

0.40:1.00

 

 

 

December 31, 2009

 

0.40:1.00

 

 

 

January 31, 2010

 

0.55:1.00

 

 

 

February 28, 2010

 

0.55:1.00

 

 

 

March 31, 2010

 

0.55:1.00

 

94

--------------------------------------------------------------------------------


 

April 30, 2010

 

0.70:1.00

 

 

 

May 31, 2010

 

0.70:1.00

 

 

 

June 30, 2010

 

0.70:1.00

 

 

 

July 31, 2010

 

0.75:1.00

 

 

 

August 31, 2010

 

0.75:1.00

 

 

 

September 30, 2010

 

0.75:1.00

 

 

 

October 31, 2010

 

0.75:1.00

 

 

 

November 30, 2010

 

0.75:1.00

 

 

 

December 31, 2010

 

0.75:1.00

 

 

 

January 31, 2011

 

0.75:1.00

 

 

 

February 28, 2011 and each
month thereafter

 

1.00:1.00

 

9.19                           Minimum Adjusted EBITDA.  The Adjusted EBITDA of
Parent and its Subsidiaries (on a consolidated basis), determined as of the end
of the fiscal month most recently ended for which Lender has received financial
statements pursuant to Section 9.6(a) of this Agreement, for each period
specified below, shall not be less than the amount set forth below opposite the
last date of such period:

 

Date

 

Minimum Adjusted EBITDA

 

 

 

March 1, 2009 through and
including May 31, 2009

 

$0

 

 

 

March 1, 2009 through and
including June 30, 2009

 

$0

 

95

--------------------------------------------------------------------------------


 

9.20                           Liquidity Trigger Event.

 


(A)                                  UPON THE OCCURRENCE OF A LIQUIDITY TRIGGER
EVENT AFTER THE DATE OF THIS AGREEMENT, BORROWERS SHALL SEND OR CAUSE TO BE SENT
TO LENDER (NOT LATER THAN THREE (3) BUSINESS DAYS THEREAFTER) BY FEDERAL FUNDS
WIRE TRANSFER NOT LESS THAN $10,000,000 TO AN INTEREST BEARING RESTRICTED MONEY
MARKET ACCOUNT AT LENDER (THE “CASH COLLATERAL ACCOUNT”) AS ADDITIONAL
COLLATERAL FOR THE OBLIGATIONS; PROVIDED, THAT, BORROWERS MAY FUND SUCH DEPOSIT,
WITH THE PROCEEDS OF A REVOLVING LOAN SO LONG AS (I) IMMEDIATELY PRIOR TO AND
AFTER GIVING EFFECT TO SUCH BORROWING, NO EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (II) IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING,
EXCESS AVAILABILITY SHALL BE NOT LESS THAN $5,000,000.


 


(B)                                 SO LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, LENDER SHALL INVEST THE CASH COLLATERAL IN
ACCORDANCE WITH THE TERMS OF THE ACCOUNT AGREEMENT BETWEEN LENDER AND BORROWERS
WITH RESPECT TO THE CASH COLLATERAL ACCOUNT (THE “ACCOUNT AGREEMENT”) AND
BORROWERS SHALL RECEIVE A CREDIT TO THE CASH COLLATERAL ACCOUNT FOR ALL INTEREST
AND OTHER EARNINGS ON THE CASH COLLATERAL ON OR ABOUT THE LAST DAY OF EACH
FISCAL QUARTER.  UPON THE WRITTEN REQUEST BY ADMINISTRATIVE BORROWER (WHICH
REQUEST SHALL NOT BE MADE MORE FREQUENTLY THAN ONE (1) TIME PER FISCAL QUARTER),
ANY INTEREST OR OTHER EARNINGS IN RESPECT OF THE CASH COLLATERAL SHALL BE
RELEASED TO BORROWERS IN ACCORDANCE WITH THE TERMS OF THE ACCOUNT AGREEMENT.


 


(C)                                  EXCEPT FOR THE RELEASE OF INTEREST AND
OTHER EARNINGS ON THE CASH COLLATERAL AS SET FORTH IN CLAUSE (B) ABOVE,
BORROWERS SHALL HAVE NO RIGHT TO BE PAID OR TO DRAW UPON ANY OF THE CASH
COLLATERAL UNLESS AND UNTIL THE CREDIT FACILITY SHALL HAVE BEEN TERMINATED AND
ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID AND SATISFIED IN FULL (OR
SOONER IF LENDER SO DETERMINES).  IF AND WHEN THE CREDIT FACILITY SHALL HAVE
BEEN TERMINATED AND ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID AND
SATISFIED IN FULL (OR SOONER IF LENDER SO DETERMINES), ANY SUMS STILL HELD BY
LENDER AS CASH COLLATERAL SHALL BE RETURNED TO BORROWERS (SUBJECT TO APPLICABLE
LAW OR COURT ORDER).


 

9.21                           ESOP/ESOT; ESOP Loan Documents.

 


(A)                                  THE ESOP AND ESOT SHALL CONTINUE TO BE
ADMINISTERED, OPERATED AND MAINTAINED AS A QUALIFIED PLAN AND TRUST UNDER ALL
APPLICABLE SECTIONS OF THE CODE AND ERISA, INCLUDING (I) CONTINUING THE
QUALIFICATION OF THE ESOP AND THE ESOT UNDER SECTION 401(A) OF THE CODE,
(II) CAUSING THE ESOT TO MAINTAIN ITS TAX-EXEMPT STATUS UNDER SECTION 501(A) OF
THE CODE, AND (III) CAUSING THE ESOP TO MAINTAIN ITS STATUS AS AN “EMPLOYEE
STOCK OWNERSHIP PLAN” WITHIN THE MEANING OF SECTION 4975(E)(7) OF THE CODE.


 


(B)                                 PARENT SHALL FROM TIME TO TIME FURNISH TO
LENDER SATISFACTORY EVIDENCE OF ITS CONTRIBUTIONS TO THE ESOT IN AN AMOUNT
WHICH, TOGETHER WITH ALL CASH HELD BY THE ESOT THAT IS LEGALLY AVAILABLE TO MAKE
REGULARLY SCHEDULED PAYMENTS UNDER THE ESOP LOAN AGREEMENT ON THE DATE ANY
PAYMENT IS DUE THEREUNDER, IS SUFFICIENT TO PAY WHEN DUE ALL AMOUNTS PAYABLE BY
THE ESOT TO PARENT UNDER THE ESOP LOAN AGREEMENT AS IN EFFECT ON THE DATE
HEREOF.

 

96

--------------------------------------------------------------------------------


 


(C)           PARENT SHALL FROM TIME TO TIME FURNISH TO LENDER SATISFACTORY
EVIDENCE OF ITS CONTRIBUTIONS TO THE ESOT IN AN AMOUNT WHICH IS SUFFICIENT TO
PAY WHEN DUE ALL AMOUNTS SO PAYABLE BY THE ESOT TO PARENT THEREUNDER.


 


(D)           PARENT SHALL DELIVER TO LENDER WHEN OBTAINED (I) A COPY OF ANY
REPURCHASE LIABILITY STUDY OR SIMILAR REPORT PREPARED BY A VALUATION FIRM,
ACTUARIAL FIRM OR OTHER SIMILAR PERSON PROJECTING THE OBLIGATIONS OF PARENT
(A) TO REPURCHASE CAPITAL STOCK OR OTHER INTERESTS IN THE ESOP FROM PARTICIPANTS
IN THE ESOP AND (B) TO SATISFY ITS DIVERSIFICATION OBLIGATIONS UNDER THE CODE;
AND (II) AT THE TIME THAT ANY SUCH STUDY IS PREPARED OR ESTABLISHED, EVIDENCE OF
PARENT’S PROPOSED PLAN WITH RESPECT TO FUNDING AND OTHERWISE SATISFYING ITS
REPURCHASE AND DIVERSIFICATION OBLIGATIONS.


 

9.22         Preferred Stock Portfolio.

 


(A)           BORROWERS AND GUARANTORS SHALL NOT (I) CLOSE THE SPECIFIED
INVESTMENT ACCOUNT OR (II) DISPOSE OF THE INVESTMENT PROPERTY WITHIN THE
SPECIFIED INVESTMENT ACCOUNT OTHER THAN IN ACCORDANCE WITH SECTION 9.7(B)(VI) OF
THIS AGREEMENT, IN EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.


 


(B)           BORROWERS AND GUARANTORS SHALL NOT DEPOSIT OR MAINTAIN THE
PROCEEDS OF ANY LOANS OR ANY PROCEEDS FROM THE SALE OR OTHER DISPOSITION OF ANY
COLLATERAL IN THE SPECIFIED INVESTMENT ACCOUNT.


 


(C)           BORROWERS AND GUARANTORS SHALL NOT USE THE PROCEEDS OF ANY LOANS
OR THE PROCEEDS FROM THE SALE OR OTHER DISPOSITION OF COLLATERAL TO PURCHASE OR
OTHERWISE ACQUIRE ANY INVESTMENT PROPERTY TO BE HELD IN THE SPECIFIED INVESTMENT
ACCOUNT.


 


(D)           BORROWERS AND GUARANTORS SHALL FURNISH TO LENDER ALL NOTICES OR
DEMANDS IN CONNECTION WITH SUCH THE SPECIFIED INVESTMENT ACCOUNT EITHER RECEIVED
BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF PROMPTLY AFTER THE RECEIPT
THEREOF, OR SENT BY ANY BORROWER OR GUARANTOR OR ON ITS BEHALF CONCURRENTLY WITH
THE SENDING THEREOF, AS THE CASE MAY BE.


 


(E)           EACH BORROWER AND GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND
DIRECTS THE INTERMEDIARY IN RESPECT OF THE SPECIFIED INVESTMENT ACCOUNT TO
DELIVER TO LENDER, AT BORROWERS’ EXPENSE, COPIES OF THE ACCOUNT STATEMENTS SENT
BY SUCH INTERMEDIARY TO ANY BORROWER OR GUARANTOR OR ON ITS BEHALF.


 

9.23         License Agreements.

 


(A)           EACH BORROWER AND GUARANTOR SHALL (I) PROMPTLY AND FAITHFULLY
OBSERVE AND PERFORM ALL OF THE MATERIAL TERMS, COVENANTS, CONDITIONS AND
PROVISIONS OF THE MATERIAL LICENSE AGREEMENTS TO WHICH IT IS A PARTY TO BE
OBSERVED AND PERFORMED BY IT, AT THE TIMES SET FORTH THEREIN, IF ANY, (II) NOT
DO, PERMIT, SUFFER OR REFRAIN FROM DOING ANYTHING THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A DEFAULT UNDER OR BREACH OF ANY OF THE TERMS OF ANY
MATERIAL


 


97

--------------------------------------------------------------------------------



 


LICENSE AGREEMENT, (III) NOT CANCEL, SURRENDER, MODIFY, AMEND, WAIVE OR RELEASE
ANY MATERIAL LICENSE AGREEMENT IN ANY MATERIAL RESPECT OR ANY TERM, PROVISION OR
RIGHT OF THE LICENSEE THEREUNDER IN ANY MATERIAL RESPECT, OR CONSENT TO OR
PERMIT TO OCCUR ANY OF THE FOREGOING; EXCEPT, THAT, SUBJECT TO
SECTION 9.23(B) BELOW, SUCH BORROWER OR GUARANTOR MAY CANCEL, SURRENDER OR
RELEASE ANY MATERIAL LICENSE AGREEMENT IN THE ORDINARY COURSE OF THE BUSINESS OF
SUCH BORROWER OR GUARANTOR; PROVIDED, THAT, SUCH BORROWER OR GUARANTOR (AS THE
CASE MAY BE) SHALL GIVE LENDER NOT LESS THAN THIRTY (30) DAYS PRIOR WRITTEN
NOTICE OF ITS INTENTION TO SO CANCEL, SURRENDER AND RELEASE ANY SUCH MATERIAL
LICENSE AGREEMENT, (IV) GIVE LENDER PROMPT WRITTEN NOTICE OF ANY MATERIAL
LICENSE AGREEMENT ENTERED INTO BY SUCH BORROWER OR GUARANTOR  AFTER THE DATE
HEREOF, TOGETHER WITH A TRUE, CORRECT AND COMPLETE COPY THEREOF AND SUCH OTHER
INFORMATION WITH RESPECT THERETO AS LENDER MAY REQUEST, (V) GIVE LENDER PROMPT
WRITTEN NOTICE OF ANY MATERIAL BREACH OF ANY OBLIGATION, OR ANY DEFAULT, BY ANY
PARTY UNDER ANY MATERIAL LICENSE AGREEMENT, AND DELIVER TO LENDER (PROMPTLY UPON
THE RECEIPT THEREOF BY SUCH BORROWER OR GUARANTOR IN THE CASE OF A NOTICE TO
SUCH BORROWER OR GUARANTOR AND CONCURRENTLY WITH THE SENDING THEREOF IN THE CASE
OF A NOTICE FROM SUCH BORROWER OR GUARANTOR) A COPY OF EACH NOTICE OF DEFAULT
AND EVERY OTHER NOTICE AND OTHER COMMUNICATION RECEIVED OR DELIVERED BY SUCH
BORROWER OR GUARANTOR IN CONNECTION WITH ANY MATERIAL LICENSE AGREEMENT WHICH
RELATES TO THE RIGHT OF SUCH BORROWER OR GUARANTOR TO CONTINUE TO USE THE
PROPERTY SUBJECT TO SUCH LICENSE AGREEMENT, AND (VI) FURNISH TO LENDER, PROMPTLY
UPON THE REQUEST OF LENDER, SUCH INFORMATION AND EVIDENCE AS LENDER MAY
REASONABLY REQUIRE FROM TIME TO TIME CONCERNING THE OBSERVANCE, PERFORMANCE AND
COMPLIANCE BY SUCH BORROWER OR GUARANTOR OR THE OTHER PARTY OR PARTIES THERETO
WITH THE MATERIAL TERMS, COVENANTS OR PROVISIONS OF ANY MATERIAL LICENSE
AGREEMENT.


 


(B)           EACH BORROWER AND GUARANTOR WILL EITHER EXERCISE ANY OPTION TO
RENEW OR EXTEND THE TERM OF EACH MATERIAL LICENSE AGREEMENT TO WHICH IT IS A
PARTY IN SUCH MANNER AS WILL CAUSE THE TERM OF SUCH MATERIAL LICENSE AGREEMENT
TO BE EFFECTIVELY RENEWED OR EXTENDED FOR THE PERIOD PROVIDED BY SUCH OPTION AND
GIVE PROMPT WRITTEN NOTICE THEREOF TO LENDER OR GIVE LENDER PRIOR WRITTEN NOTICE
THAT SUCH BORROWER OR GUARANTOR DOES NOT INTEND TO RENEW OR EXTEND THE TERM OF
ANY SUCH MATERIAL LICENSE AGREEMENT OR THAT THE TERM THEREOF SHALL OTHERWISE BE
EXPIRING, NOT LESS THAN SIXTY (60) DAYS PRIOR TO THE DATE OF ANY SUCH
NON-RENEWAL OR EXPIRATION.  IN THE EVENT OF THE FAILURE OF SUCH BORROWER OR
GUARANTOR TO EXTEND OR RENEW ANY MATERIAL LICENSE AGREEMENT TO WHICH IT IS A
PARTY, LENDER SHALL HAVE, AND IS HEREBY GRANTED, THE IRREVOCABLE RIGHT AND
AUTHORITY, AT ITS OPTION, TO RENEW OR EXTEND THE TERM OF SUCH MATERIAL LICENSE
AGREEMENT, WHETHER IN ITS OWN NAME AND BEHALF, OR IN THE NAME AND BEHALF OF A
DESIGNEE OR NOMINEE OF LENDER OR IN THE NAME AND BEHALF OF SUCH BORROWER OR
GUARANTOR, AS LENDER SHALL DETERMINE AT ANY TIME THAT AN EVENT OF DEFAULT SHALL
EXIST OR HAVE OCCURRED AND BE CONTINUING.  LENDER MAY, BUT SHALL NOT BE REQUIRED
TO, PERFORM ANY OR ALL OF SUCH OBLIGATIONS OF SUCH BORROWER OR GUARANTOR UNDER
ANY OF THE LICENSE AGREEMENTS, INCLUDING, BUT NOT LIMITED TO, THE PAYMENT OF ANY
OR ALL SUMS DUE FROM SUCH BORROWER OR GUARANTOR THEREUNDER.  ANY SUMS SO PAID BY
LENDER SHALL CONSTITUTE PART OF THE OBLIGATIONS.


 

9.24         Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letters of Credit or the use

 

98

--------------------------------------------------------------------------------


 

of the proceeds of any thereof will violate the Trading With the Enemy Act (50
U.S.C. §1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
Regulations”) or any enabling legislation or executive order relating thereto
(including, but not limited to (a) Executive order 13224 of September 21, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive
Order”) and (b) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56).  No Borrower nor any of their respective Subsidiaries or other
Affiliates is or will become a Sanctioned Entity or Sanctioned Person as
described in the Executive Order, the Trading with the Enemy Act or the Foreign
Assets Control Regulations or  engages or will engage in any dealings or
transactions, or be otherwise associated, with any such Sanctioned Entity or
Sanctioned Person.

 

9.25         After Acquired Real Property.

 

  If any Borrower or Guarantor hereafter acquires any Real Property, fixtures or
any other property (other than any Real Property acquired pursuant to the Option
Agreement, as in effect on the date hereof and any improvements or additions of
fixtures or other property to Excluded Property) and such Real Property,
fixtures or other property at any location (or series of adjacent, contiguous or
related locations, and regardless of the number of parcels) has a fair market
value in an amount equal to or greater than $500,000 (or if a Default or Event
of Default exists or shall have occurred and be continuing, then regardless of
the fair market value of such assets), without limiting any other rights of
Lender, or duties or obligations of any Borrower or Guarantor, promptly upon
Lender’s request, such Borrower or Guarantor shall execute and deliver to Lender
a mortgage, deed of trust or deed to secure debt, as Lender may determine, in
form and substance reasonably satisfactory to Lender and in form appropriate for
recording in the real estate records of the jurisdiction in which such Real
Property or other property is located granting to Lender a first and only lien
and mortgage on and security interest in such Real Property, fixtures or other
property (except for and subject to encumbrances that such Borrower or Guarantor
would otherwise be permitted to incur hereunder or as otherwise consented to in
writing by Lender) and such other agreements, documents and instruments as
Lender may require in connection therewith.

 

9.26         Costs and Expenses.  Borrowers and Guarantors shall pay to Lender
on demand all reasonable costs, expenses, filing fees and taxes paid or payable
in connection with the preparation, negotiation, execution, delivery, recording,
syndication, administration, collection, liquidation, enforcement and defense of
the Obligations, Lender’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including:  (a) all reasonable costs and expenses of filing or
recording (including Uniform Commercial Code financing statement filing taxes
and fees, documentary taxes, intangibles taxes and mortgage

 

99

--------------------------------------------------------------------------------


 

recording taxes and fees, if applicable); (b) reasonable costs and expenses and
fees for insurance premiums, environmental audits, title insurance premiums,
surveys, assessments, engineering reports and inspections, appraisal fees and
search fees, background checks, costs and expenses of remitting loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the Concentration Accounts, together with Lender’s reasonable and customary
charges and fees with respect thereto; (c) reasonable charges, fees or expenses
charged by any bank or issuer in connection with any Letter of Credit;
(d) reasonable costs and expenses of preserving and protecting the Collateral;
(e) reasonable costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of
Lender, selling or otherwise realizing upon the Collateral, and otherwise
enforcing the provisions of this Agreement and the other Financing Agreements or
defending any claims made or threatened against Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) all reasonable out-of-pocket
expenses and costs heretofore and from time to time hereafter incurred by Lender
during the course of periodic field examinations of the Collateral and such
Borrower’s or Guarantor’s operations, plus a per diem charge at Lender’s then
standard rate for Lender’s examiners in the field and office (which rate as of
the date hereof is $1,000 per person per day); and (g) the reasonable fees and
disbursements of counsel (including legal assistants) to Lender in connection
with any of the foregoing.

 

9.27         Inactive Subsidiaries.

 


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 9.27(B) BELOW, BORROWERS
AND GUARANTORS WILL NOT PERMIT THE INACTIVE SUBSIDIARY TO (I) ENGAGE IN ANY
BUSINESS OR CONDUCT ANY OPERATIONS, (II) OWN ASSETS WITH A BOOK VALUE OF MORE
THAN $100,000 IN THE AGGREGATE OR (III) INCUR ANY OBLIGATIONS OR LIABILITIES IN
RESPECT OF ANY INDEBTEDNESS OR OTHERWISE.


 


(B)           IN THE EVENT THAT A BORROWER OR GUARANTOR INTENDS TO HAVE THE
INACTIVE SUBSIDIARY COMMENCE ANY BUSINESS OR OPERATIONS OR OWN ASSETS WITH A
BOOK VALUE OF MORE THAN $100,000 IN THE AGGREGATE OR INCUR ANY OBLIGATIONS OR
LIABILITIES IN RESPECT OF ANY INDEBTEDNESS OR OTHERWISE, (I) BORROWERS AND
GUARANTORS SHALL GIVE LENDER NOT LESS THAN TEN (10) DAYS’ PRIOR WRITTEN NOTICE
THEREOF WITH REASONABLE DETAIL AND SPECIFICITY AND SUCH OTHER INFORMATION WITH
RESPECT THERETO AS LENDER MAY REQUEST AND (II) AT ANY TIME THEREAFTER, PROMPTLY
UPON THE REQUEST OF LENDER, BORROWERS AND GUARANTORS SHALL CAUSE INACTIVE
SUBSIDIARY TO EXECUTE AND DELIVER TO LENDER, IN FORM AND SUBSTANCE SATISFACTORY
TO LENDER, A JOINDER AGREEMENT TO THE FINANCING AGREEMENTS IN ORDER TO, AMONG
OTHER  THINGS, MAKE THE INACTIVE SUBSIDIARY A PARTY TO THIS AGREEMENT AS A
“GUARANTOR” AND A PARTY TO ANY GUARANTEE AS A “GUARANTOR” OR PLEDGE AGREEMENT AS
A “PLEDGOR”, AND INCLUDING, BUT NOT LIMITED TO, SUPPLEMENTS AND AMENDMENTS
HERETO AND TO ANY OF THE OTHER FINANCING AGREEMENTS, AUTHORIZATION TO FILE UCC
FINANCING STATEMENTS, COLLATERAL ACCESS AGREEMENTS (TO THE EXTENT REQUIRED UNDER
SECTION 9.2 HEREOF), OTHER AGREEMENTS, DOCUMENTS OR INSTRUMENTS CONTEMPLATED
UNDER SECTION 5.3 HEREOF AND OTHER CONSENTS, WAIVERS, ACKNOWLEDGMENTS AND OTHER
AGREEMENTS FROM THIRD PERSONS WHICH LENDER MAY DEEM REASONABLY NECESSARY OR
DESIRABLE IN ORDER TO PERMIT, PROTECT AND PERFECT ITS SECURITY INTERESTS IN AND
LIENS


 


100

--------------------------------------------------------------------------------



 


UPON THE ASSETS OF THE INACTIVE SUBSIDIARY, CORPORATE RESOLUTIONS AND OTHER
ORGANIZATION AND AUTHORIZING DOCUMENTS OF SUCH PERSON, AND FAVORABLE OPINIONS OF
COUNSEL TO SUCH PERSON AND (III)  UPON THE SATISFACTION OF EACH OF THE
CONDITIONS SET FORTH IN THIS SECTION 9.27(B), THE INACTIVE SUBSIDIARY SHALL
CEASE TO BE DEEMED AN INACTIVE SUBSIDIARY FOR PURPOSES OF THIS AGREEMENT.


 

9.28         Further Assurances.  At the request of Lender at any time and from
time to time, Borrowers and Guarantors shall, at their expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements.  Lender may at any time and from time to time request a certificate
from an officer of any Borrower or Guarantor  representing that all conditions
precedent to the making of Loans and providing Letters of Credit contained
herein are satisfied.  In the event of such request by Lender, Lender may, at
Lender’s option, cease to make any further Loans or provide any further Letters
of Credit until Lender has received such certificate and, in addition, Lender
has determined that such conditions are satisfied.

 

SECTION  10.      EVENTS OF DEFAULT AND REMEDIES

 

10.1         Events of Default.  The occurrence or existence of any one or more
of the following events are referred to herein individually as an “Event of
Default”, and collectively as “Events of Default”:

 


(A)           (I) ANY BORROWER FAILS TO PAY ANY OF THE OBLIGATIONS WHEN DUE OR
(II) ANY BORROWER OR GUARANTOR FAILS TO PERFORM ANY OF THE COVENANTS CONTAINED
IN SECTIONS 9.3, 9.4, 9.13, 9.14, 9.15, AND 9.16 OF THIS AGREEMENT AND SUCH
FAILURE SHALL CONTINUE FOR TEN (10) DAYS; PROVIDED, THAT, SUCH TEN (10) DAY
PERIOD SHALL NOT APPLY IN THE CASE OF: (A) ANY FAILURE TO OBSERVE ANY SUCH
COVENANT WHICH IS NOT CAPABLE OF BEING CURED AT ALL OR WITHIN SUCH TEN (10) DAY
PERIOD OR WHICH HAS BEEN THE SUBJECT OF A PRIOR FAILURE WITHIN A SIX (6) MONTH
PERIOD OR (B) AN INTENTIONAL BREACH BY ANY BORROWER OR GUARANTOR OF ANY SUCH
COVENANT OR (III) ANY BORROWER OR GUARANTOR FAILS TO PERFORM ANY OF THE TERMS,
COVENANTS, CONDITIONS OR PROVISIONS CONTAINED IN THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS OTHER THAN THOSE DESCRIBED IN SECTIONS 10.1(A)(I) AND
10.1(A)(II) ABOVE;


 


(B)           ANY REPRESENTATION, WARRANTY OR STATEMENT OF FACT MADE BY ANY
BORROWER OR GUARANTOR IN THIS AGREEMENT, THE OTHER FINANCING AGREEMENTS OR ANY
OTHER WRITTEN AGREEMENT, SCHEDULE, CONFIRMATORY ASSIGNMENT OR OTHERWISE SHALL
WHEN MADE OR DEEMED MADE BE FALSE OR MISLEADING IN ANY MATERIAL RESPECT


 


(C)           ANY GUARANTOR REVOKES OR TERMINATES OR PURPORTS TO REVOKE OR
TERMINATE, OR FAILS TO PERFORM ANY OF THE TERMS, COVENANTS, CONDITIONS OR
PROVISIONS OF ANY GUARANTEE, ENDORSEMENT OR OTHER AGREEMENT OF SUCH PARTY IN
FAVOR OF LENDER;


 


101

--------------------------------------------------------------------------------



 


(D)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY ARE RENDERED
AGAINST ANY BORROWER OR GUARANTOR IN EXCESS OF $250,000 IN THE AGGREGATE (TO THE
EXTENT NOT COVERED BY INSURANCE WHERE THE INSURER HAS ASSUMED RESPONSIBILITY IN
WRITING FOR SUCH JUDGMENT) AND SHALL REMAIN UNDISCHARGED OR UNVACATED FOR A
PERIOD IN EXCESS OF THIRTY (30) DAYS OR EXECUTION SHALL AT ANY TIME NOT BE
EFFECTIVELY STAYED, OR ANY JUDGMENT OTHER THAN FOR THE PAYMENT OF MONEY, OR
INJUNCTION, ATTACHMENT, GARNISHMENT OR EXECUTION IS RENDERED AGAINST ANY
BORROWER OR GUARANTOR OR ANY OF THE COLLATERAL HAVING A VALUE IN EXCESS OF
$250,000;


 


(E)           ANY GUARANTOR (BEING A NATURAL PERSON OR A GENERAL PARTNER OF AN
GUARANTOR WHICH IS A PARTNERSHIP) DIES OR ANY BORROWER OR GUARANTOR, WHICH IS A
PARTNERSHIP, LIMITED LIABILITY COMPANY, LIMITED LIABILITY PARTNERSHIP OR A
CORPORATION, DISSOLVES OR SUSPENDS OR DISCONTINUES DOING BUSINESS;


 


(F)            ANY BORROWER OR GUARANTOR MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, MAKES OR SENDS NOTICE OF A BULK TRANSFER OR CALLS A MEETING OF ITS
CREDITORS OR PRINCIPAL CREDITORS IN CONNECTION WITH A MORATORIUM OR ADJUSTMENT
OF THE INDEBTEDNESS DUE TO THEM;


 


(G)           A CASE OR PROCEEDING UNDER THE BANKRUPTCY LAWS OF THE UNITED
STATES OF AMERICA NOW OR HEREAFTER IN EFFECT OR UNDER ANY INSOLVENCY,
REORGANIZATION, RECEIVERSHIP, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION
LAW OR STATUTE OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT (WHETHER AT LAW OR
IN EQUITY) IS FILED AGAINST ANY BORROWER OR GUARANTOR OR ALL OR ANY PART OF ITS
PROPERTIES AND SUCH PETITION OR APPLICATION IS NOT DISMISSED WITHIN THIRTY (30)
DAYS AFTER THE DATE OF ITS FILING OR ANY BORROWER OR GUARANTOR SHALL FILE ANY
ANSWER ADMITTING OR NOT CONTESTING SUCH PETITION OR APPLICATION OR INDICATES ITS
CONSENT TO, ACQUIESCENCE IN OR APPROVAL OF, ANY SUCH ACTION OR PROCEEDING OR THE
RELIEF REQUESTED IS GRANTED SOONER;


 


(H)           A CASE OR PROCEEDING UNDER THE BANKRUPTCY LAWS OF THE UNITED
STATES OF AMERICA NOW OR HEREAFTER IN EFFECT OR UNDER ANY INSOLVENCY,
REORGANIZATION, RECEIVERSHIP, READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION
LAW OR STATUTE OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT (WHETHER AT A LAW
OR EQUITY) IS FILED BY ANY BORROWER OR GUARANTOR OR FOR ALL OR ANY PART OF ITS
PROPERTY;


 


(I)            ANY DEFAULT IN RESPECT OF ANY INDEBTEDNESS OF ANY BORROWER OR
GUARANTOR (OTHER THAN INDEBTEDNESS OWING TO LENDER HEREUNDER) OR OF THE ESOT TO
ANY PERSON, IN ANY CASE IN AN AMOUNT IN EXCESS OF $250,000, INCLUDING, UNDER THE
ESOP DOCUMENTS, WHICH DEFAULT CONTINUES FOR MORE THAN THE APPLICABLE CURE
PERIOD, IF ANY, WITH RESPECT THERETO OR ANY DEFAULT BY ANY BORROWER OR GUARANTOR
UNDER ANY MATERIAL CONTRACT, WHICH DEFAULT CONTINUES FOR MORE THAN THE
APPLICABLE CURE PERIOD, IF ANY, WITH RESPECT THERETO AND/OR IS NOT WAIVED IN
WRITING BY THE OTHER PARTIES THERETO;


 


(J)            ANY MATERIAL PROVISION HEREOF OR OF ANY OF THE OTHER FINANCING
AGREEMENTS SHALL FOR ANY REASON CEASE TO BE VALID, BINDING AND ENFORCEABLE WITH
RESPECT TO ANY PARTY HERETO OR THERETO (OTHER THAN LENDER) IN ACCORDANCE WITH
ITS TERMS, OR ANY SUCH PARTY SHALL CHALLENGE THE ENFORCEABILITY HEREOF OR
THEREOF, OR SHALL ASSERT IN WRITING, OR TAKE ANY ACTION OR FAIL TO TAKE ANY


 


102

--------------------------------------------------------------------------------



 


ACTION BASED ON THE ASSERTION THAT ANY PROVISION HEREOF OR OF ANY OF THE OTHER
FINANCING AGREEMENTS HAS CEASED TO BE OR IS OTHERWISE NOT VALID, BINDING OR
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, OR ANY SECURITY INTEREST PROVIDED FOR
HEREIN OR IN ANY OF THE OTHER FINANCING AGREEMENTS SHALL CEASE TO BE A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY OF THE COLLATERAL PURPORTED TO
BE SUBJECT THERETO (EXCEPT AS OTHERWISE PERMITTED HEREIN OR THEREIN);


 


(K)           AN ERISA EVENT SHALL OCCUR WHICH RESULTS IN OR COULD REASONABLY BE
EXPECTED TO RESULT IN LIABILITY OF ANY BORROWER IN AN AGGREGATE AMOUNT IN EXCESS
OF $500,000;


 


(L)            ANY CHANGE OF CONTROL;


 


(M)          THE INDICTMENT BY ANY GOVERNMENTAL AUTHORITY, OR AS LENDER MAY
REASONABLY AND IN GOOD FAITH DETERMINE, THE THREATENED INDICTMENT BY ANY
GOVERNMENTAL AUTHORITY OF ANY BORROWER OR GUARANTOR OF WHICH ANY BORROWER,
GUARANTOR OR LENDER RECEIVES NOTICE, IN EITHER CASE, AS TO WHICH THERE IS A
REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION, IN THE GOOD FAITH
DETERMINATION OF LENDER, UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR
THREATENED COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDINGS AGAINST SUCH BORROWER
OR GUARANTOR, PURSUANT TO WHICH STATUTE OR PROCEEDINGS THE PENALTIES OR REMEDIES
SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF (I) ANY OF THE COLLATERAL HAVING A
VALUE IN EXCESS OF $250,000 OR (II) ANY OTHER PROPERTY OF ANY BORROWER OR
GUARANTOR WHICH IS NECESSARY OR MATERIAL TO THE CONDUCT OF ITS BUSINESS;


 


(N)           THERE SHALL OCCUR ANY OTHER EVENT, DEVELOPMENT OR CONDITION THAT
WOULD CONSTITUTE OR HAVE A MATERIAL ADVERSE EFFECT;


 


(O)           FROM AND AFTER THE DATE ON WHICH BORROWERS HAVE DEPOSITED THE
AMOUNT REQUIRED TO BE SO DEPOSITED BY SECTION 9.20 OF THE AGREEMENT, THE AMOUNT
OF CASH IN THE CASH INVESTMENT ACCOUNTS IS LESS THAN $10,000,000;


 


(P)           THE ESOT FAILS TO BE DULY QUALIFIED UNDER SECTION 401(A) OF THE
CODE OR EXEMPT FROM FEDERAL INCOME TAXATION UNDER SECTION 501(A) OF THE CODE; OR
THE ESOP SHALL ENGAGE IN A NON-EXEMPT PROHIBITED TRANSACTION WHICH HAS
REASONABLY BEEN EXPECTED TO RESULT IN LIABILITY TO PARENT IN EXCESS OF $250,000;
OR


 


(Q)           THERE SHALL BE AN EVENT OF DEFAULT (AFTER THE APPLICABLE CURE
PERIOD, IF ANY) UNDER ANY OF THE OTHER FINANCING AGREEMENTS.


 

10.2         Remedies.

 


(A)           AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, LENDER SHALL HAVE ALL RIGHTS AND REMEDIES PROVIDED IN THIS
AGREEMENT, THE OTHER FINANCING AGREEMENTS, THE UCC AND OTHER APPLICABLE LAW, ALL
OF WHICH RIGHTS AND REMEDIES MAY BE EXERCISED WITHOUT NOTICE TO OR CONSENT BY
ANY BORROWER OR GUARANTOR, EXCEPT AS SUCH NOTICE OR CONSENT IS EXPRESSLY
PROVIDED FOR HEREUNDER OR REQUIRED BY APPLICABLE LAW.  ALL RIGHTS, REMEDIES


 


103

--------------------------------------------------------------------------------



 


AND POWERS GRANTED TO LENDER HEREUNDER, UNDER ANY OF THE OTHER FINANCING
AGREEMENTS, THE UCC OR OTHER APPLICABLE LAW, ARE CUMULATIVE, NOT EXCLUSIVE AND
ENFORCEABLE, IN LENDER’S DISCRETION, ALTERNATIVELY, SUCCESSIVELY, OR
CONCURRENTLY ON ANY ONE OR MORE OCCASIONS, AND SHALL INCLUDE, WITHOUT
LIMITATION, THE RIGHT TO APPLY TO A COURT OF EQUITY FOR AN INJUNCTION TO
RESTRAIN A BREACH OR THREATENED BREACH BY ANY BORROWER OR GUARANTOR OF THIS
AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS.  LENDER MAY, AT ANY TIME OR
TIMES, PROCEED DIRECTLY AGAINST ANY BORROWER OR GUARANTOR TO COLLECT THE
OBLIGATIONS WITHOUT PRIOR RECOURSE TO THE COLLATERAL.


 


(B)           WITHOUT LIMITING THE FOREGOING, AT ANY TIME AN EVENT OF DEFAULT
EXISTS OR HAS OCCURRED AND IS CONTINUING, LENDER MAY, IN ITS DISCRETION:
(I) ACCELERATE THE PAYMENT OF ALL OBLIGATIONS AND DEMAND IMMEDIATE PAYMENT
THEREOF TO LENDER, (PROVIDED, THAT, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT
DESCRIBED IN SECTIONS 10.1(G) AND 10.1(H), ALL OBLIGATIONS SHALL AUTOMATICALLY
BECOME IMMEDIATELY DUE AND PAYABLE), (II) WITH OR WITHOUT JUDICIAL PROCESS OR
THE AID OR ASSISTANCE OF OTHERS, ENTER UPON ANY PREMISES ON OR IN WHICH ANY OF
THE COLLATERAL MAY BE LOCATED AND TAKE POSSESSION OF THE COLLATERAL OR COMPLETE
PROCESSING, MANUFACTURING AND REPAIR OF ALL OR ANY PORTION OF THE COLLATERAL,
(III) REQUIRE ANY BORROWER OR GUARANTOR, AT BORROWERS’ EXPENSE, TO ASSEMBLE AND
MAKE AVAILABLE TO LENDER ANY PART OR ALL OF THE COLLATERAL AT ANY PLACE AND TIME
DESIGNATED BY LENDER, (IV) COLLECT, FORECLOSE, RECEIVE, APPROPRIATE, SETOFF AND
REALIZE UPON ANY AND ALL COLLATERAL, (V) REMOVE ANY OR ALL OF THE COLLATERAL
FROM ANY PREMISES ON OR IN WHICH THE SAME MAY BE LOCATED FOR THE PURPOSE OF
EFFECTING THE SALE, FORECLOSURE OR OTHER DISPOSITION THEREOF OR FOR ANY OTHER
PURPOSE, (VI) SELL, LEASE, TRANSFER, ASSIGN, DELIVER OR OTHERWISE DISPOSE OF ANY
AND ALL COLLATERAL (INCLUDING ENTERING INTO CONTRACTS WITH RESPECT THERETO,
PUBLIC OR PRIVATE SALES AT ANY EXCHANGE, BROKER’S BOARD, AT ANY OFFICE OF LENDER
OR ELSEWHERE) AT SUCH PRICES OR TERMS AS LENDER MAY DEEM REASONABLE, FOR CASH,
UPON CREDIT OR FOR FUTURE DELIVERY, WITH THE LENDER HAVING THE RIGHT TO PURCHASE
THE WHOLE OR ANY PART OF THE COLLATERAL AT ANY SUCH PUBLIC SALE, ALL OF THE
FOREGOING BEING FREE FROM ANY RIGHT OR EQUITY OF REDEMPTION OF ANY BORROWER OR
GUARANTOR, WHICH RIGHT OR EQUITY OF REDEMPTION IS HEREBY EXPRESSLY WAIVED AND
RELEASED BY BORROWERS AND GUARANTORS AND/OR (VII) TERMINATE THIS AGREEMENT;
PROVIDED, THAT, LENDER SHALL NOT TAKE ANY OF THE FOREGOING ACTIONS UNLESS AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.  IF ANY OF THE COLLATERAL IS
SOLD OR LEASED BY LENDER UPON CREDIT TERMS OR FOR FUTURE DELIVERY, THE
OBLIGATIONS SHALL NOT BE REDUCED AS A RESULT THEREOF UNTIL PAYMENT THEREFOR IS
FINALLY COLLECTED BY LENDER.  IF NOTICE OF DISPOSITION OF COLLATERAL IS REQUIRED
BY LAW, TEN (10) DAYS PRIOR NOTICE BY LENDER TO ADMINISTRATIVE BORROWER
DESIGNATING THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY
PRIVATE SALE OR OTHER INTENDED DISPOSITION OF COLLATERAL IS TO BE MADE, SHALL BE
DEEMED TO BE REASONABLE NOTICE THEREOF AND BORROWERS AND GUARANTORS WAIVE ANY
OTHER NOTICE.  IN THE EVENT LENDER INSTITUTES AN ACTION TO RECOVER ANY
COLLATERAL OR SEEKS RECOVERY OF ANY COLLATERAL BY WAY OF PREJUDGMENT REMEDY,
EACH BORROWER AND GUARANTOR WAIVES THE POSTING OF ANY BOND WHICH MIGHT OTHERWISE
BE REQUIRED. AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, UPON LENDER’S REQUEST, BORROWERS WILL EITHER, AS LENDER SHALL
SPECIFY, FURNISH CASH COLLATERAL TO THE ISSUER TO BE USED TO SECURE AND FUND
LENDER’S REIMBURSEMENT OBLIGATIONS TO THE ISSUER IN CONNECTION WITH ANY LETTER
OF CREDIT OBLIGATIONS OR FURNISH CASH COLLATERAL TO LENDER FOR THE LETTER OF
CREDIT OBLIGATIONS.  SUCH CASH COLLATERAL SHALL BE IN THE AMOUNT EQUAL TO ONE
HUNDRED TEN (110%) PERCENT OF THE AMOUNT OF THE LETTER OF CREDIT


 


104

--------------------------------------------------------------------------------



 


OBLIGATIONS PLUS THE AMOUNT OF ANY FEES AND EXPENSES PAYABLE IN CONNECTION
THEREWITH THROUGH THE END OF THE LATEST EXPIRATION DATE OF THE LETTERS OF CREDIT
GIVING RISE TO SUCH LETTER OF CREDIT OBLIGATIONS.


 


(C)           AT ANY TIME OR TIMES THAT AN EVENT OF DEFAULT EXISTS OR HAS
OCCURRED AND IS CONTINUING, LENDER MAY, IN ITS DISCRETION, ENFORCE THE RIGHTS OF
ANY BORROWER OR GUARANTOR AGAINST ANY ACCOUNT DEBTOR, SECONDARY OBLIGOR OR OTHER
OBLIGOR IN RESPECT OF ANY OF THE ACCOUNTS OR OTHER RECEIVABLES.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, LENDER MAY, IN ITS DISCRETION, AT SUCH
TIME OR TIMES (I) NOTIFY ANY OR ALL ACCOUNT DEBTORS, SECONDARY OBLIGORS OR OTHER
OBLIGORS IN RESPECT THEREOF THAT THE RECEIVABLES HAVE BEEN ASSIGNED TO LENDER
AND THAT LENDER HAS A SECURITY INTEREST THEREIN AND LENDER MAY DIRECT ANY OR ALL
ACCOUNT DEBTORS, SECONDARY OBLIGORS AND OTHER OBLIGORS TO MAKE PAYMENT OF
RECEIVABLES DIRECTLY TO LENDER, (II) EXTEND THE TIME OF PAYMENT OF, COMPROMISE,
SETTLE OR ADJUST FOR CASH, CREDIT, RETURN OF MERCHANDISE OR OTHERWISE, AND UPON
ANY TERMS OR CONDITIONS, ANY AND ALL RECEIVABLES OR OTHER OBLIGATIONS INCLUDED
IN THE COLLATERAL AND THEREBY DISCHARGE OR RELEASE THE ACCOUNT DEBTOR OR ANY
SECONDARY OBLIGORS OR OTHER OBLIGORS IN RESPECT THEREOF WITHOUT AFFECTING ANY OF
THE OBLIGATIONS, (III) DEMAND, COLLECT OR ENFORCE PAYMENT OF ANY RECEIVABLES OR
SUCH OTHER OBLIGATIONS, BUT WITHOUT ANY DUTY TO DO SO, AND LENDER SHALL NOT BE
LIABLE FOR ANY FAILURE TO COLLECT OR ENFORCE THE PAYMENT THEREOF NOR FOR THE
NEGLIGENCE OF ITS AGENTS OR ATTORNEYS WITH RESPECT THERETO AND (IV) TAKE
WHATEVER OTHER ACTION LENDER MAY REASONABLY DEEM NECESSARY OR DESIRABLE FOR THE
PROTECTION OF ITS INTERESTS.  AT ANY TIME THAT AN EVENT OF DEFAULT EXISTS OR HAS
OCCURRED AND IS CONTINUING, AT LENDER’S REQUEST, ALL INVOICES AND STATEMENTS
SENT TO ANY ACCOUNT DEBTOR SHALL STATE THAT THE ACCOUNTS AND SUCH OTHER
OBLIGATIONS HAVE BEEN ASSIGNED TO LENDER AND ARE PAYABLE DIRECTLY AND ONLY TO
LENDER AND BORROWERS AND GUARANTORS SHALL DELIVER TO LENDER SUCH ORIGINALS OF
DOCUMENTS EVIDENCING THE SALE AND DELIVERY OF GOODS OR THE PERFORMANCE OF
SERVICES GIVING RISE TO ANY ACCOUNTS AS LENDER MAY REQUIRE.  IN THE EVENT ANY
ACCOUNT DEBTOR RETURNS INVENTORY WHEN AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED
AND IS CONTINUING, BORROWERS SHALL, UPON LENDER’S REQUEST, HOLD THE RETURNED
INVENTORY IN TRUST FOR LENDER,  SEGREGATE ALL RETURNED INVENTORY FROM ALL OF ITS
OTHER PROPERTY, DISPOSE OF THE RETURNED INVENTORY SOLELY ACCORDING TO LENDER’S
INSTRUCTIONS, AND NOT ISSUE ANY CREDITS, DISCOUNTS OR ALLOWANCES WITH RESPECT
THERETO WITHOUT LENDER’S PRIOR WRITTEN CONSENT.


 


(D)           TO THE EXTENT THAT APPLICABLE LAW IMPOSES DUTIES ON LENDER TO
EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER (WHICH DUTIES CANNOT BE
WAIVED UNDER SUCH LAW), EACH BORROWER AND GUARANTOR ACKNOWLEDGES AND AGREES THAT
IT IS NOT COMMERCIALLY UNREASONABLE FOR LENDER (I) TO FAIL TO INCUR EXPENSES
REASONABLY DEEMED SIGNIFICANT BY LENDER TO PREPARE COLLATERAL FOR DISPOSITION OR
OTHERWISE TO COMPLETE RAW MATERIAL OR WORK IN PROCESS INTO FINISHED GOODS OR
OTHER FINISHED PRODUCTS FOR DISPOSITION, (II) TO FAIL TO OBTAIN THIRD PARTY
CONSENTS FOR ACCESS TO COLLATERAL TO BE DISPOSED OF, OR TO OBTAIN OR, IF NOT
REQUIRED BY OTHER LAW, TO FAIL TO OBTAIN CONSENTS OF ANY GOVERNMENTAL AUTHORITY
OR OTHER THIRD PARTY FOR THE COLLECTION OR DISPOSITION OF COLLATERAL TO BE
COLLECTED OR DISPOSED OF, (III) TO FAIL TO EXERCISE COLLECTION REMEDIES AGAINST
ACCOUNT DEBTORS, SECONDARY OBLIGORS OR OTHER PERSONS OBLIGATED ON COLLATERAL OR
TO REMOVE LIENS OR ENCUMBRANCES ON OR ANY ADVERSE CLAIMS AGAINST COLLATERAL,
(IV) TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS AND OTHER PERSONS
OBLIGATED ON COLLATERAL DIRECTLY OR THROUGH


 


105

--------------------------------------------------------------------------------



 


THE USE OF COLLECTION AGENCIES AND OTHER COLLECTION SPECIALISTS, (V) TO
ADVERTISE DISPOSITIONS OF COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF GENERAL
CIRCULATION, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (VI) TO
CONTACT OTHER PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS ANY BORROWER OR
GUARANTOR, FOR EXPRESSIONS OF INTEREST IN ACQUIRING ALL OR ANY PORTION OF THE
COLLATERAL, (VII) TO HIRE ONE OR MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE
DISPOSITION OF COLLATERAL, WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED
NATURE, (VIII) TO DISPOSE OF COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE
FOR THE AUCTION OF ASSETS OF THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE
THE REASONABLE CAPABILITY OF DOING SO, OR THAT MATCH BUYERS AND SELLERS OF
ASSETS, (IX) TO DISPOSE OF ASSETS IN WHOLESALE RATHER THAN RETAIL MARKETS,
(X) TO DISCLAIM DISPOSITION WARRANTIES, (XI) TO PURCHASE INSURANCE OR CREDIT
ENHANCEMENTS TO INSURE LENDERS AGAINST RISKS OF LOSS, COLLECTION OR DISPOSITION
OF COLLATERAL OR TO PROVIDE TO LENDER A GUARANTEED RETURN FROM THE COLLECTION OR
DISPOSITION OF COLLATERAL, OR (XII) TO THE EXTENT DEEMED APPROPRIATE BY LENDER,
TO OBTAIN THE SERVICES OF OTHER BROKERS, INVESTMENT BANKERS, CONSULTANTS AND
OTHER PROFESSIONALS TO ASSIST LENDER IN THE COLLECTION OR DISPOSITION OF ANY OF
THE COLLATERAL. EACH BORROWER AND GUARANTOR ACKNOWLEDGES THAT THE PURPOSE OF
THIS SECTION IS TO PROVIDE NON-EXHAUSTIVE INDICATIONS OF WHAT ACTIONS OR
OMISSIONS BY LENDER WOULD NOT BE COMMERCIALLY UNREASONABLE IN THE EXERCISE BY
ANY LENDER OF REMEDIES AGAINST THE COLLATERAL AND THAT OTHER ACTIONS OR
OMISSIONS BY LENDER SHALL NOT BE DEEMED COMMERCIALLY UNREASONABLE SOLELY ON
ACCOUNT OF NOT BEING INDICATED IN THIS SECTION. WITHOUT LIMITATION OF THE
FOREGOING, NOTHING CONTAINED IN THIS SECTION SHALL BE CONSTRUED TO GRANT ANY
RIGHTS TO ANY BORROWER OR GUARANTOR OR TO IMPOSE ANY DUTIES ON LENDER THAT WOULD
NOT HAVE BEEN GRANTED OR IMPOSED BY THIS AGREEMENT OR BY APPLICABLE LAW IN THE
ABSENCE OF THIS SECTION.


 


(E)           FOR THE PURPOSE OF ENABLING LENDER TO EXERCISE THE RIGHTS AND
REMEDIES HEREUNDER, EACH BORROWER AND GUARANTOR HEREBY GRANTS TO LENDER, TO THE
EXTENT ASSIGNABLE, AN IRREVOCABLE, NON-EXCLUSIVE LICENSE (EXERCISABLE AT ANY
TIME AN EVENT OF DEFAULT SHALL EXIST OR HAVE OCCURRED AND FOR SO LONG AS THE
SAME IS CONTINUING) WITHOUT PAYMENT OF ROYALTY OR OTHER COMPENSATION TO ANY
BORROWER OR GUARANTOR, TO USE, ASSIGN, LICENSE OR SUBLICENSE ANY OF THE
TRADEMARKS, SERVICE-MARKS, TRADE NAMES, BUSINESS NAMES, TRADE STYLES, DESIGNS,
LOGOS AND OTHER SOURCE OF BUSINESS IDENTIFIERS AND OTHER INTELLECTUAL PROPERTY
AND GENERAL INTANGIBLES NOW OWNED OR HEREAFTER ACQUIRED BY ANY BORROWER OR
GUARANTOR, WHEREVER THE SAME MAYBE LOCATED, INCLUDING IN SUCH LICENSE REASONABLE
ACCESS TO ALL MEDIA IN WHICH ANY OF THE LICENSED ITEMS MAY BE RECORDED OR STORED
AND TO ALL COMPUTER PROGRAMS USED FOR THE COMPILATION OR PRINTOUT THEREOF.


 


(F)            AT ANY TIME AN EVENT OF DEFAULT EXISTS OR HAS OCCURRED AND IS
CONTINUING, LENDER MAY APPLY THE CASH PROCEEDS OF COLLATERAL ACTUALLY RECEIVED
BY LENDER FROM ANY SALE, LEASE, FORECLOSURE OR OTHER DISPOSITION OF THE
COLLATERAL TO PAYMENT OF THE OBLIGATIONS, IN WHOLE OR IN PART AND IN ACCORDANCE
WITH THE TERMS HEREOF, WHETHER OR NOT THEN DUE OR MAY HOLD SUCH PROCEEDS AS CASH
COLLATERAL FOR THE OBLIGATIONS.  BORROWERS AND GUARANTORS SHALL REMAIN LIABLE TO
LENDER FOR THE PAYMENT OF ANY DEFICIENCY WITH INTEREST AT THE HIGHEST RATE
PROVIDED FOR HEREIN AND ALL COSTS AND EXPENSES OF COLLECTION OR ENFORCEMENT,
INCLUDING ATTORNEYS’  FEES AND EXPENSES.


 


106

--------------------------------------------------------------------------------


 


(G)           WITHOUT LIMITING THE FOREGOING, UPON THE OCCURRENCE OF A DEFAULT
OR AN EVENT OF DEFAULT, LENDER MAY, AT LENDER’S OPTION, WITHOUT NOTICE,
(I) CEASE MAKING LOANS OR ARRANGING FOR LETTERS OF CREDIT OR REDUCE THE LENDING
FORMULAS OR AMOUNTS OF LOANS AND LETTERS OF CREDIT AVAILABLE TO BORROWERS AND/OR
(II) TERMINATE ANY PROVISION OF THIS AGREEMENT PROVIDING FOR ANY FUTURE LOANS OR
LETTERS OF CREDIT TO BE MADE BY LENDER TO BORROWERS AND/OR (III) ESTABLISH SUCH
RESERVES AS LENDER DETERMINES, WITHOUT LIMITATION OR RESTRICTION,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN.


 

SECTION  11.      JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

11.1         Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.

 


(A)           THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT AND
THE OTHER FINANCING AGREEMENTS (EXCEPT AS OTHERWISE PROVIDED THEREIN) AND ANY
DISPUTE ARISING OUT OF THE RELATIONSHIP BETWEEN THE PARTIES HERETO, WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF CALIFORNIA BUT EXCLUDING ANY PRINCIPLES OF CONFLICTS OF LAW OR
OTHER RULE OF LAW THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF CALIFORNIA.


 


(B)           BORROWERS, GUARANTORS AND LENDER IRREVOCABLY CONSENT AND SUBMIT TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE COURTS OF LOS ANGELES COUNTY, STATE
OF CALIFORNIA OR THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF
CALIFORNIA, WHICHEVER LENDER MAY ELECT, AND WAIVE ANY OBJECTION BASED ON VENUE
OR FORUM NON CONVENIENS WITH RESPECT TO ANY ACTION INSTITUTED THEREIN ARISING
UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN
RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE, AND AGREE
THAT ANY DISPUTE WITH RESPECT TO ANY SUCH MATTERS SHALL BE HEARD ONLY IN THE
COURTS DESCRIBED ABOVE (EXCEPT THAT LENDER SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY BORROWER OR GUARANTOR OR ITS OR THEIR PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION WHICH LENDER DEEMS NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE ITS
RIGHTS AGAINST ANY BORROWER OR GUARANTOR OR ITS OR THEIR PROPERTY).


 


(C)           EACH BORROWER AND GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE
MADE BY CERTIFIED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO ITS ADDRESS SET
FORTH HEREIN AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS, OR, AT LENDER’S
OPTION, BY SERVICE UPON ANY BORROWER OR GUARANTOR (OR ADMINISTRATIVE BORROWER ON
BEHALF OF SUCH BORROWER OR GUARANTOR) IN ANY OTHER MANNER PROVIDED UNDER THE
RULES OF ANY SUCH COURTS.


 


(D)           BORROWERS, GUARANTORS AND LENDER EACH HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR

 

107

--------------------------------------------------------------------------------


 


CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  BORROWERS, GUARANTORS AND LENDER EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR OR LENDER MAY FILE AN
ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.


 


(E)           LENDER SHALL NOT HAVE ANY LIABILITY TO ANY BORROWER OR GUARANTOR
(WHETHER IN TORT, CONTRACT, EQUITY OR OTHERWISE) FOR LOSSES SUFFERED BY SUCH
BORROWER OR GUARANTOR IN CONNECTION WITH, ARISING OUT OF, OR IN ANY WAY RELATED
TO THE TRANSACTIONS OR RELATIONSHIPS CONTEMPLATED BY THIS AGREEMENT, OR ANY ACT,
OMISSION OR EVENT OCCURRING IN CONNECTION HEREWITH, UNLESS IT IS DETERMINED BY A
FINAL AND NON-APPEALABLE JUDGMENT OR COURT ORDER BINDING ON LENDER, THAT THE
LOSSES WERE THE RESULT OF ACTS OR OMISSIONS CONSTITUTING GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  IN ANY SUCH LITIGATION, LENDER SHALL BE ENTITLED TO THE
BENEFIT OF THE REBUTTABLE PRESUMPTION THAT IT ACTED IN GOOD FAITH AND WITH THE
EXERCISE OF ORDINARY CARE IN THE PERFORMANCE BY IT OF THE TERMS OF THIS
AGREEMENT.  EACH BORROWER AND GUARANTOR:  (I) CERTIFIES THAT NEITHER LENDER NOR
ANY REPRESENTATIVE, AGENT OR ATTORNEY ACTING FOR OR ON BEHALF OF LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE ANY OF THE WAIVERS PROVIDED FOR IN THIS AGREEMENT OR
ANY OF THE OTHER FINANCING AGREEMENTS AND (II) ACKNOWLEDGES THAT IN ENTERING
INTO THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS, LENDER IS RELYING UPON,
AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS SET FORTH IN THIS
SECTION 11.1 AND ELSEWHERE HEREIN AND THEREIN.


 

11.2         Waiver of Notices.  Each Borrower and Guarantor hereby expressly
waives demand, presentment, protest and notice of protest and notice of dishonor
with respect to any and all instruments and chattel paper, included in or
evidencing any of the Obligations or the Collateral, and any and all other
demands and notices of any kind or nature whatsoever with respect to the
Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein.  No notice to or demand on any Borrower or Guarantor which
Lender may elect to give shall entitle such Borrower or Guarantor to any other
or further notice or demand in the same, similar or other circumstances.

 

11.3         Amendments and Waivers.  Neither this Agreement nor any provision
hereof shall be amended, modified, waived or discharged orally or by course of
conduct, but only by a written agreement signed by an authorized officer of
Lender, and as to amendments, as also signed by an authorized officer of
Borrowers.  Lender shall not, by any act, delay, omission or

 

108

--------------------------------------------------------------------------------


 

otherwise be deemed to have expressly or impliedly waived any of its rights,
powers and/or remedies unless such waiver shall be in writing and signed by an
authorized officer of Lender.  Any such waiver shall be enforceable only to the
extent specifically set forth therein.  A waiver by Lender of any right, power
and/or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right, power and/or remedy which Lender would otherwise have on any
future occasion, whether similar in kind or otherwise.

 

11.4         Waiver of Counterclaims.  Each Borrower and Guarantor waives all
rights to interpose any claims, deductions, setoffs or counterclaims of any
nature (other then compulsory counterclaims) in any action or proceeding with
respect to this Agreement, the Obligations, the Collateral or any matter arising
therefrom or relating hereto or thereto.

 

11.5         Indemnification.  Each Borrower and Guarantor shall, jointly and
severally, indemnify and hold Lender, and its officers, directors, agents,
employees, advisors and counsel and their respective Affiliates (each such
person being an “Indemnitee”), harmless from and against any and all losses,
claims, damages, liabilities, costs or expenses (including attorneys’ fees and
expenses) imposed on, incurred by or asserted against any of them in connection
with any litigation, investigation, claim or proceeding commenced or threatened
related to the negotiation, preparation, execution, delivery, enforcement,
performance or administration of this Agreement, any other Financing Agreements,
any of the Purchase Agreements, or any undertaking or proceeding related to any
of the transactions contemplated hereby or any act, omission, event or
transaction related or attendant thereto, including amounts paid in settlement,
court costs, and the fees and expenses of counsel except that Borrowers and
Guarantors shall not have any obligation under this Section 11.5 to indemnify an
Indemnitee with respect to a matter covered hereby resulting from the gross
negligence or willful misconduct of such Indemnitee as determined pursuant to a
final, non-appealable order of a court of competent jurisdiction (but without
limiting the obligations of Borrowers or Guarantors as to any other
Indemnitee).   To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section may be unenforceable because it violates any
law or public policy, Borrowers and Guarantors shall pay the maximum portion
which it is permitted to pay under applicable law to Lender in satisfaction of
indemnified matters under this Section.  To the extent permitted by applicable
law, no Borrower or Guarantor shall assert, and each Borrower and Guarantor
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby.  No Indemnitee referred to above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or any of the other Financing Agreements or the transaction
contemplated hereby or thereby, except for damages resulting from the gross
negligence or

 

109

--------------------------------------------------------------------------------


 

wilful misconduct of such Indemnitee as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction (but without limiting
the exculpation as to any other Indemnitee (other than any officers, directors,
agents or employees of the Indemnitee whose gross negligence or wilful
misconduct resulted in such damages)).  All amounts due under this Section shall
be payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

 

SECTION 12.       TERM OF AGREEMENT; MISCELLANEOUS

 

12.1         Term.

 


(A)           THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS SHALL BECOME
EFFECTIVE AS OF THE DATE SET FORTH ON THE FIRST PAGE HEREOF AND SHALL CONTINUE
IN FULL FORCE AND EFFECT FOR A TERM ENDING ON THE DATE THREE (3) YEARS FROM THE
DATE HEREOF (THE “MATURITY DATE”), UNLESS SOONER TERMINATED PURSUANT TO THE
TERMS HEREOF.  BORROWERS MAY TERMINATE THIS AGREEMENT AT ANY TIME UPON TEN
(10) DAYS PRIOR WRITTEN NOTICE TO LENDER (WHICH NOTICE SHALL BE IRREVOCABLE) AND
LENDER MAY, AT ITS OPTION, TERMINATE THIS AGREEMENT AT ANY TIME UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.  UPON THE MATURITY
DATE OR ANY OTHER EFFECTIVE DATE OF TERMINATION OF THE FINANCING AGREEMENTS,
BORROWERS SHALL PAY TO LENDER ALL OUTSTANDING AND UNPAID OBLIGATIONS AND SHALL
FURNISH CASH COLLATERAL TO LENDER (OR AT LENDER’S OPTION, A LETTER OF CREDIT
ISSUED FOR THE ACCOUNT OF BORROWERS AND AT BORROWERS’ EXPENSE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER, BY AN ISSUER REASONABLY ACCEPTABLE
TO LENDER AND PAYABLE TO LENDER AS BENEFICIARY) IN SUCH AMOUNTS AS LENDER
DETERMINES ARE REASONABLY NECESSARY TO SECURE LENDER FROM LOSS, COST, DAMAGE OR
EXPENSE, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, IN CONNECTION WITH
ANY CONTINGENT OBLIGATIONS, INCLUDING ISSUED AND OUTSTANDING LETTERS OF CREDIT
AND CHECKS OR OTHER PAYMENTS PROVISIONALLY CREDITED TO THE OBLIGATIONS AND/OR AS
TO WHICH LENDER HAS NOT YET RECEIVED FINAL AND INDEFEASIBLE PAYMENT (AND
INCLUDING ANY CONTINGENT LIABILITY OF LENDER TO ANY BANK AT WHICH DEPOSIT
ACCOUNTS OF BORROWER ARE MAINTAINED UNDER ANY DEPOSIT ACCOUNT CONTROL AGREEMENT)
AND FOR ANY OF THE OBLIGATIONS ARISING UNDER OR IN CONNECTION WITH ANY BANK
PRODUCTS IN SUCH AMOUNTS AS LENDER MAY REASONABLY REQUIRE (UNLESS SUCH
OBLIGATIONS ARISING UNDER OR IN CONNECTION WITH ANY BANK PRODUCTS ARE PAID IN
FULL IN CASH AND TERMINATED IN A MANNER REASONABLY SATISFACTORY TO LENDER).  THE
AMOUNT OF SUCH CASH COLLATERAL (OR LETTER OF CREDIT, AS LENDER MAY DETERMINE) AS
TO ANY LETTER OF CREDIT OBLIGATIONS SHALL BE IN THE AMOUNT EQUAL TO ONE HUNDRED
TEN (110%) PERCENT OF THE AMOUNT OF THE LETTER OF CREDIT OBLIGATIONS PLUS THE
AMOUNT OF ANY FEES AND EXPENSES PAYABLE IN CONNECTION THEREWITH THROUGH THE END
OF THE LATEST EXPIRATION DATE OF THE DATE OF THE LETTERS OF CREDIT GIVING RISE
TO SUCH LETTER OF CREDIT OBLIGATIONS.  SUCH PAYMENTS IN RESPECT OF THE
OBLIGATIONS AND CASH COLLATERAL SHALL BE REMITTED BY WIRE TRANSFER IN FEDERAL
FUNDS TO THE LENDER PAYMENT ACCOUNT OR SUCH OTHER BANK ACCOUNT OF LENDER, AS
LENDER MAY, IN ITS DISCRETION, DESIGNATE IN WRITING TO BORROWERS FOR SUCH
PURPOSE.  INTEREST SHALL BE DUE UNTIL AND INCLUDING THE NEXT BUSINESS DAY, IF
THE AMOUNTS SO PAID BY BORROWERS TO THE LENDER PAYMENT ACCOUNT OR OTHER BANK
ACCOUNT DESIGNATED BY LENDER ARE RECEIVED IN SUCH BANK ACCOUNT LATER THAN 12:00
NOON, LOS ANGELES TIME.


 


(B)           NO TERMINATION OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS SHALL RELIEVE OR DISCHARGE ANY BORROWER OR GUARANTOR OF ITS
RESPECTIVE DUTIES, OBLIGATIONS AND COVENANTS UNDER THIS AGREEMENT OR ANY OF THE
OTHER FINANCING AGREEMENTS UNTIL ALL OBLIGATIONS HAVE BEEN FULLY AND FINALLY
DISCHARGED AND PAID, AND LENDER’S CONTINUING SECURITY

 

110

--------------------------------------------------------------------------------


 


INTEREST IN THE COLLATERAL AND THE RIGHTS AND REMEDIES OF LENDER HEREUNDER,
UNDER THE OTHER FINANCING AGREEMENTS AND APPLICABLE LAW, SHALL REMAIN IN EFFECT
UNTIL ALL SUCH OBLIGATIONS HAVE BEEN FULLY AND FINALLY DISCHARGED AND PAID. 
ACCORDINGLY, EACH BORROWER AND GUARANTOR WAIVES ANY RIGHTS IT MAY HAVE UNDER THE
UCC TO DEMAND THE FILING OF TERMINATION STATEMENTS WITH RESPECT TO THE
COLLATERAL AND LENDER SHALL NOT BE REQUIRED TO SEND SUCH TERMINATION STATEMENTS
TO BORROWERS OR GUARANTORS, OR TO FILE THEM WITH ANY FILING OFFICE, UNLESS AND
UNTIL THIS AGREEMENT SHALL HAVE BEEN TERMINATED IN ACCORDANCE WITH ITS TERMS AND
ALL OBLIGATIONS PAID AND SATISFIED IN FULL IN IMMEDIATELY AVAILABLE FUNDS.


 


(C)           LENDER SHALL RELEASE ANY SECURITY INTEREST IN, MORTGAGE OR LIEN
UPON, ANY OF THE COLLATERAL (I) UPON TERMINATION OF THE CREDIT FACILITY AND
PAYMENT AND SATISFACTION OF ALL OF THE OBLIGATIONS AND DELIVERY OF CASH
COLLATERAL TO THE EXTENT REQUIRED UNDER SECTION 12.1 ABOVE, OR (II) CONSTITUTING
PROPERTY BEING SOLD OR DISPOSED OF IF ADMINISTRATIVE BORROWER OR ANY BORROWER OR
GUARANTOR CERTIFIES TO LENDER THAT THE SALE OR DISPOSITION IS MADE IN COMPLIANCE
WITH SECTION 9.7 HEREOF, OR (III) CONSTITUTING PROPERTY IN WHICH ANY BORROWER OR
GUARANTOR DID NOT OWN AN INTEREST AT THE TIME THE SECURITY INTEREST, MORTGAGE OR
LIEN WAS GRANTED OR AT ANY TIME THEREAFTER, OR (IV) IF REQUIRED OR PERMITTED
UNDER THE TERMS OF ANY OF THE OTHER FINANCING AGREEMENTS, INCLUDING ANY
INTERCREDITOR AGREEMENT.  LENDER SHALL EXECUTE SUCH DOCUMENTS AS MAY BE
NECESSARY TO EVIDENCE THE RELEASE OF THE SECURITY INTEREST, MORTGAGE OR LIENS
GRANTED TO LENDER UPON ANY COLLATERAL TO THE EXTENT SET FORTH ABOVE; PROVIDED,
THAT, (I) LENDER SHALL NOT BE REQUIRED TO EXECUTE ANY SUCH DOCUMENT ON TERMS
WHICH, IN LENDER’S OPINION, WOULD EXPOSE LENDER TO LIABILITY OR CREATE ANY
OBLIGATIONS OR ENTAIL ANY CONSEQUENCE OTHER THAN THE RELEASE OF SUCH SECURITY
INTEREST, MORTGAGE OR LIENS WITHOUT RECOURSE OR WARRANTY AND  (II) SUCH RELEASE
SHALL NOT IN ANY MANNER DISCHARGE, AFFECT OR IMPAIR THE OBLIGATIONS OR ANY
SECURITY INTEREST, MORTGAGE OR LIEN UPON (OR OBLIGATIONS OF BORROWERS OR
GUARANTORS IN RESPECT OF) THE COLLATERAL RETAINED BY BORROWERS OR GUARANTORS.


 

12.2         Interpretative Provisions.

 


(A)           ALL TERMS USED HEREIN WHICH ARE DEFINED IN ARTICLE 1, ARTICLE 8 OR
ARTICLE 9 OF THE UCC SHALL HAVE THE MEANINGS GIVEN THEREIN UNLESS OTHERWISE
DEFINED IN THIS AGREEMENT.


 


(B)           ALL REFERENCES TO THE PLURAL HEREIN SHALL ALSO MEAN THE SINGULAR
AND TO THE SINGULAR SHALL ALSO MEAN THE PLURAL UNLESS THE CONTEXT OTHERWISE
REQUIRES.


 


(C)           ALL REFERENCES TO ANY BORROWER, GUARANTOR AND LENDER PURSUANT TO
THE DEFINITIONS SET FORTH IN THE RECITALS HERETO, OR TO ANY OTHER PERSON HEREIN,
SHALL INCLUDE THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.

 


(D)           THE WORDS “HEREOF”, “HEREIN”, “HEREUNDER”, “THIS AGREEMENT” AND
WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS
AGREEMENT AS A WHOLE AND NOT ANY PARTICULAR PROVISION OF THIS AGREEMENT AND AS
THIS AGREEMENT NOW EXISTS OR MAY HEREAFTER BE AMENDED, MODIFIED, SUPPLEMENTED,
EXTENDED, RENEWED, RESTATED OR REPLACED.

 

111

--------------------------------------------------------------------------------


 


(E)           THE WORD “INCLUDING” WHEN USED IN THIS AGREEMENT SHALL MEAN
“INCLUDING, WITHOUT LIMITATION” AND THE WORD “WILL” WHEN USED IN THIS AGREEMENT
SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.


 


(F)            AN EVENT OF DEFAULT SHALL EXIST OR CONTINUE OR BE CONTINUING
UNTIL SUCH EVENT OF DEFAULT IS WAIVED IN ACCORDANCE WITH SECTION 11.3 OR IS
CURED IN A MANNER SATISFACTORY TO LENDER, IF SUCH EVENT OF DEFAULT IS CAPABLE OF
BEING CURED AS DETERMINED BY LENDER.


 


(G)           ALL REFERENCES TO THE TERMS “GOOD FAITH” “OR “REASONABLE” OR
“REASONABLY” USED HEREIN OR IN THE OTHER FINANCING AGREEMENTS WHEN APPLICABLE TO
LENDER SHALL MEAN, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR
IN THE UCC, HONESTY IN FACT IN THE CONDUCT OR TRANSACTION CONCERNED AND THE
OBSERVANCE OF REASONABLE COMMERCIAL STANDARDS OF FAIR DEALING BASED ON HOW AN
ASSET-BASED LENDER WITH SIMILAR RIGHTS PROVIDING A CREDIT FACILITY OF THE TYPE
SET FORTH HEREIN WOULD ACT IN SIMILAR CIRCUMSTANCES AT THE TIME WITH THE
INFORMATION THEN AVAILABLE TO IT.  BORROWERS AND GUARANTORS SHALL HAVE THE
BURDEN OF PROVING ANY UNREASONABLENESS OR LACK OF GOOD FAITH ON THE PART OF
LENDER ALLEGED BY ANY BORROWER OR GUARANTOR AT ANY TIME


 


(H)           ANY ACCOUNTING TERM USED IN THIS AGREEMENT SHALL HAVE, UNLESS
OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE MEANING CUSTOMARILY GIVEN IN
ACCORDANCE WITH GAAP, AND ALL FINANCIAL COMPUTATIONS HEREUNDER SHALL BE COMPUTED
UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, IN ACCORDANCE WITH GAAP AS
CONSISTENTLY APPLIED AND USING THE SAME METHOD FOR INVENTORY VALUATION AS USED
IN THE PREPARATION OF THE FINANCIAL STATEMENTS OF PARENT MOST RECENTLY RECEIVED
BY LENDER PRIOR TO THE DATE HEREOF. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN GAAP OR ANY INTERPRETATIONS OR OTHER PRONOUNCEMENTS BY THE
FINANCIAL ACCOUNTING STANDARDS BOARD OR OTHERWISE, THE TERM “UNQUALIFIED
OPINION” AS USED HEREIN TO REFER TO OPINIONS OR REPORTS PROVIDED BY ACCOUNTANTS
SHALL MEAN AN OPINION OR REPORT THAT IS UNQUALIFIED AND ALSO DOES NOT INCLUDE
ANY EXPLANATION, SUPPLEMENTAL COMMENT OR OTHER COMMENT CONCERNING THE ABILITY OF
THE APPLICABLE PERSON TO CONTINUE AS A GOING CONCERN OR THE SCOPE OF THE AUDIT.


 


(I)            IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”, THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING”.


 


(J)            UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES HEREIN
TO ANY AGREEMENT, DOCUMENT OR INSTRUMENT SHALL BE DEEMED TO INCLUDE ALL
SUBSEQUENT AMENDMENTS, MODIFICATIONS, SUPPLEMENTS, EXTENSIONS, RENEWALS,
RESTATEMENTS OR REPLACEMENTS WITH RESPECT THERETO, BUT ONLY TO THE EXTENT THE
SAME ARE NOT PROHIBITED BY THE TERMS HEREOF OR OF ANY OTHER FINANCING AGREEMENT,
AND (II) REFERENCES TO ANY STATUTE OR REGULATION ARE TO BE CONSTRUED AS
INCLUDING ALL STATUTORY AND REGULATORY PROVISIONS CONSOLIDATING, AMENDING,
REPLACING, RECODIFYING, SUPPLEMENTING OR INTERPRETING THE STATUTE OR REGULATION.


 


(K)           THE CAPTIONS AND HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT.

 

112

--------------------------------------------------------------------------------


 


(L)            THIS AGREEMENT AND OTHER FINANCING AGREEMENTS MAY USE SEVERAL
DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR SIMILAR
MATTERS.  ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE CUMULATIVE AND SHALL
EACH BE PERFORMED IN ACCORDANCE WITH THEIR TERMS.


 


(M)          THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS ARE THE RESULT OF
NEGOTIATIONS AMONG AND HAVE BEEN REVIEWED BY COUNSEL TO LENDER AND THE OTHER
PARTIES, AND ARE THE PRODUCTS OF ALL PARTIES.  ACCORDINGLY, THIS AGREEMENT AND
THE OTHER FINANCING AGREEMENTS SHALL NOT BE CONSTRUED AGAINST LENDER MERELY
BECAUSE OF LENDER’S INVOLVEMENT IN THEIR PREPARATION.


 

12.3         Notices.

 


(A)           ALL NOTICES, REQUESTS AND DEMANDS HEREUNDER SHALL BE IN WRITING
AND DEEMED TO HAVE BEEN GIVEN OR MADE:  IF DELIVERED IN PERSON, IMMEDIATELY UPON
DELIVERY; IF BY TELEX, TELEGRAM OR FACSIMILE TRANSMISSION, IMMEDIATELY UPON
SENDING AND UPON CONFIRMATION OF RECEIPT; IF BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE WITH INSTRUCTIONS TO DELIVER THE NEXT BUSINESS DAY, ONE
(1) BUSINESS DAY AFTER SENDING; AND IF BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, FIVE (5) DAYS AFTER MAILING.  NOTICES DELIVERED THROUGH ELECTRONIC
COMMUNICATIONS SHALL BE EFFECTIVE TO THE EXTENT SET FORTH IN
SECTION 12.3(B) BELOW.  ALL NOTICES, REQUESTS AND DEMANDS UPON THE PARTIES ARE
TO BE GIVEN TO THE FOLLOWING ADDRESSES (OR TO SUCH OTHER ADDRESS AS ANY PARTY
MAY DESIGNATE BY NOTICE IN ACCORDANCE WITH THIS SECTION):

 

If to any Borrower
or Guarantor:

c/o Farmer Bros. Co.
20333 South Normandie Avenue
Torrance, CA 90502
Attention: Chief Executive Officer
Telephone No.: 310-787-5200
Telecopy No.: 310-320-2430

 

 

with a copy to:

Anglin, Flewelling, Rasmussen, Campbell
& Trytten LLP
199 S. Los Robles Ave., Suite 600
Pasadena, CA 91101
Attention: John Anglin, Esq.
Telephone No.: 626-535-1900
Telecopy No.: 626-577-7764

 

113

--------------------------------------------------------------------------------


 

If to Lender:

Wachovia Bank, National Association
251 South Lake Avenue
Suite 900
Pasadena, California 91101
Attention: Portfolio Manager
Telephone No.: 626-304-4900
Telecopy No.: 626-304-4969


 


(B)           NOTICES AND OTHER COMMUNICATIONS TO LENDER HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY LENDER OR AS
OTHERWISE DETERMINED BY LENDER.  LENDER OR ANY BORROWER OR GUARANTOR MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED, THAT,
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.  UNLESS LENDER OTHERWISE REQUIRES, (I) NOTICES AND OTHER
COMMUNICATIONS SENT TO AN E-MAIL ADDRESS SHALL BE DEEMED RECEIVED UPON THE
SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT FROM THE INTENDED RECIPIENT (SUCH AS BY
THE “RETURN RECEIPT REQUESTED” FUNCTION, AS AVAILABLE, RETURN E-MAIL OR OTHER
WRITTEN ACKNOWLEDGEMENT), PROVIDED, THAT, IF SUCH NOTICE OR OTHER COMMUNICATION
IS NOT GIVEN DURING THE NORMAL BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE
SHALL BE DEEMED TO HAVE BEEN SENT AT THE OPENING OF BUSINESS ON THE NEXT
BUSINESS DAY FOR THE RECIPIENT, AND (II) NOTICES OR COMMUNICATIONS POSTED TO AN
INTERNET OR INTRANET WEBSITE SHALL BE DEEMED RECEIVED UPON THE DEEMED RECEIPT BY
THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS AS DESCRIBED IN THE FOREGOING
CLAUSE (I) OF NOTIFICATION THAT SUCH NOTICE OR COMMUNICATIONS IS AVAILABLE AND
IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


 

12.4         Partial Invalidity.  If any provision of this Agreement is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

12.5         Successors.  This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by Lender, Borrowers and Guarantors and their
respective successors and assigns, except that Borrowers and Guarantors may not
assign their rights under this Agreement, the other Financing Agreements and any
other document referred to herein or therein without the prior written consent
of Lender.  Any such purported assignment without such express prior written
consent shall be void. Lender may, after notice to Administrative Borrower,
assign its rights and delegate its obligations under this Agreement and the
other Financing Agreements and further may assign, or sell participations in,
all or any part of the Loans, the Letters of Credit or any other interest herein
to another financial institution or other person on terms and conditions
acceptable to Lender.

 

114

--------------------------------------------------------------------------------


 

12.6         Confidentiality.

 


(A)           LENDER SHALL USE ALL REASONABLE EFFORTS TO KEEP CONFIDENTIAL, IN
ACCORDANCE WITH ITS CUSTOMARY PROCEDURES FOR HANDLING CONFIDENTIAL INFORMATION
AND SAFE AND SOUND LENDING PRACTICES, ANY NON-PUBLIC INFORMATION SUPPLIED TO IT
BY ANY BORROWER OR ANY GUARANTOR PURSUANT TO THIS AGREEMENT RELATING TO
FINANCIAL INFORMATION, PRODUCTION, PRODUCT INFORMATION, CUSTOMERS OR VENDORS
WHICH IS CLEARLY AND CONSPICUOUSLY MARKED AS CONFIDENTIAL AT THE TIME SUCH
INFORMATION IS FURNISHED BY SUCH BORROWER TO LENDER; PROVIDED, THAT, NOTHING
CONTAINED HEREIN SHALL LIMIT THE DISCLOSURE OF ANY SUCH INFORMATION:  (I) TO THE
EXTENT REQUIRED BY STATUTE, RULE, REGULATION, SUBPOENA OR COURT ORDER, (II) TO
BANK EXAMINERS AND OTHER REGULATORS, AUDITORS AND/OR ACCOUNTANTS, (III) IN
CONNECTION WITH ANY LITIGATION TO WHICH LENDER IS A PARTY, (IV) TO ANY ASSIGNEE
OR PARTICIPANT (OR PROSPECTIVE ASSIGNEE OR PARTICIPANT) OR TO ANY AFFILIATE OF
LENDER SO LONG AS SUCH ASSIGNEE OR PARTICIPANT (OR PROSPECTIVE ASSIGNEE OR
PARTICIPANT) OR AFFILIATE SHALL HAVE BEEN INSTRUCTED TO TREAT SUCH INFORMATION
AS CONFIDENTIAL IN ACCORDANCE WITH THIS SECTION 12.6, OR (V) TO COUNSEL FOR
LENDER OR ANY PARTICIPANT OR ASSIGNEE (OR PROSPECTIVE PARTICIPANT OR ASSIGNEE)
OR AFFILIATE.


 


(B)          IN THE EVENT THAT LENDER RECEIVES A REQUEST OR DEMAND TO DISCLOSE
ANY CONFIDENTIAL INFORMATION PURSUANT TO ANY SUBPOENA OR COURT ORDER, LENDER
AGREES (I) TO THE EXTENT PERMITTED BY APPLICABLE LAW OR IF PERMITTED BY
APPLICABLE LAW, TO THE EXTENT LENDER DETERMINES IN GOOD FAITH THAT IT WILL NOT
CREATE ANY RISK OF LIABILITY TO LENDER, LENDER WILL PROMPTLY NOTIFY
ADMINISTRATIVE BORROWER OF SUCH REQUEST SO THAT ADMINISTRATIVE BORROWER MAY SEEK
A PROTECTIVE ORDER OR OTHER APPROPRIATE RELIEF OR REMEDY AND (II) IF DISCLOSURE
OF SUCH INFORMATION IS REQUIRED, DISCLOSE SUCH INFORMATION AND, SUBJECT TO
REIMBURSEMENT BY BORROWERS OF LENDER’S EXPENSES, COOPERATE WITH ADMINISTRATIVE
BORROWER IN THE REASONABLE EFFORTS TO OBTAIN AN ORDER OR OTHER RELIABLE
ASSURANCE THAT CONFIDENTIAL TREATMENT WILL BE ACCORDED TO SUCH PORTION OF THE
DISCLOSED INFORMATION WHICH ADMINISTRATIVE BORROWER SO DESIGNATES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW OR IF PERMITTED BY APPLICABLE LAW, TO THE EXTENT
LENDER DETERMINES IN GOOD FAITH THAT IT WILL NOT CREATE ANY RISK OF LIABILITY TO
LENDER.


 


(C)           IN NO EVENT SHALL THIS SECTION 12.6 OR ANY OTHER PROVISION OF THIS
AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR APPLICABLE LAW BE DEEMED: 
(I) TO APPLY TO OR RESTRICT DISCLOSURE OF INFORMATION THAT HAS BEEN OR IS MADE
PUBLIC BY ANY BORROWER, ANY GUARANTOR OR ANY THIRD PARTY WITHOUT BREACH OF THIS
SECTION 12.6 OR OTHERWISE BECOME GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS
A RESULT OF A DISCLOSURE IN VIOLATION HEREOF, (II) TO APPLY TO OR RESTRICT
DISCLOSURE OF INFORMATION THAT WAS OR BECOMES AVAILABLE TO LENDER (OR ANY
AFFILIATE OF LENDER) ON A NON-CONFIDENTIAL BASIS FROM A PERSON OTHER THAN A
BORROWER OR GUARANTOR, (III) REQUIRE LENDER TO RETURN ANY MATERIALS FURNISHED BY
A BORROWER OR GUARANTOR TO LENDER OR (IV) PREVENT LENDER FROM RESPONDING TO
ROUTINE INFORMATIONAL REQUESTS IN ACCORDANCE WITH THE CODE OF ETHICS FOR THE
EXCHANGE OF CREDIT INFORMATION PROMULGATED BY THE ROBERT MORRIS ASSOCIATES OR
OTHER APPLICABLE INDUSTRY STANDARDS RELATING TO THE EXCHANGE OF CREDIT
INFORMATION.  THE OBLIGATIONS OF

 

115

--------------------------------------------------------------------------------


 


LENDER UNDER THIS SECTION 12.6 SHALL SUPERSEDE AND REPLACE THE OBLIGATIONS OF
LENDER UNDER ANY CONFIDENTIALITY LETTER SIGNED PRIOR TO THE DATE HEREOF OR ANY
OTHER ARRANGEMENTS CONCERNING THE CONFIDENTIALITY OF INFORMATION PROVIDED BY ANY
BORROWER OR GUARANTOR TO LENDER.


 

12.7         Entire Agreement.  This Agreement, the other Financing Agreements,
any supplements hereto or thereto, and any instruments or documents delivered or
to be delivered in connection herewith or therewith represents the entire
agreement and understanding concerning the subject matter hereof and thereof
between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.  In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.

 

12.8         USA Patriot Act.  Lender hereby notifies Borrowers and Guarantors
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L.
107-56 (signed into law October 26, 2001) (the “Act”), it is required to obtain,
verify and record information that identifies each person or corporation who
opens an account and/or enters into a business relationship with it, which
information includes the name and address of Borrowers and Guarantors and other
information that will allow such Lender to identify such person in accordance
with the Act and any other applicable law.  Borrowers and Guarantors are hereby
advised that any Loans or Letters of Credit hereunder are subject to
satisfactory results of such verification.

 

12.9         Counterparts, Etc.  This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by facsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Agreement or any of such other Financing
Agreements.  Any party delivering an executed counterpart of any such agreement
by facsimile or other electronic method of transmission shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

 

116

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender, Borrowers and Guarantors have caused these presents
to be duly executed as of the day and year first above written.

 

LENDERS

 

BORROWERS

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

FARMER BROS. CO.

 

 

 

By:

/s/ Karen Sessions

 

By:

/s/John E Simmons

Name:

Karen Sessions

 

Name:

John E. Simmons

Title:

Director

 

Title:

Treasurer and CFO

 

 

 

 

 

 

 

 

COFFEE BEAN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ John E. Simmons

 

 

Name:

John E. Simmons

 

 

Title:

Director

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

COFFEE BEAN HOLDING CO., INC

 

 

 

 

 

By:

/s/ John E. Simmons

 

 

Name:

John E. Simmons

 

 

Title:

Treasurer and CFO

 

 

 

 

 

FBC FINANCE COMPANY

 

 

 

 

 

By:

/s/ John E. Simmons

 

 

Name:

John E. Simmons

 

 

Title:

Director

 

 

 

 

 

SL REALTY, LLC

 

 

 

 

 

By:

/s/ John E. Simmons

 

 

Title:

Manager

 

 

 

117

--------------------------------------------------------------------------------


 

EXHIBIT A

TO

LOAN AND SECURITY AGREEMENT

 

Form of Borrowing Base Certificate

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT C
TO
LOAN AND SECURITY AGREEMENT

 

Compliance Certificate

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

TO

LOAN AND SECURITY AGREEMENT

 

Investment Liquidity Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.56

TO

LOAN AND SECURITY AGREEMENT

 

Existing Letter of Credit

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.100

TO

LOAN AND SECURITY AGREEMENT

 

Permitted Holders

 

4

--------------------------------------------------------------------------------